Exhibit 10.2

EXECUTION COPY

 

 

 

AMENDED AND RESTATED

RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT

among

T-MOBILE HANDSET FUNDING LLC,

as Transferor,

T-MOBILE FINANCIAL LLC,

in its individual capacity and as Servicer,

T-MOBILE US, INC.,

as Guarantor

THE CONDUIT PURCHASERS PARTY HERETO,

THE COMMITTED PURCHASERS PARTY HERETO,

THE FUNDING AGENTS PARTY HERETO,

and

ROYAL BANK OF CANADA,

as Administrative Agent

Dated as of June 6, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

ARTICLE I

 

DEFINITIONS

     2   

Section 1.1.

 

Certain Defined Terms

     2   

Section 1.2.

 

Computation of Time Periods

     40   

Section 1.3.

 

Other Definitional Provisions

     41   

ARTICLE II

 

SALES AND SETTLEMENTS

     41   

Section 2.1.

 

Facility

     41   

Section 2.2.

 

Incremental Fundings

     43   

Section 2.3.

 

Payment of Cash Purchase Price.

     46   

Section 2.4.

 

Filing of UCC Statements

     46   

Section 2.5.

 

Acceptance by Agent

     46   

Section 2.6.

 

Transfers and Sales; Security Interest

     46   

Section 2.7.

 

Non-Recourse Nature of Deferred Purchase Price

     47   

Section 2.8.

 

General Settlement Procedures

     47   

Section 2.9.

 

Payments and Computations, Etc

     52   

Section 2.10.

 

Fees

     53   

Section 2.11.

 

Optional Purchase of Transferred Receivables by Finco.

     53   

Section 2.12.

 

Mandatory Repurchase Under Certain Circumstances

     53   

Section 2.13.

 

Retransfer of Written-Off Receivables

     54   

Section 2.14.

 

No Warranty Upon Retransfer

     54   

Section 2.15.

 

Jump Contracts; Lease Contracts; Credit Agreement Responsibility Transfers

     55   

Section 2.16.

 

No Representation or Warranty

     57   

Section 2.17.

 

Procedures for Extension of the Scheduled Expiry Date

     57   

Section 2.18.

 

Defaulting Ownership Groups

     59   

Section 2.19.

 

Reduction and Increase of Purchase Limit

     62   

Section 2.20.

 

Protection of Ownership Interest

     63   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

     64   

Section 3.1.

 

Representations and Warranties of Finco and the Transferor

     64   

Section 3.2.

 

Representations and Warranties Relating to the Receivables.

     68   

Section 3.3.

 

Additional Representations and Warranties of Finco

     70   

Section 3.4.

 

Additional Representations and Warranties of the Guarantor.

     70   

Section 3.5.

 

Representations and Warranties of the Conduit Purchasers and Committed
Purchasers

     72   

Section 3.6.

 

Covenants of the Transferor

     72   

Section 3.7.

 

Covenants of Finco and the Servicer

     78   

Section 3.8.

 

Covenants of the Guarantor.

     88   

Section 3.9.

 

Additional Covenants of the Transferor, the Servicer and the Guarantor

     91   

Section 3.10.

 

Merger or Consolidation of, or Assumption, of the Obligations of the Guarantor,
Finco or the Transferor

     93   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS PRECEDENT

     94   

Section 4.1.

 

Conditions to Amendment Closing Date

     94   

Section 4.2.

 

Conditions to Incremental Funding

     98   

Section 4.3.

 

Conditions to Sales of Additional Receivables.

     99   

ARTICLE V

 

AMENDMENT CLOSING DATE TRANSACTIONS

     100   

Section 5.1.

 

Transactions to be Effected on the Amendment Closing Date

     100   

ARTICLE VI

 

PROTECTION OF THE OWNERS; ADMINISTRATION AND COLLECTIONS

     101   

Section 6.1.

 

Maintenance of Information and Computer Records

     101   

Section 6.2.

 

Inspections

     102   

Section 6.3.

 

Maintenance of Writings and Records

     102   

Section 6.4.

 

Performance of Undertakings Under the Transferred Receivables

     103   

Section 6.5.

 

Administration and Collections

     103   

Section 6.6.

 

Complete Servicing Transfer

     106   

Section 6.7.

 

Servicer Default

     108   

Section 6.8.

 

Finco Not to Resign as Servicer

     109   

Section 6.9.

 

Servicing Fee

     110   

Section 6.10.

 

Servicer Expenses

     110   

Section 6.11.

 

Limitation on Liability of Servicer and Others

     110   

Section 6.12.

 

Monthly Report

     110   

Section 6.13.

 

Notices to the Transferor

     111   

Section 6.14.

 

Annual Statement of Compliance from Servicer; Annual Servicing Report of
Independent Public Accountants

     111   

Section 6.15.

 

Adjustments

     111   

Section 6.16.

 

Liability of Servicer

     112   

Section 6.17.

 

Credit Agreements

     112   

Section 6.18.

 

Compliance with Requirements of Law

     112   

Section 6.19.

 

Limitations on Liability of the Servicer and Others

     112   

Section 6.20.

 

Access to Certain Documentation and Information Regarding the Receivables

     113   

Section 6.21.

 

Examination of Records

     113   

Section 6.22.

 

Communications Regarding Compliance Matters

     113   

ARTICLE VII

 

TERMINATION EVENTS; AMORTIZATION EVENTS

     113   

Section 7.1.

 

Termination Events

     113   

Section 7.2.

 

Remedies Upon the Occurrence of a Termination Event

     115   

Section 7.3.

 

Amortization Events

     116   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VIII

 

INDEMNIFICATION

     119   

Section 8.1.

 

Indemnification

     119   

Section 8.2.

 

Tax Indemnification

     123   

Section 8.3.

 

Additional Costs

     126   

Section 8.4.

 

Other Costs and Expenses

     128   

ARTICLE IX

 

MISCELLANEOUS

     128   

Section 9.1.

 

Term of Agreement

     128   

Section 9.2.

 

Waivers; Amendments

     128   

Section 9.3.

 

Notices

     130   

Section 9.4.

 

Governing Law; Submission to Jurisdiction

     132   

Section 9.5.

 

WAIVER OF JURY TRIAL

     132   

Section 9.6.

 

Severability; Counterparts, Waiver of Setoff

     132   

Section 9.7.

 

Assignments and Participations

     132   

Section 9.8.

 

Confidentiality

     134   

Section 9.9.

 

No Bankruptcy Petition Against the Conduit Purchasers

     134   

Section 9.10.

 

Limited Recourse

     135   

Section 9.11.

 

Excess Funds

     135   

Section 9.12.

 

Conflict Waiver

     136   

Section 9.13.

 

Funding Notices and Receivables Schedule

     136   

Section 9.14.

 

Recourse Limited to Transferred Receivables; Subordination

     136   

Section 9.15.

 

Integration

     137   

Section 9.16.

 

Tax Characterization

     137   

Section 9.17.

 

Right of First Refusal

     137   

Section 9.18.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     138   

ARTICLE X

 

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     138   

Section 10.1.

 

Authorization and Action

     138   

Section 10.2.

 

UCC Filings

     140   

Section 10.3.

 

Administrative Agent’s and Funding Agents’ Reliance, Etc.

     140   

Section 10.4.

 

Non-Reliance on the Administrative Agent and the Funding Agents

     141   

Section 10.5.

 

Administrative Agent, Funding Agents and Affiliates

     142   

Section 10.6.

 

Indemnification

     142   

Section 10.7.

 

Successor Administrative Agent

     143   

Section 10.8.

 

Helaba Funding Agent’s Undertakings Related To German VAT

     144   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS   

Exhibit A

  

Form of Assignment and Assumption Agreement

Exhibit B

  

Form of Daily Receivables File

Exhibit C

  

Form of Eligible Interest Rate Cap

Exhibit D

  

Hedging Requirements

Exhibit E

  

Form of Monthly Report

Exhibit F

  

Form of Receivables Schedule

Exhibit G

  

Form of Funding Notice

Exhibit H

  

Form of Investment Reduction Notice

Exhibit I

  

Form of Compliance Certificate

Exhibit J

  

Form of Servicer Officer’s Certificate

SCHEDULES   

Schedule I

  

Conduit Purchasers, Committed Purchasers, Funding Agents and Related Information

Schedule II

  

Schedule of Receivables

Schedule III

  

Organizational Information

Schedule IV

  

Documents Delivered on the Original Closing Date and Documents to be Delivered
on the Amendment Closing Date

Schedule V

  

Designated Email Addresses

Annexes   

Annex A

  

Aggregate Advance Amount Calculations

Annex B

  

Agreed-Upon Procedures

Annex C

  

T-Mobile Information - Data Confidentiality Provisions

Annex D

  

Form of Invoice

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT

AMENDED AND RESTATED RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT, dated as
of June 6, 2016 (as modified, supplemented, amended or amended and restated from
time to time, this “Agreement”), by and among T-MOBILE HANDSET FUNDING LLC, a
Delaware limited liability company, as Transferor (as defined below), T-MOBILE
FINANCIAL LLC, a Delaware limited liability company (“Finco”), in its individual
capacity and as Servicer (as defined below), T-MOBILE US, INC., a Delaware
corporation, in its capacity as performance guarantor under the Performance
Guaranty (in such capacity, the “Guarantor”), the CONDUIT PURCHASERS (as defined
below) party hereto from time to time, the COMMITTED PURCHASERS (as defined
below) party hereto from time to time, the FUNDING AGENTS (as defined below) for
the Ownership Groups from time to time party hereto, and ROYAL BANK OF CANADA
(“RBC”), as administrative agent for the Owners (together with its successors in
such capacity, the “Administrative Agent”).

R E C I T A L S :

WHEREAS, certain parties hereto have previously entered into the Receivables
Purchase and Administration Agreement, dated as of November 18, 2015, as amended
by the Omnibus First Amendment to Receivables Purchase and Administration
Agreement and Administrative Agent Fee Letter (the “Omnibus First Amendment”),
dated as of March 18, 2016 (such agreement, as amended, supplemented, or
otherwise modified prior to the date hereof, the “Original Agreement”), pursuant
to which (i) the Transferor from time to time sold, transferred, assigned and
otherwise conveyed to the Administrative Agent (for the benefit of the Owners),
its entire beneficial interest in certain unsecured retail equipment installment
plan sales contracts and related rights in accordance with the terms of the
Original Agreement and (ii) Finco serviced all such unsecured retail equipment
installment plan sales contracts, in accordance with the terms of the Original
Agreement;

WHEREAS, immediately prior to the effectiveness of this Agreement, (i) the
Ownership Group Purchase Limit of the Ownership Group consisting of the Helaba
Owners was $300,000,000, and (ii) the Ownership Group Purchase Limit of the
Ownership Group consisting of the Old Line Owners was $500,000,000;

WHEREAS, the parties hereto wish to amend and restate the Original Agreement in
its entirety (i) to add Gotham Funding Corporation, as a Conduit Purchaser, and
The Bank of Tokyo-Mitsubishi UFJ, New York Branch, as the Gotham Funding Agent
and as a Committed Purchaser for the Ownership Group consisting of the Gotham
Owners, as parties, (ii) to add Lloyds Bank plc as the Lloyds Funding Agent and
as a Committed Purchaser for the Ownership Group consisting of the Lloyds
Owners, as parties, (iii) to reflect the assignment and acceptance from the
Helaba Owners to the Ownership Group consisting of the Lloyds Owners of a
portion of the Ownership Group Purchase Limit and outstanding Net Investment of
the Helaba Owners, (iv) to reflect the Ownership Group Purchase Limit of each of
the Owners pursuant to this Agreement, (v) to reflect the increase in the
Purchase Limit, and (vi) as otherwise specified herein;



--------------------------------------------------------------------------------

WHEREAS, (i) the Transferor desires to continue to sell, transfer, assign and
otherwise convey to the Administrative Agent (for the benefit of the Owners),
from time to time, its entire beneficial interest in certain unsecured retail
equipment installment plan sales contracts and related rights as may be
specified from time to time in accordance with the terms of this Agreement and
(ii) Finco will continue to service all such unsecured retail equipment
installment plan sales contracts, in accordance with the terms of this
Agreement;

WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Account Bank” shall mean U.S. Bank National Association or any other depositary
bank in which the Collection Account is maintained.

“Accrual Period” shall mean (i) with respect to the first Payment Date following
the Amendment Closing Date, the period from (and including) the Amendment
Closing Date to (but excluding) the Payment Date immediately succeeding the
Amendment Closing Date, and (ii) for any Payment Date thereafter, the period
from (and including) the Payment Date immediately preceding such Payment Date to
(but excluding) such Payment Date. For the avoidance of doubt, with respect to
accrued Yield payable to the Old Line Funding Agent and the Helaba Funding Agent
on the Amendment Closing Date pursuant to the Original Agreement, the “Accrual
Period” relating to such amounts shall mean the period from and including
May 20, 2016 (the May 2016 Payment Date pursuant to the Original Agreement) to
(but excluding) the Amendment Closing Date.

“Addition Date” shall mean, with respect to the transfer of Additional
Receivables, the date on which the transfer of such Additional Receivables shall
occur pursuant to Section 2.1(c).

“Additional Costs” shall have the meaning specified in Section 8.3(a).

“Additional Receivables” shall mean those Receivables, including any Replacement
Receivables, designated by the Transferor after the Original Closing Date as
Additional Receivables to be sold under this Agreement pursuant to
Section 2.1(c), in each case identified on the related Daily Receivables File
and the related updated Receivables Schedule.

“Additional Rights” shall have the meaning specified in Section 3.9(i).

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning specified in the first paragraph
of this Agreement.

“Administrative Agent Fee Letter” shall mean the Amended and Restated
Administrative Agent Fee Letter, dated as of June 6, 2016 (which supersedes the
Administrative Agent Fee Letter dated as of November 18, 2015 as amended by the
Omnibus First Amendment), among the Transferor, Finco and the Administrative
Agent setting forth certain fees and expenses payable to the Administrative
Agent by the Transferor in connection with this Agreement, as the same may be
modified, supplemented, amended or amended and restated from time to time.

“Advance Amount” shall mean, for each Cohort, the amount determined in the
manner provided in Annex A hereto.

“Adverse Effect” shall mean, with respect to any action, that such action will
(a) result in the occurrence of an Amortization Event or a Termination Event or
(b) materially and adversely affect the amount or timing of distributions to be
made to the Administrative Agent or any Funding Agent on behalf of their related
Ownership Groups.

“Affected Party” shall mean the Administrative Agent, each of the Funding Agents
and each of the Owners (and their respective directors, officers, employees,
agents, successors and assigns).

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, another Person or a
Subsidiary of such other Person. A Person shall be deemed to control another
Person if the controlling Person owns, directly or indirectly, 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock or
otherwise.

“Affiliate Conduit” shall mean an asset-backed commercial paper conduit
administered by the Funding Agent or an Affiliate thereof which obtains funding
from the issuance of Commercial Paper Notes or other notes.

“Aggregate Advance Amount” shall mean, as of any date of determination, 95% of
the sum of the Advance Amounts for each Cohort as of such date.

“Aggregate Net Investment” shall mean, at any time, the aggregate amount of the
Owners’ Net Investments outstanding at such time.

“Aggregate Owned and Managed Receivables” means, as of any date of
determination, the aggregate Principal Balance of Owned and Managed Receivables.

“Aggregate Unpaids” shall mean, at any time, an amount equal to the sum of,
without duplication, (i) the aggregate accrued and unpaid Yield and Monthly
Non-Use Fee at such time, (ii) the Aggregate Net Investment at such time, and
(iii) any other fees, including

 

-3-



--------------------------------------------------------------------------------

Early Collection Fees, if any, and other amounts owed (whether due or accrued)
hereunder or under the Fee Letters by the Transferor to the Owners, the Funding
Agents or the Administrative Agent at such time.

“Agreement” shall have the meaning specified in the first paragraph of this
Agreement.

“Amendment Closing Date” shall mean June 6, 2016.

“Amendment Cut-off Date” shall mean 11:45 p.m. (Pacific time) on June 1, 2016.

“Amortization Date” shall mean the earliest to occur of (i) the occurrence or,
if applicable, the declaration, of an Amortization Event, and (ii) the Scheduled
Expiry Date.

“Amortization Event” shall have the meaning specified in Section 7.3.

“Amortization Rate” shall mean the rate specified as the “Amortization Rate” in
the Transaction Fee Letter.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Transferor, Finco or their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Asset Base Deficiency” shall mean, as of any date of determination, the
condition that exists if (a) the Aggregate Net Investment exceeds (b) the sum of
(i) the Aggregate Advance Amount plus (ii) amounts on deposit in the Collection
Account which are available for reduction of Net Investment on the following
Payment Date on such date (after taking into account payments with senior
priority). If such term is used in a quantitative context, the amount of the
Asset Base Deficiency shall be equal to the amount of such excess.

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement in the form of Exhibit A hereto (with such changes as may be necessary
or appropriate under the specific circumstances) executed and delivered in
accordance with the terms of this Agreement.

“Assurant” shall mean, collectively, BCA Assurant and CAA Assurant.

“Assurant Agreement” shall mean, collectively, (i) that certain Wireless
Equipment Program Client Administration Agreement, dated as of June 15, 2013, by
and between TMUSA, T-Mobile Puerto Rico, LLC and CAA Assurant, as amended,
supplemented or otherwise modified from time to time, and (ii) that certain
Wireless Equipment Program Billing and Collection Agreement, dated as of
June 14, 2013, entered into by and among TMUSA and BCA Assurant, as amended,
supplemented or otherwise modified from time to time.

“Assurant Event” shall mean the occurrence of the following events: (i) the
Transferor or the Administrative Agent (for the benefit of the Owners) fails to
have a valid claim

 

-4-



--------------------------------------------------------------------------------

against a material portion of the payments from Assurant, (ii) Assurant breaches
any terms of or fails to perform any of its material obligations in connection
with the “Jump” program offered by Cwork Solutions, LP to Obligors, including
any failure to remit funds for any Jump Contract for any Jump Contract upgrade
(subject to any applicable grace period under the Assurant Agreement) and such
breach has an Adverse Effect on the interest of any Funding Agent or Owner,
(iii) any legal or regulatory action invalidates or otherwise prevents the
performance or enforceability of Assurant’s obligations under the Assurant
Agreement which has an Adverse Effect on the interest of any Funding Agent or
Owner, or (iv) any long-term unsecured debt rating of Assurant is withdrawn or
reduced below BBB- by S&P and Baa3 by Moody’s.

“Authorized Officer” shall mean:

(a) with respect to the Transferor, any officer of the Transferor who is
identified on the list of Authorized Officers, containing the specimen signature
of each such Person, delivered by the Transferor to the Administrative Agent on
the Original Closing Date (as such list may be modified or supplemented from
time to time thereafter); and

(b) with respect to the Finco, any officer of the Finco who is identified on the
list of Authorized Officers, containing the specimen signature of each such
Person, delivered by the Servicer to the Administrative Agent on the Original
Closing Date (as such list may be modified or supplemented from time to time
thereafter).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union (establishing a framework for the recovery and resolution
of credit institutions and investment firms), the relevant implementing law for
such EEA Member Country from time to time.

“BCA Assurant” shall mean, collectively, American Bankers Insurance Company of
Florida, a Florida corporation, American Security Insurance Company, a Delaware
corporation, Federal Warranty Service Corporation, an Illinois corporation, The
Signal, LP, a Commonwealth of Pennsylvania limited partnership, and CWork
Solutions, LP, a Commonwealth of Pennsylvania limited partnership.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions or trust companies in the State of New York generally
or The City of New York or the city of Seattle, Washington are authorized or
obligated by law, regulation, executive order or governmental decree to be
closed.

“CAA Assurant” shall mean, collectively, American Bankers Insurance Company of
Florida, a Florida corporation, American Reliable Insurance Company, an Arizona
corporation, Federal Warranty Service Corporation, an Illinois corporation,
Sureway, Inc., a

 

-5-



--------------------------------------------------------------------------------

Delaware corporation, Assurant Service Protection Inc., an Oklahoma corporation,
United Service Protection Corporation, a Delaware corporation, United Service
Protection, Inc., a Florida corporation, The Signal, LP, a Commonwealth of
Pennsylvania limited partnership, and CWork Solutions, LP, a Commonwealth of
Pennsylvania limited partnership.

“Cap Counterparty” shall mean any entity which has entered into an Eligible
Interest Rate Cap with the Transferor.

“Cash Purchase Price” shall have the meaning specified in Section 2.1(b)(i).

“Change of Control” shall mean an event that shall be deemed to occur if
Deutsche Telekom shall no longer (i) be the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of more than 50% of the
Voting Shares of TMUS (or any successor entity) or (ii) have the ability to
elect a majority of the board of directors of TMUS (or any successor entity).

“Change of Responsibility Receivable” shall mean a Transferred Receivable where,
in accordance with the Credit and Collection Policies, the related Obligor
requests that the responsibility for payment obligations under the related
Credit Agreement be transferred to a new transferee Obligor (which new Obligor
may have a different credit profile than the transferring Obligor and will be
evaluated by the Servicer at such time in accordance with the Credit and
Collection Policies), and such change in responsibility request is accepted by
Finco or any of its Affiliates without payment in full of all amounts owing
under the related Credit Agreement.

“Code” shall mean the Internal Revenue Code of 1986 and, unless otherwise
specified herein, shall include all amendments, modifications and supplements
thereto from time to time.

“Collection Account” shall mean the Collection Account established and
maintained pursuant to Section 6.5(i). As of the date hereof, the Collection
Account has been established at U.S. Bank National Association, as account
number 153595425080 (ABA# 125000105).

“Collection Period” shall mean, with respect to any Payment Date, and the
related Determination Date, the calendar month ending immediately preceding such
Payment Date.

“Collections” shall mean, with respect to any Receivable, any payments (or
equivalent) made by or on behalf of the related Obligor with respect to such
Receivable, in the form of cash, checks, wire transfers, electronic transfers,
ATM transfers or any other form of payment with respect to a Credit Agreement in
effect from time to time and all other amounts specified by this Agreement as
constituting Collections, and any other cash proceeds of such Receivable,
including Recoveries and cash proceeds of Related Rights with respect to such
Receivable, and amounts paid by the Transferor pursuant to Section 2.12,
Section 2.15(a), Section 2.15(c) or Section 2.15(d).

 

-6-



--------------------------------------------------------------------------------

“Combined Business Day” shall mean any day that is both (i) a Business Day and
(ii) so long as Helaba is a Committed Purchaser hereunder, any day other than a
Saturday, Sunday or other day on which banking institutions or trust companies
in the city of Frankfurt am Main, Germany, are authorized or obligated by law,
regulation, executive order or governmental decree to be closed.

“Commercial Paper” shall mean the short-term promissory notes of each Conduit
Purchaser issued by such Conduit Purchaser in the United States commercial paper
market.

“Commercial Paper Rate” shall mean, for any Accrual Period (or portion thereof):
(i) with respect to the Old Line Owners, clause (A) of the definition of the Old
Line Funding Rate; (ii) with respect to the Gotham Owners, clause (A) of the
definition of the Gotham Funding Rate; and (iii) with respect to any other Owner
that becomes a party to this Agreement from time to time, the amount specified
(and agreed to by the Transferor) in the related Assignment and Assumption
Agreement.

“Committed Purchaser” shall mean (A) with respect to each Conduit Purchaser,
each Person identified from time to time as a “Committed Purchaser” on Schedule
I hereto opposite the name of such Conduit Purchaser, (B) Helaba and (C) Lloyds.
For the avoidance of doubt, (x) one identified Person may act as the Committed
Purchaser with respect to itself, as a Conduit Purchaser and (y) notwithstanding
anything to the contrary contained or implied herein, each of Helaba and Lloyds
shall not have a related Conduit Purchaser.

“Comparable Transaction” shall have the meaning specified in Section 3.9(i).

“Complete Servicing Transfer” shall have the meaning specified in
Section 6.6(a).

“Conduit Purchaser” shall mean (i) each Person identified from time to time as a
“Conduit Purchaser” on Schedule I hereto which, in the ordinary course of its
business, issues Commercial Paper, the proceeds of which Commercial Paper are
used by such Conduit Purchaser to acquire and maintain its Net Investment (and
increases therein) and its undivided interest in the Transferred Assets, and
(ii) each successor to or assignee of any Person described in preceding clause
(i) that is (x) administered by the same Funding Agent (or an Affiliate of such
Funding Agent) that administers such Person described in preceding clause (i),
or (y) provided with a funding commitment and/or liquidity support by the same
Committed Purchaser and/or Conduit Support Provider that provides a funding
commitment and/or liquidity support to such Person described in preceding clause
(i) and, in the case of this clause (ii), that is a receivables investment
company which, in the ordinary course of its business, issues commercial paper
or other securities (or otherwise obtains proceeds from the issuance of
commercial paper or other securities) to fund its acquisition and maintenance of
receivables (or interests therein). For the avoidance of doubt, one identified
Person may act as a Conduit Purchaser and as a Committed Purchaser.

“Conduit Support Document” shall mean, with respect to any Conduit Purchaser,
any agreement entered into by the applicable Conduit Support Provider providing
for the issuance of one or more letters of credit for the account of such
Conduit Purchaser, the issuance

 

-7-



--------------------------------------------------------------------------------

of one or more surety bonds for which such Conduit Purchaser is obligated to
reimburse the applicable Conduit Support Provider for any drawings thereunder,
the sale by such Conduit Purchaser to any Conduit Support Provider of the
Transferred Assets (or any portion thereof) and/or the making of loans and/or
other extensions of credit to such Conduit Purchaser in connection with such
Conduit Purchaser’s securitization program (whether for liquidity or credit
enhancement support), together with any letter of credit, surety bond or other
instrument issued thereunder, including, without limitation of the foregoing, a
liquidity asset purchase agreement related to the Transferred Assets.

“Conduit Support Provider” shall mean, with respect to any Conduit Purchaser,
any Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such Conduit
Purchaser’s securitization program.

“Confidential Information” shall have the meaning specified in Section 9.8(a).

“Consolidated Debt” shall mean, as of any date of determination, for the
Guarantor and its consolidated Subsidiaries, an amount equal to (a) the amount
of long-term debt, plus (b) the amount of short-term debt, minus (c) cash and
cash equivalents, each as of the end of the preceding calendar quarter, each as
determined in accordance with GAAP and shown in the consolidated balance sheets
of the Guarantor as of such date.

“Consolidated EBITDA” shall mean an amount equal to the Consolidated Net Income
for such period plus (a) each of the following to the extent deducted in
calculating such Consolidated Net Income: (i) interest expense (net of interest
income) payable by the Guarantor and its Subsidiaries for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable (including
those deferred) by the Guarantor and its Subsidiaries for such period,
(iii) depreciation and amortization expenses of the Guarantor and its
Subsidiaries for such period, (iv) other deducted income and expenses,
(v) expenses constituting stock-based compensation and (vi) other non-recurring
expenses of the Guarantor and its Subsidiaries reducing such Consolidated Net
Income which are not reflective of ongoing operations.

“Consolidated Equity Ratio” shall mean, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is (a) Consolidated
Shareholders’ Equity and the denominator of which is (b) Consolidated Total
Assets.

“Consolidated Leverage Ratio” shall mean, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is (a) Consolidated
Debt as of such date and the denominator of which is (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” shall mean, for any fiscal quarter for the Guarantor
and its consolidated Subsidiaries, the net income of the Guarantor and its
consolidated Subsidiaries as of the end of such fiscal quarter, determined in
the accordance with GAAP and shown in the consolidated statements of income of
the Guarantor and its consolidated Subsidiaries for such date.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Shareholders’ Equity” shall mean, as of any date of determination,
the stockholders’ equity of the Guarantor and its consolidated Subsidiaries on a
consolidated basis as of the end of the prior calendar quarter determined in
accordance with GAAP and shown in the consolidated balance sheets of the
Guarantor as of such date.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Guarantor and its consolidated Subsidiaries on a
consolidated basis as of the end of the prior calendar quarter, determined in
accordance with GAAP and shown in the consolidated balance sheets of the
Guarantor as of such date.

“Contract Financing Rate” shall mean, with respect to any Transferred
Receivable, the annualized percentage rate of finance charges applicable to the
related Credit Agreement at the time of origination, if applicable.

“Control” shall have the meaning specified in Section 9-104 or 9-106 (or other
applicable section of similar content) of the Relevant UCC, as applicable.

“Control Agreement” shall mean the Blocked Account Control Agreement, dated as
of November 18, 2015, among the Transferor, the Servicer, the Administrative
Agent, as secured party, and the Account Bank, and any future agreement among
the Transferor, the Servicer, the Administrative Agent and any bank or other
financial institution at which the Collection Account subject to the Control
Agreement is maintained, as any of the same may be modified, supplemented,
amended or amended and restated from time to time.

“Credit Agreement” shall mean, with respect to a Receivable, the unsecured
retail equipment installment plan sales contract related to a handheld device,
along with the agreements between Finco or another Subsidiary of TMUS and the
related Obligor governing the terms and conditions of such contract, as such
agreements may be amended, modified or otherwise changed from time to time.

“Credit and Collection Policies” shall mean, with respect to the Receivables and
Related Rights, those policies and procedures of Finco (or one of its
Affiliates) relating to the operation of its unsecured retail equipment
installment plan sales contract financing business, including the established
policies and procedures for determining the creditworthiness of sales contract
customers, and relating to the origination, underwriting, servicing,
administration, and maintenance of and collection of unsecured retail equipment
installment plan sales contract receivables, as in effect on the date hereof, as
such policies and procedures may be amended, modified, or otherwise changed from
time to time subject to the terms of Section 3.7(t).

“Credit and Collection Policies Log” shall have the meaning specified in
Section 3.7(t)(ii).

 

-9-



--------------------------------------------------------------------------------

“Cross Currency Margin” shall have the meaning specified in the Transaction Fee
Letter.

“CRR” shall have the meaning specified in Section 3.7(jj)(i).

“CRR Cost” shall have the meaning specified in Section 3.7(jj)(iv).

“Daily Receivables File” shall mean, with respect to each Addition Date, the
applicable schedule identifying each Additional Receivable sold by the
Transferor to the Administrative Agent (for the benefit of the Owners) pursuant
to this Agreement on each such Addition Date, which schedule shall be
electronically signed by the Transferor and shall constitute a security
agreement, each of which shall be incorporated into this Agreement and which
shall be in the form of Exhibit B hereto.

“Date of Processing” shall mean, with respect to any transaction or receipt of
Collections, the date on which such transaction is first recorded on the
Servicer’s computer systems, which recording or processing shall not be delayed
as a result of negligence or intentional delay on the part of the Servicer,
unless such delay was in connection with regular systems updates or routine
maintenance to the Servicer’s computer systems.

“Debt” of any Person shall mean, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (iii) all obligations of such Person under conditional
sale or other title retention agreements relating to property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(iv) all obligations of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within twelve months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (v) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (vi) all indebtedness of others
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; provided that for
purposes hereof the amount of such indebtedness shall be limited to the greater
of (A) the amount of such indebtedness as to which there is recourse to such
Person and (B) the fair market value of the property which is subject to the
Lien, (vii) all guarantees of such Person, (viii) the principal portion of all
obligations of such Person under capitalized leases, (ix) all obligations of
such Person in respect of interest rate protection agreements, foreign currency
exchange agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, (x) the maximum amount
of all standby letters of credit issued or bankers’ acceptances facilities
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (xi) all preferred stock issued
by such Person and required by the terms thereof to be redeemed, or for which
mandatory sinking fund payments are due by a fixed date, and (xii) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance

 

-10-



--------------------------------------------------------------------------------

sheet financing product to which such Person is a party, where such transaction
is considered borrowed money indebtedness for tax purposes. The Debt of any
Person shall include the indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for payment of such
indebtedness.

“Default Rate” shall mean the rate specified as the “Default Rate” in the
Transaction Fee Letter.

“Default Ratio” shall mean, at the end of any Collection Period, the product of
(a) 12 times (b) the quotient of (i) the aggregate of the Receivable Balances of
the Transferred Receivables that became Defaulted Receivables during the
Collection Period over (ii) the Pool Balance at the beginning of the Collection
Period.

“Defaulted Receivable” shall have the meaning given to such term in Annex A
hereto.

“Defaulting Ownership Group” shall mean any Ownership Group which includes a
Committed Purchaser that has (a) failed to make an Incremental Funding (or any
portion thereof) within two (2) Combined Business Days of the date required to
be made by it hereunder, (b) notified the Transferor or the Administrative Agent
in writing that it does not intend to comply with any of its purchase or funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its purchase or funding obligations under
this Agreement, (c) failed, within two (2) Combined Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to make prospective Incremental
Fundings, (d) otherwise failed to pay over to the Administrative Agent, its
related Funding Agent or any other Owner in its Ownership Group any other amount
required to be paid by it hereunder within two (2) Combined Business Days of the
date when due, unless the subject of a good faith dispute, or (e) become the
subject of (i) a bankruptcy, insolvency or similar proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it or (ii) a Bail-In
Action.

“Deferred Purchase Price” shall mean all amounts received with respect to the
Transferred Receivables and Related Rights other than (i) amounts payable to the
Administrative Agent (for the benefit of the Owners) and the Owners and
(ii) fees, indemnities, and expenses payable hereunder (after application of
amounts received from the Eligible Interest Rate Cap(s)).

“Delayed Amount” shall have the meaning specified in Section 2.2(c)(i).

“Delayed Purchase Date” shall have the meaning specified in Section 2.2(c)(i).

“Delayed Purchase Notice” shall have the meaning specified in Section 2.2(c)(i).

“Delayed Purchase Notice Date” shall have the meaning specified in
Section 2.2(c)(i).

 

-11-



--------------------------------------------------------------------------------

“Delaying Ownership Group” shall have the meaning specified in
Section 2.2(c)(i).

“Delaying Purchaser” shall have the meaning specified in Section 2.2(c)(i).

“Delinquency Ratio” shall have the meaning specified in Annex A hereto.

“Delinquent Receivable” shall have the meaning specified in Annex A hereto.

“Designated Email Address” shall mean an email address specified on Schedule V
hereto, and such other email addresses of representatives of Finco or the
Transferor as may be provided to the Administrative Agent from time to time in
connection with the delivery of Daily Receivables Files and Receivables
Schedules.

“Determination Date” shall mean, with respect to any Payment Date, the
fourth (4th) Combined Business Day prior to such Payment Date.

“Deutsche Telekom” shall mean Deutsche Telekom AG, a public law corporation
incorporated under the laws of Germany.

“Dilution” shall mean, with respect to any Receivable, the aggregate amount of
any reductions or adjustments in the Principal Balance of such Receivable as a
result of any defective, rejected, returned, repossessed or foreclosed goods or
any credit, rebate, sales allowance, discount or other adjustment or setoff.

“Dilution Ratio” shall have the meaning given to such term in Annex A hereto.

“Discount Percentage” shall mean the sum of (i) the Servicing Fee Rate, (ii) the
Program Fee, (iii) the Required Hedge Rate, (iv) 0.60%, and (v)(a) the Cross
Currency Margin multiplied by (b) a fraction, (x) the numerator of which is the
Net Investment of Helaba, and (y) the denominator of which is the Aggregate Net
Investment.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Due Date” shall mean, with respect to any Receivable, any date on which such
Receivable becomes due and payable pursuant to the corresponding Invoice.

“Early Collection Fee” shall mean, for any Tranche Period during which the Net
Investment for any Owner allocated to such Tranche Period is reduced, or which
is terminated prior to the end of the period for which it was originally
scheduled to last (the amount of such reduction or, in the case of a termination
of a Tranche Period, the amount of the Net Investment allocated to such Tranche
Period being herein referred to as the “Allocated Amount”), the excess, if any,
of (i) the Yield that would have accrued during the remainder of such Tranche
Period subsequent to the date of such reduction or termination on the Allocated
Amount if such reduction or termination had not occurred over (ii) the sum of
(A) to the extent the Allocated Amount is allocated to another Tranche Period
for the applicable Owner, the Yield actually

 

-12-



--------------------------------------------------------------------------------

accrued on the portion of Allocated Amount so allocated during the remainder of
such Tranche Period, and (B) to the extent the Allocated Amount is not allocated
to another Tranche Period for the applicable Owner, the income, if any, actually
received by the applicable Owner from investing the portion of the Allocated
Amount not so allocated.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” shall mean a depositary account which is either (i) a
segregated trust account with the trust department of a depository institution
organized under the laws of the United States of America or any State thereof or
the District of Columbia (or any domestic branch of a foreign bank), having a
long-term deposit rating of at least A2 by Moody’s, having trust powers and
acting as trustee for funds deposited in such account or (ii) a segregated
account with a depository institution organized under the laws of the United
States of America or any State thereof (or any United States branch of a foreign
bank) the long-term deposit obligations of which are rated Aa3 or higher by
Moody’s or the short-term debt obligations of which are rated at least “A-1” by
S&P and “P-1” by Moody’s.

“Eligible Cap Counterparty” shall mean (i) a Person with commercial paper or
short-term deposit ratings which are equal to “A-1” or higher by S&P and “P-1”
by Moody’s on such date, (ii) if a Person does not have a commercial paper or
short-term deposit rating on such date, such Person has unsecured debt
obligations which are rated at least “A-” by S&P and “A3” by Moody’s, and
(iii) in the case of either (i) or (ii), such Person is not on negative watch
for downgrade.

“Eligible Interest Rate Cap” shall mean an interest rate cap agreement in
substantively the form of Exhibit C attached hereto, entered into between the
Transferor and an Eligible Cap Counterparty for the benefit of the Owners, as
the same may be modified, supplemented, amended or amended and restated from
time to time in accordance with the terms thereof.

“Eligible Jump Receivable” shall mean each Receivable that has a Jump Contract
associated therewith and as of any date of determination:

(a) the Jump Contract Feature has not yet been exercised by the related Obligor;

 

-13-



--------------------------------------------------------------------------------

(b) upon exercise by the Obligor of the Jump Contract Feature, the Third Party
Payment Right will become due and owing and such Third Party Payment Right has
been assigned to the Administrative Agent (for the benefit of the Owners); and

(c) the related Jump Contract allows Assurant to cancel the Obligor’s
participation in the related upgrade program at any time at Assurant’s sole
discretion (if Assurant has been directed to do so by TMUSA pursuant to the
terms specified in the Assurant Agreement).

“Eligible Receivable” shall mean any Receivable, which (i) in the case of the
Initial Receivables, as of the Original Closing Date, and, (ii) in the case of
any Additional Receivable, as of the applicable Addition Date, meets the
following criteria:

(a) is payable in United States dollars;

(b) has an Obligor who (i) has provided, as his or her most recent billing
address, an address located in the United States or a military address and
(ii) is not identified by Finco in its computer files as being the subject of a
voluntary or involuntary bankruptcy proceeding;

(c) is not a Defaulted Receivable or Delinquent Receivable;

(d) to Finco’s knowledge, such Receivable was not originated through fraud on
the part of the related Obligor;

(e) does not give rise to any claim against any government agency, including,
without limitation, the United States or any state thereof, or any agency,
instrumentality, or department thereof;

(f) has an original term of no more than 25 months;

(g) the sale, assignment or transfer of such Receivable by Finco does not
require any consent or approval by the related Obligor;

(h) has an Obligor who is not an Affiliate of Finco or any governmental
authority;

(i) (i) for a Receivable relating to a Credit Agreement with a new Obligor
(i.e., an Obligor Tenure of “0”), the later of the following two events has
occurred: (A) thirty (30) days have passed since the date of execution of such
Credit Agreement, and (B) after the first Scheduled Payment is made with respect
to the related Credit Agreement, and (ii) for a Receivable relating to any
Credit Agreement other than as described in clause (i) above, at least
thirty (30) days have passed since the date of execution of such Credit
Agreement;

 

-14-



--------------------------------------------------------------------------------

(j) has a Credit Agreement that relates to a service agreement for airtime
service provided by an Affiliate of the Servicer, which requires the Obligor to
maintain airtime service with an Affiliate of the Servicer (a breach of which
accelerates amounts due under the Credit Agreement);

(k) is either an Eligible Jump Receivable or a Receivable unrelated to a Jump
Contract;

(l) was created in compliance in all material respects with Finco’s Credit and
Collection Policies and all Requirements of Law applicable to Finco and pursuant
to a Credit Agreement which complies with all Requirements of Law applicable to
Finco;

(m) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any governmental
authority required to be obtained, effected or given by Finco in connection with
the creation of such Receivable or the execution, delivery and performance by
Finco of its obligations, if any, under the related Credit Agreement have been
duly obtained, effected or given and are in full force and effect;

(n) at the time of sale of such Receivable to the Transferor under the Sale
Agreement, Finco has good and marketable title thereto and which itself is free
and clear of all liens;

(o) each of such Receivable, and the related Credit Agreement, constitutes a
legal, valid and binding payment obligation of the Obligor thereon, enforceable
against such Obligor in accordance with its terms, except as such enforceability
may be limited by applicable debtor relief laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

(p) constitutes an “account,” a “general intangible,” a “payment intangible,” or
“chattel paper” as defined in Article 9 of the UCC as then in effect in the
State of Delaware and the State of New York;

(q) at the time of its sale to the Transferor under the Sale Agreement, has not
been waived or modified except as permitted in accordance with the Credit and
Collection Policies and which waiver or modification is reflected in Finco’s
computer file of retail equipment installment sales contracts at the time of its
sale to the Transferor;

(r) at the time of its sale to the Transferor under the Sale Agreement, is not
subject to any right of rescission, setoff, counterclaim or any other defense
(including the defenses arising out of violations of usury laws), other than
defenses arising out of applicable debtor relief laws or other similar laws
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

(s) at the time of its sale to the Transferor under the Sale Agreement, Finco
has not taken any action which would impair, or omitted to take any action the
omission of which would impair, the rights of the Transferor therein; and

 

-15-



--------------------------------------------------------------------------------

(t) at the time of its sale to the Transferor under the Sale Agreement, Finco
has satisfied and fully performed all of its obligations under the related
Credit Agreement.

“Eligible Servicer” shall mean an entity which, at the time of its appointment
as Servicer, (a) is legally qualified and has the capacity to service the
Receivables, (b) has demonstrated the ability to service professionally and
competently a portfolio of similar receivables in accordance with market
standards of skill and care, (c) is qualified to use the software that is then
being used to service the Receivables or obtains the right to use or has its own
software which is adequate to perform its duties under this Agreement, and
(d)(i) with respect to an entity that is not an Affiliate of Finco, has a net
worth of at least $50,000,000 as of the end of its most recent fiscal quarter,
or (ii) is an Affiliate of Finco whose servicing activities as Servicer under
this Agreement and the Related Documents are guaranteed by the Guarantor under
the Performance Guaranty.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

“ERISA Group” shall mean all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Guarantor, are treated as a single employer under
Section 414 of the Code.

“EU Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the European Union.

“Eurodollar Rate” shall mean, with respect any Accrual Period or portion
thereof, a rate per annum equal to the quotient (expressed as a percentage and
rounded upwards, if necessary, to the nearest 1/16 of 1%) obtained by dividing
(i) LIBOR for such Accrual Period by (ii) 100% minus the LIBOR Reserve
Percentage for such Accrual Period, if any.

“Eurodollar Spread Rate” shall mean, for any Ownership Group, the per annum rate
specified as such in the Transaction Fee Letter.

“Excess Concentrations” shall have the meaning specified in Annex A hereto.

“Excess Funds” shall have the meaning specified in Section 9.11(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall have the meaning specified in Section 8.2(a).

“Extending Purchaser” shall have the meaning specified in Section 2.17.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code

 

-16-



--------------------------------------------------------------------------------

(or any amended or successor version as described above), any intergovernmental
agreement entered into in connection with such sections of the Code and any
legislation, law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

“Federal Bankruptcy Code” shall mean the Bankruptcy Code of the United States of
America.

“Federal Funds Effective Rate” shall mean, on any day with respect to any
Ownership Group, the rate equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the related Funding Agent from three federal funds brokers of recognized
standing selected by such Funding Agent.

“Fee Letters” shall mean, collectively, (i) the Administrative Agent Fee Letter,
and (ii) the Transaction Fee Letter.

“Final Payment Date” shall mean the date that is thirty-six (36) months
following the occurrence of the Scheduled Expiry Date, or such other date
mutually agreed upon in writing by the parties hereto pursuant to the terms of
this Agreement.

“Financed Equipment” shall mean an item of wireless handheld equipment which was
purchased by an Obligor pursuant to the terms of the related Credit Agreement.

“Finco” shall mean T-Mobile Financial LLC, a Delaware limited liability company,
and its successors.

“Fitch” shall mean Fitch Inc. and its successors.

“Funding Agent” shall mean, (A) with respect to each Conduit Purchaser, its
related Committed Purchasers and Conduit Support Providers, the entity
identified as such from time to time on Schedule I hereto, (B) with respect to
Helaba, itself, (C) with respect to Lloyds, itself, and (D) with respect to any
other party, the Funding Agent specified in the applicable Assignment and
Assumption Agreement.

“Funding Date” shall mean the Original Closing Date, the Amendment Closing Date
and each date on which an Incremental Funding is made.

“Funding Notice” shall have the meaning specified in Section 2.2(b)(i).

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board,
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board, consistently applied.

 

-17-



--------------------------------------------------------------------------------

“Gotham” shall mean Gotham Funding Corporation, a Delaware corporation, together
with its successors and assigns.

“Gotham Asset Purchase Agreement” shall mean the liquidity asset purchase
agreement, dated as of the Amendment Closing Date, among Gotham, the Gotham
Funding Agent and each of the Gotham Purchasers signatory thereto, as the same
may from time to time be amended, restated, supplemented or otherwise modified.

“Gotham Funding Agent” shall mean the Funding Agent for the Gotham Owners
identified on the signature pages hereto, together with its successors and
assigns.

“Gotham Funding Rate” shall mean:

(A) with respect to any Accrual Period, to the extent any Gotham Purchaser (or
an Affiliate Conduit which is an assignee of Gotham) is funding the related
Ownership Tranche during such Accrual Period through the issuance of commercial
paper, the sum of (i)(x) unless the Gotham Funding Agent has determined that the
Gotham Pooled CP Rate shall be applicable, a rate per annum equal to the rate
per annum calculated by the Gotham Funding Agent to reflect Gotham’s (or such
Affiliate Conduit’s) cost of funding such Ownership Tranche, taking into account
the weighted daily average interest rate payable in respect of such commercial
paper notes during such period (determined in the case of discount commercial
paper notes by converting the discount to an interest bearing equivalent rate
per annum), applicable placement fees and commissions, and such other costs and
expenses as the Gotham Funding Agent in good faith deems appropriate, or (y) to
the extent the Gotham Funding Agent has determined that the Gotham Pooled CP
Rate shall be applicable, the Gotham Pooled CP Rate and (ii) the Program Fee;
provided, however, that if any component of the rate determined pursuant to this
clause (A) is a discount rate, in calculating the “Gotham Funding Rate” for such
Accrual Period the Gotham Funding Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; or

(B) to the extent that Gotham or any other Owner that is a member of its related
Ownership Group is funding or maintaining any Net Investment (or portion
thereof) other than through the issuance of Commercial Paper, a rate equal to
the Liquidity Funding Rate for such Accrual Period or portion thereof;

provided, however, that if an Amortization Event has occurred and is continuing,
then the Gotham Funding Rate shall be the rate determined pursuant to clause (A)
or clause (B) above, as applicable, plus the Amortization Rate; provided
further, that if a Termination Event has occurred and is continuing, then the
Gotham Rate shall be the rate determined pursuant to clause (A) or clause
(B) above, as applicable, plus the Default Rate.

“Gotham Owners” shall mean the Gotham Funding Agent, Gotham, each assignee of
Gotham which is an Affiliate Conduit and the Gotham Purchasers, and any assignee
thereof chosen by the Gotham Funding Agent with the consent of the Transferor,
which consent shall not be unreasonably withheld.

 

-18-



--------------------------------------------------------------------------------

“Gotham Pooled CP Rate” shall mean, for each day with respect to any Ownership
Tranches as to which the Gotham Pooled CP Rate is applicable, the sum of
(i) discount or yield accrued (including, without limitation, any associated
with financing the discount or interest component on the roll-over of any Pooled
Commercial Paper) on its Pooled Commercial Paper on such day, plus (ii) any and
all accrued commissions in respect of its placement agents and commercial paper
dealers, and issuing and paying agent fees incurred, in respect of such Pooled
Commercial Paper for such day, plus (iii) other costs (including without
limitation those associated with funding small or odd-lot amounts) with respect
to all receivable purchase, credit and other investment facilities which are
funded by the applicable Pooled Commercial Paper for such day. The Gotham Pooled
CP Rate shall be determined by the Gotham Funding Agent, whose determination
shall be conclusive. As used in this definition, “Pooled Commercial Paper” means
commercial paper notes of Gotham which are subject to any particular pooling
arrangement, as determined by the Gotham Funding Agent (it being recognized that
there may be more than one distinct groups of Pooled Commercial Paper at any
time).

“Gotham Purchasers” shall mean each of the purchasers party to the Gotham Asset
Purchase Agreement and any other Conduit Support Provider related to Gotham.

“Governmental Actions” shall mean any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.

“Governmental Authority” shall mean the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Governmental Rules” shall mean any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

“Guarantor” shall mean, initially, TMUS, and at any other time, the Person
acting as guarantor pursuant to a Performance Guaranty.

“Hedging Requirements” shall mean the requirements contained in Exhibit D.

“Helaba-Gotham Assignment” shall have the meaning specified in Section 5.1(a).

“Helaba-Gotham Assignment Price” shall have the meaning specified in
Section 5.1(b).

 

-19-



--------------------------------------------------------------------------------

“Helaba” shall mean Landesbank Hessen-Thüringen, a public law company
incorporated under the laws of Germany.

“Helaba Funding Agent” shall mean the Funding Agent for the Helaba Owners
identified on the signature pages hereto, together with its successors and
assigns.

“Helaba Funding Rate” shall mean for any Accrual Period or portion thereof, a
rate equal to the sum of (i) LIBOR plus (ii) the Program Fee plus (iii) the
Cross Currency Margin; provided, however, that if an Amortization Event has
occurred and is continuing, then the Helaba Funding Rate shall be such rate plus
the Amortization Rate; provided further, that if a Termination Event has
occurred and is continuing, then the Helaba Funding Rate shall be such rate plus
the Default Rate.

“Helaba Owners” shall mean the Helaba Funding Agent and Helaba.

“Helaba Tranche” shall mean the Ownership Tranche funded from time to time by
the Helaba Funding Agent for the benefit of the applicable Helaba Owners
pursuant to this Agreement.

“Imminent Written-Off Receivable” shall have the meaning specified in
Section 2.13(a).

“Incremental Funding” shall mean an increase in the Aggregate Net Investment of
the Owners made pursuant to Section 2.2.

“Indemnified Amounts” shall have the meaning specified in Section 8.1(a).

“Indemnified Party” shall have the meaning specified in Section 8.2(a).

“Independent Director” shall mean a member of the board of directors or managers
of the Transferor who (i) shall not have been at the time of such Person’s
appointment or at any time during the preceding five years, and shall not be as
long as such Person is a director or manager of the Transferor, (A) a director,
officer, employee, partner, shareholder, member, manager or Affiliate of any of
the Independent Parties, (B) a supplier to any of the Independent Parties
(provided that a provider of registered agent for process services shall not be
deemed a supplier), (C) a Person controlling or under common control with any
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties (provided that a provider of registered agent for process
services shall not be deemed a supplier), or (D) a member of the immediate
family of any director, officer, employee, partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties (provided that
a provider of registered agent for process services shall not be deemed a
supplier); (ii) has prior experience as an independent director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (iii) has at
least three years of employment

 

-20-



--------------------------------------------------------------------------------

experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities; provided, however, that the foregoing shall not prohibit a Person
from serving as an Independent Director of the Transferor who acts as an
“Independent Director” or “Independent Member” or in a similar capacity for an
Affiliate of the Transferor which is organized as a bankruptcy remote, special
purpose entity.

“Independent Parties” shall mean, collectively, the Transferor, Finco, the
Servicer or any of their respective Subsidiaries or Affiliates (other than the
Transferor).

“Ineligible Receivables” shall have the meaning specified in Section 2.12(b).

“Initial Cash Purchase Price” shall mean the portion of the Initial Purchase
Price representing the Cash Purchase Price for such Initial Receivables
hereunder.

“Initial Cut-off Date” shall mean 11:45 p.m. (Pacific time) on November 15,
2015.

“Initial Purchase Price” shall mean the amount paid to the Transferor for the
Initial Receivables sold hereunder on the Original Closing Date, which amount
shall be equal to the sum of (a) $800,000,000 (representing the Cash Purchase
Price for such Initial Receivables hereunder) and (b) the Deferred Purchase
Price.

“Initial Receivables” shall mean the Receivables transferred by Finco to the
Transferor on the Original Closing Date pursuant to the Sale Agreement and sold
by the Transferor to the Administrative Agent (for the benefit of the Owners)
hereunder.

“Insolvency Event” shall mean, with respect to a specified Person, (a) such
Person shall file a petition commencing a voluntary case under any chapter of
the federal bankruptcy laws; or such Person shall file a petition or answer or
consent seeking reorganization, arrangement, adjustment, or composition under
any other similar Insolvency Law, or shall consent to the filing of any such
petition, answer, or consent; or such Person shall appoint, or consent to the
appointment of, a custodian, receiver, liquidator, trustee, assignee,
sequestrator or other similar official in bankruptcy or insolvency of it or of
any substantial part of its property; such Person shall make an assignment for
the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due; or (b) the commencement by a court having
jurisdiction in the premises of an involuntary action seeking: (i) a decree or
order for relief in respect of such Person in a case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law, (ii) the appointment of a custodian, receiver, liquidator,
conservator, assignee, trustee, sequestrator, or other similar official of such
Person or (iii) the winding up or liquidation of the affairs of such Person, and
notwithstanding the objection by such Person, any such action shall have
remained undischarged or unstayed for a period of sixty (60) consecutive days or
any order or decree providing the sought after relief, remedy or other action
shall have been entered.

 

-21-



--------------------------------------------------------------------------------

“Insolvency Law” shall mean the Bankruptcy Code and any other applicable federal
or state bankruptcy, insolvency or other similar law.

“Inspection” shall have the meaning specified in Section 6.2(a).

“Investment Company Act” shall have the meaning specified in Section 3.1(i).

“Investment Reduction Amount” shall have the meaning specified in
Section 2.8(e)(i).

“Investment Reduction Notice” shall have the meaning specified in
Section 2.8(e)(i).

“Invoice” shall mean, with respect to any Receivable, the monthly bill related
to such Receivable issued by or on behalf of the Servicer to the related
Obligor.

“Jump Contract” shall mean with respect to a Receivable and the related Credit
Agreement (a) a program that provides the related Obligor with the option to
upgrade such Obligor’s handheld device prior to the completion of the term of
the original Credit Agreement and prior to the payment by such Obligor of the
amount owing under the related Credit Agreement; (b) under which, in order to
exercise the option, such Obligor is required to have paid at least the minimum
amount or percentage of the principal balance payable under the original Credit
Agreement, as specified in the upgrade terms and conditions of the original
Credit Agreement; and (c) upon exercise of the option, the Obligor under the
original Credit Agreement will enter into a new Credit Agreement with Finco
relating to a new handheld device and the balance of the original Credit
Agreement will be reduced to zero (subject to the maximum reimbursement amount
specified in the related Credit Agreement or upgrade program terms and
conditions).

“Jump Contract Feature” shall mean the features described in items (a)-(c) set
forth in the definition of “Jump Contract.”

“Jump Termination Date” has the meaning set forth in Section 2.15(b).

“Jump Termination Event” shall mean the occurrence and continuance of any one of
the following events:

(a) a Servicer Default; or

(b) TMUSA (or any of its Affiliates) or Assurant terminates or transfers its
respective obligations under, or amends the terms of the Jump Contract Feature
or related program in a manner that would result in an Adverse Effect to the
Administrative Agent or the Funding Agents without the prior written approval of
the Required Owners; or

(c) an Insolvency Event with respect to TMUS or Finco (whether or not Finco
shall then be the Servicer).

 

-22-



--------------------------------------------------------------------------------

“LIBOR” shall mean, with respect to any day during any Accrual Period, a rate
determined at approximately 11:00 a.m. (London time) two London Business Days
prior to the first day of such Accrual Period, equal to the interest rate per
annum designated as LIBOR for the related Funding Agent (or its Affiliate)
appearing on Reuters Screen LIBOR01 page on the Reuters Service (or such other
page as may replace the LIBOR01 page on that service or such other service as
may be nominated by the ICE Benchmark Administration (“ICE”) (or the successor
thereto if ICE is no longer making LIBOR available), in each case, for the
purpose of displaying London interbank offered rates of major banks) as the rate
for U.S. Dollar deposits for a period comparable to such Accrual Period and in
an amount comparable to the applicable portion of the Aggregate Net Investment
to accrue interest by reference to such interest rate. In the event no rate is
so posted, “LIBOR” shall mean the arithmetic average (rounded up to only four
decimal places) of the rates per annum offered to the principal London office of
the related Funding Agent (or if any Funding Agent does not maintain a London
office, the principal London office of an Affiliate of such Funding Agent) by
three (3) London banks, selected by the Funding Agent in good faith, for
U.S. Dollar deposits for a period comparable to such Accrual Period and in an
amount comparable to the applicable portion of the Aggregate Net Investment to
accrue interest by reference to such interest rate. If fewer than three
(3) quotations are provided as requested, the rate for that Accrual Period will
be the arithmetic mean of the three (3) rates quoted by major banks selected by
the related Funding Agent in good faith in New York City for loans in United
States dollars to leading European banks for a period comparable to such Accrual
Period, such mean to be calculated by the Administrative Agent at approximately
11:00 a.m., New York City time, on that day.

“LIBOR Reserve Percentage” shall mean, for any portion of the Aggregate Net
Investment to accrue interest by reference to the Eurodollar Rate and any
Accrual Period therefor, the maximum reserve percentage, if any, applicable to
the related Owner under Regulation D during such Accrual Period (or if more than
one percentage shall be applicable, the daily average of such percentages for
those days in such Accrual Period during which any such percentage shall be
applicable) for determining such Owner’s reserve requirement (including any
marginal, supplemental or emergency reserves) with respect to liabilities or
assets having a term comparable to such accrual period consisting or included in
the computation of Eurocurrency Liabilities (as defined in Regulation D).
Without limiting the effect of the foregoing, but without duplicating the
provisions of Section 8.3, the LIBOR Reserve Percentage shall reflect any other
reserves required to be maintained by an Owner by reason of any Regulatory
Change, in which such relevant rule, guideline or directive was adopted, changed
or reinterpreted after the Original Closing Date, against (a) any category of
liabilities which includes deposits by reference to which LIBOR is to be
determined or (b) any category of extensions of credit or other assets which
include LIBOR-based credits or assets.

“Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing.

 

-23-



--------------------------------------------------------------------------------

“Liquidity Funding Rate” shall mean for any applicable portion of the Aggregate
Net Investment and Accrual Period and the applicable Funding Agent and its
related Ownership Group, a rate per annum equal to the lesser of:

 

  (x) the sum of (A) Eurodollar Rate for such Accrual Period plus (B) the
Eurodollar Spread Rate (the “Eurodollar Liquidity Funding Rate”); or

 

  (y) the greater of (I) the sum of (A) the Federal Funds Effective Rate for
each day in such Accrual Period plus (B) 0.50% plus (C) the Program Fee, and
(II) the applicable Prime Rate plus the Program Fee for each day in such Accrual
Period (the “Alternate Liquidity Funding Rate”);

provided, however, that if (i) any Owner determines that the Eurodollar Rate
cannot be determined for any reason, including the unavailability of rate bids
or the general unavailability of the London interbank market for U.S. Dollar
borrowings, to fund the Net Investment of any Owner for any Accrual Period (or
portion thereof), or (ii) any Owner determines that it would be contrary to law
or to the directive of any central bank or other Governmental Authority to
obtain U.S. Dollars in the London interbank market to fund or maintain its Net
Investment for any Accrual Period (or portion thereof), or (iii) the related
Funding Agent advises the Transferor that the Eurodollar Liquidity Funding Rate
will not adequately and fairly reflect the cost of the related Owner of funding
the applicable portion of its Net Investment based on the Liquidity Funding
Rate, or (iv) such funding occurs without two (2) London Business Days’ notice
to the related Funding Agent, or (v) a funding by any Owner occurs on a date
other than an Addition Date, then in each case for the period commencing on the
date of such assignment or funding and ending on the date immediately preceding
the first day of the next succeeding Accrual Period, the Liquidity Funding Rate
shall be the Alternate Liquidity Funding Rate for each day in such Accrual
Period.

“LLC Agreement” shall mean the Amended and Restated Limited Liability Company
Agreement of the Transferor, dated as of November 18, 2015, as the same may be
modified, supplemented, amended or amended and restated from time to time.

“Lloyds” shall mean Lloyds Bank plc, a public limited company incorporated under
the laws of the United Kingdom.

“Lloyds Funding Agent” shall mean the Funding Agent for the Lloyds Owners
identified on the signature pages hereto, together with its successors and
assigns.

“Lloyds Funding Rate” shall mean for any Accrual Period or portion thereof, a
rate equal to (i) the sum of (A) Three-Month LIBOR plus (B) the Program Fee, or
(ii) in the event it is determined by Lloyds, in its sole discretion and in good
faith, that Three-Month LIBOR does not adequately and fairly reflect its cost of
maintaining any Net Investment (or portion thereof), a rate equal to the
Liquidity Funding Rate for such Accrual Period or portion thereof; provided,
however, that if an Amortization Event has occurred and is continuing, then the
Lloyds Funding Rate shall be such rate determined above plus the Amortization
Rate; provided further, that if a Termination Event has occurred and is
continuing, then the Lloyds Funding Rate shall be such rate determined above
plus the Default Rate.

 

-24-



--------------------------------------------------------------------------------

“Lloyds Owners” shall mean the Lloyds Funding Agent and Lloyds.

“Lloyds Tranche” shall mean the Ownership Tranche funded from time to time by
the Lloyds Funding Agent for the benefit of the applicable Lloyds Owners
pursuant to this Agreement.

“London Business Day” shall mean any Business Day on which dealings in deposits
in U.S. dollars are transacted in the London interbank market.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition or operations of Finco, the Transferor, or the Guarantor, as
applicable, together with its respective subsidiaries (in each case taken as a
whole), (ii) the ability of any of Finco, the Transferor, or the Guarantor to
perform its respective obligations under this Agreement, the Sale Agreement or
the Performance Guaranty, as applicable, (iii) the legality, validity or
enforceability of this Agreement, the Sale Agreement or the Performance
Guaranty, (iv) the rights or interests of the Administrative Agent or the
Funding Agents hereunder or with respect to the Transferred Assets or (v) the
collectability of the Transferred Receivables generally or any material portion
thereof (in each case, taken as a whole).

“Monthly Non-Use Fee” shall mean, for each Accrual Period (or any portion
thereof) during the Revolving Period and each Owner, an amount equal to the
product of (i) the amount by which (A) such Ownership Group’s average daily
Ownership Group Purchase Limit during the immediately preceding Accrual Period
exceeds (B) such Ownership Group’s average daily Net Investment during the
immediately preceding Accrual Period, (ii) the Non-Use Fee Rate applicable to
the immediately preceding Accrual Period (or portion thereof), and (iii) a
fraction, the numerator of which is the actual number of days in the related
Accrual Period and the denominator of which is 360.

“Monthly Report” shall mean a report prepared by the Servicer in substantially
the form of Exhibit E hereto.

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

“Multi-Seller Conduit” shall mean a single vehicle structured as a
special-purpose entity that (i) acquires interests in pools of financial assets
from multiple sellers and (ii) funds such acquisitions (a) by selling short-term
notes to investors that are not secured solely by the cash flows of receivables
purchased from the Transferor, (b) solely with respect to Gotham, by obtaining
loans or liquidity loans from The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch or (c) solely with respect to Old Line, by obtaining loans or liquidity
loans from Royal Bank of Canada (or an affiliate thereof).

 

-25-



--------------------------------------------------------------------------------

“Net Investment” shall mean, with respect to any Owner at any time, the portion
of the Initial Cash Purchase Price paid by such Owner plus the portion of the
aggregate Incremental Fundings paid by such Owner from time to time minus,
without duplication, (i) the aggregate of all Principal Distribution Amounts and
any other amounts received and applied to reduce such Net Investment pursuant to
Section 2.8 and (ii) in connection with the assignment by such Owner of any of
its Net Investment, the assigned Net Investment; provided that such Owner’s Net
Investment shall be increased by any amount so received and applied if at any
time the distribution of any such amount is rescinded or must otherwise be
returned or restored for any reason.

“Non-Delaying Ownership Group” shall have the meaning specified in
Section 2.1(d)(ii).

“Non-Extending Purchaser” shall have the meaning specified in Section 2.17.

“Non-Use Fee Rate” shall mean, with respect to any Ownership Group and any
Accrual Period, the per annum rate specified as such in the Transaction Fee
Letter for the related Funding Agent.

“Nonconforming Jump Receivables” shall mean each Eligible Jump Receivable where,
as of any date of determination: (a) an Assurant Event has occurred and is
continuing; (b) a TMUS Event has occurred and is continuing; (c) a Jump
Termination Event has occurred and is continuing; or (d) the Third Party Payment
Right is not provided by Assurant.

“NRSRO” shall have the meaning specified in Section 9.8(a).

“Obligor” shall mean, with respect to any Receivable and the related Credit
Agreement, the Person or Persons party to the Credit Agreement who is (are)
obligated to make payments with respect to such Receivable, which, for the
avoidance of doubt, is not necessarily the subscriber, but the Person or Persons
related to the billing account number.

“Officers’ Certificate” shall mean a certificate signed by an Authorized
Officer.

“Old Line” shall mean Old Line Funding, LLC, a Delaware limited liability
company, together with its successors and assigns.

“Old Line Funding Agent” shall mean the Funding Agent for the Old Line Owners
identified on the signature pages hereto, together with its successors and
assigns.

“Old Line Funding Rate” shall mean:

(A) with respect to any Accrual Period, to the extent any Old Line Purchaser (or
an Affiliate Conduit which is an assignee of Old Line) is funding the related
Ownership Tranche during such Accrual Period through the issuance of commercial
paper, the sum of (i)(x) unless the Old Line Funding Agent has determined that
the Old Line Pooled CP Rate shall be applicable, a rate per annum equal to the
rate

 

-26-



--------------------------------------------------------------------------------

per annum calculated by the Old Line Funding Agent to reflect Old Line’s (or
such Affiliate Conduit’s) cost of funding such Ownership Tranche, taking into
account the weighted daily average interest rate payable in respect of such
commercial paper notes during such period (determined in the case of discount
commercial paper notes by converting the discount to an interest bearing
equivalent rate per annum), applicable placement fees and commissions, and such
other costs and expenses as the Old Line Funding Agent in good faith deems
appropriate, or (y) to the extent the Old Line Funding Agent has determined that
the Old Line Pooled CP Rate shall be applicable, the Old Line Pooled CP Rate and
(ii) the Program Fee; provided, however, that if any component of the rate
determined pursuant to this clause (A) is a discount rate, in calculating the
“Old Line Funding Rate” for such Accrual Period the Old Line Funding Agent shall
for such component use the rate resulting from converting such discount rate to
an interest bearing equivalent rate per annum; or

(B) to the extent that Old Line or any other Owner that is a member of its
related Ownership Group is funding or maintaining any Net Investment (or portion
thereof) other than through the issuance of Commercial Paper, a rate equal to
the Liquidity Funding Rate for such Accrual Period or portion thereof;

provided, however, that if an Amortization Event has occurred and is continuing,
then the Old Line Funding Rate shall be the rate determined pursuant to
clause (A) or clause (B) above, as applicable, plus the Amortization Rate;
provided further, that if a Termination Event has occurred and is continuing,
then the Old Line Funding Rate shall be the rate determined pursuant to
clause (A) or clause (B) above, as applicable, plus the Default Rate.

“Old Line Liquidity Asset Purchase Agreement” shall mean the liquidity asset
purchase agreement, dated as of the Original Closing Date, among Old Line, the
Old Line Funding Agent and each of the Old Line Purchasers signatory thereto, as
the same may from time to time be amended, restated, supplemented or otherwise
modified.

“Old Line Owners” shall mean the Old Line Funding Agent, Old Line, each assignee
of Old Line which is an Affiliate Conduit and the Old Line Purchasers, and any
assignee thereof chosen by the Old Line Funding Agent with the consent of the
Transferor, which consent shall not be unreasonably withheld.

“Old Line Pooled CP Rate” shall mean, for any day during any Accrual Period, the
per annum rate equivalent to the weighted average of the per annum rates paid or
payable by Old Line from time to time as interest on or otherwise (by means of
interest rate hedges or otherwise taking into consideration any incremental
carrying costs associated with short-term promissory notes issued by Old Line
maturing on dates other than those certain dates on which Old Line is to receive
funds) in respect of the promissory notes issued by Old Line that are allocated,
in whole or in part, by the Funding Agent (on behalf of Old Line) to fund or
maintain any Net Investment during such period, as determined by the Funding
Agent (on behalf of Old Line) and reported to the Transferor, which rates shall
reflect and give effect to (1) the commissions of placement agents and dealers
in respect of such promissory notes, to the extent such commissions are
allocated, in whole or in part, to such promissory notes by the Funding

 

-27-



--------------------------------------------------------------------------------

Agent (on behalf of Old Line) and (2) other borrowings by Old Line, including,
without limitation, borrowings to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market; provided, however, that if
any component of such rate is a discount rate, in calculating the Old Line
Pooled CP Rate, the Funding Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

“Old Line Purchasers” shall mean each of the purchasers party to the Old Line
Liquidity Asset Purchase Agreement and any other Conduit Support Provider
related to Old Line.

“Omnibus First Amendment” shall have the meaning specified in the Recitals.

“Opinion of Counsel” shall mean one or more written opinions of counsel who may
be an employee of or counsel to the Transferor or the Servicer, as applicable,
which counsel shall be reasonably acceptable to the Administrative Agent (after
consultation with the Funding Agents).

“Original Agreement” shall have the meaning specified in the Recitals.

“Original Closing Date” shall mean November 19, 2015.

“Other Assets” shall mean any assets (or interests therein) (other than the
Transferred Assets) transferred or purported to be transferred by the Transferor
to another Person or Persons other than the Administrative Agent (for the
benefit of the Owners), whether by way of a sale, capital contribution or by
virtue of the granting of a lien.

“Other Transferors” shall have the meaning specified in Section 8.1(a).

“Outage Amount” shall have the meaning specified in Section 2.8(g).

“Outage Day” shall mean a day upon which the Servicer is unable to determine and
process Collections of Transferred Receivables received within two (2) Business
Days of the Date of Processing of such Collections; provided, however, that the
Servicer’s negligence or intentional disruption or omission relating to the
processing of Collections shall not result in an Outage Day, unless such act or
omission was in connection with regular systems updates or routine maintenance
to the Servicer’s computer systems.

“Owned and Managed Receivable” means, as of any date of determination, without
duplication, any equipment installment plan receivable that is owned by Finco or
serviced by the Servicer, including the Transferred Receivables.

“Owner Distribution Amount” shall mean, for each Payment Date, (a) 95% of the
Total Distribution Amount for the related Payment Date plus (b) all payments
received by the Transferor under Eligible Interest Rate Caps on (or with respect
to) such Payment Date.

 

-28-



--------------------------------------------------------------------------------

“Owner’s Percentage” shall mean, at any time with respect to any Owner in an
Ownership Group, the percentage equivalent of a fraction, the numerator of which
is the Net Investment of such Owner at such time and the denominator of which is
the aggregate of the Net Investments of all Owners in such Ownership Group at
such time.

“Owners” shall mean the Conduit Purchasers (if any), the Committed Purchasers,
the Conduit Support Providers and any of their assignees of all or any portion
of the Transferred Assets permitted under this Agreement (which shall not
include any Participant).

“Ownership Group” shall mean each separate group identified from time to time on
Schedule I hereto consisting of a Funding Agent, one or more Conduit Purchasers
administered by such Funding Agent (if applicable), one or more Committed
Purchasers, and each other related Owner.

“Ownership Group Percentage” shall mean, on any date, with respect to any
Ownership Group, the percentage set forth for such Ownership Group on Schedule I
hereto, as the same may be adjusted in connection with an assignment pursuant to
Section 9.7, in connection with a Delaying Ownership Group pursuant to
Section 2.2(c), in connection with the extension of the Scheduled Expiry Date or
otherwise pursuant to Section 2.17, in connection with a Defaulting Ownership
Group pursuant to Section 2.18 or in connection with a reduction or increase
pursuant to Section 2.19; provided, that, on and after the Amortization Date,
the Ownership Group Percentage of each Ownership Group shall at all times be the
percentage equivalent of a fraction, the numerator of which is the Ownership
Group Purchase Limit of such Ownership Group and the denominator of which is the
Purchase Limit.

“Ownership Group Purchase Limit” shall mean, on any date, with respect to any
Ownership Group, the applicable amount set forth for such Ownership Group on
such date on Schedule I hereto, as the same may be adjusted in connection with
an assignment pursuant to Section 9.7, in connection with the extension of the
Scheduled Expiry Date or otherwise pursuant to Section 2.17, in connection with
a Defaulting Ownership Group pursuant to Section 2.18, in connection with a
reduction or increase pursuant to Section 2.19; provided that on and after the
Amortization Date, the Ownership Group Purchase Limit for each Ownership Group
shall at all times equal the aggregate of the Net Investments of the Owners in
such Ownership Group.

“Ownership Tranche” shall mean the portion of the Net Investment of any Owner
allocated to a Tranche Period, which shall be identical in all respects, except
for their respective Ownership Group Purchase Limit and principal amounts funded
in respect of such tranches, and certain matters relating to the rate and
payment of interest applicable to each Ownership Tranche. The initial allocation
among Ownership Tranches and any modifications thereto shall be made by the
related Owner and Funding Agent and notice of such allocation shall promptly be
provided to the Transferor and Servicer.

“Participant” shall have the meaning specified in Section 9.7(c).

 

-29-



--------------------------------------------------------------------------------

“Payment Date” shall mean the 20th day of each month or, if such day is not a
Combined Business Day, the immediately following Combined Business Day,
commencing on July 20, 2016.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Performance Guaranty” shall mean the Performance Guaranty dated as of
November 18, 2015, provided by the Guarantor to the Administrative Agent for the
benefit of the guaranteed parties named therein, as amended, restated,
supplemented or otherwise modified from time to time.

“Permitted Holder” shall mean (1) Deutsche Telekom or (2) any direct or indirect
subsidiary of Deutsche Telekom.

“Permitted Transferee” shall mean for all Ownership Groups, each initial Owner,
each Funding Agent (in its individual capacity), the Administrative Agent (in
its individual capacity), any asset-backed commercial paper conduit whose
Commercial Paper is rated A-1 or higher by S&P and P-1 by Moody’s that is
administered by the Administrative Agent, a Funding Agent or any Affiliate
thereof, any Support Party, and any other Person (other than a TMUS Competitor)
who has been consented to as a potential Participant or assignee by the
Transferor (which consent shall not be unreasonably withheld, delayed or
conditioned); provided, that after (a) an Amortization Event occurs and is
continuing, a “Permitted Transferee” shall mean any Person other than a TMUS
Competitor, and the consent of the Transferor shall not be required for any
transferee other than a TMUS Competitor, and (b) a Termination Event occurs and
is continuing, a “Permitted Transferee” shall mean any Person, including a TMUS
Competitor, and the consent of the Transferor shall not be required for any
transferee.

“Person” shall mean any corporation (including a business trust), natural
person, firm, joint venture, joint stock company, limited liability company,
partnership, trust, unincorporated organization, enterprise, government or any
department or agency of any government.

“Plan” shall mean at any time an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (a) maintained by a member of the ERISA
Group for employees of a member of the ERISA Group or (b) maintained pursuant to
a collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Pool Balance” as of the close of business as of the Initial Cut-off Date and on
the last day of a Collection Period, shall mean the aggregate Receivable Balance
of the Transferred Receivables.

 

-30-



--------------------------------------------------------------------------------

“Potential Amortization Event” shall mean any event, condition or circumstance
that, with the giving of notice or lapse of time, or both, would constitute an
Amortization Event.

“Potential Servicer Default” shall mean any event, condition or circumstance
that, with the giving of notice or lapse of time, or both, would constitute a
Servicer Default.

“Potential Termination Event” shall mean an event which, but for the lapse of
time or the giving of notice or both, would constitute a Termination Event.

“Primary Servicing Duties” shall mean (a) establishment, maintenance and updates
of collection practices under the Credit and Collection Policies,
(b) recordation, reconciliation and processing of Collections on the Servicer’s
computer systems, (c) establishment and maintenance of, (i) Servicer accounts
for receipt of Collections and (ii) the Collection Account, (d) performing any
calculations required to be performed by the Servicer under the Agreement,
(e) preparing any reports required to be prepared by the Servicer under the
Agreement, (f) applying Collections under Section 2.8 and (g) any other
servicing obligations determined by the Administrative Agent in its reasonable
discretion to be primary servicing obligations, as notified in writing by the
Administrative Agent to the Servicer.

“Prime Rate” shall mean, for any day, the rate of interest publicly announced
from time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City.

“Principal Balance” of a Receivable, shall mean, as of any date of
determination, the outstanding principal balance of such Receivable as of such
date.

“Principal Distribution Amount” shall mean, with respect to any Payment Date,
the greater of (a) the amount necessary to cause the Aggregate Advance Amount as
of such Payment Date to equal the Aggregate Net Investment as of such Payment
Date, and (b) the Investment Reduction Amount.

“Proceeds” shall mean “proceeds” as defined in Section 9-102(a)(64) (or other
applicable section of similar content) of the Relevant UCC.

“Program Fee” shall have the meaning specified in the Transaction Fee Letter.

“Purchase Availability Amount” shall mean, as of any date, the excess, if any,
of the (i) the Purchase Limit on such date over (ii) the Aggregate Net
Investment on such date.

“Purchase Limit” shall mean $1,300,000,000, as such amount may be reduced from
time to time pursuant to Section 2.17, Section 2.18 or Section 2.19(a) or
increased from time to time pursuant to Section 2.19(b) or Section 2.19(c) or as
agreed upon by the Transferor and the Funding Agents (other than a Funding Agent
acting on behalf of a Reducing Ownership Group or a Funding Agent acting on
behalf of a Defaulting Ownership Group); provided, however, that at any time on
and after the Amortization Date, the “Purchase Limit” shall mean the outstanding
Aggregate Net Investment at such time.

 

-31-



--------------------------------------------------------------------------------

“Purchase Limit Increase Notice” shall have the meaning specified in
Section 2.19(b).

“Purchase Price” shall have the meaning specified in Section 2.1(b).

“Rating Agency” shall mean, at any time, any nationally recognized statistical
rating organization which assigns a rating to any Conduit Purchaser’s Commercial
Paper.

“RBC” shall have the meaning specified in the preamble to this Agreement.

“Receivable” shall mean indebtedness, payment obligations or other amounts owed
to the Transferor (after giving effect to the sale by Finco to the Transferor
under the Sale Agreement) by an Obligor (without giving effect to any transfer
hereunder) from time to time in connection with a Credit Agreement related to a
handheld device, including amounts payable for Scheduled Payments, whether
constituting an account, chattel paper, instrument, payment intangible or
general intangible arising out of or in connection with the sale of new or used
unsecured retail equipment installment plan sales contracts and includes the
right of payment of any finance charges and other obligations of the Obligor
with respect thereto.

“Receivable Balance” shall mean, with respect to any Receivable, as of any date
of determination, the present value of the unpaid Scheduled Payments thereon
discounted at the greater of (a) the Contract Financing Rate and (b) the
Discount Percentage; provided, that the Receivable Balance of any Receivable may
not exceed the outstanding principal amount, if any, owing by the related
Obligor; provided further, that the Receivable Balance of (i) a Defaulted
Receivable or (ii) any Transferred Receivable which has been identified as an
Ineligible Receivable but not repurchased by the Transferor pursuant to
Section 2.12 or Section 2.13, shall be zero.

“Receivable Matrix Amount” shall mean, with respect to any Receivable and any
date of determination, the product of (i) the Receivable Balance of such
Receivable as of such date and (ii) the corresponding Matrix Rate relating to
such Receivable.

“Receivables Schedule” shall mean the computer file identifying each Receivable
sold on the Original Closing Date and each Additional Receivable sold on each
Addition Date by Finco to the Transferor under the Sale Agreement and
immediately thereafter sold by the Transferor to the Administrative Agent (for
the benefit of the Owners) on the Original Closing Date and on each Addition
Date, as applicable, pursuant to this Agreement, in the form of Exhibit F
hereto, as such file and schedule will be updated and supplemented from time to
time, and incorporated by reference into this Agreement.

“Recharacterization” shall have the meaning specified in Section 2.6.

“Records” shall mean all Credit Agreements and other documents, books, records
and other information (including, without limitation, the original executed copy
of the Receivable, the original or a copy of the credit application fully
executed by the Obligor, the file stamped copy of the relevant UCC financing
statements, if any, or such other documents that the

 

-32-



--------------------------------------------------------------------------------

Transferor or Finco or its affiliates shall keep on file, in accordance with its
customary procedures, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) maintained by the Servicer
or the Transferor with respect to the Transferred Receivables and the related
Obligors.

“Recoveries” shall mean, for any period, Collections on Written-Off Receivables
during such period (including Receivables transferred to the Transferor under
Section 2.13, but not Receivables repurchased under Section 2.12,
Section 2.15(c) or Section 2.15(d)); provided, that the parties agree that tax
refunds, whether in the form of cash or otherwise, with respect to Receivables
shall not constitute Collections or Recoveries.

“Reducing Ownership Group” shall have the meaning specified in Section 2.17(ii).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended, supplemented or otherwise modified
and in effect from time to time.

“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy or liquidity coverage), or any change
therein, by any United States or foreign governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof,
after the date hereof, (ii) any change after the date hereof in the
interpretation or administration thereof by any United States or foreign
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) issued after the date hereof
by any such authority, central bank or comparable agency, or (iii) the
compliance, whether commenced prior to or after the date hereof, by any Owner,
Participant or Support Party with the requirements of (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or (b) any existing or future rules,
regulations, guidance, interpretations or directives from the U.S. bank
regulatory agencies relating to the Dodd-Frank Wall Street Reform and Consumer
Protection Act (whether or not having the force of law), or (c) the rules,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or any United States or foreign regulatory authorities, in each case
relating to the international regulatory framework for banking capital and
liquidity measurements, standards and monitoring known collectively as “Basel
III”, regardless of the date when enacted, adopted, issued or implemented.

“Related Document” shall mean this Agreement, the Sale Agreement, the
Performance Guaranty, each Control Agreement, each Eligible Interest Rate Cap,
the Administrative Agent Fee Letter, each other Fee Letter, the LLC Agreement,
each updated Daily Receivables File, each updated Receivables Schedule, and such
other documents and certificates executed and delivered in connection therewith.

 

-33-



--------------------------------------------------------------------------------

“Related Rights” shall mean, with respect to any Transferred Receivable, all of
Finco’s and the Transferor’s right, title and interest in, to and under:

(i) the related Credit Agreement (but not Finco’s obligations, if any, under
such Credit Agreement), all security interests, hypothecations, reservations of
ownership, liens or other adverse claims and property subject thereto from time
to time purporting to secure payment of such Transferred Receivable, whether
pursuant to the contract pursuant to which such Transferred Receivable was
originated, together with all financing statements, registrations,
hypothecations, charges or other similar filings or instruments against an
Obligor and all security agreements describing any collateral securing such
Transferred Receivable, if any;

(ii) all guarantees, insurance policies (including any rights to payments to be
made directly or indirectly by an insurance company or an insurer to Finco, one
of Finco’s Affiliates or the related Obligor in connection with the exercise by
such Obligor of the Jump Contract Feature of a Jump Contract), if applicable,
and other agreements or arrangements of whatsoever character from time to time
supporting of such Transferred Receivable whether pursuant to the related Credit
Agreement or otherwise;

(iii) all Collections with respect to such Transferred Receivable;

(iv) any Third Party Payment Rights (including, but not limited to, any rights
to payments to be made by Cwork Solutions, LP or one of its Affiliates);

(v) all of the Transferor’s right, title and interest in, to and under the Sale
Agreement, including, without limitation, all amounts due or to become due to
the Transferor from Finco under the Sale Agreement and all rights, remedies,
powers, privileges and claims of the Transferor against Finco under the Sale
Agreement (whether arising pursuant to the terms of the Sale Agreement or
otherwise available to the Transferor at law or in equity); and

(vi) all proceeds of the foregoing, including, without limitation, all related
amounts on deposit in the Collection Account.

“Relevant UCC” shall mean the Uniform Commercial Code as in effect from time to
time in all applicable jurisdictions.

“Remaining Term” shall mean, with respect to any Transferred Receivable, the
number of remaining Scheduled Payments required under the Credit Agreement
assuming any upgrade option is not exercised.

“Replacement Receivable” shall mean any Receivable transferred on an Addition
Date pursuant to Section 2.15(a), Section 2.15(c) or Section 2.15(d).

“Repurchase Amount” shall mean with respect to any Transferred Receivable, the
Principal Balance as of the close of business on the last day of the immediately
preceding Collection Period.

 

-34-



--------------------------------------------------------------------------------

“Repurchased Receivable” shall mean a Transferred Receivable purchased as of the
close of business on the last day of a Collection Period by the Servicer
pursuant to Section 2.11 or repurchased or retransferred as of such time by the
Transferor pursuant to Section 2.12, Section 2.13, Section 2.15(c) or
Section 2.15(d), as applicable.

“Required Hedge Rate” shall mean, a percentage equal to, for all Eligible
Interest Rate Caps in effect as of any date of determination, the highest
weighted average strike rate calculated at any time over the remaining hedge
notional schedules under all such Eligible Interest Rate Caps then in effect,
weighted based on the applicable notional amounts at such point in time;
provided, that for the purposes of this Required Hedge Rate calculation, if at
any time any interest rate cap agreement no longer qualifies as an Eligible
Interest Rate Cap as a result of the Cap Counterparty no longer qualifying as an
Eligible Cap Counterparty, the Required Hedge Rate will be determined inclusive
of such interest rate cap agreement’s strike rate until such Cap Counterparty is
replaced in accordance with Exhibit D.

“Required Owners” shall mean, at any time, the Funding Agents representing
Ownership Groups having in the aggregate at such time Ownership Group
Percentages equal to at least 66-2/3%; provided, that, if at any time there
exists one or more Defaulting Ownership Groups, “Required Owners” shall mean
Funding Agents representing Non-Defaulting Ownership Groups having in the
aggregate Non-Defaulting Ownership Group Percentages equal to 66-2/3%, where:

“Non-Defaulting Ownership Group” shall mean, at any time, each Ownership Group
other than a Defaulting Ownership Group; and

“Non-Defaulting Ownership Group Percentage” shall mean, at any time, with
respect to any Non-Defaulting Ownership Group, the percentage equivalent of a
fraction, the numerator of which is the Ownership Group Purchase Limit of such
Non-Defaulting Ownership Group and the denominator of which is the aggregate of
the Ownership Group Purchase Limits of all Non-Defaulting Ownership Groups.

Notwithstanding the foregoing, if at any time all Ownership Groups are
Defaulting Ownership Groups, then “Required Owners” shall at such time be
determined in accordance with the preceding sentence without giving effect to
the proviso contained therein.

“Requirements of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, whether
federal, state or local (including usury laws and the federal Truth in Lending
Act).

“Response Date” shall have the meaning specified in Section 2.17.

“Revolving Period” shall mean the period from and including the Original Closing
Date to (but excluding) the Amortization Date.

 

-35-



--------------------------------------------------------------------------------

“Rule 17g-5” shall have the meaning specified in Section 9.8(a).

“S&P” shall mean Standard & Poor’s Rating Services, a division of McGraw-Hill
Financial, together with any successors to the business of the division.

“Sale Agreement” shall mean the Receivables Sale Agreement, dated as of
November 18, 2015, between the Finco, as seller, and the Transferor, as
purchaser, as the same may be modified, supplemented, amended or amended and
restated from time to time.

“Sanctioned Country” shall mean, at any time, a country which is the subject or
target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or the European Union, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” shall mean EU Sanctions and U.S. Sanctions.

“Scheduled Expiry Date” shall mean November 19, 2017, unless extended from time
to time in accordance with Section 2.17.

“Scheduled Payment” on a Receivable shall mean the scheduled periodic payment of
principal and, if applicable, interest, required to be made by the Obligor.

“Section 8.2 Costs” shall have the meaning specified in Section 8.2(h).

“Section 8.3 Costs” shall have the meaning specified in Section 8.3(c).

“Servicer” shall mean Finco, as the servicer of the Transferred Receivables, and
each successor to Finco (in the same capacity) pursuant to Section 6.6.

“Servicer Default” shall mean an event specified in Section 6.7.

“Servicing Fee” shall mean the fee payable to the Servicer for services rendered
during the respective Collection Period, determined pursuant to Section 6.9.

“Servicing Fee Rate” shall mean 1.00% per annum.

“Servicing Officer” means any officer of the Servicer or any designee of any
officer of the Servicer that has been approved in writing by the Administrative
Agent who, in each case, is involved in, or responsible for, the administration
and servicing of Receivables.

“Subsidiary” shall mean, for any Person, any corporation or other business
organization 50% or more of the outstanding voting securities of which shall at
the time be

 

-36-



--------------------------------------------------------------------------------

owned or controlled, directly or indirectly, by such Person or by one or more
such corporations or organizations or by such Person and one or more such
corporations or organizations, and any partnership of which such Person or any
such corporation or organization is a general partner.

“Successor Servicer” shall mean an event specified in Section 6.6(b).

“Support Facility” shall mean any liquidity or credit support agreement in favor
a Conduit Purchaser which relates to this Agreement, Net Investment of the
Ownership Group of which such Conduit Purchaser is a member and the other
documents relating hereto (including any agreement to purchase an assignment of
or participation in, or to extend a liquidity loan with respect to, such Conduit
Purchaser’s interest in such Net Investment).

“Support Party” shall mean any bank, insurance company or other financial
institution extending or having a commitment or option to extend funds to or for
the account of a Conduit Purchaser (including by agreement to purchase an
assignment of, or participation in, the Net Investment of the Ownership Group of
which such Conduit Purchaser is a member) under a Support Facility. Each
Committed Purchaser shall be deemed to be a Support Party for the Conduit
Purchaser(s) in the related Ownership Group.

“T-Mobile Information” shall mean, with respect to each Receivable sold
hereunder from time to time, the following: (a) billing account number,
(b) invoice number, (c) invoice due date, (d) invoice date, (e) invoice amount,
and (f) and outstanding balance.

“Taxes” shall have the meaning specified in Section 8.2(a).

“Termination Date” shall mean the earlier to occur of (i) a Termination Event
(other than a Termination Event under Section 7.1(a)) and the delivery by the
Administrative Agent of a notice of termination pursuant to Section 7.2, or the
occurrence of a Termination Event under Section 7.1(a) and (ii) the date which
is thirty-six (36) months following the occurrence of the Amortization Date
(other than due to the occurrence of a Termination Event).

“Termination Event” shall mean an event described in Section 7.1.

“Termination Notice” shall mean an event specified in Section 6.6(a).

“Third Party Jump Notice” shall have the meaning specified in Section 2.15(b).

“Third Party Jump Payor” shall have the meaning specified in Section 2.15(b).

“Third Party Payment Right” shall mean, with respect to a Jump Contract, all
rights to payment and amounts receivable relating to the exercise of the
applicable Jump Contract Feature, where a third party is obligated to pay off at
least the full outstanding Principal Balance of the Receivable relating to the
Jump Contract.

“Three-Month LIBOR” shall mean, with respect to any day during any Accrual
Period, a rate determined at approximately 11:00 a.m. (London time) two London
Business

 

-37-



--------------------------------------------------------------------------------

Days prior to the first day of such Accrual Period, equal to the interest rate
per annum designated as LIBOR for the related Funding Agent (or its Affiliate)
appearing on Reuters Screen LIBOR03 page on the Reuters Service (or such other
page as may replace the LIBOR03 page on that service or such other service as
may be nominated by the ICE Benchmark Administration (“ICE”) (or the successor
thereto if ICE is no longer making LIBOR available), in each case, for the
purpose of displaying London interbank offered rates of major banks) as the rate
for U.S. Dollar deposits for a three-month period and in an amount comparable to
the applicable portion of the Aggregate Net Investment to accrue interest by
reference to such interest rate. In the event no rate is so posted, “Three-Month
LIBOR” shall mean the arithmetic average (rounded up to only four decimal
places) of the rates per annum offered to the principal London office of the
related Funding Agent (or if any Funding Agent does not maintain a London
office, the principal London office of an Affiliate of such Funding Agent) by
three (3) London banks, selected by the Funding Agent in good faith, for
U.S. Dollar deposits for a three-month period and in an amount comparable to the
applicable portion of the Aggregate Net Investment to accrue interest by
reference to such interest rate. If fewer than three (3) quotations are provided
as requested, the rate for that Accrual Period will be the arithmetic mean of
the three (3) rates quoted by major banks selected by the related Funding Agent
in good faith in New York City for loans in United States dollars to leading
European banks for a three-month period, such mean to be calculated by the
Administrative Agent at approximately 11:00 a.m., New York City time, on that
day.

“TMUS” shall mean T-Mobile US, Inc., a Delaware corporation, and its successors
in interest to the extent permitted hereunder.

“TMUS Competitor” shall mean Verizon Communications Inc., Sprint Corporation,
AT&T Inc., and any affiliates and successors thereof.

“TMUS Event” shall mean TMUS’s long-term unsecured debt rating falls below “B2”
by Moody’s and TMUSA’s long-term unsecured debt rating falls below “B” by S&P.

“TMUSA” shall mean T-Mobile USA, Inc., a Delaware corporation, and its
successors in interest to the extent permitted hereunder.

“Total Distribution Amount” shall mean, for each Payment Date, the sum of
(i) the aggregate Collections in respect of Transferred Receivables deposited in
the Collection Account and not previously applied and (ii) any interest received
in connection with funds on deposit in the Collection Account and not previously
applied. For purposes of clarification, such Collections for the period (w) from
the Initial Cut-off Date to the Original Closing Date with respect to the
Initial Receivables, (x) from the May 2016 Payment Date (pursuant to the
Original Agreement) to the Amendment Cut-off Date with respect to Receivables
transferred under the Original Agreement prior to the Amendment Cut-off Date,
after giving effect to Collections from such period used to pay accrued Yield to
each of the Helaba Funding Agent and the Old Line Funding Agent on the Amendment
Closing Date as described in Section 4.1(o), (y) from the Amendment Cut-off Date
to the Amendment Closing Date with respect to Receivables transferred under the
Original Agreement prior to the Amendment Closing Date, and (z) from and after
each Addition Date for each Additional Receivable, shall be included in the
Total

 

-38-



--------------------------------------------------------------------------------

Distribution Amount for the immediately succeeding Payment Date. For the
avoidance of doubt, the parties hereto acknowledge and agree that clause (ii) of
the defined term “Total Distribution Amount” does not include collateral (if
any) posted by a Cap Counterparty pursuant to the terms of an Eligible Interest
Rate Cap.

“Tranche Period” shall mean a specified period (as determined by the related
Owner or Funding Agent) during which an Ownership Tranche will accrue interest
by reference to a component of a Yield Rate, including the Eurodollar Rate, the
Prime Rate or a Federal Funds Effective Rate.

“Transaction Fee Letter” shall mean the Amended and Restated Transaction Fee
Letter, dated as of June 6, 2016 (which supersedes the Transaction Fee Letter
dated as of November 18, 2015), by and among the Transferor, the Gotham Funding
Agent, the Helaba Funding Agent, the Lloyds Funding Agent and the Old Line
Funding Agent, setting forth certain fees and expenses payable to each such
Funding Agent (for the benefit of its respective Owners) by the Transferor in
connection with this Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Transferor” shall mean T-Mobile Handset Funding LLC, a Delaware limited
liability company, and its successors in interest to the extent permitted
hereunder.

“Transferor Distribution Amount” shall mean, for each Payment Date, 5% of the
Total Distribution Amount for the related Payment Date.

“Transferred Assets” shall have the meaning specified in Section 2.1(a).

“Transferred Receivable” shall mean the Receivables which are transferred by the
Transferor to the Administrative Agent (for the benefit of the Owners), pursuant
to this Agreement and which are identified on Schedule II hereto, with respect
to the Initial Receivables (as such Schedule II may be modified from time to
time pursuant the updated Receivables Schedules to be delivered pursuant to
Section 2.1(c)); provided, that if any Transferred Receivable is reconveyed to
the Transferor or conveyed to the Servicer, in each case, as specified in
Section 2.11, Section 2.12 or Section 2.13, as applicable, such Receivable shall
no longer constitute a Transferred Receivable.

“Unpaid Conversion Balance” shall mean, with respect to any Collection Period,
the aggregate Principal Balance of all Owned and Managed Receivables at the end
of such Collection Period, the obligors of which during such Collection Period
trade in a handheld device under a Credit Agreement for a new handheld device
under a new lease contract with Finco or any of its Affiliates without payment
in full of all amounts owing under the related Credit Agreement.

“Unpaid Conversion Ratio” shall mean, as of any date of determination, the
quotient of (i) the Unpaid Conversion Balance divided by (ii) the Aggregate
Owned and Managed Receivables at the end of such Collection Period.

 

-39-



--------------------------------------------------------------------------------

“Unpaid Conversion to Lease Receivable” shall have the meaning specified in
Section 2.15(c).

“U.S. Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Volcker Rule” shall have the meaning specified in Section 3.1(i).

“Voting Shares” shall mean, with respect to any Person, any class or classes of
capital stock or other ownership interests pursuant to which the holders thereof
have the general voting power under ordinary circumstances to elect directors,
managers or trustees of such Person (irrespective of whether or not, at the
time, stock of any other class or classes has, or might have, voting power by
reason of the happening of any contingency).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country.

“Written-Off Receivable” shall mean any Receivable which has been written-off as
uncollectible by the Servicer in accordance with the Servicer’s Credit and
Collection Policies.

“Yield” shall have the meaning specified in Section 2.8(c).

“Yield Overage” shall have the meaning specified in Section 2.8(c).

“Yield Rate” shall mean, with respect to each Owner, such Owner’s Net Investment
and any Accrual Period or portion thereof, the following: (A) a rate equal to
the Old Line Funding Rate, with respect to Old Line, (B) a rate equal to the
Gotham Funding Rate, with respect to Gotham, (C) a rate equal to the Helaba
Funding Rate, with respect to Helaba, (D) a rate equal to the Lloyds Funding
Rate, with respect to Lloyds, or (E) the applicable rate specified in the
related Assignment and Assumption Agreement to which any other Owner becomes a
party to this Agreement.

“Yield Shortfall” shall have the meaning specified in Section 2.8(c).

Section 1.2. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

-40-



--------------------------------------------------------------------------------

Section 1.3. Other Definitional Provisions. (a) All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein.

(b) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
GAAP. To the extent that the definitions of accounting terms in this Agreement
or in any such certificate or other document are inconsistent with the meanings
of such terms under generally accepted accounting principles, the definitions
contained in this Agreement or in any such certificate or other document shall
control.

(c) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule and Exhibit references
contained in this Agreement are references to Sections, Schedules and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation.”

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

ARTICLE II

SALES AND SETTLEMENTS

Section 2.1. Facility.

(a) Sales of Receivables. Upon the terms and subject to the conditions herein
set forth (including, without limitation, the applicable conditions set forth in
Article IV), in consideration of the payment of the Purchase Price and upon
receipt of the related Cash Purchase Price for the relevant Transferred Assets,
the Transferor hereby sells, transfers, assigns and conveys to the
Administrative Agent (for the benefit of the Owners), without recourse except as
provided herein, all of its right, title and interest in, to and under (i) the
Initial Receivables existing at the close of business on the Initial Cut-Off
Date, in the case of Receivables sold, transferred, assigned and conveyed on the
Original Closing Date, and the Additional Receivables hereafter acquired by the
Transferor to be sold, transferred, assigned and conveyed by the Transferor to
the Administrative Agent (for the benefit of the Owners) after the Original
Closing Date on each Addition Date, in each case as identified in the
Receivables Schedule and the Daily Receivables File to be maintained and updated
from time to time by the Servicer, (ii) all Related Rights relating thereto, and
Recoveries, (iii) all monies due or to become due and all amounts received or
receivable with respect thereto, (iv) the rights, remedies, powers, privileges
and claims of the Transferor under or with respect to the Sale Agreement
(whether arising pursuant to the terms of the Sale Agreement or otherwise
available to the Transferor at law or in equity), (v) the Collection Account and
all amounts from time to time credited to the Collection Account

 

-41-



--------------------------------------------------------------------------------

(including, without limitation, interest, cash and other property from time to
time received, receivable or otherwise distributed in respect of or in
connection with amounts on deposit in the Collection Account), and (vi) all
proceeds (including “proceeds” as defined in the UCC) thereof (such property,
collectively, the “Transferred Assets”). Each Conduit Purchaser, in its sole
discretion, may fund its Ownership Group Percentage of any requested purchase of
Transferred Assets, and in the event such Conduit Purchaser elects not to fund
its Ownership Group Percentage of any requested purchase of Transferred Assets,
the related Committed Purchaser shall make such purchase; provided that, no such
purchase shall be made by an Owner to the extent that, after giving effect
thereto, (x) the Aggregate Net Investment would exceed the Purchase Limit or
(y) the aggregate of the Net Investments of the Owners in any Ownership Group
would exceed the Ownership Group Purchase Limit for such Ownership Group. The
parties hereto hereby agree that to the extent an Ownership Group includes only
Committed Purchasers and does not include any Conduit Purchasers, conditions
precedent to funding requirements relating to Conduit Purchasers in such
Ownership Group shall be deemed inapplicable.

Notwithstanding anything to the contrary contained in this Agreement or any
Daily Receivables File or updated Receivables Schedule (whether expressed or
implied), the parties hereto from time to time acknowledge and agree that (i) in
connection with the sales, transfers and assignments of Transferred Assets, the
Administrative Agent is acting solely as an agent for the Owners and their
respective Funding Agents and not in a fiduciary capacity and (ii) the
Administrative Agent does not, by virtue of its accepting such sales, transfers
and assignments of Transferred Assets, assume any obligation to any Funding
Agent or any Owner except such obligations as may be expressly set forth in this
Agreement.

(b) Purchase Price. The purchase price payable to the Transferor for the
Transferred Assets shall be paid as follows:

(i) from the cash paid by the Owners (or the related Funding Agents on behalf of
such Owners) on the Original Closing Date to purchase Initial Receivables, if
any, and cash paid on any other Funding Date or Addition Date (to the extent
funds are available and used to purchase Additional Receivables) (the “Cash
Purchase Price”);

(ii) to the extent available, in cash from the proceeds of the sale of the
Transferred Assets and Collections available pursuant to Section 2.8(a)(i)(B);
and

(iii) to the extent cash proceeds are unavailable, by an increase in the
Deferred Purchase Price payable to the Transferor hereunder (collectively, the
“Purchase Price”).

(c) Addition of Receivables. Subject to satisfaction of the conditions specified
in Section 4.3, the Transferor may sell, transfer, assign and convey Additional
Receivables on any Addition Date. On each Addition Date, the Servicer shall
provide the Administrative Agent with a Daily Receivables File identifying all
Additional Receivables sold on such Addition Date. On the Original Closing Date
and on each Determination Date starting in December 2015, the Servicer shall
provide the Administrative Agent with an updated Receivables Schedule
identifying the Transferred Receivables sold on or prior to such date. Each
Receivables

 

-42-



--------------------------------------------------------------------------------

Schedule and Daily Receivables File shall be incorporated herein by reference
and shall be made a part of this Agreement. Notwithstanding the conditions for
the sale and transfer of Additional Receivables on an Addition Date, there shall
be no conditions for the transfer and sale of Replacement Receivables from the
Transferor to the Administrative Agent (for the benefit of the Owners) relating
to and following the exercise of Jump Contract Features. Notwithstanding
anything in this Agreement to the contrary, the Transferor may sell, assign,
transfer or otherwise convey Additional Receivables to the Administrative Agent
(for the benefit of the Owners) to the extent necessary to cure an Asset Base
Deficiency.

(d) The Transferor hereby appoints the Servicer as its agent to receive payment
of the Purchase Price for Receivables sold by it to the Administrative Agent
(for the benefit of the Owners) hereunder and hereby authorizes the
Administrative Agent and/or the Funding Agents (each for the benefit of the
related Owners) to make all payments due to the Transferor directly to, or as
directed by, the Servicer. The Servicer hereby accepts and agrees to such
appointment.

(e) Following each sale of Receivables, (i) the Transferor shall have sold all
right, title and interest in the Transferred Receivables and Related Rights to
the Administrative Agent (for the benefit of the Owners); (ii) the Transferor
shall have no retained right, title or interest in the Receivables or any rights
with respect to the Obligors thereof; (iii) the Transferor shall have the right
to the Deferred Purchase Price payable in accordance with the terms hereof;
(iv) the payment obligation of the Obligors is owed to the Owners, and the
Owners will look to the Collections on the Receivables and not the Transferor or
Finco for the payment of such obligations; and (v) the Transferor and the
Servicer will apply Collections with respect to the Receivables in accordance
with the terms of this Agreement.

(f) The Transferor shall on or prior to (i) the Original Closing Date, in the
case of Initial Receivables, and (ii) the applicable Addition Date, in the case
of Additional Receivables, indicate in its books and records and in the
appropriate computer files that such Receivables and the related Transferred
Assets have been conveyed by the Transferor to the Administrative Agent (for the
benefit of the Owners) pursuant to this Agreement.

Section 2.2. Incremental Fundings. (a) Subject to the conditions specified in
this Section 2.2, the Transferor may from time to time on any date during the
Revolving Period request that the Owners make an Incremental Funding and the
Owners shall make such Incremental Funding to the extent that the applicable
conditions set forth below and in Section 4.2 are satisfied. To the extent an
Ownership Group consists of only a Committed Purchaser, the Committed Purchaser
shall make such Incremental Funding; and each Conduit Purchaser may, in its sole
discretion, make an Incremental Funding in connection therewith and in the event
such Conduit Purchaser elects not to make such Incremental Funding, each related
Committed Purchaser shall make such Incremental Funding; provided, that no
Incremental Funding shall be made by any Owner to the extent that, after giving
effect thereto, (x) the Aggregate Net Investment would exceed the Purchase Limit
or (y) the aggregate of the Net Investments of the Owners in any Ownership Group
would exceed the Ownership Group Purchase Limit for such Ownership Group, and no
Incremental Funding shall be made by any Owner in a Reducing Ownership Group or
a Defaulting Ownership Group. Subject to the terms and conditions hereof (and
except as expressly contemplated in Section 2.1(a), Section 2.2(c),

 

-43-



--------------------------------------------------------------------------------

Section 2.17, Section 2.18 or Section 2.19(b)), Incremental Fundings shall be
allocated among the Owners pro rata in accordance with the respective Ownership
Group Percentages of their related Ownership Groups. The amount of any
Incremental Funding shall be in an aggregate minimum amount equal to $500,000
(or an integral multiple of $100,000 if in excess thereof).

(b) No Incremental Funding shall be made by any Owner unless:

(i) at least four (4) Combined Business Days preceding the requested Funding
Date, the Transferor and Finco, in its individual capacity and as Servicer,
shall have executed a funding notice in substantially the form of Exhibit G to
this Agreement (a “Funding Notice”), and the Servicer shall have delivered to
each Funding Agent and the Administrative Agent, a signed copy of such Funding
Notice (which may be in electronic form), which Funding Notice shall contain the
information contemplated in Exhibit G hereto (and such additional information as
the Administrative Agent (on behalf of any Funding Agent) may reasonably
request); provided, that such notice requirement shall not apply to any funding
to occur on the Original Closing Date or the Amendment Closing Date; and

(ii) on or prior to such Funding Date, all of the applicable conditions set
forth in Section 4.2 shall have been satisfied.

(c) (i) Notwithstanding anything to the contrary contained in this Agreement
(including Section 2.2(a) and 2.2(b)), after the Servicer delivers a Funding
Notice in connection with a proposed Incremental Funding pursuant to
Section 2.2(b), a Committed Purchaser (or its related Funding Agent) may, not
later than 10:00 a.m. (New York time), on the Business Day immediately preceding
the proposed Funding Date, deliver a written notice (a “Delayed Purchase
Notice”, and the date of such delivery, the “Delayed Purchase Notice Date”) to
the Transferor and the Administrative Agent of its intention to fund its share
of the related Incremental Funding (such share, the “Delayed Amount”) on a date
(the date of such funding, the “Delayed Purchase Date”) that is on or before the
thirty-fifth (35th) day following the requested Funding Date (or if such day is
not a Business Day, then on the next succeeding Business Day) rather than on the
requested Funding Date. Any such Committed Purchaser (or its Funding Agent)
shall also deliver to the Transferor and the Servicer such Committed Purchaser’s
certification that it intends to take similar action in other substantially
similar financing arrangements (which are subject to comparable funding levels)
in which it is involved in a correlative role. A Committed Purchaser that
delivers a Delayed Purchase Notice with respect to any Funding Date shall be
referred to herein as a “Delaying Purchaser” with respect to such Funding Date,
and any Ownership Group containing a Delaying Purchaser shall be referred to as
a “Delaying Ownership Group” with respect to such Funding Date.

(ii) If one or more Delaying Purchasers timely deliver Delayed Purchase Notices
with respect to any Funding Date, the Administrative Agent shall, by no later
than 12:00 p.m. (New York time), on the Combined Business Day preceding such
Funding Date, request the Owners in each Ownership Group that is not a Delaying
Ownership Group with respect to such Funding Date (each a “Non-Delaying
Ownership Group”) to fund an additional portion of the related Incremental
Funding on such Funding Date, equal to such Non-Delaying

 

-44-



--------------------------------------------------------------------------------

Ownership Group’s proportionate share (based upon its respective Ownership Group
Purchase Limit relative to the sum of the Ownership Group Purchase Limits for
all Non-Delaying Ownership Groups) of the aggregate Delayed Amount with respect
to such Funding Date (not to exceed such Non-Delaying Ownership Group’s
Ownership Group Purchase Limit). Each Non-Delaying Ownership Group shall use
commercially reasonable efforts to fund such portion of the aggregate Delayed
Amount with respect to such Funding Date, on the requested Funding Date, but in
any event shall fund such amount, not later than two (2) Combined Business Days
after such requested Funding Date. For the avoidance of doubt, each Non-Delaying
Ownership Group’s obligation to fund any portion of the aggregate Delayed Amount
under this Section 2.2(c)(ii) shall, as contemplated in Section 2.2(b), be
subject to satisfaction of each of the conditions precedent set forth in
Section 2.2(b) and Section 4.2, and shall be subject to the limits set forth in
Section 2.2(a).

(iii) If the additional amounts to be funded by the Non-Delaying Ownership
Groups under Section 2.2(c)(ii) are not sufficient to provide the aggregate
amount requested by the Transferor in the related Funding Notice, the Transferor
may (x) revoke the related Funding Notice or (y) reduce the amount of the
requested Incremental Funding by prompt written notice to the Administrative
Agent following such determination.

(iv) If the conditions to the Incremental Funding on the requested Funding Date
described in Section 2.2(a), Section 2.2(b) and Section 4.2 are satisfied on the
requested Funding Date, there shall be no conditions whatsoever (including,
without limitation, the occurrence of the Amortization Date, notwithstanding any
statement to the contrary in Section 2.2(a)) to the obligation of any Committed
Purchaser in a Delaying Ownership Group to fund the amount described in this
Section 2.2(c)(iv) on the related Delayed Purchase Date except as expressly set
forth in this clause (iv). On each Delayed Purchase Date with respect to a
Funding Date, the Funding Agent for each Delaying Ownership Group shall fund its
proportionate share (based upon the Ownership Group Purchase Limit for such
Delaying Ownership Group relative to the sum of the Ownership Group Purchase
Limits for all Delaying Ownership Groups) of an amount equal to (i) the Delayed
Amount for such Delayed Purchase Date minus (ii) the portion of payments in
reduction of the Aggregate Net Investment made to the Non-Delaying Ownership
Groups pursuant to Section 2.8(f)(z) on any date occurring after delivery of the
Delayed Purchase Notice for such Delayed Purchase Date but prior to such Delayed
Purchase Date, and such amount shall be distributed to (x) first, the Funding
Agent for each Non-Delaying Ownership Group, pro rata, based on the relative
amount funded by such Non-Delaying Ownership Group pursuant to
Section 2.2(c)(ii), up to the amount funded by such Non-Delaying Ownership
Group, such that after giving effect to the funding and payments to take place
on such Delayed Purchase Date, the aggregate amount of the Net Investments of
the Owners in each Non-Delaying Ownership Group as a percentage of the Aggregate
Net Investment is equal to the Ownership Group Percentage for each such
Non-Delaying Ownership Group and (y) second, any excess shall be paid to an
account specified by the Transferor to the extent that such payment will not
result in an Asset Base Deficiency.

(v) Notwithstanding anything to the contrary contained in this Agreement or any
Related Document, the parties acknowledge and agree that an Ownership Group
which includes a Committed Purchaser that (i) has timely delivered a Delayed
Purchase Notice to the

 

-45-



--------------------------------------------------------------------------------

Transferor with respect to any Funding Date and (ii) funds its full share of the
requested Incremental Funding (as such amount may have been reduced pursuant to
any updated Funding Notice delivered pursuant to Section 2.2(c)(iii)) on or
before the applicable Delayed Purchase Date will not constitute a Defaulting
Ownership Group solely due to such Committed Purchaser’s failure to fund its
share of such Incremental Funding on the requested Funding Date.

Section 2.3. Payment of Cash Purchase Price. On the Original Closing Date
(subject to the satisfaction of the conditions specified in Section 4.1), each
Funding Agent, on behalf of its applicable Owners, shall pay its Ownership Group
Percentage of the Initial Cash Purchase Price for the Transferred Assets
relating to the Initial Receivables, not later than 2:00 p.m. New York City time
on the Original Closing Date by wire transfer of immediately available funds to
the Transferor’s account specified by the Transferor in a notice to each Funding
Agent. On the Amendment Closing Date and on each Funding Date (subject to the
satisfaction of the conditions specified in Section 4.2), each Funding Agent, on
behalf of its applicable Owners, shall pay its Ownership Group Percentage of the
Incremental Funding not later than 2:00 p.m. New York City time on such Funding
Date by wire transfer of immediately available funds to the Transferor’s account
specified by the Transferor in a notice to each Funding Agent at least four (4)
Combined Business Days prior to such Funding Date.

Section 2.4. Filing of UCC Statements. The Transferor agrees to record and file,
at its own expense, a UCC-1 financing statement on the Original Closing Date and
any financing statements (and amendments and continuation statements with
respect to such financing statements when applicable) with respect to the
Transferred Assets sold, assigned, transferred and conveyed by the Transferor
existing on the Initial Cut-Off Date (in connection with the Initial
Receivables) and thereafter created or arising in connection with Additional
Receivables sold, assigned, transferred and conveyed on each Addition Date,
meeting the requirements of applicable state law in such manner and in such
jurisdictions as are necessary or desirable to perfect, and maintain the
perfection of, the sale, transfer, assignment conveyances of its interest in the
Transferred Receivables and the other Transferred Assets to the Administrative
Agent (for the benefit of the Owners), and to deliver a file stamped copy of
each such financing statement and amendment or other evidence of such filing to
the Administrative Agent as soon as practicable after receipt thereof. Each of
the Transferor and Finco, as applicable, hereby authorizes the filing of the
Form UCC-1 financing statements (and amendments and continuation statements with
respect to such financing statements when applicable) described in this
Section 2.4 and Section 4.1(f)

Section 2.5. Acceptance by Agent. The Administrative Agent hereby acknowledges
its acceptance (for the benefit of the Owners) of all right, title and interest
to the property, now existing and hereafter acquired and transferred pursuant to
Section 2.1, and acknowledges that the Servicer has delivered the initial
Receivables Schedule.

Section 2.6. Transfers and Sales; Security Interest. It is the intention of the
parties hereto that the sale, transfer, assignment and conveyance of the
Transferred Assets to the Administrative Agent (for the benefit of the Owners)
shall constitute a sale of the Transferred Assets by the Transferor to the
Administrative Agent (for the benefit of the Owners) and the beneficial interest
in and title to the Transferred Assets sold, transferred, assigned and conveyed

 

-46-



--------------------------------------------------------------------------------

pursuant to Section 2.1 shall not be part of the Transferor’s estate in the
event of the filing of a bankruptcy petition by or against the Transferor under
any bankruptcy law. However, in the event that, notwithstanding the intent of
the parties, a court of competent jurisdiction determines that such transfer and
conveyance did not constitute such a sale or that such sale shall for any reason
be ineffective or unenforceable or that such beneficial interest is a part of
the Transferor’s estate (any of the foregoing, a “Recharacterization”), then
this Agreement shall be deemed to be a security agreement and the conveyances
provided for in Section 2.1 shall be deemed to be a grant by the Transferor to
the Administrative Agent (for the benefit of the Owners) of, and the Transferor
hereby grants to the Administrative Agent (for the benefit of the Owners), a
security interest in all of the Transferor’s right, title, and interest, whether
now owned or hereafter acquired, in and to the Transferred Assets to secure the
performance of the obligations of the Transferor under this Agreement. In the
case of any Recharacterization, it is the Transferor’s intention that each
remittance of Collections by or on behalf of the Transferor hereunder or in
connection herewith will have been (i) in payment of a debt incurred by the
Transferor in the ordinary course of business or financial affairs of the
Transferor and (ii) made in the ordinary course of business or financial affairs
of the Transferor.

Without limiting the generality of any other provision of this Agreement, the
Transferor hereby grants to the Administrative Agent (for the benefit of the
Owners) a security interest in, all of the Transferor’s right, title and
interest in and to the Transferred Assets and each Eligible Interest Rate Cap.

Section 2.7. Non-Recourse Nature of Deferred Purchase Price. (a) The aggregate
unpaid Deferred Purchase Price for all purchases hereunder shall be payable
solely from Collections on the Transferred Receivables available therefore at
the times and in the manner provided herein.

(b) Notwithstanding any provision contained in this Agreement or any other
Related Document to the contrary, the Administrative Agent and the Funding
Agents, on behalf of their respective Owners, shall not, and shall not be
obligated to, pay any amount to the Transferor in respect of any portion of the
Deferred Purchase Price, except to the extent of Collections on Transferred
Receivables available for distribution to the Transferor in accordance with this
Agreement. Any amount that the Administrative Agent or any Funding Agent is not
obligated to pay pursuant to the prior sentence shall not constitute a claim (as
defined in §101 of the Federal Bankruptcy Code) against, or corporate obligation
of, the Administrative Agent, the Funding Agents, or any Owner, as applicable,
for any such insufficiency unless and until such amount becomes available from
Collections for distribution to the Transferor pursuant to the terms hereof.

 

-47-



--------------------------------------------------------------------------------

Section 2.8. General Settlement Procedures. (a) The Servicer shall, no later
than two (2) Business Days following the Date of Processing of Collections of
Transferred Receivables by the Servicer (subject to the provisions of
Section 2.8(g) in the event of any Outage Day), apply such Collections in the
following order of priority:

(i) If the Amortization Date has not occurred:

(A) first, to deposit such Collections into the Collection Account until such
time as the amount on deposit is equal to the product of (I) the distributions
anticipated by the Servicer to be required to make the payments contemplated by
Section 2.8(d)(i)(A)-(D) and (F) on the following Payment Date, and (II) a
fraction, the numerator of which is twenty (20) and the denominator of which is
nineteen (19);

(B) second, to the extent any Additional Receivables are sold on such day, to
pay on behalf of the Administrative Agent to the Transferor a Cash Purchase
Price for each Additional Receivable in an amount equal to the applicable
Receivable Balance for each such Transferred Receivable (which amounts shall be
aggregated and paid to the Transferor in a single payment on each such date);
provided, that following any such sale of Additional Receivables and remittance
of the related Cash Purchase Price(s) pursuant to this Section 2.8(a)(i)(B), no
Asset Base Deficiency shall exist; and

(C) finally, to deposit any remaining Collections in the Collection Account for
application on the next succeeding Payment Date; and

(ii) if the Amortization Date has occurred, to deposit such Collections in the
Collection Account.

(b) On each Determination Date, the Servicer shall determine the Total
Distribution Amount, the Owner Distribution Amount, the Transferor Distribution
Amount, the Principal Distribution Amount, the amount, if any, payable to the
Transferor under the Eligible Interest Rate Caps, and all other amounts required
to be paid on the next Payment Date pursuant to Section 2.8(d).

(c) Each Owner’s Net Investment shall accrue yield for each Accrual Period at a
rate per annum equal to the Yield Rate applicable to such Owner. On or prior to
the fourth (4th) Combined Business Day preceding the last day of each Accrual
Period, each Funding Agent will provide to the Servicer and the Transferor an
invoice showing the amount of yield (“Yield”) due for such Accrual Period
(including a good faith estimate for the remaining days in such Accrual Period),
which shall be an amount for each Owner during each day during such Accrual
Period equal to the product of (i) the Yield Rate for such Ownership Group on
such day, (ii) the aggregate Net Investment of the related Ownership Group on
such day and (iii) 1/360; provided, however, that when calculating the Yield
Rate for any Ownership Group by reference to LIBOR, in the event LIBOR would be
a rate less than zero percent per annum, such rate shall be rounded up to zero
percent per annum. If any such invoice contains an estimate that does not equal
the actual Yield due for the related Accrual Period, (1) the invoice delivered
by the applicable Funding Agent to the Servicer and the Transferor for the
immediately following Accrual Period shall include, as applicable, the amount by
which (A) the Yield shown in the current invoice exceeds the estimated Yield
shown in the immediately prior month’s invoice (a “Yield Shortfall”) or (B) the
Yield shown in the current invoice is less than the Yield shown in the
immediately prior month’s invoice (a “Yield Overage”), and (2) the amount of
such Yield Shortfall shall be added to, or the amount such Yield Overage shall
be deducted from, the Yield

 

-48-



--------------------------------------------------------------------------------

payable to the applicable Funding Agent on the following Payment Date. Yield
shall accrue on each day occurring during the applicable Accrual Period and
shall be payable to the Administrative Agent (for distribution in accordance
with Section 2.8(d), to each Funding Agent), on each Payment Date. The
Transferor hereby agrees to cause the Servicer to pay, and the Servicer shall
pay, to the Owners entitled thereto in accordance with this Agreement, from
Collections in respect of the Transferred Receivables and other available
amounts on deposit in the Collection Account on each Payment Date, in accordance
with the terms of this Agreement, all amounts due and payable with respect to
the accrued Yield owed to the respective Owners on such day. If any amount
hereunder shall be payable on a day which is not a Combined Business Day, such
amount shall be payable on the next succeeding Combined Business Day.

(d) Total Distribution Amount.

(i) On each Payment Date, the Servicer shall apply the Owner Distribution Amount
for such Payment Date as follows:

(A) first, to pay to the Servicer 95% of the sum of (1) the Servicing Fee for
the preceding Collection Period and (2) any unpaid Servicing Fee from prior
Collection Periods;

(B) second, to pay to each Funding Agent (on behalf of the Owners in its
Ownership Group) in accordance with Section 2.8(f), any Yield due on such
Payment Date subject to the provisions of Section 2.8(c); provided, that
following the occurrence of an Amortization Event or a Termination Event, the
portion of the applicable Yield payable to any Funding Agent (on behalf of the
Owners in its Ownership Group) relating to the applicable Amortization Rate or
Default Rate shall be paid pursuant to clause (vii) below;

(C) third, to pay to each Funding Agent (on behalf of the Owners in its
Ownership Group) in accordance with Section 2.8(f), the Principal Distribution
Amount with respect to such Payment Date and any unpaid Principal Distribution
Amount with respect to any prior Payment Date to be used, in each case, to
reduce the Aggregate Net Investment;

(D) fourth, to pay to the Administrative Agent (for its own account) 95% of any
accrued and unpaid fees then due and owing in accordance with the Administrative
Agent Fee Letter;

(E) fifth, if the Amortization Date has occurred, to pay to each Funding Agent
(on behalf of the Owners in its Ownership Group) in accordance with
Section 2.8(f), amounts remaining to reduce the Aggregate Net Investment to
zero;

(F) sixth, to pay any other Aggregate Unpaids (other than those payable under
Section 2.8(d)(i)(G) or Section 2.8(d)(i)(H), if any) then due and owing;

 

-49-



--------------------------------------------------------------------------------

(G) seventh, following the occurrence of an Amortization Event or Termination
Event, the portion of the Yield payable to each Funding Agent (on behalf of the
Owners in its Ownership Group) relating to the applicable Amortization Rate or
Default Rate due on such Payment Date;

(H) eighth, during the Revolving Period, to pay to the Funding Agent (on behalf
of the Owners in its Ownership Group) for each Reducing Ownership Group (if
any), the outstanding Net Investment of such Reducing Ownership Group as of such
Payment Date; and

(I) ninth, to pay to the Transferor any amount remaining with respect to such
Payment Date as payment of the Deferred Purchase Price.

(ii) On each Payment Date, the Servicer shall apply the Transferor Distribution
Amount for such Payment Date as follows:

(A) first, to pay to the Servicer 5% of the sum of (1) the Servicing Fee for the
preceding Collection Period and (2) any unpaid Servicing Fee from prior
Collection Periods;

(B) second, to pay to the Transferor as payment of the Deferred Purchase Price
an amount equal to the product of (1) the aggregate amount distributed to the
Funding Agents pursuant to Section 2.8(d)(i)(B) on such Payment Date, and (2) a
fraction, the numerator of which is five (5) and the denominator of which is
ninety-five (95); provided, that in the event any Yield payable to the Funding
Agents is attributable to any Yield Rate in excess of the Required Hedge Rate,
the amount of such payment shall be reduced by an amount equal to (1) the amount
of such excess multiplied by (2) a fraction, the numerator of which is five
(5) and the denominator of which is ninety-five (95);

(C) third, to pay to the Transferor as payment of the Deferred Purchase Price an
amount equal to the product of (1) the aggregate amount distributed to the
Funding Agents pursuant to Section 2.8(d)(i)(C) on such Payment Date, and (2) a
fraction, the numerator of which is five (5) and the denominator of which is
ninety-five (95);

(D) fourth, to pay to the Administrative Agent (for its own account) 5% of any
accrued and unpaid fees then due and owing in accordance with the Administrative
Agent Fee Letter; and

(E) fifth, to pay to the Transferor any amount remaining with respect to such
Payment Date as payment of the Deferred Purchase Price.

In the event that, pursuant to Section 6.5(i) and the Control Agreement, the
Administrative Agent delivers a “shifting control notice” to the depositary bank
at which the Collection Account is maintained following a Servicer Default or
Termination Event, the Administrative Agent will

 

-50-



--------------------------------------------------------------------------------

direct or cause the direction of the depositary bank in connection with the
application of Collections in the Collection Account pursuant to this
Section 2.8(d) and otherwise as required under this Agreement.

(e) On any Payment Date, the Transferor may elect to cause a reduction of the
Aggregate Net Investment in accordance with this Section 2.8(e). For the
avoidance of doubt, the Transferor shall only be permitted to reduce the
Aggregate Net Investment from Collections and other amounts on deposit in the
Collection Account. The Transferor may do so as follows:

(i) the Transferor shall deliver to the Administrative Agent, the Funding Agents
and the Servicer written notice in substantially the form of Exhibit H (the
“Investment Reduction Notice”) at least four (4) Combined Business Days’ prior
to the Payment Date for such reduction of the Aggregate Net Investment, which
notice shall include the amount of such proposed reduction (the “Investment
Reduction Amount”) and the proposed date on which such reduction will commence;

(ii) on the proposed date of the commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections to be applied to reduce the
Aggregate Net Investment until the amount thereof not so used shall equal the
desired amount of the reduction of the Aggregate Net Investment; and

(iii) the Servicer shall hold (or cause the Transferor to set aside and hold)
such Collections in trust for the Owners, for payment to the Funding Agents on
behalf of such Owners on the Payment Date specified in the notice described in
clause (i) above;

provided, (A) that the amount of any such reduction (if not a reduction to zero)
shall be not less than $1,000,000 or an integral multiple of $100,000 in excess
thereof; (B) the Transferor shall choose a reduction amount, and the date of
commencement thereof, so that to the extent practicable such reduction shall
commence and conclude in the same Collection Period, (C) such reduction shall be
applied to reduce the Net Investment of each Ownership Group ratably in
accordance with its Ownership Group Percentage and (D) the Transferor shall pay
to the Funding Agents (for the account of the Owners in the related Ownership
Group), the amount of any Early Collection Fee incurred by the Owners in
connection with such reduction. For the avoidance of doubt, any such reduction
in the Aggregate Net Investment shall only be funded by Collections and any
other amounts on deposit in the Collection Account and available for
distribution in accordance with Section 2.8(d).

(f) All amounts payable to the Funding Agents (for the account of the Owners in
the related Ownership Group) (x) in reduction of the Aggregate Net Investment
pursuant to Section 2.8(d) or Section 2.8(e) shall be distributed by 1:30 p.m.
(New York time) on the day such amounts are payable in immediately available
funds; (y) in payment of Yield and the Monthly Non-Use Fee pursuant to
Section 2.8(d) shall be distributed by 1:30 p.m. (New York time) on the day such
amounts are payable in immediately available funds based on the applicable
Monthly Report delivered to the Administrative Agent pursuant to Section 6.12;
and (z) in reduction of the Aggregate Net Investment pursuant to Section 2.8(d)
occurring after a Delayed Purchase Notice but before the related Delayed
Purchase Date, shall be distributed by

 

-51-



--------------------------------------------------------------------------------

1:30 p.m. (New York time) (A) first, to the related Funding Agents for each
Non-Delaying Ownership Group, pro rata based on the relative amounts funded by
each such Non-Delaying Ownership Group pursuant to Section 2.2(c)(ii), until the
aggregate of the Net Investments of the Owners in each Ownership Group as a
percentage of the Aggregate Net Investment is equal to the Ownership Group
Percentage for each such Ownership Group and (B) second, to each Funding Agent
in accordance with its respective Ownership Group Percentage. All amounts
distributed by the Servicer to any Funding Agent shall in turn be distributed by
such Funding Agent to the Owners entitled thereto and such Funding Agent shall
be responsible for the proper allocation of such amounts among the Owners in its
Ownership Group. Any payment received after 1:30pm (New York time) pursuant to
this Section 2.8(f) shall be deemed to be received on the next Business Day (or
with respect to Helaba, the next Combined Business Day).

(g) To the extent an Outage Day shall have occurred and is continuing, the
Servicer shall (i) notify the Administrative Agent (which notification may be
delivered via email) of the occurrence of each such Outage Day, and (ii) assume
that Collections were received in an amount equal to the prior four-week average
daily Collections of Transferred Receivables received on the same day of the
week (that were not Outage Days) that the related Date of Processing for the
Outage Day should have occurred (each such amount, the “Outage Amount”) and
shall make a servicing advance of such amount and treat it as Collections in
accordance with the requirements of Section 2.8(a)(i). By way of illustration
and for the avoidance of doubt, if the Date of Processing for an Outage Day
would have been a Monday, the four-week average referenced in the immediately
preceding sentence shall mean the average of the amount of Collections received
on the four immediately preceding Mondays that were not Outage Days. Upon
determination of the actual amount of Collections received on an Outage Day,
(1) the Servicer will reimburse itself for the servicing advance made on such
Outage Day from Collections received on such Outage Day or subsequent Business
Days, up to the amount actually advanced, (2) to the extent the actual amount of
Collections received on the Outage Day is greater than the Outage Amount for
such Outage Day, the Servicer will increase the amount of Collections applied in
accordance with Section 2.8(a)(i) on the next Business Day by the amount of such
excess, and (3) to the extent the actual amount of Collections received on the
Outage Day is less than the Outage Amount for such Outage Day, the Servicer
shall reduce the amount of Collections applied in accordance with
Section 2.8(a)(i) on the next Business Day by the amount of such deficiency. The
provisions of this Section 2.8(g) shall apply to each Outage Day, not to exceed
thirty (30) consecutive Outage Days. Following thirty (30) consecutive Outage
Days, the estimates, Servicer advances and reconciliations provided in this
Section 2.8(g) shall not apply and the Servicer shall be required to deposit
Collections pursuant to Section 2.8(a) (without giving effect to this
Section 2.8(g)).

Section 2.9. Payments and Computations, Etc. All amounts to be paid or deposited
by the Transferor or the Servicer to (i) any Funding Agent on behalf of its
respective Owners hereunder shall be paid or deposited to such Funding Agent’s
account for funds transfers specified from time to time in Schedule I thereto
(until otherwise notified by such Funding Agent in accordance with the terms
hereof) and (ii) the Administrative Agent shall be paid or deposited to account
number 920-1-033363 (Reference: T-Mobile Handset Funding LLC) and maintained at
JP Morgan Chase, New York, Account Name: Royal Bank of Canada New York (ABA
Number 0210-0002-1) (until otherwise notified by the Administrative Agent in
accordance with

 

-52-



--------------------------------------------------------------------------------

the terms hereof), in each case, no later than 1:30pm (New York time) on the day
when due in immediately available funds; provided, that any payment or deposit
received after 1:30pm (New York time) shall be deemed to be received on the next
Business Day (or with respect to Helaba, the next Combined Business Day). The
Transferor shall, to the extent permitted by law, pay to (or for the account of)
the applicable Funding Agents (for the account of the Owners in the related
Ownership Group), upon demand, interest (but without duplication for Yield) on
all amounts not paid or deposited when due in accordance with the terms of this
Agreement at a rate equal to the Default Rate. All computations of interest
hereunder shall be made on a monthly basis based on the actual number of days in
any given month assuming a 360-day year. Any payment to be made to (or for the
account of) the Owners hereunder shall be made to their respective Funding
Agents on behalf of such Owners as described above and such payment shall
conclusively satisfy the Transferor’s or Servicer’s payment duties hereunder.
Notwithstanding any provision to the contrary herein, all payments to be made to
or for the benefit of the Administrative Agent, the Owners or the Funding Agents
hereunder in respect of principal, Yield, Monthly Non-Use Fee, other fees,
indemnities or otherwise shall be made by the Transferor or the Servicer, as the
case may be, without offset or reduction of any kind and shall be paid on the
due date therefor in immediately available funds in the manner specified herein
except as otherwise expressly provided herein.

Section 2.10. Fees. Notwithstanding any limitation on recourse contained in this
Agreement, the Transferor shall pay the fees set forth in the Transaction Fee
Letter and the Administrative Agent Fee Letter.

Section 2.11. Optional Purchase of Transferred Receivables by Finco. For so long
as Finco is the Servicer, Finco shall have the right to purchase all of the
existing Transferred Receivables if, at any time, the aggregate Receivable
Balance of the Transferred Receivables is 10% or less of the Aggregate Net
Investment as of the Original Closing Date. Finco shall be entitled to
effectuate such purchase on the next Payment Date following written notice to
each Funding Agent and deposit of an amount into the Collection Account equal to
the Aggregate Unpaids on such Payment Date.

Section 2.12. Mandatory Repurchase Under Certain Circumstances.

(a) Notice of Breach. The representations and warranties set forth in
Section 3.1, Section 3.2, Section 3.3 and Section 3.4 shall survive the sales of
the Transferred Assets to the Administrative Agent and the pledge of the
Transferred Assets to the Administrative Agent. Upon discovery by any Authorized
Officer of the Transferor or the Servicer of a breach of any of the
representations and warranties set forth in Section 3.1, Section 3.2,
Section 3.3 or Section 3.4, the party discovering such breach shall give notice
to the other parties and to the Servicer and the Administrative Agent within
five (5) Business Days following such discovery; provided that the failure to
give notice within five (5) Business Days does not preclude subsequent notice
after such five (5) Business Day period.

(b) In the event any representation or warranty contained in Sections 3.2(b)
through 3.2(j) is not true and correct in any material respect as of the date
specified therein with respect to any Transferred Receivable and such breach
will have a material adverse effect on such

 

-53-



--------------------------------------------------------------------------------

Transferred Receivable or could have an Adverse Effect, then the Transferor
shall repurchase such Receivables (“Ineligible Receivables”) on the terms and
conditions set forth in Section 2.12(c) below; provided, that such Transferred
Receivables will not be deemed to be Ineligible Receivables but will be deemed
Eligible Receivables and such Transferred Receivables shall be included in
determining the Pool Balance if, on any day prior to the end of the sixty-day
period referenced in Section 2.12(c) below, (x) the relevant representation and
warranty shall be true and correct in all material respects as if made on such
day and (y) the Transferor shall have delivered an Officer’s Certificate of the
Transferor to the Administrative Agent describing the nature of such breach and
the manner in which the relevant representation and warranty became true and
correct.

(c) For each repurchased Ineligible Receivable pursuant to this Section 2.12,
the repurchase price payable by the Transferor (i) shall be an amount equal to
the Repurchase Amount of such Receivable; and (ii) shall either be paid by the
Transferor directly by deposit of immediately available funds in the amount of
the Repurchase Amount into the Collection Account or the Transferor shall direct
Finco to deposit immediately available funds in the amount of such Repurchase
Amount into the Collection Account on its behalf. Such payment shall be made no
later than the next Payment Date following sixty (60) days from the discovery of
the breach by a Servicing Officer of the Servicer or an Authorized Officer of
the Transferor, as applicable, with respect to the related Receivable.

Section 2.13. Retransfer of Written-Off Receivables.

(a) Receivables Subject to Imminent Write-Offs. On each Business Day, each
Transferred Receivable that the Servicer has determined will become a
Written-Off Receivable in accordance with the Credit and Collection Policies
(each such Transferred Receivable, an “Imminent Written-Off Receivable”) shall
be retransferred by the Administrative Agent to the Transferor, automatically,
and without any further action by the Administrative Agent or the Transferor.

(b) Order of Retransfer. The Transferor may designate the order in which
Imminent Written-Off Receivables are retransferred back during a Collection
Period in a notice delivered to the Servicer and the Administrative Agent. The
Transferor may change such order at any time by notice delivered by it to the
Servicer and the Administrative Agent.

(c) Retransfer Consideration. For each Imminent Written-Off Receivable
retransferred pursuant to this Section 2.13, the consideration for such
retransfer shall be a reduction in the Deferred Purchase Price payable to the
Transferor.

Section 2.14. No Warranty Upon Retransfer. (a) Upon a repurchase of any
Receivable pursuant to Section 2.12, Section 2.13, Section 2.15(c) or
Section 2.15(d), the Administrative Agent shall automatically and without
further action on the part of the Administrative Agent transfer, assign, set
over and otherwise convey to the Transferor or its designee, without recourse,
representation or warranty, all the right, title and interest of the
Administrative Agent in and to such Receivable, as applicable, and all Related
Rights allocable thereto, all Collections with respect thereto, all monies and
amounts due or to become due and all proceeds thereof, and

 

-54-



--------------------------------------------------------------------------------

such repurchased Ineligible Receivable or Imminent Written-Off Receivable, as
applicable, shall be treated by the Administrative Agent as collected in full as
of the date on which it was repurchased. The obligation of the Transferor to
accept repurchase of any Ineligible Receivables or Imminent Written-Off
Receivables sold to the Administrative Agent by the Transferor, and to make the
deposits, if any, as provided in this Section 2.14, shall constitute the sole
remedy respecting the event giving rise to such obligation available to the
Administrative Agent or any other Person. The Administrative Agent shall take
such other actions as shall reasonably be requested and provided by the
Transferor to effect the conveyance of such Ineligible Receivables or Imminent
Written-Off Receivables pursuant to this Section 2.14. Notwithstanding any of
the foregoing, the Servicer shall continue to monitor the status of all of the
Receivables transferred back to the Transferor pursuant to this Section 2.14 in
order to determine when such Receivables become Written-Off Receivables and to
identify and report to the Transferor and the Administrative Agent any
Recoveries thereon. The Administrative Agent shall execute such documents and
instruments of transfer or assignment and take such other actions as shall
reasonably be requested and provided by the Transferor to effect the retransfer
of such Receivables pursuant to this Section 2.14.

(b) The Servicer and the Transferor shall deposit or cause to be deposited in
the Collection Account the aggregate Repurchase Amount with respect to
Repurchased Receivables as specified in Section 2.12, Section 2.13,
Section 2.15(c) and Section 2.15(d), as applicable.

Section 2.15. Jump Contracts; Lease Contracts; Credit Agreement Responsibility
Transfers.

(a) Prior to the Occurrence of a Jump Termination Date. In the event that an
Obligor exercises the Jump Contract Feature of a Jump Contract and terminates a
Jump Contract prior to the occurrence of a Jump Termination Date, and as a
result of such termination an Asset Base Deficiency would exist if one of the
actions described in clauses (i) or (ii) below is not taken, the Transferor
shall, within two (2) Business Days of such exercise, either (i) deposit cash
into the Collection Account in an amount equal to the Receivable Matrix Amount
of the related Eligible Jump Receivable immediately prior to the exercise of the
Jump Contract Feature, or (ii) replace the original Eligible Jump Receivable
with one or more Replacement Receivables having aggregate Receivable Matrix
Amounts equal to or greater than the remaining Receivable Matrix Amount of the
original Receivable being replaced; provided, that the Transferor shall transfer
Replacement Receivables in an amount necessary to cure the amount of an Asset
Base Deficiency that would exist solely as a result of such replacement. The
Transferor shall cause any such Replacement Receivable to be transferred to the
Administrative Agent (for the benefit of the Owners), and such Replacement
Receivable shall be an Additional Receivable and shall be deemed to be
transferred on an Addition Date, and the terms of this Agreement shall apply to
such Replacement Receivable as if it had been sold under Article II herein
without further action from any party hereto. Following this deposit of cash or
transfer of a Replacement Receivable (or if no action is required pursuant to
clauses (i) or (ii) above), the Third Party Payment Right relating to the
original Receivable that has been terminated shall hereby be automatically
reassigned to the Transferor without any further action and the Administrative
Agent, Funding Agents and Owners shall no longer have any interest in or right
to the Third Party Payment Right with respect to the original Receivable. The
Replacement Receivable will be an Additional Receivable for purposes of this
Agreement.

 

-55-



--------------------------------------------------------------------------------

(b) Following the Occurrence of a Jump Termination Event. Following the
occurrence of a Jump Termination Event, the Required Owners will have the right
to require that the Jump Contract Feature of Eligible Jump Receivables that are
part of the Transferred Assets be terminated by notice to the Servicer. Within
two (2) Business Days of receipt by the Servicer of the original notice from the
Required Owners, the Servicer will send (or will cause TMUS to send) notice to
the related third party to the Jump Contracts (the “Third Party Jump Payor”)
directing the Third Party Jump Payor to send to the Obligors of Eligible Jump
Receivables a notice as soon as is reasonably practicable, but in any event
within ten (10) Business Days, following receipt of the notice to the Third
Party Jump Payor that the Jump Contract Feature will be terminated (the “Third
Party Jump Notice”). The Third Party Jump Notice will provide that the Jump
Contract Feature of the Eligible Jump Receivables that are part of the
Transferred Assets be terminated thirty (30) days following the date of delivery
of such notice (the “Jump Termination Date”). The Servicer and TMUS will agree
to terminate (or cause their Affiliates to terminate) the Jump Contracts of the
Eligible Jump Receivables that are part of the Transferred Assets on the Jump
Termination Date. The Servicer and TMUS shall execute (or cause their Affiliates
to execute) such termination documents and take such other actions as shall
reasonably be requested by the Required Owners. In connection with this
Section 2.15(b), TMUS acknowledges and agrees that it shall act upon the
direction of the Servicer (including any Successor Servicer) in connection with
any termination of the Jump Contracts of the Eligible Jump Receivables that are
part of the Transferred Assets on the Jump Termination Date.

(c) Lease Repurchases. In connection with any Transferred Receivable where the
related Obligor trades in a handheld device under a Credit Agreement for a new
handheld device under a new lease contract with Finco or any of its Affiliates
without payment in full of all amounts owing under the related Credit Agreement
(an “Unpaid Conversion to Lease Receivable”), the Transferor shall, no later
than the next date on which a Monthly Report is deliverable in accordance with
this Agreement, either (A) substitute such Transferred Receivable with one or
more Replacement Receivables having aggregate Receivable Matrix Amounts equal to
or greater than the remaining Receivable Matrix Amount of such Transferred
Receivable or (B) repurchase the related Transferred Receivable in an amount
equal to the Receivable Matrix Amount of such Transferred Receivable as of such
date and deposit such funds in the Collection Account, to be treated as
Collections.

(d) Credit Agreement Responsibility Transfers.

(i) Subject to clause (iii) below, in the event that a Transferred Receivable
becomes a Change of Responsibility Receivable, and as a result of such event an
Asset Base Deficiency would occur if one of the actions described in clauses
(A) or (B) below is not taken, the Transferor shall, no later than the next date
on which a Monthly Report is deliverable in accordance with this Agreement,
either (A) replace such Change of Responsibility Receivable with one or more
Replacement Receivables having aggregate Receivable Matrix Amounts equal to or
greater than the remaining Receivable Matrix Amount of such Transferred
Receivable immediately prior to the time it became a

 

-56-



--------------------------------------------------------------------------------

Change of Responsibility Receivable or (B) repurchase the related Change of
Responsibility Receivable in an amount equal to the Receivable Matrix Amount of
such Transferred Receivable immediately prior to the time it became a Change of
Responsibility Receivable, and deposit such funds in the Collection Account, to
be treated as Collections. The Transferor shall cause any such Replacement
Receivable to be transferred to the Administrative Agent (for the benefit of the
Owners), and such Replacement Receivable shall be an Additional Receivable and
shall be deemed to be transferred on an Addition Date, and the terms of this
Agreement shall apply to such Replacement Receivable as if it had been sold
under Article II herein without further action from any party hereto. Following
this deposit of cash or transfer of a Replacement Receivable (in accordance with
clauses (A) or (B) above), the Administrative Agent, Funding Agents and Owners
shall no longer have any interest in or right to the Change of Responsibility
Receivable. The Replacement Receivable will be an Additional Receivable for
purposes of this Agreement.

(ii) Subject to clause (iii) below, in the event that an Asset Base Deficiency
would not occur as a result of a Transferred Receivable becoming a Change of
Responsibility Receivable, the Transferor shall have the option (but not
obligation) to either replace or repurchase, as applicable, the Change of
Responsibility Receivable under the same terms and conditions set forth in
clause (i) above.

(iii) For purposes of this Section 2.15(d), the Transferor shall be prohibited
from repurchasing or replacing Change of Responsibility Receivables pursuant to
clauses (i) and (ii) above if at the time of such repurchase or replacement, as
applicable, and after giving effect thereto, the aggregate Receivables Balances
immediately prior to the repurchase or replacement, as applicable, for all
repurchased and replaced Change of Responsibility Receivables during the past
twelve (12) months would exceed 10.00% of the Aggregate Receivable Balance. In
the event that such prohibition applies, Finco will no longer consent to (or
permit its Affiliates to consent to) any Transferred Receivable becoming a
Change of Responsibility Receivable.

Section 2.16. No Representation or Warranty. The parties acknowledge and agree
that any transfer to the Transferor or the Servicer of any Repurchased
Receivable and Related Rights hereunder shall be made without recourse,
representation or warranty of any kind by the Administrative Agent, the Funding
Agents or the Owners other than such Repurchased Receivable and Related Rights
shall be free and clear of any Lien, or other right or claim in, of or on such
Repurchased Receivable and Related Rights, in each case, created by or through
the Administrative Agent, such Funding Agent or such Owner.

Section 2.17. Procedures for Extension of the Scheduled Expiry Date. So long as
the Amortization Date has not occurred and no Potential Termination Event or
Potential Amortization Event shall have occurred and be continuing, no more than
sixty (60) and no less than forty-five (45) days prior to the then current
Scheduled Expiry Date, the Transferor may request that each Funding Agent
consent to the extension of the Scheduled Expiry Date for an additional period
of up to 364 days as provided in this Section 2.17, which decision shall be made
by each Funding Agent (after consultation with its related Owners) in its sole
discretion.

 

-57-



--------------------------------------------------------------------------------

Each Funding Agent shall notify the Transferor of its willingness or its
determination not to consent to such extension of the Scheduled Expiry Date as
soon as practical after receiving such notice, and in any event by the thirtieth
(30th) day preceding the then current Scheduled Expiry Date (the “Response
Date”). Notwithstanding the foregoing, the Funding Agent acting only on behalf
of any then Reducing Ownership Group or the Funding Agent acting on behalf of
any then Defaulting Ownership Group shall have no right to consent (or withhold
its consent) to the extension of the Scheduled Expiry Date. Any Funding Agent
which notifies the Transferor of its determination not to extend or which does
not expressly notify the Transferor that it is willing to extend prior to the
Response Date shall be deemed to be a “Non-Extending Purchaser” and each Funding
Agent which notifies the Transferor that it is willing to extend shall be an
“Extending Purchaser.” If (i) each Funding Agent has agreed by the Response Date
to the extension of the Scheduled Expiry Date and (ii) as of the then-current
Scheduled Expiry Date, the Amortization Date shall not have occurred and no
Potential Termination Event or Potential Amortization Event shall have occurred
and be continuing, then, in such event, on the then-current Scheduled Expiry
Date, the Scheduled Expiry Date shall be extended to the date selected by the
Transferor (or to such other date as may be agreed in writing among the
Transferor and the Extending Purchasers) or, if such day is not a Combined
Business Day, the next preceding Combined Business Day. If there are one or more
Non-Extending Purchasers and there is at least one Extending Purchaser on the
then-current Scheduled Expiry Date, then one or more of the following shall
occur (in the following order) on or before the then-current Scheduled Expiry
Date, and the Scheduled Expiry Date shall be extended to the date selected by
the Transferor (or to such other date as may be agreed in writing among the
Transferor and the Extending Purchasers) or, if such day is not a Combined
Business Day, the next preceding Combined Business Day:

(i) the Transferor may request that one or more Extending Purchasers (on behalf
of their related Owners), or a replacement Ownership Group, acquire by
assignment all of such Non-Extending Purchaser’s (and its related Owners’)
interest in the Transferred Assets and all rights and obligations hereunder
pursuant to Section 9.7(a), subject to (A) the execution and delivery of an
Assignment and Assumption Agreement and (B) payment to the Funding Agent for
such Non-Extending Purchaser (for distribution to such Non-Extending Purchaser
and the applicable Owners entitled thereto) of an amount equal to its Ownership
Group Percentage of the Aggregate Net Investment together with accrued and
unpaid Yield thereon, their respective Ownership Group Percentage of the accrued
and unpaid Monthly Non-Use Fee and any other Aggregate Unpaids then due and
owing to such Non-Extending Purchaser and its related Owners; or

(ii) if on the then-current Scheduled Expiry Date the Amortization Date has not
occurred and no Potential Termination Event or Potential Amortization Event
shall have occurred and be continuing, then, on the then-current Scheduled
Expiry Date: (A) the Purchase Limit and the Ownership Group Purchase Limit of
each Non-Extending Purchaser (each such Ownership Group, during the Revolving
Period only, a “Reducing Ownership Group”) shall each be automatically reduced
by an amount equal to the excess (if any) of the Ownership Group Purchase Limit
of each such Reducing Ownership Group (as in effect immediately before such
Ownership Group became a Reducing Ownership Group) on such date over the
aggregate of the Net Investments of the Owners

 

-58-



--------------------------------------------------------------------------------

in each such Reducing Ownership Group on such date, and (B) the Ownership Group
Percentage of each Reducing Ownership Group and the Ownership Group Percentage
of each Extending Purchaser shall be recalculated as follows during the
Revolving Period (only):

(1) except as expressly provided in Section 2.18, solely for purposes of making
distributions pursuant to Section 2.8(d)(i)(C) and Section 2.8(d)(i)(H) during
the Revolving Period, the Ownership Group Percentage for each Ownership Group
(including each Reducing Ownership Group) shall continue to equal its respective
percentage set forth in Schedule I, which Ownership Group Percentages shall (for
such purpose only) remain in effect without modification during the Revolving
Period; and

(2) except as provided in preceding clause (1), the Ownership Group Percentage
of each Ownership Group shall, on any date, equal the percentage equivalent of a
fraction, the numerator of which is the Ownership Group Purchase Limit of such
Ownership Group on such date and the denominator of which is the Purchase Limit
on such date.

In connection with this clause (ii), any Reducing Ownership Group will be paid
amounts owing to such Reducing Ownership Group pursuant to Section 2.8(d) until
the Net Investment and any other Aggregate Unpaids of each such Reducing
Ownership Group have been paid in full. In addition to the foregoing, each of
the Purchase Limit and the Ownership Group Purchase Limit for each Reducing
Ownership Group shall, during the Revolving Period, be reduced by the amount of
all payments to each Funding Agent for a Reducing Ownership Group which are
applied in accordance with the terms of this Agreement to reduce the Net
Investments of the Owners in each such Reducing Ownership Group, and upon
payment in full of all amounts owing to the Funding Agent and the Owners
comprising any Reducing Ownership Group, the Ownership Group Percentage and the
Ownership Group Purchase Limit of such Reducing Ownership Group shall thereafter
be zero and Schedule I attached hereto shall be revised to reflect the Ownership
Group Percentage of each Ownership Group (which shall equal, for each Ownership
Group, the percentage equivalent of a fraction, the numerator of which is the
Ownership Group Purchase Limit of such Ownership Group and the denominator of
which is the Purchase Limit); provided that, notwithstanding the foregoing, on
and after the Amortization Date, the Ownership Group Percentage of each
Ownership Group shall be determined in accordance with the definition of
“Ownership Group Percentage” without reference to this Section 2.17(ii).

Section 2.18. Defaulting Ownership Groups.

Notwithstanding any provision of this Agreement to the contrary, if at any time
there exists a Defaulting Ownership Group, then the following provisions shall
apply for so long as there exists a Defaulting Ownership Group:

(a) The Funding Agent acting on behalf of a Defaulting Ownership Group shall not
be included in determining whether the Required Owners have taken or may take
any action

 

-59-



--------------------------------------------------------------------------------

hereunder (including any consent to any amendment or waiver pursuant to
Section 9.2), provided, however, that any waiver, amendment or modification
requiring the consent of all Funding Agents shall require the consent of the
Funding Agent acting on behalf of such Defaulting Ownership Group.

(b) On the date on which an Ownership Group becomes a Defaulting Ownership Group
(A) the Purchase Limit and the Ownership Group Purchase Limit of such Defaulting
Ownership Group shall each be automatically reduced by an amount equal to the
excess (if any) of the Ownership Group Purchase Limit of such Defaulting
Ownership Group (as in effect immediately before such Ownership Group became a
Defaulting Ownership Group) on such date over the aggregate of the Net
Investments of the Owners in such Defaulting Ownership Group on such date and
(B) the Ownership Group Percentage of each Ownership Group shall be recalculated
as follows during the Revolving Period (only):

(i) solely for purposes of making distributions pursuant to Section 2.8(d)(i)(C)
on any Payment Date during the Revolving Period, the Ownership Group Percentage
for each Reducing Ownership Group (if any) shall be determined in accordance
with Section 2.17(ii) and the Ownership Group Percentage for each other
Ownership Group (including each Defaulting Ownership Group) shall, on such
Payment Date, equal the product of (x) 100% minus the aggregate of the Ownership
Group Percentages of the Reducing Ownership Groups (if any) on such Payment Date
and (y) the percentage equivalent of a fraction, the numerator of which is the
aggregate of the Net Investments of the Owners in such Ownership Group (before
giving effect to such distribution) on such Payment Date and the denominator of
which is the aggregate of the Net Investments of all Owners in all Ownership
Groups (other than the Owners in any Reducing Ownership Group) on such Payment
Date;

(ii) for purposes of making Incremental Fundings, the Ownership Group Percentage
of each Defaulting Ownership Group shall be zero and the Ownership Group
Percentage of each other Ownership Group (other than a Reducing Ownership Group)
shall equal the percentage equivalent of a fraction, the numerator of which is
the Ownership Group Purchase Limit of such Ownership Group and the denominator
of which is the sum of the Ownership Group Purchase Limits for all Ownership
Groups (other than Defaulting Ownership Groups and Reducing Ownership Groups);
and

(iii) except as provided in preceding clause (i) or (ii), the Ownership Group
Percentage of each Ownership Group shall, on any date, equal the percentage
equivalent of a fraction, the numerator of which is the Ownership Group Purchase
Limit of such Ownership Group on such date and the denominator of which is the
Purchase Limit on such date.

(c) On and after the date on which an Ownership Group becomes a Defaulting
Ownership Group, all amounts received hereunder by the Funding Agent (on behalf
of such Defaulting Ownership Group) shall continue to be applied in accordance
with this Agreement; provided, that such Funding Agent shall make no further
Incremental Fundings (and no such amount shall be applied to make any
Incremental Funding). In addition to the foregoing, each of

 

-60-



--------------------------------------------------------------------------------

the Purchase Limit and the Ownership Group Purchase Limit for each Defaulting
Ownership Group shall, during the Revolving Period, be reduced by the amount of
all payments to each Funding Agent for a Defaulting Ownership Group which are
applied in accordance with the terms of this Agreement to reduce the Net
Investments of the Owners in each such Defaulting Ownership Group and, upon
payment in full of all amounts owing to the Funding Agent and the Owners
comprising any Defaulting Ownership Group, the Ownership Group Percentage and
the Ownership Group Purchase Limit of such Defaulting Ownership Group shall
thereafter be zero and Schedule I attached hereto shall be revised to reflect
the Ownership Group Percentage of each Ownership Group (which shall, except as
expressly provided in Section 2.17(ii)), equal, for each Ownership Group, the
percentage equivalent of a fraction, the numerator of which is the Ownership
Group Purchase Limit of such Ownership Group and the denominator of which is the
Purchase Limit); provided, that, notwithstanding the foregoing, on and after the
Amortization Date, the Ownership Group Percentage of each Ownership Group shall
be determined in accordance with the definition of “Ownership Group Percentage”
without reference to this Section 2.18(c).

(d) Without limiting the generality of Section 2.18(b)(ii) (but notwithstanding
anything to the contrary contained in this Agreement), but subject in all
respects to Section 2.2(c), if on any Addition Date a Funding Agent (acting on
behalf of the Owners in its related Ownership Group) fails to make its portion
of the Incremental Funding (or any portion thereof) on such Addition Date, and
such failure is not cured in all respects within two (2) Combined Business Days
of such Addition Date, then upon the written request of the Transferor to the
Administrative Agent and each Funding Agent (other than the Funding Agent which
failed to make such Incremental Funding), made not later than 10:00 a.m. (New
York time) on or prior to such second Combined Business Day, each Funding Agent
(acting on behalf of the Owners in its related Ownership Group) other than the
Funding Agent acting on behalf of the Defaulting Ownership Group shall, on the
day such notice is delivered (or, if such day is not a Combined Business Day,
the next succeeding Combined Business Day), fund the portion of the Incremental
Funding not made by the Funding Agent acting on behalf of such Defaulting
Ownership Group on such Addition Date, pro rata based on its Ownership Group
Purchase Limit as a percentage of the Ownership Group Purchase Limits for all
Ownership Groups other than the Defaulting Ownership Group (and any Reducing
Ownership Group); provided, that a Funding Agent (acting on behalf of the Owners
in its related Ownership Group) shall not be obligated to make that portion (if
any) of its share of such Incremental Funding which would, after giving effect
thereto, cause the aggregate of the Net Investments of the Owners in its related
Ownership Group to exceed the Ownership Group Purchase Limit for such Ownership
Group.

(e) If at any time the Funding Agent acting on behalf of a Defaulting Ownership
Group is also the Administrative Agent, then the Transferor shall have the right
to replace the Administrative Agent pursuant to the terms of Section 10.7(b) but
without regard to the obligation to deliver notice at least 120 days prior to
the then current Scheduled Expiry Date.

(f) For the avoidance of doubt, no provision of this Agreement, including
without limitation, this Section 2.18, shall be deemed to relieve any Committed
Purchaser of its commitment to make Incremental Fundings in accordance with
Section 2.2.

 

-61-



--------------------------------------------------------------------------------

Section 2.19. Reduction and Increase of Purchase Limit. (a) The Transferor may
at any time, upon at least ten (10) Combined Business Days’ prior written notice
to the Administrative Agent and each Funding Agent, request to terminate in
whole or reduce in part the Purchase Limit (but not below the Aggregate Net
Investment or any Ownership Group’s Net Investment at such time); provided,
however, that each partial reduction shall (i) be in an amount equal to
$10,000,000 or any integral multiples of $1,000,000 in excess thereof and
(ii) reduce each Ownership Group Purchase Limit hereunder ratably in accordance
with the respective Ownership Group’s Ownership Group Percentage of such
reduction to the Purchase Limit. Upon the date specified in such notice and
agreement, if the conditions set forth in this Section 2.19 have been met, the
Purchase Limit shall be reduced by the amount specified in such notice.

(b) The Transferor may, from time to time upon at least thirty (30) days’ prior
written notice to the Administrative Agent and each Funding Agent (or such
shorter period as shall be approved by the Administrative Agent and the Funding
Agents of the Ownership Groups increasing their commitments), request an
increase to the Purchase Limit. Each such notice shall be in a form reasonably
acceptable to the Administrative Agent (each a “Purchase Limit Increase Notice”)
and shall specify (i) the proposed date such increase shall become effective,
(ii) the proposed amount of such increase, which amount shall be at least
$25,000,000 or an integral multiple of $5,000,000 in excess thereof; (iii) the
identity of the Ownership Group(s) (and members thereof) whose Ownership Group
Purchase Limit(s) will be increased in connection therewith; (iv) the identity
of all Owners in such Ownership Group; and (v) a recalculation of the Ownership
Group Percentages which will become effective upon such increase in the Purchase
Limit. No such increase shall become effective unless and until (A) the
Ownership Group Purchase Limit(s) of the Owners in one or more existing
Ownership Groups have been increased by the amount of such increase in the
Purchase Limit (or a portion thereof, if such increase is accomplished by a
combination of means pursuant to clause (D) below), as evidenced by an agreement
in writing executed by the Transferor, the Servicer, the Committed Purchasers
and the Funding Agents for such increasing Ownership Groups, (B) one or more
additional Ownership Groups have become parties to this Agreement by executing a
joinder agreement in form and substance reasonably acceptable to the Owners and
the Transferor, which new Ownership Groups have Ownership Group Purchase Limits
equal to the amount of such increase in the Purchase Limit (or a portion
thereof, if such increase is accomplished by a combination of means pursuant to
clause (D) below), (C) the available commitments of the Conduit Support
Providers hereunder or under the applicable Conduit Support Documents of the
applicable Conduit Purchasers are increased as necessary to maintain the
then-current ratings of such Conduit Purchaser’s Commercial Paper, or (D) a
combination of the foregoing. Notwithstanding anything to the contrary set forth
herein, nothing contained in this Agreement shall constitute a commitment or
obligation on the part of any Owner to increase its Ownership Group Purchase
Limit hereunder.

(c) The Transferor may, upon at least ten (10) days’ (or such shorter period as
the Administrative Agent and the Funding Agents may agree) prior written notice
to the Administrative Agent (and the Administrative Agent shall promptly forward
such written notice to each Funding Agent), cause an increase in the Purchase
Limit, upon satisfaction of the following conditions: (i) the Transferor shall
offer each Ownership Group the right to increase its Ownership Group Purchase
Limit by its ratable share of the increase in the Purchase Limit; (ii) if

 

-62-



--------------------------------------------------------------------------------

any Ownership Group elects not to increase its Ownership Group Purchase Limit
pursuant to clause (i) above, the Transferor shall offer such Ownership Group’s
portion to the other Ownership Groups, or another Owner in a new Ownership
Group; (iii) each new Ownership Group, if any, shall execute a joinder agreement
in a form reasonably acceptable to the Transferor and the Administrative Agent;
(iv) no Termination Event, Amortization Event or Servicer Default shall have
occurred and be continuing; and (v) the Purchase Limit shall not exceed
$1,500,000,000 immediately after giving effect to any such increase. Schedule I
to this Agreement shall be deemed to be amended in connection with any such
increase to add each new Ownership Group (if any), to reflect the Ownership
Group Purchase Limit of each Ownership Group with a new or increasing Ownership
Group Purchase Limit. The Transferor shall repay or cause to be repaid through
the applicable joinder agreement any Net Investment outstanding on the effective
date of any such increase (and pay any outstanding fees due hereunder or under
any Fee Letter) to the extent necessary to keep the outstanding Net Investment
of the Owners in each Ownership Group equal to such Ownership Group’s ratable
share (after giving effect to the increase in any Ownership Group Purchase Limit
pursuant to this Section 2.19(c)).

Section 2.20. Protection of Ownership Interest. The Transferor agrees that from
time to time, at its expense, it will promptly execute and deliver all
instruments and documents and take all action that the Administrative Agent may
reasonably request in order to perfect or protect the Transferred Assets or to
enable the Administrative Agent, for the benefit of the Owners, to exercise or
enforce any of its or their rights hereunder. Without limiting the foregoing,
the Transferor will, upon the request of the Administrative Agent, in order to
accurately reflect this transaction, file such financing or continuation
statements or amendments thereto or assignments thereof as may be reasonably
requested by the Administrative Agent and mark its master data processing
records with a notation describing the acquisition by the Administrative Agent
(for the benefit of the Owners) of the Transferred Assets, as the Administrative
Agent may reasonably request. To the fullest extent permitted by applicable law,
the Administrative Agent shall be permitted to file continuation statements and
amendments thereto and assignments thereof if, after notice to the Transferor,
the Transferor shall have failed to file such continuation statements,
amendments or assignments within ten (10) Business Days after receipt of such
notice from the Administrative Agent. The Transferor shall neither change its
name, identity or corporate structure (within the meaning of Sections 9-506,
9-507 or 9-508 (or other applicable sections of similar content) of the Relevant
UCC), nor change where the Transferred Receivables are located nor change its
jurisdiction of organization unless it shall have: (i) given the Administrative
Agent at least thirty (30) days prior notice thereof and (ii) delivered to the
Administrative Agent all financing statements, instruments and other documents
reasonably requested by the Administrative Agent in connection with such change
or relocation.

 

-63-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties of Finco and the Transferor. Each of
Finco and the Transferor represents and warrants (each with respect to itself
only) to the Owners, the Funding Agents and the Administrative Agent that as of
the Amendment Closing Date and as of each Addition Date:

(a) Organization, Qualification and Good Standing. It is a duly organized and
validly existing corporation or limited liability company in good standing under
the laws of the State of Delaware, with the power and authority under its
organizational documents and under the laws of Delaware to own its assets and to
conduct its business in which it is currently engaged. It is duly qualified to
do business as a foreign company and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
could reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of it or its ability
to perform its duties under this Agreement and the other Related Documents to
which it is a party.

(b) Due Authorization; Binding Obligation. It has the power and authority to
make, execute, deliver and perform this Agreement and the other Related
Documents to which it is a party, and all of the transactions contemplated under
this Agreement and the other Related Documents to which it is a party, and has
taken all necessary limited liability company or trust action to authorize the
execution, delivery and performance of this Agreement and the other Related
Documents to which it is a party. This Agreement and the other Related Documents
to which it is a party have been duly executed and delivered by it and
constitute the legal, valid and binding obligation of such party, enforceable in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally, any applicable law imposing limitations upon, or
otherwise affecting, the availability or enforcement of rights to
indemnification hereunder, and by the availability of equitable remedies.

(c) No Conflict. The execution and delivery of this Agreement and the other
Related Documents to which it is a party, and the performance by it of the
transactions contemplated by this Agreement and the other Related Documents to
which it is a party and the fulfillment of the terms hereof and thereof by it
will not conflict with or violate any provision of any existing law or
regulation or any order or decree of any court or the certificate of formation
or limited liability company agreement of such party, or constitute (with or
without notice or lapse of time or both) a default under or material breach of
any mortgage, indenture, contract, deed of trust, instrument or other agreement
to which it is a party or by which it or any of its properties may be bound, nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument, nor
violate any law or, to the best of such party’s knowledge, any order, rule or
regulation applicable to such party of any Governmental Authority having
jurisdiction over it or its properties (other than violations of such laws,
regulations, orders, decrees, mortgages, indentures, contracts and other
agreements which do not affect the legality, validity or enforceability of any
of such agreements or the Receivables and which, individually or in the
aggregate, would not have a material adverse effect on such party or the
transactions contemplated by, or its ability to perform its obligations under,
this Agreement or the other Related Documents to which it is a party).

(d) No Proceedings. There are no actions, suits, proceedings or investigations
pending, or to the best knowledge of such party, threatened against it before
any court, arbitrator or Governmental Authority (i) asserting the invalidity of
this Agreement and the other Related Documents to which it is a party,
(ii) seeking to prevent the consummation of any of the

 

-64-



--------------------------------------------------------------------------------

transactions contemplated by this Agreement and the other Related Documents to
which it is a party, (iii) seeking any determination or ruling that, in the
reasonable judgment of such party, would materially and adversely affect the
performance by it of its obligations under this Agreement and the other Related
Documents to which it is a party, (iv) seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement and the other Related Documents to which it is a party, which, in each
case, if adversely determined would be reasonably likely to result in a Material
Adverse Effect, or (v) seeking to materially and adversely affect the income or
franchise tax attributes of the Transferor under the United States federal or
any state income or franchise tax systems. It is not in default with respect to
any order, judgment or decree of any court, arbitrator or Governmental
Authority, except to the extent that any such default does not have a Material
Adverse Effect.

(e) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by such party in connection with the execution and
delivery by it of this Agreement and the other Related Documents to which it is
a party and the performance of the transactions contemplated by this Agreement
and the other Related Documents to which it is a party by such party have been
duly obtained, effected or given and are in full force and effect, except for
those which the failure to obtain would not have a material adverse effect on
this Agreement, the other Related Documents or the transactions contemplated
thereby or on the ability of such party to perform its obligations under this
Agreement or the other Related Documents to which it is a party.

(f) Licensing. It is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction in order to originate, acquire, own or
hold the Receivables, as applicable.

(g) Compliance with Requirements of Law. It (i) shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable, and (ii) in the case of Finco in its capacity as the Servicer, it
(A) will maintain in effect all qualifications required under Requirements of
Law in order to service properly each Receivable, and (B) will comply in all
material respects with all other Requirements of Law in connection with
servicing each Receivable, except where the failure to so comply would not have
an Adverse Effect.

(h) Protection of Rights. It shall take no action in violation of this Agreement
which, nor omit to take in violation of this Agreement any action the omission
of which, would substantially impair the rights of the Owners, the Funding
Agents or the Administrative Agent in any Transferred Receivable.

(i) Investment Company Act. The Transferor (i) is not a “covered fund” under
Section 13 of the Bank Holding Company Act of 1956, as amended (together with
the implementing regulations thereunder, commonly referred to as the “Volcker
Rule”) and (ii) is neither required to be registered as an “investment company”
nor is it “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”). In
determining that the Transferor is not a “covered fund,” the Transferor is
entitled to rely on the exception to the definition of “investment company” set
forth in Section 3(c)(5) of the Investment Company Act of 1940, as amended.

 

-65-



--------------------------------------------------------------------------------

(j) Legal Name; Location. Its sole jurisdiction of organization is the State of
Delaware and such jurisdiction has not changed within four months prior to the
date of this Agreement. Its principal place of business and chief executive
office and its federal employer identification number and Delaware
organizational identification number is set forth on Schedule III hereto. It has
not, and has not used at any time during the past five years, any prior legal
names, trade names, fictitious names, assumed names or “doing business as” names
except as set forth on Schedule III hereto.

(k) Accuracy of Information. All certificates, reports, statements, documents
and other information furnished by it to the Administrative Agent, the Funding
Agents or any Owner pursuant to any provision of this Agreement or any other
Related Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement or any other Related Document,
shall, at the time the same are so furnished, be complete and correct in all
material respects on the date the same are furnished.

(l) Solvency. No Insolvency Event with respect to it has occurred and no
transfer of the Transferred Receivables and the Related Rights has been made in
contemplation of the occurrence thereof. It: (i) is able to pay its debts as
they come due; and (ii) does not have unreasonably small capital for the
business in which it is engaged or for any business or transaction in which it
is about to engage.

(m) Use of Proceeds. No proceeds of a funding hereunder will be used by the
Transferor for a purpose that violates or would be inconsistent with Regulations
T, U or X promulgated by the Board of Governors of the Federal Reserve System
from time to time.

(n) Taxes. It has filed all United States federal income tax returns (if any)
and all other material tax returns which are required to be filed by it and has
paid all material taxes and similar assessments or governmental charges that are
due and payable by it pursuant to such returns or pursuant to any assessment
received by it; provided, that it may contest in good faith any such taxes,
assessments and other charges and, in such event, may permit the taxes,
assessments or other charges so contested to remain unpaid during any period,
including appeals, when it is in good faith contesting the same, so long as
(i) adequate reserves have been established in accordance with GAAP,
(ii) enforcement of the contested tax, assessment or other charge is effectively
stayed for the entire duration of such contest if such enforcement could
reasonably be expected to have a material adverse effect on its financial
condition or operations or its ability to perform its obligations under this
Agreement or the other Related Documents to which it is a party, and (iii) any
tax, assessment or other charge determined to be due, together with any interest
or penalties thereon, is promptly paid as required after final resolution of
such contest. The Transferor is exclusively resident for tax purposes in the
United States and, for the purposes of this Agreement and the other Related
Documents to which it is a party, will not act through any branch or permanent
establishment located outside of the United States.

(o) ERISA. It does not maintain or contribute to any Plan, nor has it maintained
or contributed to any Plan within the preceding five years.

 

-66-



--------------------------------------------------------------------------------

(p) No Termination Event or Amortization Event. No Termination Event or
Amortization Event has occurred and is continuing.

(q) Eligibility. As of the Original Closing Date, the Amendment Closing Date,
each Addition Date and as of each date on which each of the Aggregate Advance
Amount and the Aggregate Net Investment is calculated, each Transferred
Receivable included in such calculation as an Eligible Receivable is an Eligible
Receivable.

(r) Commodity Futures Trading Act. It is not a “commodity pool” such that an
Owner would be a “commodity pool operator” with respect thereto or a “commodity
pool” by reason of its ownership of the Transferred Receivables.

(s) Compliance with Credit and Collection Policies. It has complied in all
material respects with the Credit and Collection Policies with regard to each
Credit Agreement and the related Transferred Receivables and Related Rights. It
has not made any change to such Credit and Collection Policies, other than as
permitted under Section 3.7(t).

(t) Separateness. Finco is, and all times since its organization has been,
operated in such a manner that it would not be substantively consolidated with
the Transferor and such that the separate existence of the Transferor would not
be disregarded in the event of a bankruptcy or insolvency of Finco.

(u) Related Documents. Each of its representations and warranties in the Related
Documents to which it is a party is true and correct in all material respects.

(v) Multi-Seller Conduit. None of Finco, the Transferor or any of their
respective Affiliates has any control with respect to the funding or investing
activities of any Conduit Purchaser.

(w) Anti-Money Laundering. Each of the Transferor and the Servicer warrants that
it is acting on its own behalf with respect to all matters associated with this
Agreement. Each of the Transferor and the Servicer undertakes to provide each
Funding Agent and Owner, upon its reasonable request, with all information and
documents which such Funding Agent or Owner requires in order to comply with its
obligations under all applicable anti-money laundering laws (including
Geldwäschegesetz).

(x) Authentication of Daily Receivables Files and Receivables Schedules. The
Transferor represents, warrants and agrees that transmission of each Daily
Receivables File and each Receivables Schedule consisting of, including or
accompanied by an electronic file (which may be a PDF or the insertion of the
relevant language and names in a Word, Excel or other electronic document) and
transmitted either (a) from a Designated Email Address or (b) through a virtual
data room (including but not limited to Intralinks) acceptable to the
Administrative Agent, shall be evidence of its present intent to adopt or accept
such record as the authentication of a security agreement for purposes of
Sections 9-102 and 9-203 of any Relevant UCC.

 

-67-



--------------------------------------------------------------------------------

Section 3.2. Representations and Warranties Relating to the Receivables. The
Transferor hereby represents and warrants to the Owners, the Funding Agents and
the Administrative Agent with respect to the Initial Receivables as of the
Original Closing Date and, with respect to Additional Receivables, as of the
related Addition Date that:

(a) as of the Initial Cut-Off Date, with respect to the Transferred Assets sold
and transferred on the Original Closing Date, the Receivables Schedule delivered
to the Administrative Agent on the Original Closing Date on Schedule II relating
to the Transferred Receivables and Related Rights sold and transferred hereunder
on such date, and as of the related Addition Date with respect to Additional
Receivables designated pursuant to Section 2.1(c), the applicable Daily
Receivables File delivered on such Addition Date, contains an accurate list of
such Transferred Receivables as of such date;

(b) on the date each Receivable is conveyed to the Administrative Agent (for the
benefit of the Owners) by the Transferor, the Transferor owns and has good and
marketable title to each such Receivable and such Receivable has been conveyed
to the Administrative Agent (for the benefit of the Owners) free and clear of
any Lien, claim or encumbrance of any Person;

(c) all authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by the Transferor in connection with the conveyance by the Transferor
of Receivables to the Administrative Agent (for the benefit of the Owners) have
been duly obtained, effected or given and are in full force and effect;

(d) this Agreement constitutes a valid sale, transfer and assignment to the
Administrative Agent (for the benefit of the Owners) of all right, title and
interest of the Transferor in the Transferred Receivables and Related Rights
conveyed to the Administrative Agent (for the benefit of the Owners) by the
Transferor and the proceeds thereof and Recoveries identified as relating to the
Receivables conveyed to the Administrative Agent (for the benefit of the Owners)
by the Transferor or, if this Agreement does not constitute a sale of such
property, it creates and constitutes a grant of a first priority perfected
“security interest” (as defined in the UCC) in such property to the
Administrative Agent (for the benefit of the Owners), which, in the case of
existing Receivables and the Related Rights and the proceeds thereof, is
enforceable upon execution and delivery of this Agreement, and which will be
enforceable with respect to such Receivables hereafter and thereafter created
and the proceeds thereof upon such creation and which security interest is prior
to all other Liens. Upon the filing of the financing statements and, in the case
of Receivables hereafter created and the proceeds thereof, upon the creation
thereof, the Administrative Agent (for the benefit of the Owners) shall have a
first priority perfected security or ownership interest in such Receivables and
proceeds;

(e) each Receivable sold to the Administrative Agent (for the benefit of the
Owners) by the Transferor is an Eligible Receivable;

(f) no selection procedures believed by the Transferor to be materially adverse
to the interests of the Administrative Agent or any Funding Agent or Owner have
been used in selecting such Receivables;

 

-68-



--------------------------------------------------------------------------------

(g) each Transferred Receivable has been the subject of a valid sale and
assignment from (A) Finco to the Transferor of all Finco’s right, title and
interest therein and (B) the Transferor to the Administrative Agent (for the
benefit of the Owners) of all the Transferor’s right, title and interest
therein;

(h) immediately prior to the transfer of a Transferred Receivable hereunder, the
Transferor shall be the legal and beneficial owner of the Transferred
Receivables and Related Rights with respect thereto, free and clear of any Lien.
This Agreement and each Receivables Schedule and Daily Receivables File,
together with the financing statements filed in connection herewith (or
therewith), are effective to, and shall create in favor of the Administrative
Agent, for the benefit of the Owners, a valid and perfected first priority
ownership or security interest in each Transferred Receivable and in the Related
Rights and Collections (to the extent provided by Section 9-315 (or other
applicable section of similar content) of the Relevant UCC) in respect thereof,
free and clear of any Lien (other than Liens created by this Agreement). This
Agreement, together with the Control Agreement(s) executed in connection
herewith, are effective to, and shall create in favor of the Administrative
Agent, for the benefit of the Owners, a valid and perfected first priority
ownership or security interest in the Collection Account, and all amounts held,
deposited or carried therein, free and clear of any Lien (except as created by
this Agreement). On or prior to the Original Closing Date, all financing
statements and other documents required to be recorded or filed in order to
perfect the Administrative Agent’s interest (for the benefit of the Owners) in
the Transferred Assets against all creditors of and transferees from the
Transferor will have been duly filed in each filing office necessary for such
purpose and all filing fees and taxes, if any, payable in connection with such
filings shall have been paid in full. No effective financing statement or other
instrument similar in effect covering any Credit Agreement relating to a
Transferred Receivable or the Related Rights or Collections in respect thereof
or covering the Collection Account is on file in any recording office, except
those filed pursuant to this Agreement;

(i) the Transferor has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Receivables and Related
Rights sold to the Administrative Agent (for the benefit of the Owners) under
this Agreement; and

(j) other than the security interest granted to the Administrative Agent (for
the benefit of the Owners) pursuant to this Agreement, the Transferor has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Transferred Receivables, Related Rights or other components of the
Transferred Assets; the Transferor has not authorized the filing of and is not
aware of any financing statements against the Transferor that include a
description of collateral covering the Transferred Receivables and Related
Rights other than any financing statement filed in connection with this
Agreement; the Transferor is not aware of any judgment or tax lien filings
against it.

 

-69-



--------------------------------------------------------------------------------

Section 3.3. Additional Representations and Warranties of Finco. Finco, in its
capacity as initial Servicer, represents and warrants to the Owners, the Funding
Agents and the Administrative Agent that as of the Original Closing Date, as of
the Amendment Closing Date and as of each Addition Date:

(a) Ownership of the Transferor. It owns of record all of the issued and
outstanding membership interests of the Transferor, all of which have been
validly issued, are fully paid and nonassessable and are owned free and clear of
all Liens, warrants, options and rights to purchase.

(b) Anti-Corruption Laws and Sanctions. It has implemented and maintains in
effect policies and procedures designed to ensure compliance by it and its
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable U.S. Sanctions, and it, each of its respective Subsidiaries,
its respective officers and employees, and to its knowledge, its respective
directors and agents, is in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of it, any of its Subsidiaries or any
director, officer, employee, agent or affiliate of it or any of its Subsidiaries
that will act in any capacity in connection with or benefit from the facility
established hereby, is a Sanctioned Person. No Incremental Funding, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

(c) Authority. It is duly qualified to do business and is in good standing (or
is exempt from such requirements) in each State of the United States where the
nature of its business requires it to be so qualified and the failure to be so
qualified and in good standing would have a Material Adverse Effect on the
interests of the Owners.

Section 3.4. Additional Representations and Warranties of the Guarantor. The
Guarantor represents and warrants to the Owners, the Funding Agents and the
Administrative Agent that as of the Original Closing Date, as of the Amendment
Closing Date and as of each Addition Date:

(a) Organization and Good Standing. It is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware, with the
power and authority under its organizational documents and under the laws of
Delaware to own its properties and to conduct its business as such properties
are currently owned and such business is presently conducted and to execute,
deliver and perform its obligations under this Agreement, and the Performance
Guaranty.

(b) Licenses and Approvals. It is duly qualified to do business and is in good
standing as a foreign corporation (or is exempt from such requirements) and has
obtained all necessary licenses and approvals in order to be able to execute,
deliver and perform its obligations under the Performance Guaranty and this
Agreement, in each jurisdiction in which the conduct of its business requires
such qualification, except where the failure to do so would not have a Material
Adverse Effect.

(c) Power and Authority. It has the power and authority to execute and deliver
this Agreement and the Performance Guaranty and to perform its obligations
hereunder and thereunder; and the execution, delivery and performance of this
Agreement and the Performance Guaranty, and the consummation by it of the
transactions provided for or contemplated thereby, have been duly authorized by
it by all necessary corporate action.

 

-70-



--------------------------------------------------------------------------------

(d) Binding Obligation. This Agreement and the Performance Guaranty constitute
legal, valid and binding obligations of it, enforceable against it in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and to general principles of equity,
whether applied in a proceeding in equity or at law.

(e) No Violation. The execution and delivery of this Agreement and the
Performance Guaranty, the performance of the transactions contemplated by this
Agreement and the Performance Guaranty, and the fulfillment of the terms of this
Agreement and the Performance Guaranty by it, will not conflict with, result in
any breach of any of the terms or provisions of or constitute (with or without
notice or lapse of time or both) a default under, its organizational documents
or any indenture, agreement, mortgage, deed of trust or other instrument to
which it is a party or by which it or its properties is bound, or violate any
material Requirements of Law applicable to it.

(f) No Proceedings. There are no actions, suits, proceedings or investigations
pending, or to its knowledge threatened, against it before any court, arbitrator
or Governmental Authority having jurisdiction over it: (i) asserting the
invalidity of this Agreement or the Performance Guaranty; (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or the Performance Guaranty; or (iii) seeking any determination or
ruling that would have a Material Adverse Effect. It is not in default with
respect to any order, judgment or decree of any court, arbitrator or
Governmental Authority.

(g) No Consents. No consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority or other Person is necessary
in connection with the execution of delivery of this Agreement or the
Performance Guaranty, or performance of the transactions contemplated hereby or
thereby, that has not already been obtained except where the failure to so
obtain would not have a material adverse effect on the ability of the Guarantor
to perform its obligations hereunder.

(h) Financial Statements. (i) The audited consolidated balance sheet of the
Guarantor and its consolidated subsidiaries as of December 31, 2014 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, delivered to the Administrative Agent on or prior to the Original
Closing Date, fairly present, in conformity with GAAP, the consolidated
financial position of the Guarantor and its consolidated subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year; and (ii) the unaudited consolidated balance sheet of the Guarantor and its
consolidated subsidiaries as of September 30, 2015 and the related unaudited
consolidated statements of income and cash flows for the three months then
ended, delivered to the Administrative Agent on or prior to the Original Closing
Date, fairly present in all material respects, in conformity with GAAP applied
on a basis consistent with the financial statements referred to in clause
(i) above (except as described in the notes thereto), the financial position of
the Guarantor and its consolidated subsidiaries as of such date and their
consolidated results of operations and cash flows for such three month period
(subject to normal year-end adjustments).

 

-71-



--------------------------------------------------------------------------------

(i) ERISA. It does not maintain or contribute to any Plan, nor has it maintained
or contributed to any Plan within the preceding five (5) years.

(j) Anti-Money Laundering. The Guarantor warrants that it is acting on its own
behalf with respect to all matters associated with this Agreement. The Guarantor
undertakes to provide each Funding Agent and Owner, upon its reasonable request,
with all information and documents which such Funding Agent or Owner requires in
order to comply with its obligations under all applicable anti-money laundering
laws (including Geldwäschegesetz).

Section 3.5. Representations and Warranties of the Conduit Purchasers and
Committed Purchasers.

(a) Each Conduit Purchaser hereby represents and warrants to the Transferor,
Finco and the Guarantor that it is not required to register as an “investment
company” nor is it controlled by an “investment company” within the meaning of
the Investment Company Act.

(b) Each Conduit Purchaser (each with respect to itself only) hereby represents
and warrants to the Transferor, Finco and the Guarantor that it is a
Multi-Seller Conduit.

(c) Each Conduit Purchaser and Committed Purchaser (each with respect to itself
only) represents and warrants that it is a “qualified institutional buyer” as
defined in Rule 144A of the Securities Act of 1933, as amended; provided, that
such party makes no representation or statement as to whether the purchase of
Transferred Assets hereunder constitutes a security.

(d) The Helaba Funding Agent represents and warrants that (i) it is the Owner of
the portion of the Net Investment being assigned by it to the Gotham Funding
Agent under Section 5.1(a) herein and (ii) it has not created any Lien upon or
with respect to the portion of the Net Investment assigned hereby.

Section 3.6. Covenants of the Transferor. The Transferor covenants and agrees,
through the Termination Date, that:

(a) Compliance with Covenants. It will perform and observe for the benefit of
the Owners each of the covenants and agreements required to be performed or
observed by it in this Agreement and the Related Documents to which it is a
party.

(b) Maintain Existence. It will preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified in good standing as a foreign trust or limited liability
company in each jurisdiction where its business is conducted, and will obtain
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business requires such authority.

(c) Compliance with Requirements of Law. It shall comply in all material
respects with all Requirements of Law and preserve and maintain its existence,
rights, franchises, qualifications, and privileges except to the extent that the
failure so to comply with such applicable Requirements of Law or the failure so
to preserve and maintain such existence, rights,

 

-72-



--------------------------------------------------------------------------------

franchises, qualifications and privileges would not materially adversely affect
the collectability of the Receivables, its ability to conduct its business or
its ability to perform its obligations under this Agreement and the Related
Documents in all material respects.

(d) Ownership. It shall take all necessary action to (i) vest legal and
equitable title in the Transferred Receivables and Related Rights on such
Transferred Receivables in the Administrative Agent (for the benefit of the
Owners), free and clear of any Liens (including, without limitation, the filing
of all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Administrative Agent’s (for the benefit of the Owners) interest in
such Transferred Receivables and Related Rights on such Transferred Receivables,
and such other action to perfect, protect or more fully evidence the interest of
the Administrative Agent (for the benefit of the Owners) therein as the
Administrative Agent may reasonably request, and (ii) cooperate (as the
Administrative Agent may reasonably request) in the establishment and
maintenance, in favor of the Administrative Agent’s (for the benefit of the
Owners), of a valid and perfected first priority perfected security interest in
the Transferred Assets to the full extent contemplated herein and in the Sale
Agreement, free and clear of any Liens (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the Relevant UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Owners) security interest in the Transferred Assets and such other action to
perfect, protect or more fully evidence the interest of the Administrative Agent
(for the benefit of the Owners) as the Administrative Agent may reasonably
request.

(e) Furnish Certain Information; Further Assurances. It will furnish (or cause
to be furnished) to the Administrative Agent and each Funding Agent:
(i) promptly after the execution thereof, copies of all amendments of and
waivers with respect to this Agreement and the other Related Documents;
(ii) copies of all financial statements that the Transferor furnished (or
required to be furnished) pursuant to this Agreement and the other Related
Documents concurrently therewith; (iii) a copy of each material certificate,
report, statement, notice or other communication furnished (or required to be
furnished) by or on behalf of the Transferor pursuant to this Agreement and the
other Related Documents concurrently therewith; (iv) a copy of each material
notice, demand or other communication furnished (or required to be furnished) by
or on behalf of the Transferor pursuant to this Agreement and the other Related
Documents concurrently therewith; and (v) such other information, documents,
records or reports respecting the Transferred Assets, the related Obligors, the
Transferor which is in the possession or under the control of the Transferor as
any such Funding Agent may from time to time reasonably request; provided, that
(x) prior to the occurrence and continuation of an Amortization Event, Servicer
Default or Termination Event, such information provided to the Administrative
Agent and the Funding Agents shall be limited to the T-Mobile Information, and
(y) following the occurrence or, to the extent required, declaration, of an
Amortization Event, Servicer Default or Termination Event, the Administrative
Agent and each Funding Agent shall receive any information with respect to the
Receivables that it in good faith believes is reasonably necessary for the
Administrative Agent and the Funding Agents to evaluate and/or enforce their
rights and remedies under this Agreement and the other Related Documents with
respect to such Transferred Receivables.

 

-73-



--------------------------------------------------------------------------------

(f) No Liens. Except for any conveyance under this Agreement and the other
Related Documents, it will not sell, pledge, assign (by operation of law or
otherwise) or transfer to any other Person, or otherwise dispose of, or grant,
create, incur, assume or suffer to exist any Lien on, any Transferred
Receivable, Related Rights or Collections on such Transferred Receivables,
whether now existing or hereafter created, or any interest therein, or assign
any right to receive income in respect thereof, or take any other action
inconsistent with the Administrative Agent’s (for the benefit of the Owners)
ownership of, the Transferred Receivables, Related Rights and Collections on
such Transferred Receivables, except to the extent arising under this Agreement
and the other Related Documents, and it shall defend the right, title and
interest of the Administrative Agent (for the benefit of the Owners) in, to and
under the Transferred Receivables, the Related Rights and the Collections on
such Transferred Receivables, whether now existing or hereafter created, against
all claims of third parties claiming through or under Finco or its assigns.

(g) Name Change, Offices and Records. It will not make any change to its name
(within the meaning of Section 9-507 of any applicable enactment of the UCC),
type or jurisdiction of organization or location of its books and records
unless, at least thirty (30) days prior to the effective date of any such name
change, change in type or jurisdiction of organization, or change in location of
its books and records it notifies the Servicer and the Administrative Agent
thereof and (except with respect to a change of location of books and records)
delivers to the Administrative Agent (i) such financing statements (Forms UCC-1
and UCC-3) which the Administrative Agent may reasonably request to reflect such
name change, or change in type or jurisdiction of organization, (ii) if the
Administrative Agent shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to such Person, as to the perfection and
priority of the Administrative Agent’s ownership of and security interest in the
Transferred Receivables and Related Rights (for the benefit of the Owners) and
(iii) such other documents, agreements and instruments that the Administrative
Agent may reasonably request in connection therewith.

(h) Protection of Owners’ Rights. It will take no action, nor omit to take any
action, which could reasonably be expected to materially impair the rights of
the Administrative Agent and the Owners in the Transferred Receivables and the
Related Rights granted pursuant to this Agreement, or materially adversely
affect the collectability of the Transferred Assets, or reschedule, revise or
defer payments due on any Transferred Receivable, or amend, modify or waive in
any material respect any term or condition relating to payments due on any
Transferred Receivable, or modify the terms of any Transferred Receivable in a
manner that would result in the dilution of such Transferred Receivable or that
would otherwise prevent such Transferred Receivable from being an Eligible
Receivable, except (i) in accordance with the Credit and Collection Policies
(ii) as ordered by a court of competent jurisdiction or other Governmental
Authority, (iii) such Transferred Receivable is deemed not to be an Eligible
Receivable and such event does not result in an Asset Base Deficiency, (iv) with
the prior consent of the Required Owners or (v) pursuant to Requirements of Law.

(i) Inspection. It shall cooperate with Finco, the Administrative Agent and each
Funding Agent in connection with any Inspection pursuant to Section 6.2(a);
provided, that any such inspection of the Transferor shall occur at the same
time as any Inspection of Finco pursuant to Section 6.2(a).

 

-74-



--------------------------------------------------------------------------------

(j) Fulfillment of Obligations. It will (i) duly observe and perform, or cause
to be observed or performed, all material obligations and undertakings on its
part to be observed and performed under this Agreement, the Related Documents
and the Receivables, (ii) subject to the terms hereof and the Credit and
Collection Policies, duly observe and perform all material provisions, covenants
and other promises required to be observed by it under the Receivables, and
(iii) pay when due (or contest in good faith) any taxes, including without
limitation any sales tax, excise tax or other similar tax or charge, payable by
the Transferor in connection with the Receivables and their creation and
satisfaction.

(k) Enforcement. It will take all action necessary and appropriate to enforce
its rights and claims under this Agreement and the other Related Documents.

(l) Notices. It will notify each Funding Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, such written notice shall be accompanied by a statement of
the chief financial officer or chief accounting officer of the Transferor
describing the steps, if any, being taken with respect thereto:

(i) any Asset Base Deficiency, Amortization Event, Potential Amortization Event,
Termination Event, Potential Termination Event, Servicer Default or Potential
Servicer Default, but in any event within five (5) days;

(ii) the institution of any litigation, investigation, arbitration proceeding or
governmental proceeding against the Transferor which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
the entry of any judgment or decree or the institution of any litigation,
investigation, arbitration proceeding or governmental proceeding against the
Transferor which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, but in any event within ten (10) Business
Days;

(iii) any Lien made or asserted against a material portion of the Transferred
Assets, other than conveyances hereunder and under the Sale Agreement, to the
extent such notice is not provided by Finco; and

(iv) any Material Adverse Effect.

(m) Assurant Event. It shall provide prompt written notice to the Administrative
Agent, each Funding Agent and each Owner of the occurrence of any Assurant
Event, event of default or material breach under the Assurant Agreement, or any
other event under any Assurant Agreement that could reasonably be expected to
have an Adverse Effect on any Owner, but in any event within five (5) days.

(n) Eligible Interest Rate Caps. The Transferor (i) entered into an Eligible
Interest Rate Cap on the Original Closing Date, (ii) will enter into a new
Eligible Interest Rate Cap on

 

-75-



--------------------------------------------------------------------------------

the Amendment Closing Date and (iii) shall at all times maintain in full force
and effect the Eligible Interest Rate Caps or any other hedging agreements in
accordance with the Hedging Requirements specified on Exhibit D hereto.

(o) Statement for and Treatment of Sales. The Transferor shall not treat any
transfer of Receivables, Related Rights and Collections on such Receivables by
Finco to the Transferor under the Sale Agreement in any manner other than as a
sale for all purposes (other than tax purposes).

(p) Compliance and Separateness.

(i) During the term of this Agreement, the Transferor will, subject to the terms
of this Agreement, keep in full force and effect its existence, rights and
franchises as a limited liability company under the laws of the jurisdiction of
its formation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement and the other Related
Documents to which it is a party, and each other instrument or agreement
necessary or appropriate to the proper administration of this Agreement and the
transactions contemplated thereby.

(ii) Except as otherwise provided in the Related Documents, during the term of
this Agreement the Transferor will observe the following applicable legal
requirements for the recognition of the Transferor as a legal entity separate
and apart from its Affiliates, and the Transferor shall:

 

  (1) maintain books and records separate from any other person or entity;

 

  (2) maintain its own deposit, securities and other account or accounts,
separate from any other person or entity, with financial institutions;

 

  (3) ensure that, to the extent that it jointly contracts with any of its
members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs. To the extent that the Transferor contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods and
services are provided, and each such entity shall bear its fair share of such
costs;

 

  (4) conduct its affairs strictly in accordance with its limited liability
company agreement and observe all necessary, appropriate and customary company
formalities;

 

-76-



--------------------------------------------------------------------------------

  (5) ensure that its board of directors shall at all times include at least one
Independent Director;

 

  (6) not commingle its assets with those of any other person or entity;

 

  (7) conduct its business (i) in its own name and not that of an Affiliate, and
(ii) to the extent it maintains office space, from an office separate from that
of the Member (but which may be located in the same facility as and leased from
the Member) at which will be maintained its own separate limited liability
company books and records;

 

  (8) other than as contemplated herein, in the Sale Agreement or in one of the
Related Documents and related documentation, pay its own liabilities and
expenses only out of its own funds;

 

  (9) observe all formalities required under the Delaware Limited Liability
Company Act;

 

  (10) not guarantee or become obligated for the debts of any other person or
entity;

 

  (11) ensure that no Affiliate of the Transferor shall advance funds to the
Transferor, and no Affiliate of the Transferor will otherwise guaranty debts of
the Transferor;

 

  (12) not hold out its credit as being available to satisfy the obligation of
any other person or entity;

 

  (13) not acquire the obligations or securities of its Affiliates;

 

  (14) not make loans to any other person or entity or buy or hold evidence of
indebtedness issued by any other person or entity;

 

  (15) other than as contemplated herein, in the Sale Agreement or in one of the
Related Documents and related documentation, not pledge its assets for the
benefit of any other person or entity;

 

  (16) hold itself out as a separate entity from its Affiliates and not conduct
any business in the name of any of its Affiliates;

 

  (17) correct any known misunderstanding regarding its separate identity;

 

  (18)

ensure that decisions with respect to its business and daily operations shall be
independently made by the Transferor

 

-77-



--------------------------------------------------------------------------------

  (although the officer making any particular decision may also be an officer or
director of an Affiliate of the Transferor) and shall not be dictated by an
Affiliate of the Transferor;

 

  (19) other than organizational expenses and as expressly provided herein, pay
all expenses, indebtedness and other obligations incurred by it using its own
funds;

 

  (20) not identify itself as a division of any other person or entity;

 

  (21) conduct business with its Affiliates on an arm’s-length basis on terms no
more favorable to either party than the terms that would be found in a similar
transaction involving unrelated third parties;

 

  (22) not engage in any business or activity of any kind, or enter into any
transaction, indenture, mortgage, instrument, agreement, contract, lease or
other undertaking which is not directly related to the transactions contemplated
and authorized by this Agreement or the other Related Documents; and

 

  (23) comply with the limitations on its business and activities as set forth
in its certificate of formation and shall not incur indebtedness other than
pursuant to or as expressly permitted by the Related Documents.

(iii) During the term of this Agreement, the Transferor will comply with the
limitations on its business and activities, as set forth in its certificate of
formation, and will not incur indebtedness other than pursuant to or as
expressly permitted by herein or in one of the other Related Documents.

Section 3.7. Covenants of Finco and the Servicer. Each of Finco and the Servicer
covenants and agrees through the Termination Date, that:

(a) Compliance with Covenants. Finco will perform and observe for the benefit of
the Owners each of the covenants and agreements required to be performed or
observed by it in this Agreement and the other Related Documents to which it is
a party.

(b) Furnish Certain Information. Finco will furnish (or cause to be furnished)
to each Funding Agent: (i) promptly after the execution thereof, copies of all
amendments of and waivers with respect to this Agreement and the other Related
Documents; (ii) copies of all financial statements, compliance certificates and
other financial reports that Finco or the Servicer furnished (or required to be
furnished) pursuant to this Agreement and the other Related Documents
concurrently therewith; (iii) a copy of each certificate, report, statement,
notice or other communication furnished (or required to be furnished) by or on
behalf of Finco, the Transferor or the Servicer to the Servicer or the
Administrative Agent pursuant to this Agreement and the other Related Documents
concurrently therewith; (iv) a copy of each material

 

-78-



--------------------------------------------------------------------------------

notice, demand or other communication furnished (or required to be furnished) by
or on behalf of Finco, the Transferor or the Servicer pursuant to this Agreement
and the other Related Documents concurrently therewith; and (v) such other
information, documents, records or reports respecting the Transferred Assets,
the Obligors, Finco or the Servicer, or the condition or operations, financial
or otherwise, of Finco, which is in the possession or under the control of Finco
as any such Funding Agent may from time to time reasonably request; provided,
that (x) prior to the occurrence and continuation of an Amortization Event,
Servicer Default or Termination Event, such information provided to the
Administrative Agent and the Funding Agents shall be limited to the T-Mobile
Information, and (y) following the occurrence or, to the extent required,
declaration, of an Amortization Event, Servicer Default or Termination Event,
the Administrative Agent and each Funding Agent shall receive any information
with respect to the Receivables that it in good faith believes is reasonably
necessary for the Administrative Agent and the Funding Agents to evaluate and/or
enforce their rights and remedies under this Agreement and the other Related
Documents with respect to such Transferred Receivables.

(c) Reporting. Finco will maintain a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Administrative Agent and each Funding Agent on or before April 30 of each
year beginning in 2016, a copy of the Credit and Collection Policies then in
effect.

(d) Notices. Finco will notify each Funding Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, such written notice shall be accompanied by a statement of
the chief financial officer or chief accounting officer of Finco describing the
steps, if any, being taken with respect thereto:

(i) any Asset Base Deficiency, Amortization Event, Potential Amortization Event,
Termination Event, Potential Termination Event, Servicer Default or Potential
Servicer Default, but in any event within five (5) days;

(ii) the institution of any litigation, investigation, arbitration proceeding or
governmental proceeding against Finco or any of its subsidiaries which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or the entry of any judgment or decree or the
institution of any litigation, investigation, arbitration proceeding or
governmental proceeding against Finco or any of its subsidiaries which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and in any event within ten (10) Business Days;

(iii) any Lien made or asserted against a material portion of the Transferred
Assets, other than conveyances hereunder and under the Sale Agreement;

(iv) the decision to appoint a new director or manager of the Transferor as the
“Independent Director” for purposes of this Agreement, such notice to be issued
not less than ten (10) days prior to the effective date of such appointment and
to certify that the designated Person satisfies the criteria set forth in the
definition herein of “Independent Director”; and

 

-79-



--------------------------------------------------------------------------------

(v) any Material Adverse Effect.

(e) Compliance with Requirements of Law. Finco shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the
Transferred Assets and the related Receivables, will maintain in effect all
material qualifications required under applicable Requirements of Law in order
to properly service the Transferred Assets and the related Receivables and will
comply in all material respects with all other applicable Requirements of Law in
connection with servicing the Transferred Assets and the related Receivables.

(f) Maintenance of Records and Books. Finco shall maintain and implement
administrative and operating procedures (including the ability to recreate
records evidencing the Receivables (and the Related Rights) in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, computer records and other information, reasonably necessary or advisable
for the Collection of all the Transferred Assets. Such documents, books and
computer records shall reflect all facts giving rise to the Receivables (and the
Related Rights), all payments and credits with respect thereto, and such
documents, books and computer records shall identify the Transferred Assets
clearly and unambiguously to reflect that the Transferred Assets are owned by
the Administrative Agent (for the benefit of the Owners). Finco will give the
Administrative Agent and each Funding Agent prompt notice of any material change
in the administrative and operating procedures referred to in the previous
sentence, to the extent such change is likely to have a Material Adverse Effect.

(g) Compliance with Credit and Collection Policies. Finco will timely and fully
(i) perform and comply in all material respects with provisions, covenants and
other promises required to be observed by it under the Credit Agreements related
to the Transferred Receivables, and (ii) comply in all material respects with
the Credit and Collection Policies in regard to the Transferred Receivables and
the related Credit Agreements.

(h) Ownership. Finco will take all necessary action to (i) vest legal and
equitable title to the Transferred Receivables, Related Rights and Collections
on the related Transferred Receivables irrevocably in the Administrative Agent
(for the benefit of the Owners), free and clear of any Liens (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Owners) interest in such Transferred Receivables, Related Rights and Collections
on the related Transferred Receivables and such other action to perfect, protect
or more fully evidence the interest of the Administrative Agent (for the benefit
of the Owners) therein as the Administrative Agent or the Funding Agents may
reasonably request, and (ii) cooperate (as the Funding Agents or the
Administrative Agent may reasonably request) in the establishment and
maintenance, in favor of the Administrative Agent, of a valid and perfected
first priority perfected security interest in the Transferred Assets to the full
extent contemplated herein, free and clear of any Liens (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s security interest in the
Transferred Assets and such other action to perfect, protect or more fully
evidence the interest of the Administrative Agent as the Administrative Agent
may reasonably request).

 

-80-



--------------------------------------------------------------------------------

(i) Collections. The Servicer shall instruct all Obligors on the Transferred
Receivables to remit all payments with respect to the Transferred Assets
directly to the Servicer or to an account designated by the Servicer. The
Servicer shall cause Collections on the Transferred Receivables and other
amounts on deposit in the Servicer’s accounts to be remitted to the Collection
Account to the extent provided under this Agreement. The Servicer will not
instruct any Obligor to make payments in respect of the Receivables or the other
Transferred Assets to any Person, address or location other than to the
Servicer, or to any account other than the account or accounts designated by the
Servicer. The Servicer shall not make any change in its instructions to Obligors
regarding payments to be made to it (other than changes with respect to the
mailing addresses for remittances) unless the Funding Agents shall have
received, at least ten (10) Combined Business Days before the proposed effective
date therefore, written notice of such change.

(j) Protection of Owners’ Rights. Finco shall take no action, nor omit to take
any action, which could reasonably be expected to materially impair the rights
of the Owners in the Transferred Receivables or materially adversely affect the
collectability of the Transferred Assets.

(k) Assurant Event. Finco shall provide prompt written notice to the
Administrative Agent, each Funding Agent and each Owner of the occurrence of any
Assurant Event, event of default or material breach under any Assurant
Agreement, or any other event under any Assurant Agreement that could reasonably
be expected to have an Adverse Effect on any Owner.

(l) Jump Contracts. Finco agrees not to take any action with respect to the Jump
Contracts, Jump Contract Features or Eligible Jump Receivables that could
reasonably be expected to have a Material Adverse Effect without the prior
written consent of the Required Owners.

(m) Taxes. Finco will file all material tax returns and reports required by law
to be filed by it (including proper extensions) and will promptly pay all
material taxes and governmental charges at any time owing by it, except any such
taxes which are not yet delinquent or are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established on
its books and records in accordance with GAAP.

(n) Separate Existence. Finco will take all reasonable steps (including, without
limitation, all steps necessary or that the Administrative Agent may from time
to time reasonably request) to maintain the Transferor’s identity as a separate
legal entity from it and to make it manifest to third parties that the
Transferor is an entity with assets and liabilities distinct from those of it
and each of its other Affiliates. Without limiting the generality of the
foregoing, Finco shall:

(i) cause the board of directors or managers of the Transferor to at all times
have at least one (1) member of which is an Independent Director;

(ii) cause the Transferor to conduct its affairs strictly in accordance with its
limited liability company agreement and to observe all necessary, appropriate
and

 

-81-



--------------------------------------------------------------------------------

customary company formalities as a distinct entity, and ensure that all company
actions relating to (A) the selection, maintenance or replacement of any
Independent Director, (B) its dissolution or liquidation or (C) the initiation
of, participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding of it are duly authorized by unanimous vote
of its board of directors or managers (including the Independent Directors);

(iii) maintain its books and records separate from those of the Transferor and
maintain records of all intercompany debits and credits and transfers of funds
made by it on the Transferor’s behalf;

(iv) except as otherwise contemplated under this Agreement or the other Related
Documents, prevent the commingling of its funds or other assets with those of
the Transferor, and not maintain bank accounts or other depository accounts to
which the Transferor is an account party, into which the Transferor makes
deposits or from which the Transferor has the power to make withdrawals except
as otherwise contemplated hereunder or under the other Related Documents with
respect to the Servicer’s administration of Collections on the Receivables;

(v) not enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with the Transferor which is on terms that are less
favorable to it than those that might be obtained in an arm’s length transaction
at the time from Persons who are not Affiliates and which is not evidenced by or
pursuant to a written agreement;

(vi) not pay the operating expenses and liabilities of the Transferor;

(vii) conduct its business separate and distinct from the offices of, or any
space occupied by, the Transferor and allocate fairly with the Transferor any
overhead, if relevant, for shared office space or business facilities or
equipment;

(viii) conduct its business and act solely in its own name, through its own
officials or representatives where relevant, and not hold the Transferor out as
a “division” or “part” of it (although litigation may be filed with respect to
the Collections on the Receivables in the name of the Servicer);

(ix) have business forms separate from that of the Transferor;

(x) cause any financial statements consolidated with those of the Transferor to
state that the Transferor’s business consists of the purchase of Receivables
from it and that the Transferor is a separate legal entity with its own separate
creditors who, in any liquidation of the Transferor, will be entitled to be
satisfied out of the Transferor’s assets prior to any value in the Transferor
becoming available to the Transferor’s equity holders; and

 

-82-



--------------------------------------------------------------------------------

(xi) take all other actions reasonably necessary on its part to operate its
business and perform its obligations under this Agreement and the Sale Agreement
in a manner consistent with the factual assumptions described in the legal
opinions with respect to non-consolidation and true sale matters of Hogan
Lovells US LLP delivered to the Administrative Agent and the Funding Agents
pursuant to this Agreement and the Related Documents on the Original Closing
Date or the date of the Omnibus First Amendment, as applicable, to the extent
applicable to it.

(o) Further Assurances. Subject to Section 3.7(b), Finco shall furnish the
Administrative Agent and any Funding Agent from time to time such statements and
schedules further identifying and describing the Transferred Assets and such
other reports or other information reasonably related to this Agreement, the
Sale Agreement and the Related Documents in connection with the Transferred
Assets as the Administrative Agent or such Funding Agent may reasonably request,
all in reasonable detail.

(p) Independent Accountants’ Reports and Servicing Reviews. In the event that
any report, compliance statement or attestation, including the reports of the
independent accountants, prepared pursuant to this Agreement discloses or
identifies any material weakness, deficiency or other adverse occurrence
relating to the performance of the Servicer’s or the Transferor’s obligations
pursuant to this Agreement or the Related Documents, then the Servicer shall,
and shall cause the Transferor to, use commercially reasonable efforts as
promptly as reasonably possible to remedy, cure or correct the issues giving
rise to such disclosure.

(q) No Liens. Except for the conveyances under this Agreement or the Related
Documents, Finco will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on, any Transferred
Receivable, the Related Rights or Collections on such Transferred Receivable,
whether now existing or hereafter created, or any interest therein, and Finco
shall defend the right, title and interest of the Transferor and the
Administrative Agent (for the benefit of the Owners) in, to and under the
Transferred Receivable, the Related Rights and the Collections on such
Transferred Receivables, whether now existing or hereafter created, against all
claims of third parties claiming through or under Finco or its assigns.

(r) Name Change, Offices and Records. Finco will not make any change to its name
(within the meaning of Section 9-507 of any applicable enactment of the UCC),
type or jurisdiction of organization or location of its books and records
unless, at least thirty (30) days prior to the effective date of any such name
change, change in type or jurisdiction of organization, or change in location of
its books and records Finco notifies the Administrative Agent thereof and
(except with respect to a change of location of books and records) delivers to
the Administrative Agent (i) such financing statements (Forms UCC-1 and UCC-3)
which the Administrative Agent may reasonably request to reflect such name
change, or change in type or jurisdiction of organization, (ii) if the
Administrative Agent shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to such Person, as to the perfection and
priority of the Owners’ ownership interest in, and the Administrative Agent’s
security interest in the Transferred Receivable, Related Rights and Collections
on the Transferred Receivable and (iii) such other documents, agreements and
instruments that the Administrative Agent may reasonably request in connection
therewith.

 

-83-



--------------------------------------------------------------------------------

(s) Third Party Reviews; Reports. (i) If an Amortization Event, Potential
Amortization Event, Termination Event, Potential Termination Event, Servicer
Default or Potential Servicer Default is not continuing, then once per year
(A) on or prior to July 31 (beginning July 31, 2016), or (B) on or prior to such
other date as the Administrative Agent, each Funding Agent and the Transferor
may mutually agree, or (ii) if an Amortization Event, Potential Amortization
Event, Termination Event, Potential Termination Event, Servicer Default or
Potential Servicer Default has occurred and is continuing, then at such
frequency and on such dates as the Administrative Agent may request, but not
more frequently than once per calendar quarter, the Administrative Agent and
each Funding Agent shall receive a written report delivered by an independent
accounting firm reasonably acceptable to the Administrative Agent and each
Funding Agent addressing such procedures and scope identified on Annex B hereto,
or otherwise addressing such additional procedures and scope reasonably
requested by the Administrative Agent and the Funding Agents from time to time
and consented to by the Transferor (which consent shall not be unreasonably
withheld). The procedures performed and written report prepared with respect
thereto shall be at the expense of the Servicer and shall be in form and
substance satisfactory to the Administrative Agent and each Funding Agent.

(t) Modifications to Credit and Collection Policies. (i) Finco shall provide
prompt written notice to the Administrative Agent and each Funding Agent in
connection with any material change in, or any material amendment to, the Credit
and Collection Policies. Except for changes mandated by Requirements of Law,
Finco will not, without the prior written consent of the Required Owners (as
provided in the following sentence), make any proposed change or amendment to
the Credit and Collection Policies that would be reasonably likely to materially
adversely affect the collectability of the Transferred Receivables (or any
Related Rights), or materially decrease the credit quality of any new
Transferred Receivables (in each case, taken as a whole). If consent of the
Required Owners is required pursuant to the immediately preceding sentence, then
Finco will furnish or cause to be furnished to the Administrative Agent and each
Funding Agent at least ten (10) days prior to the effectiveness of any material
change in or material amendment to the Credit and Collection Policies, a copy of
the Credit and Collection Policies then in effect, a notice indicating such
change or amendment, and a request for consent thereto.

(ii) So long as this Agreement remains in effect, Finco shall keep accurate and
complete records describing each amendment or other change to (A) the Credit and
Collection Policies implemented and adopted from time to time, whether or not
material and whether or not consented to by the Required Owners pursuant to the
terms of this Agreement or (B) the system used by Finco or TMUS (as the case may
be) to monitor and/or score the creditworthiness of the Obligors (the “Credit
and Collection Policies Log”). On or before April 30 of each year beginning in
2016, Finco agrees to provide to Helaba a copy of the Credit and Collection
Policies Log for the twelve months ended the immediately preceding December 31.
In connection with their receipt of the Credit and Collection Policies Log,
Helaba: (a) agrees to be bound by the same terms and conditions relating to
receipt of information and confidentiality set forth in this Agreement, and
(b) may reasonably request additional information from Finco

 

-84-



--------------------------------------------------------------------------------

reasonably required to analyze, evaluate or interpret any entries relating to
the Credit and Collection Policies Log; provided, that such information shall
not include any Subscriber Information (as such term is defined in Annex C
hereto).

(u) Extension or Amendment of Receivables. Subject to compliance with all
Requirements of Law, Finco, may, in accordance with the Credit and Collection
Policies, extend the maturity, adjust the Principal Balance or otherwise modify
the payment terms of any Transferred Receivable as it deems appropriate;
provided, that such extension, adjustment or modification shall not (i) modify
or alter the status of any Transferred Receivable as a Defaulted Receivable or a
Delinquent Receivable, (ii) after giving effect to any such adjustment or
modification cause an Adverse Effect or (iii) after giving effect to any such
adjustment or modification cause an Asset Base Deficiency to exist.

(v) Limitation on Transactions with the Transferor. Finco will not enter into,
or be a party to any transaction with the Transferor, except for (i) the
transactions contemplated by this Agreement and the other Related Documents;
(ii) capital contributions by Finco to the Transferor which are in compliance
with this Agreement and the other Related Documents; and (iii) to the extent not
otherwise prohibited under this Agreement or the other Related Documents, other
transactions in the nature of employment contracts and directors’ fees, upon
fair and reasonable terms materially no less favorable to the Transferor than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.

(w) Accounting. Except for treatment with respect to tax reporting and treatment
of transactions under this Agreement (which will not affect the legal true sale
of the Transferred Receivables and Related Rights), Finco will not, and will not
permit any Affiliate to, account for or treat (whether in financial statements
or otherwise) the transactions contemplated by the Sale Agreement and this
Agreement, as applicable, in any manner other than the sales and contributions
of the Transferred Assets by Finco to the Transferor, and the transfers of the
Transferred Assets by the Transferor to the Administrative Agent (for the
benefit of the Owners), or in any other respect account for or treat the
transactions contemplated hereby in any manner other than as sales of such
Transferred Assets to the Transferor and transfers of such Transferred Assets to
the Administrative Agent (for the benefit of the Owners).

(x) Receivables Schedules. It shall deliver to the Administrative Agent the
initial Receivables Schedule delivered to the Administrative Agent and Funding
Agents on the Original Closing Date and each updated or supplemented Receivables
Schedule and Daily Receivables File delivered to the Administrative Agent and
Funding Agents pursuant to this Agreement or the Sale Agreement on each
Determination Date or Addition Date, as applicable (which delivery may occur in
electronic format).

(y) Maintain Existence. Finco will preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its incorporation, and qualify
and remain qualified in good standing as a corporation in each jurisdiction
where its business is conducted, and will maintain all requisite authority to
conduct its business in each jurisdiction in which its business requires such
authority.

 

-85-



--------------------------------------------------------------------------------

(z) Fulfillment of Obligations. Finco will (i) duly observe and perform, or
cause to be observed or performed, all material obligations and undertakings on
its part to be observed and performed under this Agreement, the Related
Documents and the Receivables, (ii) subject to the terms hereof and the Credit
and Collection Policies, duly observe and perform all material provisions,
covenants and other promises required to be observed by it under the
Receivables, (iii) do nothing to materially impair the rights, title and
interest of the Owners in and to the Transferred Assets and (iv) pay when due
(or contest in good faith) any material taxes, including without limitation any
sales tax, excise tax or other similar tax or charge, payable by Finco in
connection with the Receivables and their creation and satisfaction.

(aa) Total Systems Failure. Finco shall promptly notify the Administrative Agent
and each Funding Agent of any total failure of any systems necessary for the
performance of its servicing obligations under this Agreement or the other
Related Documents (a “total systems failure”) and shall advise the
Administrative Agent and each Funding Agent of the estimated time required to
remedy such total systems failure and of the estimated date on which a Monthly
Report can be delivered. Until a total systems failure is remedied, Finco shall
(i) furnish to the Administrative Agent and each Funding Agent such periodic
status reports and other information relating to such total systems failure as
the Administrative Agent and any Funding Agent may reasonably request and
(ii) promptly notify the Administrative Agent and each Funding Agent if Finco
believes that such total systems failure cannot be remedied by the estimated
date, which notice shall include a description of the circumstances which gave
rise to such delay, the action proposed to be taken in response thereto, and a
revised estimate of the date on which the Monthly Report can be delivered. Finco
shall promptly notify the Administrative Agent and each Funding Agent when a
total systems failure has been remedied.

(bb) Insurance. Finco shall keep insured by financially sound and reputable
insurers all property of a character usually insured by companies engaged in the
same or similar business similarly situated against loss or damage of the kinds
and in the amounts customarily insured against by such companies, and carry such
other insurance as is usually carried by such companies.

(cc) Modification of Systems. Finco agrees, promptly after the replacement or
any material modification of any computer system, automation system or other
operating system (in respect of hardware or software) used to perform its
material services as servicer or to make any calculations or reports hereunder,
to give notice of any such replacement or modification to the Administrative
Agent and each Funding Agent.

(dd) Monthly Report. In addition to the information required to be included in
each Monthly Report pursuant to Section 6.12, Finco shall include in each
Monthly Report such other information or calculations relating to the
Transferred Assets owned by the Administrative Agent (for the benefit of the
Owners) on an aggregate basis as the Administrative Agent may reasonably
request.

(ee) Assurant Agreements. Finco agrees that it shall obtain the direction of the
Administrative Agent acting at the direction of the Required Owners in
connection with any exercise of its rights and remedies or the approval of any
amendment, modification or waiver of

 

-86-



--------------------------------------------------------------------------------

any provision of the Assurant Agreement which could reasonably be expected to
have an Adverse Effect; provided, that Finco agrees to notify the Administrative
Agent of any amendments, modifications or waivers to the Assurant Agreement
whether or not direction or consent is required.

(ff) Keeping of Records and Books of Account. The Servicer will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Transferred Receivables in
the event of the destruction of the originals thereof), and keep safely for the
benefit of the Owners all Records, and keep and maintain, or obtain, as and when
required, all documents, books, records and other information reasonably
necessary or advisable for the identification and collection of all Transferred
Receivables (including, without limitation, records adequate to permit the
identification of all Collections in respect of and adjustments to each existing
Transferred Receivable).

(gg) Customer List. The Servicer shall at all times maintain a current list
(which may be stored on magnetic tapes or disks) of all Obligors under Credit
Agreements related to Transferred Receivables, including the name, address,
telephone number and account number of each such Obligor.

(hh) Compliance Certificate. Together with the annual report required under
Section 3.8(c), the Servicer shall furnish to the Administrative Agent and each
Funding Agent a compliance certificate in substantially the form of Exhibit I
hereto signed by the chief accounting officer or treasurer of the Servicer
stating that no Amortization Event, Potential Amortization Event, Termination
Event, Potential Termination Event, Servicer Default or Potential Servicer
Default exists, or if any such event exists, stating the nature and status
thereof.

(ii) Information Technology System Integration. By September 30, 2016, Finco
shall have completed the integration of its information technology systems
modifications, in all material respects, necessary to prohibit Unpaid Conversion
to Lease Receivables; provided, that in connection with a breach of this
Section 3.7(ii), neither the Adverse Effect requirement nor the grace period
included in the Amortization Event contained in Section 7.3(c)(iii) shall apply
for the declaration of an Amortization Event relating to such breach.

(jj) CRR Compliance.

(i) From the Amendment Closing Date, Finco undertakes for the benefit of the
Owners to retain on an on-going basis a material net economic interest in
accordance with Article 405 (1) sub-paragraph (a) of Regulation (EU)
No. 575/2013 (the “CRR”) and the technical standards relating thereto in full
force and effect as of the date of this Agreement. Finco shall not, and shall
not permit any Affiliate, to enter into any credit risk mitigation, short
positions or any other hedge with respect to the retained interest, except to
the extent permitted under the CRR.

(ii) For purposes of each Monthly Report delivered pursuant to this Agreement,
Finco shall confirm whether Finco is in compliance with Section 3.7(jj)(i),
which confirmation shall be deemed satisfied by delivery of each Monthly Report.

 

-87-



--------------------------------------------------------------------------------

(iii) Finco shall cooperate with Lloyds and Helaba, as applicable, by providing
information or documents reasonably requested by such party in order to allow
for Lloyds or Helaba, as applicable, to conduct its due diligence required under
the CRR so that Lloyds or Helaba, as applicable, shall be able to demonstrate to
the competent authorities (who have jurisdictional authority over Lloyds or
Helaba, as applicable) that Lloyds or Helaba, as applicable, has performed its
due diligence and monitoring obligations (to the extent applicable) under the
CRR; provided that any information provided by Finco, (i) is subject to the
confidentiality provisions set forth in Section 9.8 of this Agreement, and
(ii) relating to the Receivables or the related Obligors shall be limited to the
T-Mobile Information.

(iv) In the event of a breach of clause (i), (ii) or (iii) of this
Section 3.7(jj) by Finco, the only remedy available for an Owner would be that,
to the extent that such breach resulted in an additional risk-weighted capital
charge (“CRR Cost”) imposed on such Owner, such CRR Cost would be treated as an
Additional Cost for such Owner and shall be payable as an Additional Cost in
accordance with the terms of Section 8.3 hereof. The parties hereto acknowledge
and agree that in no event shall a breach of clause (i), (ii) or (iii) of this
Section 3.7(jj) by Finco result in a Potential Termination Event, a Termination
Event, a Potential Amortization Event or an Amortization Event.

Section 3.8. Covenants of the Guarantor. The Guarantor covenants and agrees
through the Termination Date, that:

(a) Compliance with Covenants. It will perform and observe for the benefit of
the Owners each of the covenants and agreements required to be performed or
observed by it in the Related Documents to which it is a party and the
Performance Guaranty.

(b) Financial Reporting. It shall furnish to the Administrative Agent and each
Funding Agent, as soon as practicable after the issuance, sending or filing
thereof, but in no event any later than 30 days after sending copies of all
proxy statements, financial statements, reports and other communications which
the Guarantor sends to its security holders generally, and if the Guarantor is
required to file reports with the Securities and Exchange Commission pursuant to
the Exchange Act, copies of all regular, periodic and special reports which the
Guarantor files with the Securities and Exchange Commission or with any
securities exchange on Form 10-K, 10-Q, 8-K or any successor form thereto;
provided, that the requirements of this paragraph may be satisfied by the timely
filing of any such report with the Securities and Exchange Commission if such
report is available via EDGAR or the Guarantor’s website.

(c) Reporting. The Guarantor will maintain a system of accounting established
and administered in accordance with GAAP, and furnish or cause to be furnished
to the Administrative Agent and each Funding Agent:

(i) within 120 days after the close of each of its fiscal years, audited
financial statements (which shall include balance sheets, statements of income
and retained earnings and a statement of cash flows) of the Guarantor and its
consolidated subsidiaries for such fiscal year, and copies of all reports and
management letters, if any, from the

 

-88-



--------------------------------------------------------------------------------

independent certified public accountants to the Guarantor, all certified by the
chief financial officer of the Guarantor; provided, that the requirements of
this clause (i) may be satisfied by the timely filing of any such report with
the Securities and Exchange Commission if such report is available via EDGAR or
the Guarantor’s website;

(ii) within 60 days after the close of the first three (3) quarterly periods of
each of its respective fiscal years, balance sheets of the Guarantor and its
consolidated subsidiaries, as at the close of each such period and statements of
income and retained earnings and a statement of cash flows for the Guarantor for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by the chief financial officer of the Guarantor; provided, that
the requirements of this clause (ii) may be satisfied by the timely filing of
any such report with the Securities and Exchange Commission if such report is
available via EDGAR or the Guarantor’s website; and

(iii) promptly, from time to time, such other information, documents, records or
reports relating to the condition or operations, financial or otherwise, of the
Guarantor as any Funding Agent may from time to time reasonably request;
provided, that (x) prior to the occurrence and continuation of an Amortization
Event, Servicer Default or Termination Event, such information provided to the
Administrative Agent and the Funding Agents shall be limited to the T-Mobile
Information, and (y) following the occurrence or, to the extent required,
declaration, of an Amortization Event, Servicer Default or Termination Event,
the Administrative Agent and each Funding Agent shall receive any information
with respect to the Receivables that it in good faith believes is reasonably
necessary for the Administrative Agent and the Funding Agents to evaluate and/or
enforce their rights and remedies under this Agreement, the Sale Agreement and
Related Documents with respect to such Transferred Receivables.

(d) Notices. It will notify each Funding Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, such written notice shall be accompanied by a statement of
the chief financial officer or chief accounting officer of the Guarantor
describing the steps, if any, being taken with respect thereto:

(i) any Asset Base Deficiency, Amortization Event, Potential Amortization Event,
Termination Event, Potential Termination Event, Servicer Default or Potential
Servicer Default, but in any event within five (5) days;

(ii) the institution of any litigation, investigation, arbitration proceeding or
governmental proceeding against the Guarantor or any of its subsidiaries which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or the entry of any judgment or decree against the
Guarantor or any of its subsidiaries which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and in any event
within ten (10) Business Days; and

(iii) any material adverse change in the business, operations or financial
condition of the Guarantor which reasonably could have a material adverse effect
on the ability of the Guarantor to perform its obligations under this Agreement,
the Related Documents or the Performance Guaranty.

 

-89-



--------------------------------------------------------------------------------

(e) Maintain Existence. It will preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified in good standing as a corporation in each jurisdiction where
its business is conducted and which requires such qualification, and will
maintain all requisite authority to conduct its business in each jurisdiction in
which its business requires such authority, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.

(f) Compliance with Requirements of Law. It shall duly satisfy all obligations
on its part to be fulfilled under or in connection with the Related Documents
and the Performance Guaranty, will maintain in effect all material
qualifications required under applicable Requirements of Law in order to conduct
its business and will comply in all material respects with all other applicable
Requirements of Law in connection with the Related Documents and the Performance
Guaranty.

(g) Fulfillment of Obligations. It will duly observe and perform, or cause to be
observed or performed, all material obligations and undertakings on its part to
be observed and performed under this Agreement, the Related Documents and the
Performance Guaranty, and will do nothing to materially impair the rights, title
and interest of the Administrative Agent, any Funding Agent or any Owner in and
to the Transferred Assets.

(h) ERISA Events. The Guarantor shall give the Administrative Agent and each
Funding Agent a written notice if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice.

(i) German Value-Added Tax. The Guarantor shall pay on demand to each Helaba
Owner any and all amounts necessary to indemnify such Helaba Owner from and
against any and all Indemnified Amounts relating to or resulting from any value
added tax plus any interest and other ancillary Tax charges (A) applicable to
the payment of the Servicing Fee, the supply of the services rendered by the
Servicer or in connection with the sale and collection of the Transferred
Receivables and the Related Rights pursuant to this Agreement or (B) arising as
a result of a breach by the Transferor, the Servicer, the Guarantor or any of
their Affiliates of Section 3.9(j) (German Value-Added Tax) (less any respective
value added tax credits or deductions as are obtained by or credited any of the
Helaba Owners, which credits or deductions shall be taken into account following
the final and unchangeable determination thereof by the German tax authorities;
whereby such Helaba Owner shall take reasonable steps to receive eligible value
added tax credits or deductions by filing respective returns).

 

-90-



--------------------------------------------------------------------------------

Section 3.9. Additional Covenants of the Transferor, the Servicer and the
Guarantor. Each of the Transferor, the Servicer and the Guarantor severally
covenants and agrees, in each case as to itself individually or in such
respective capacities, each with respect to itself only, unless otherwise
consented to or waived in accordance with the provisions of Section 9.2, that:

(a) Ratings of Commercial Paper. To the extent that any rating provided with
respect to a Conduit Purchaser’s Commercial Paper by any Rating Agency is
conditional upon the furnishing of documents or the taking of any other action
by the Transferor, the Servicer or the Guarantor, then such party, as
applicable, shall take all reasonable actions to furnish such documents and take
any such other action.

(b) Information from the Transferor, the Servicer and the Guarantor. Prior to
the Termination Date, each of the Transferor, the Servicer and the Guarantor
will furnish to the Administrative Agent and each Funding Agent:

(i) a copy of each material certificate, opinion, report, statement, notice or
other communication (other than investment instructions) furnished by or on
behalf of such party under this Agreement, the Sale Agreement or the Related
Documents, and promptly after receipt thereof, a copy of each notice, demand or
other communication received by or on behalf of such party under this Agreement,
the Sale Agreement or the Related Documents and applicable to the transactions
contemplated by this Agreement, the Sale Agreement or the Related Documents, as
applicable; and

(ii) such other information (including non-financial information), documents,
records or reports reasonably related to this Agreement or the Related Documents
or the transactions contemplated thereby and respecting the Receivables, the
Transferor, Finco, the Guarantor and the Servicer, as the Administrative Agent,
any Conduit Purchaser or any Funding Agent may from time to time reasonably
request; provided, that (x) prior to the occurrence and continuation of an
Amortization Event, Servicer Default or Termination Event, such information
provided to the Administrative Agent and the Funding Agents shall be limited to
the T-Mobile Information, and (y) following the occurrence or, to the extent
required, declaration, of an Amortization Event, Servicer Default or Termination
Event, the Administrative Agent and each Funding Agent shall receive any
information with respect to the Receivables that it in good faith believes is
reasonably necessary for the Administrative Agent and the Funding Agents to
evaluate and/or enforce their rights and remedies under this Agreement and the
other Related Documents with respect to such Transferred Receivables.

(c) Amendments. Neither the Transferor nor the Servicer will make, or permit any
Person to make, any amendment, modification or change to, or provide any waiver
under the Related Documents, or waive the occurrence of any breach of any
representation, warranty or covenant under the Related Documents, without, in
each case, the prior written consent of the Required Owners (except as otherwise
permitted under Section 9.2).

(d) Prohibition on Indebtedness. Except as permitted by this Agreement or the
Sale Agreement, the Transferor agrees that during the term of this Agreement, it
shall not incur any

 

-91-



--------------------------------------------------------------------------------

indebtedness, or assume or guarantee indebtedness of any other entity, without
the consent of Funding Agents representing Ownership Groups having in the
aggregate at such time Ownership Group Percentages equal to 100%.

(e) Mutual Obligations. On and after the Original Closing Date, the Transferor
and Servicer will do, execute and perform all such other acts, deeds and
documents as the other parties hereto may from time to time reasonably require
in order to carry out the intent of this Agreement.

(f) Notice of Liens; Documentation of Transfer. The Transferor and the Servicer
each agree that it will notify the Administrative Agent and each Funding Agent
within ten (10) Business Days of any event that would cause Finco, the
Transferor, the Servicer or the Administrative Agent to be required to file
financing statements, continuation statements or amendments thereto under the
UCC pursuant to the Sale Agreement or this Agreement or otherwise as would be
necessary to perfect and maintain the security interest (and its priority) in
and to the Transferred Assets contemplated by this Agreement and the other
Related Documents.

(g) Delegation of Duties. Except as permitted herein, the Servicer agrees that
it will not delegate any of its duties hereunder without the prior written
consent of the Required Owners.

(h) Anti-Corruption Laws and Sanctions.

(i) The Servicer will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Servicer and the Transferor, and each of
their respective Subsidiaries and their respective directors, officers,
employees and agents, with Anti-Corruption Laws and applicable U.S. Sanctions.

(ii) The Transferor will not sell Receivables or make any Incremental Fundings,
and neither of the Servicer nor the Transferor shall procure for its
Subsidiaries, and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any sale of Receivables hereunder (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

(i) Competing Arrangements. Each of Finco and the Transferor represents and
warrants that none of TMUS, TMUSA, Finco or the Transferor has entered into any
securitization arrangement involving receivables (including transactions similar
to the transactions under this Agreement or the airtime service securitization
facility entered into by Finco’s Affiliates on March 3, 2014) (“Comparable
Transactions”) prior to the date hereof, except as disclosed in the periodic or
special reports which the Guarantor files with the Securities and Exchange
Commission pursuant to the Exchange Act. Each of Finco and the Transferor agrees
to promptly provide to the Administrative Agent a copy of the relevant portions
of the

 

-92-



--------------------------------------------------------------------------------

transaction documents for any Additional Rights (as defined below) contained in
any Comparable Transactions into which TMUS, TMUSA, Finco or the Transferor may
enter from time to time following the date of this Agreement, and the delivery
to the Administrative Agent of such copy shall constitute the granting of
Additional Rights (as defined below) created by such Comparable Transactions as
required by the next sentence. The Owners shall be entitled to receive the same
rights granted in any Comparable Transaction to the extent that any such
Comparable Transaction provides for terms that are more favorable than the terms
of this Agreement in effect at such time, relating to the definition of or
calculation of, or any trigger, amortization event, termination event or event
of default, relating to the (i) Consolidated Equity Ratio (or any component
thereof) or (ii) Consolidated Leverage Ratio (or any component thereof)
(collectively, the “Additional Rights”). The Transferor and Finco agree that any
granting of Additional Rights to the Owners pursuant to this Section 3.9(i)
shall be incorporated into this Agreement and the Transferor and Finco shall
take such actions as are necessary to cause the Additional Rights to be
applicable to the Owners.

(j) German Value-Added Tax. None of the Transferor, the Servicer, the Guarantor
or any of their respective Affiliates shall exercise any option (if any)
available to it under German law to have value added tax apply with respect to
any supply, for German value added tax purposes, rendered in connection with the
sale of the Receivables contemplated by the Related Documents, provided that any
party having such an option right shall be required to exercise such option if
the Helaba Funding Agent shall so request in writing.

Section 3.10. Merger or Consolidation of, or Assumption, of the Obligations of
the Guarantor, Finco or the Transferor. (a) The Transferor shall not consolidate
or merge with any other Person.

(b) Any Person (i) into which the Guarantor or Finco may be merged or
consolidated, (ii) resulting from any merger or consolidation to which the
Guarantor or Finco, as applicable, shall be a party, (iii) that acquires by
conveyance, transfer or lease substantially all of the assets of the Guarantor
or Finco, as applicable, or (iv) succeeding to the business of the Guarantor or
Finco, as applicable, which Person shall execute an agreement of assumption to
perform every obligation of the Guarantor or Finco, as applicable, under this
Agreement, shall be the successor to the Guarantor or Finco, as applicable,
under this Agreement without the execution or filing of any paper or any further
act on the part of any of the parties to this Agreement. The Guarantor or Finco,
as applicable, shall provide notice of any merger, consolidation, succession,
conveyance or transfer pursuant to this Section 3.10(b) to each Funding Agent.

(c) Notwithstanding the foregoing, Finco shall not consolidate with or merge
into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless:

(i) the Person formed by such consolidation or into which Finco is merged or the
Person which acquires by conveyance or transfer the properties and assets of
Finco substantially as an entirety shall be a Person organized and existing
under the laws of the United States of America or any State or the District of
Columbia and, if Finco is not the surviving Person, such Person shall assume,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, the performance of every covenant and obligation of
Finco or the Transferor, as applicable, hereunder;

 

-93-



--------------------------------------------------------------------------------

(ii) immediately after giving effect to such transaction, no representation or
warranty made pursuant to Article III shall have been breached (for purposes
hereof, such representations and warranties shall speak as of the date of the
consummation of such transaction) and no Amortization Event, Potential
Amortization Event, Termination Event, Potential Termination Event, Servicer
Default or Potential Servicer Default shall have occurred; and

(iii) Finco has delivered to the Administrative Agent and each Funding Agent an
Officer’s Certificate stating that such consolidation, merger, conveyance or
transfer complies with this Section 3.10 and that all conditions precedent
herein provided for relating to such transaction have been complied with, and an
Opinion of Counsel to the effect that the agreement referred to in
Section 3.10(b)(iv) above is the legal, valid and binding obligation of such
successor Person enforceable against such successor Person in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and except as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1. Conditions to Amendment Closing Date. On or prior to the Amendment
Closing Date, the Transferor shall deliver to the Funding Agents the following
documents and instruments, all of which shall be in form and substance
reasonably acceptable to the Administrative Agent (any or all of which may be
waived by the Funding Agents in their sole discretion, including to the extent
such documents were provided to any such Funding Agent in connection with the
Original Agreement on the Original Closing Date):

(a) Corporate Documents. The Administrative Agent and each Funding Agent shall
have received copies, each of which shall be in form and substance satisfactory
to the Administrative Agent and each Funding Agent, of the (i) certificate of
formation or certificate of incorporation, limited liability company agreement
or by-laws, and good standing certificate of the Transferor, Finco, the Servicer
and the Guarantor, as applicable, (ii) members’, managers’ or Board of
Directors’ resolutions, as applicable, of the Transferor, Finco, the Servicer
and the Guarantor with respect to the this Agreement and the Sale Agreement to
which such Person is a party, and (iii) incumbency certificate of the
Transferor, Finco, the Servicer and the Guarantor, in each case as certified by
appropriate corporate authorities, if applicable.

(b) Documents. The Administrative Agent and the Funding Agents shall have
received on or before the Amendment Closing Date each of the items listed on
Schedule IV hereto, each (unless otherwise indicated) dated as of the Original
Closing Date or the

 

-94-



--------------------------------------------------------------------------------

Amendment Closing Date, as applicable, duly executed by the parties thereto and
in form and substance reasonably satisfactory to the Administrative Agent and
the Funding Agents, including:

(i) an executed copy of the Sale Agreement, including a complete schedule of the
Transferred Receivables (which may be on a compact disc (in a format acceptable
to the Administrative Agent) or such other medium as is acceptable to the
Administrative Agent);

(ii) an executed copy of each of the Administrative Agent Fee Letter and the
Transaction Fee Letter (each as amended and restated as of the Amendment Closing
Date), together with payment to the Person(s) entitled thereto of any and all
fees referred to therein payable on the Amendment Closing Date, including,
without limitation, the payment of all reasonable legal fees and expenses of
counsel to the Administrative Agent, the Funding Agents and the Owners;

(iii) an executed copy of the Control Agreement with respect to the Collection
Account;

(iv) good standing certificates of each of Finco, the Transferor and the
Guarantor from the Secretary of State of the State of Delaware dated a date
reasonably near the Amendment Closing Date;

(v) a Confirmation of Guaranty relating to the Performance Guaranty, confirming
continuing applicability of the Performance Guaranty in connection with the
execution of this Agreement, including the increase in the Purchase Limit and
the addition of the Gotham Owners and the Lloyds Owners as parties to this
Agreement;

(vi) resolutions of the member, manager or board of directors, as applicable, of
each of Finco, the Transferor and the Guarantor in connection with the execution
of this Agreement and the increase in the Purchase Limit; and

(vii) a Monthly Report, after giving effect to this Agreement and the
transactions contemplated in connection herewith on the Amendment Closing Date;

(c) Performance by Finco, the Transferor and the Guarantor. All of the terms,
covenants, agreements and conditions set forth this Agreement, the Sale
Agreement, the Related Documents and the Performance Guaranty to be complied
with and performed by Finco, the Transferor, the Servicer or the Guarantor, as
the case may be, by the Amendment Closing Date shall have been complied with or
otherwise waived by the Administrative Agent and the Funding Agents.

(d) Representations and Warranties. Each of the representations and warranties
of Finco, the Transferor, the Servicer or the Guarantor made in this Agreement,
the Sale Agreement, the Related Documents and the Performance Guaranty, as
applicable, shall be true and correct in all material respects as of the
Amendment Closing Date as though made as of such time (except to the extent that
they expressly relate to an earlier or later time).

 

-95-



--------------------------------------------------------------------------------

(e) Officer’s Certificate. The Administrative Agent and each Funding Agent shall
have received an Officer’s Certificate from the Servicer and the Transferor in
form and substance reasonably satisfactory to the Administrative Agent and each
Funding Agent and their respective counsel, dated as of the Amendment Closing
Date, certifying as to the satisfaction of the conditions set forth in
Section 4.1(c) and Section 4.1(d).

(f) Financing Statements; Search Reports. The Administrative Agent and each
Funding Agent shall have received evidence satisfactory to it that financing
statements, as may be necessary or, in the opinion of the Administrative Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the transfers (including grants of security interests) under the this
Agreement and the Sale Agreement have been delivered and, if appropriate, have
been duly filed or recorded and that all filing fees, taxes or other amounts
required to be paid in connection therewith have been paid, including:

(i) an acknowledgment copy of a proper financing statement (Form UCC-1) for the
State of Delaware, dated a date reasonably near to the Original Closing Date
naming the Transferor, as the transferor (debtor), with respect to the
Transferred Receivables, the Related Rights and the Collection Account, and the
Administrative Agent (for the benefit of the Owners), as transferee (secured
party);

(ii) an acknowledgment copy of a proper financing statement (Form UCC-1) for the
State of Delaware, dated a date reasonably near to the Original Closing Date,
naming Finco, as the transferor (debtor), with respect to the Transferred
Receivables and the Related Rights, and the Transferor, as transferee (secured
party), with an assignment by the Transferor to the Administrative Agent (for
the benefit of the Owners); and

(iii) certified copies of requests for information or copies of Form UCC-11 (or
a similar search report certified by parties acceptable to the Administrative
Agent) dated a date reasonably near the Amendment Closing Date listing all
effective financing statements which name (i) the Transferor (under its present
name or any previous name) as transferor or debtor and which are filed in the
State of Delaware and (ii) Finco (under its present name or any previous name)
as transferor or debtor and which are filed in the State of Delaware, in each
case together with copies of such financing statements (none of which shall
cover any Transferred Receivables, Related Rights or the Collection Account,
other than any such financing statement filed in connection with this
Agreement);

(g) Ratings. The Administrative Agent and each Funding Agent shall have received
evidence that each Conduit Purchaser’s Commercial Paper will not be downgraded
as a result of entering into this transactions contemplated by this Agreement,
including any funding to occur hereunder on the Amendment Closing Date.

 

-96-



--------------------------------------------------------------------------------

(h) No Actions or Proceedings. No action, suit, proceeding or investigation by
or before any Governmental Authority shall have been instituted to restrain or
prohibit the consummation of, or to invalidate, the transactions contemplated by
this Agreement, the Sale Agreement and the documents related thereto in any
material respect.

(i) Approvals and Consents. All Governmental Actions of all Governmental
Authorities required with respect to the transactions contemplated by this
Agreement, the Sale Agreement, the Related Documents and the Performance
Guaranty, as applicable, and the other documents related thereto, shall have
been obtained or made.

(j) Asset Base. The Administrative Agent and each Funding Agent shall have
received evidence that no Asset Base Deficiency exists.

(k) Opinions of Counsel and Reliance Letters. Counsel to each of the Transferor,
Finco and the Guarantor shall have delivered (i) to the Administrative Agent,
each Funding Agent and their counsel, (x) a favorable opinion, dated as of the
Amendment Closing Date and reasonably satisfactory in form and substance to the
Administrative Agent, each Funding Agent and their counsel, with respect to
corporate matters, validity and enforceability of this Agreement, the Sale
Agreement, the Related Documents and the Performance Guaranty, no conflict of
law and non-contravention of charter documents and certain material agreements,
in substantially the form of the corporate and enforceability opinion delivered
by such counsel on the Original Closing Date, and addressed to the
Administrative Agent and each Funding Agent, (y) a favorable opinion, dated as
of the Amendment Closing Date and reasonably satisfactory in form and substance
to the Administrative Agent, each Funding Agent and their counsel, with respect
to true sale matters, addressed to the Administrative Agent and each Funding
Agent and (ii) to the Gotham Funding Agent and the Lloyds Funding Agent,
favorable reliance letters relating to opinions previously delivered on the
Original Closing Date or the date of the First Omnibus Amendment, as applicable,
in relation to the Original Agreement, other than the matters covered in the
opinion described in clause (i) above (including with respect to substantive
consolidation matters, Volcker Rule and Investment Company Act matters, and such
other matters as the Gotham Funding Agent or the Lloyds Funding Agent may
reasonably request), reasonably satisfactory in form and substance to the Gotham
Funding Agent and the Lloyds Funding Agent and their counsel, dated as of the
Amendment Closing Date, and addressed to the Gotham Funding Agent and the Lloyds
Funding Agent.

(l) Security Interest Opinion. Counsel to the Transferor shall have delivered to
the Administrative Agent and each Funding Agent an opinion of counsel, dated as
of the Amendment Closing Date, with respect to the creation and perfection of
the security interest of the Administrative Agent (for the benefit of the
Owners) in the Transferred Receivables granted pursuant to this Agreement under
the Relevant UCC in substantially the form of the security interest opinion
delivered by such counsel on the Original Closing Date.

(m) Collection Account. The Administrative Agent and each Funding Agent shall
have received evidence that the Collection Account has been established in
accordance with the terms of this Agreement.

 

-97-



--------------------------------------------------------------------------------

(n) No Amortization Events, Termination Events, etc. No Amortization Event,
Potential Amortization Event, Termination Event, Potential Termination Event,
Servicer Default, or Potential Servicer Default shall have occurred and be
continuing (in each case, before and after giving effect to the purchase).

(o) Payment of Accrued Yield. On the Amendment Closing Date, each of the Helaba
Funding Agent and the Old Line Funding Agent shall receive any accrued Yield
payable to each such Funding Agent pursuant to the Original Agreement by means
of distribution of amounts held in the Collection Account.

(p) Other Documents. The Administrative Agent and each Funding Agent shall have
received such additional documents, instruments, certificates or letters as the
Administrative Agent or such Funding Agent may reasonably request.

Section 4.2. Conditions to Incremental Funding. Each Incremental Funding shall
be subject to satisfaction of the following applicable conditions precedent:

(a) the Administrative Agent and each Funding Agent shall have timely received a
properly completed Funding Notice;

(b) after giving effect to the initial transfer of the Transferred Assets on the
Original Closing Date or the transfer of Additional Receivables on such Addition
Date, as applicable, all representations and warranties of Finco, the
Transferor, the Guarantor and the Servicer contained in this Agreement, the Sale
Agreement and the Performance Guaranty, as applicable, or otherwise made in
writing pursuant to any of the provisions hereof or thereof shall be true and
correct in all material respects with the same force and effect as though such
representations and warranties had been made on and as of such date (other than
representations and warranties which specifically relate to an earlier date,
which shall be true and correct in all material respects as of such earlier
date);

(c) Finco, the Transferor, the Guarantor and the Servicer shall be in compliance
in all material respects with all of their respective covenants contained in
this Agreement, the Sale Agreement, the Related Documents and the Performance
Guaranty to be performed on or prior to such date;

(d) the Transferor or the Servicer shall have delivered to the Administrative
Agent and each Funding Agent an executed Daily Receivables File relating to the
applicable Transferred Receivables and Related Rights;

(e) the Transferor and the Servicer shall have taken any actions necessary or
advisable to maintain the Administrative Agent’s perfected security interest in
the Transferred Assets (including in Additional Receivables) for the benefit of
the Owners;

(f) no Asset Base Deficiency, Amortization Event, Potential Amortization Event,
Termination Event, Potential Termination Event, Servicer Default or Potential
Servicer Default shall have occurred and be continuing (in each case, before and
after giving effect to such Incremental Funding);

 

-98-



--------------------------------------------------------------------------------

(g) immediately after giving effect to such Incremental Funding and the related
transfer of Additional Receivables, (i) the Aggregate Net Investment shall not
exceed the Purchase Limit and (ii) the aggregate of the Net Investments of the
Owners in any Ownership Group shall not exceed the Ownership Group Purchase
Limit for such Ownership Group;

(h) the Scheduled Expiry Date shall not have occurred;

(i) with respect to a Conduit Purchaser, such Conduit Purchaser has agreed to
participate in such Incremental Funding;

(j) the Administrative Agent and the Funding Agents shall have received a
Monthly Report, computed after giving effect to the Incremental Funding on such
Funding Date;

(k) no event has occurred and is continuing that would have a Material Adverse
Effect; and

(l) the Servicer shall have delivered each Monthly Report, certificate or report
required to be delivered by it pursuant to this Agreement and the Sale
Agreement.

Section 4.3. Conditions to Sales of Additional Receivables.

Each sale of Additional Receivables hereunder shall be subject to satisfaction
of the following applicable conditions precedent on the related Addition Date:

(a) after giving effect to such sale, all representations and warranties of
Finco, the Transferor, the Guarantor and the Servicer contained in this
Agreement, the Sale Agreement and the Performance Guaranty, as applicable, or
otherwise made in writing pursuant to any of the provisions hereof or thereof
shall be true and correct in all material respects with the same force and
effect as though such representations and warranties had been made on and as of
such date (other than representations and warranties which specifically relate
to an earlier date, which shall be true and correct in all material respects as
of such earlier date);

(b) Finco, the Transferor, the Guarantor and the Servicer shall be in compliance
in all material respects with all of their respective covenants contained in
this Agreement, the Sale Agreement, the Related Documents and the Performance
Guaranty to be performed on or prior to such date;

(c) the Transferor or the Servicer shall have delivered to the Administrative
Agent and each Funding Agent an executed Daily Receivables File relating to the
applicable Transferred Receivables and Related Rights;

 

-99-



--------------------------------------------------------------------------------

(d) the Transferor and the Servicer shall have taken any actions necessary or
advisable to maintain the Administrative Agent’s perfected security interest in
the Transferred Assets (including in Additional Receivables) for the benefit of
the Owners;

(e) no Amortization Event, Termination Event, or Servicer Default shall have
occurred and be continuing;

(f) the Scheduled Expiry Date shall not have occurred;

(g) after giving effect to the proposed sale of Additional Receivables on the
proposed Addition Date, the Aggregate Advance Amount shall not exceed the
product of (1) 110% and (2) the Aggregate Net Investment as of such date;
provided, that such limitation shall not apply during the period from and
including the Payment Date immediately preceding the Amendment Closing Date
through and including the Amendment Closing Date;

(h) no event has occurred and is continuing that would have a Material Adverse
Effect; and

(i) the Servicer shall have delivered each Monthly Report, certificate or report
required to be delivered by it pursuant to this Agreement and the Sale
Agreement.

For the avoidance of doubt, notwithstanding the conditions specified in this
Section 4.3, there shall be no conditions for the transfer and sale of
Replacement Receivables from the Transferor to the Administrative Agent (for the
benefit of the Owners) relating to and following the exercise of Jump Contract
Features.

ARTICLE V

AMENDMENT CLOSING DATE TRANSACTIONS

Section 5.1. Transactions to be Effected on the Amendment Closing Date. On the
Amendment Closing Date, upon the satisfaction of the conditions precedent
described in Article IV hereof, the following transactions shall be effected:

(a) In consideration of the Helaba-Gotham Assignment Price (as defined below),
the Helaba Funding Agent hereby sells and assigns to the Gotham Funding Agent,
and the Gotham Funding Agent hereby purchases and assumes from the Helaba
Funding Agent, the Helaba Funding Agent’s right, title and interest in and to
its Net Investment in an amount equal to $100,000,000, such sale and assignment
being without recourse and without representation or warranty, except as
described in Section 3.5(d) hereof (the foregoing transaction, the
“Helaba-Gotham Assignment”).

(b) On the Amendment Closing Date, the Gotham Funding Agent will deliver to the
Helaba Funding Agent (which payment may be made by wire transfer from the Gotham
Funding Agent to the Transferor, and from the Transferor (on behalf of the
Gotham Funding Agent) to the Helaba Funding Agent) an amount equal to
$100,000,000 (the “Helaba-Gotham Assignment Price”) by wire transfer of
immediately available funds to a bank account designated by the Helaba Funding
Agent, representing the purchase price for the Helaba-Gotham Assignment.

 

-100-



--------------------------------------------------------------------------------

(c)    (i)    In connection with the joinder of the Gotham Owners to this
Agreement and the increase in the Purchase Limit, after giving effect to the
Helaba-Gotham Assignment and the requested additional commitment of the Gotham
Owners, the Ownership Group Purchase Limit of the Gotham Owners shall be an
aggregate amount equal to $300,000,000.

(ii) In connection with the Helaba-Gotham Assignment, the Ownership Group
Purchase Limit of the Helaba Owners shall be decreased to an aggregate amount
equal to $200,000,000.

(iii) In connection with the joinder of the Lloyds Owners to this Agreement and
the increase in the Purchase Limit, the Ownership Group Purchase Limit of the
Lloyds Owners shall be an aggregate amount equal to $300,000,000.

(d) On the Amendment Closing Date, after giving effect to the transactions
described in this Article V, the Ownership Group Purchase Limit and Ownership
Group Percentage of each of the Ownership Groups consisting of the Gotham
Owners, the Helaba Owners, the Lloyds Owners and the Old Line Owners shall be
the applicable amount specified on Schedule I hereto. For the avoidance of
doubt, the Ownership Group Purchase Limit and the Net Investment of the Old Line
Owners shall not change in connection with the transactions occurring on the
Amendment Closing Date.

(e) For the avoidance of doubt, the amount paid by the Gotham Funding Agent, on
behalf of the Gotham Owners as assignee, to the Helaba Funding Agent, on behalf
of the Helaba Owners as assignor, pursuant to this Section 5.1 does not include
accrued interest and unpaid fees (to but excluding the date hereof) payable to
Helaba pursuant to the Original Agreement for the portion of the Net Investment
so assigned, and such accrued and unpaid amounts shall be paid to Helaba by or
at the direction of the Transferor on the next Payment Date following the
Amendment Closing Date.

ARTICLE VI

PROTECTION OF THE OWNERS;

ADMINISTRATION AND COLLECTIONS

Section 6.1. Maintenance of Information and Computer Records. The Servicer will
hold in trust and keep safely for the Owners all evidence of the Administrative
Agent’s right, title and interest (for the benefit of the Owners) in and to the
Records and the Transferred Assets. The Transferor will, or will cause the
Servicer to, place an appropriate code or notation in its Records to indicate
that the Administrative Agent (for the benefit of the applicable Owners) owns
the Transferred Receivables.

 

-101-



--------------------------------------------------------------------------------

Section 6.2. Inspections.

(a) Finco shall furnish to the Administrative Agent and each Funding Agent from
time to time such information with respect to it and the Transferred Assets as
the Administrative Agent or such Funding Agent may reasonably request. Finco
will, and will cause each of the Servicer, the Transferor and Finco to, from
time to time at Finco’s sole cost and expense, and during regular business hours
upon reasonable prior notice, permit each of the Administrative Agent and the
Funding Agents (or their respective agents or representatives), not more than
one (1) time per calendar year unless an Amortization Event, Termination Event,
or Servicer Default has occurred and is continuing, to visit and inspect any of
its properties, to examine and make abstracts from any of its books and records
(including, without limitation, computer files and records) in the possession or
under the control of the Servicer, the Transferor relating to the Transferred
Assets and the related Transferred Receivables, Credit Agreements and Obligors,
subject to any applicable restrictions or limitations on access to any
information that is classified or restricted by contract or by law, regulation
or governmental guidelines, and to discuss its affairs, finances and accounts
with its officers, directors, employees and independent public accountants (such
visit, inspection and examination, collectively, an “Inspection”); provided,
that (x) prior to the occurrence and continuation of an Amortization Event,
Servicer Default or Termination Event, such information provided to the
Administrative Agent and the Funding Agents shall be limited to (A) the T-Mobile
Information and (B) information required under Section 3.7(t)(ii), and
(y) following the occurrence or, to the extent required, declaration, of an
Amortization Event, Servicer Default or Termination Event, the Administrative
Agent and each Funding Agent shall receive any information with respect to the
Receivables that it in good faith believes is reasonably necessary for the
Administrative Agent and the Funding Agents to evaluate and/or enforce their
rights and remedies under this Agreement, the Sale Agreement and Related
Documents with respect to such Transferred Receivables. From and after the
occurrence of an Amortization Event, Servicer Default or Termination Event, the
Administrative Agent shall be entitled to conduct an unlimited number of
Inspections at the expense of Finco. Nothing in this Section 6.2(a) shall
derogate from the obligation of the Administrative Agent or Finco to observe any
applicable Requirement of Law prohibiting disclosure of information regarding
the Obligors, and the failure of Finco to provide access as provided in this
Section 6.2(a) as a result of such obligation shall not constitute a breach of
this Section 6.2(a).

(b) Nothing in this Section 6.2 shall affect the obligation of the Transferor or
the Servicer to observe any applicable law prohibiting the disclosure of
information regarding the Obligors, and the failure of the Transferor or the
Servicer to provide access to information as a result of such obligation shall
not constitute a breach of this Section 6.2.

Section 6.3. Maintenance of Writings and Records. The Servicer will at all times
until completion of a Complete Servicing Transfer keep or cause to be kept at
its chief executive office or at an office of the Servicer designated in advance
to the Administrative Agent (who, in turn, will notify each Funding Agent of
such designation), each writing or Record which evidences, and which is
reasonably necessary or desirable to establish or protect, including such books
of account and other Records as will enable the Administrative Agent or its
designees to determine at any time the status of, the interest of the Owners in
each Transferred Receivable.

 

-102-



--------------------------------------------------------------------------------

Section 6.4. Performance of Undertakings Under the Transferred Receivables. The
Servicer will at all times observe and perform, or cause to be observed and
performed, all material obligations and undertakings to the Obligors arising in
connection with each Transferred Receivable or related Credit Agreement and will
not take any action or cause any action to be taken to materially impair the
rights of the Administrative Agent, any Funding Agent or any Owner.

Section 6.5. Administration and Collections.

(a) General. Finco agrees to act as the Servicer under this Agreement and the
Administrative Agent and the Owners hereby consent to Finco acting as Servicer.
The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Transferred Receivable from time to time,
all in accordance with Requirements of Law, with reasonable care and diligence,
and in accordance with the Credit and Collection Policies. The Transferor and
the Administrative Agent hereby appoint the Servicer, from time to time
designated pursuant to this Section 6.5 as agent for themselves to enforce their
respective rights and interests in the Transferred Receivables and Related
Rights. In performing its duties as Servicer, the Servicer shall exercise the
same care and apply the same policies as it would exercise and apply if it owned
such Transferred Receivables. The Servicer may delegate and/or assign its
servicing duties hereunder to an Affiliate of the Servicer for the servicing,
administration or collection of the Transferred Receivables. Any such delegation
or assignment shall not affect the Servicer’s liability for performance of its
duties and obligations pursuant to the terms hereof. The Servicer may delegate
its servicing duties hereunder to any Person for the servicing, administration
or collection of the Transferred Receivables except for its Primary Servicing
Duties. Any such delegation shall not affect the Servicer’s liability for
performance of its duties and obligations pursuant to the terms hereof. If in
any enforcement suit or legal proceeding it shall be held that the Servicer may
not enforce a Transferred Receivable on the ground that it shall not be a real
party in interest or a holder entitled to enforce such Transferred Receivable,
the Administrative Agent shall (at its option), at the Servicer’s expense either
(i) take steps to enforce such Transferred Receivable, including bringing suit
in any of their names or the name of the Owners or (ii) take such steps as are
necessary to enable the Servicer to enforce such Transferred Receivable.

(b) Collection of Receivable Payments. The Servicer shall service and administer
the Transferred Receivables and Related Rights, shall collect and deposit
Collections on such Transferred Receivables into the Collection Account and
shall charge-off as uncollectible Transferred Receivables, all in accordance
with its customary and usual servicing procedures for servicing receivables
comparable to the Transferred Receivables and in accordance with the Credit and
Collection Policies and in the manner set forth in this Agreement. The Servicer
shall have full power and authority, acting alone or through any party properly
designated by it hereunder, to do any and all things in connection with such
servicing and administration which it may deem necessary or desirable. Without
limiting the generality of the foregoing and subject to Section 6.7, the
Servicer or its designee is hereby authorized and empowered, unless such power
is revoked by the Administrative Agent following the occurrence and continuance
of a Servicer Default pursuant to Section 6.7, (i) to make withdrawals and
payments from the Collection Account as set forth in this Agreement, (ii) to
take any action required or permitted in this

 

-103-



--------------------------------------------------------------------------------

Agreement, (iii) to execute and deliver, on behalf of the Administrative Agent,
any and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Transferred Receivables and Related Rights and, after the delinquency of any
Transferred Receivables and to the extent permitted under and in compliance with
applicable Requirements of Law, to commence collection proceedings with respect
to such Transferred Receivables and (iv) to make any filings, reports, notices,
applications and registrations with, and to seek any consents or authorizations
from, the Securities and Exchange Commission and any state securities authority
on behalf of the Transferor as may be necessary or advisable to comply with any
federal or state securities or reporting requirements or other laws or
regulations. The Transferor shall, upon the written request of the Servicer,
furnish the Servicer with any documents relating to the Transferor or the
Transferred Assets in such Person’s possession reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.

(c) The Servicer shall comply with and perform its servicing obligations with
respect to the Transferred Receivables in accordance with the Credit Agreements
relating to the Transferred Receivables and the Credit and Collection Policies,
except insofar as any failure to so comply or perform would not have an Adverse
Effect. Subject to compliance with all Requirements of Law, the Servicer, may,
in accordance with the Credit and Collection Policies, extend the maturity or
adjust the Principal Balance of any Transferred Receivables or otherwise modify
the payment terms of any Transferred Receivables as it deems appropriate;
provided, that such extension, adjustment or modification shall not (i) modify
or alter the status of any Transferred Receivable as a Defaulted Receivable or a
Delinquent Receivable, (ii) after giving effect to any such adjustment or
modification cause an Adverse Effect, or (iii) after giving effect to any such
adjustment or modification cause an Asset Base Deficiency to exist.

(d) Finco, the Servicer and their Affiliates shall perform their respective
obligations under the Credit Agreements related to the Transferred Receivables
to the same extent as if Transferred Receivables had not been sold and the
exercise by the Administrative Agent of its rights under this Agreement shall
not release Finco, the Servicer and their Affiliates from any of their duties or
obligations with respect to any Transferred Receivables or related Credit
Agreements. The Administrative Agent shall have no obligation or liability with
respect to any Transferred Receivables or related Credit Agreements, nor shall
it be obligated to perform the obligations of Finco, the Servicer and their
Affiliates thereunder.

(e) The Servicer shall, as soon as practicable following receipt, turn over to
the owner thereof any cash collections or other cash proceeds received with
respect to receivables not constituting Transferred Receivables.

(f) The Servicer shall pay out of its own funds, without reimbursement (except
as provided herein), all expenses incurred in connection with the servicing
activities hereunder including expenses related to enforcement of the
Transferred Receivables.

(g) The Servicer (i) shall duly satisfy all obligations on its part to be
fulfilled under or in connection with each Transferred Receivable, (ii) will
maintain in effect all qualifications required under Requirements of Law in
order to service properly each Transferred Receivable,

 

-104-



--------------------------------------------------------------------------------

and (iii) will comply in all material respects with all other Requirements of
Law in connection with servicing each Transferred Receivable, except where the
failure to so comply would not have an Adverse Effect.

(h) The Servicer shall take no action in violation of this Agreement which, nor
omit to take in violation of this Agreement any action the omission of which,
would substantially impair the rights of the Administrative Agent in any
Transferred Receivable, nor shall it reschedule, revise or defer payments due on
any Transferred Receivable except in accordance with the Credit and Collection
Policies or in accordance with its customary and usual servicing procedures.

(i) Collection Account. The Transferor shall establish and maintain an Eligible
Account (the “Collection Account”) for receiving and disbursing amounts in
accordance with Section 2.8. The Servicer shall advise the Administrative Agent
in writing of the location of the Collection Account. The Collection Account
shall be used only for the collection of the amounts and for application of such
amounts as described in Section 2.8. The Collection Account will be governed by
the Control Agreement pursuant to which the Administrative Agent shall have
Control pursuant to the terms of the Control Agreement. If the Collection
Account ceases to be an Eligible Account, the Servicer shall within ten (10)
Business Days of receipt of notice of such change in eligibility transfer the
property credited to the Collection Account to an account meeting the
requirements of an Eligible Account, which is established pursuant to a
substitute Control Agreement, and as to which the Administrative Agent shall
have Control. The Servicer shall promptly notify the Administrative Agent of the
establishment of a replacement Collection Account and shall provide the
Administrative Agent with such information with respect thereto as the
Administrative Agent may reasonably request. To the extent of its interest
therein (if any), the Servicer hereby grants to the Administrative Agent (for
the benefit of the Owners) a security interest in all of the Servicer’s right,
title and interest in the Collection Account and all amounts from time to time
credited to the Collection Account (including, without limitation, interest,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in connection with amounts on deposit in the
Collection Account). In the event there shall have been deposited in the
Collection Account any amount not required to be deposited therein and so
identified to the Administrative Agent, such amount shall be withdrawn from the
Collection Account, any provision herein to the contrary notwithstanding, and
any such amounts shall not be deemed to be a part of the Collection Account.

All amounts deposited in the Collection Account shall remain in a deposit
account maintained at the Account Bank. On each Payment Date, all interest
received on funds on deposit in the Collection Account, if any, shall be
deposited into the Collection Account and shall be deemed to constitute a
portion of the Total Distribution Amount.

The Servicer and the Transferor agree to take all actions reasonably necessary,
including the filing of appropriate financing statements and the giving of
proper registration instructions relating to any investments, to protect the
Administrative Agent’s interest (on behalf of the Owners) in the Collection
Account and any moneys therein and to enable the Administrative Agent to enforce
its rights (on behalf of the Owners) under the Control Agreement(s) relating to
the Collection Account. Following a Servicer Default or Termination

 

-105-



--------------------------------------------------------------------------------

Event, the Administrative Agent may, or shall at the direction of the Required
Owners, deliver a “shifting control notice” to the depositary bank at which the
Collection Account is maintained, upon receipt of which notice, such depositary
bank will follow the direction of the Administrative Agent as to application of
Collections in such Collection Account.

(j) Enforcement Proceedings. In the event of a default under any Transferred
Receivable, the Servicer shall, at the Servicer’s sole expense, to the full
extent permitted by law and pursuant to its customary servicing procedures, have
the power and authority, on behalf of each Owner, to take or cause to be taken
any action in respect of any such Transferred Receivable as the Servicer may
deem advisable. The Servicer shall use reasonable efforts, consistent with its
customary servicing procedures, to realize upon the Transferred Receivable as to
which the Servicer, pursuant to its customary servicing procedures, shall have
determined eventual payment in full is unlikely. The Servicer shall follow such
customary and usual practices and procedures as it shall deem necessary or
advisable in its servicing of comparable receivables. In no event shall the
Servicer or the Transferor, as the case may be, be entitled to make or authorize
any Person to make the Administrative Agent, any Funding Agent or any Owner a
party to any litigation without such Person’s express prior written consent.

(k) Direction of Servicer Following Certain Events. Subject to any other more
specific terms of this Agreement, upon the occurrence and during the
continuation of a Servicer Default or Termination Event, the Administrative
Agent may direct the Servicer to take all steps and actions permitted to be
taken under this Agreement with respect to any Transferred Receivable which the
Administrative Agent, in its reasonable discretion, may deem necessary or
advisable to negotiate or otherwise realize on any right in connection with the
Transferred Assets.

Section 6.6. Complete Servicing Transfer.

(a) General. If at any time a Servicer Default or a Termination Event shall have
occurred and be continuing, the Administrative Agent may, with the consent, or
shall at the direction, of the Required Owners, by notice in writing to the
Servicer (a “Termination Notice”), terminate the Servicer’s capacity as Servicer
in respect of the Transferred Receivables (such termination referred to herein
as a “Complete Servicing Transfer”).

(b) On and after the receipt by the Servicer of a Termination Notice pursuant to
Section 6.6(a), the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Termination Notice or
otherwise specified by the Administrative Agent. The Administrative Agent shall
as promptly as possible after the giving of a Termination Notice appoint an
Eligible Servicer as a successor servicer (the “Successor Servicer”), acting at
the written direction of the Required Owners, and such Successor Servicer shall
accept its appointment by a written assumption in a form acceptable to the
Administrative Agent. In the event that a Successor Servicer has not been
appointed or has not accepted its appointment at the time when the Servicer
ceases to act as Servicer, the Administrative Agent shall petition a court of
competent jurisdiction to appoint any Person qualifying as an Eligible Servicer
as the Successor Servicer hereunder. The Administrative Agent shall give prompt
notice to the Transferor upon the appointment of a Successor Servicer.

 

-106-



--------------------------------------------------------------------------------

(c) Upon its appointment, the Successor Servicer shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer.

In connection with any Termination Notice, the Administrative Agent will review
any bids which it obtains from Eligible Servicers and may appoint, or at the
written direction of the Required Owners shall appoint, any Eligible Servicer
submitting such a reasonable market bid to act as the Successor Servicer;
provided, however, that the Transferor shall be responsible for payment of any
portion of the Servicing Fee and other amounts paid to a Successor Servicer as
servicing compensation in excess of the Servicing Fee and amounts paid to the
Servicer prior to the Complete Servicing Transfer. The Administrative Agent
shall have the right, at the Servicer’s and the Transferor’s expense, to retain
the services of a financial advisor or consultant to assist with the appointment
of a Successor Servicer.

(d) Transition. The Servicer agrees to cooperate with the Successor Servicer and
the Transferor in effecting the termination of the responsibilities and rights
of the Servicer to conduct servicing of the Transferred Receivables. Upon a
Complete Servicing Transfer, the Servicer shall within fifteen (15) days of such
Complete Servicing Transfer, transfer the Records relating to the Transferred
Assets or facilitate the transfer of such Records to the Successor Servicer. To
the extent that compliance with this Section 6.6 shall require the Servicer to
disclose to the Successor Servicer information of any kind which the Servicer
deems to be confidential, the Successor Servicer shall be required to enter into
such customary licensing and confidentiality agreements as the Servicer shall
deem necessary to protect its interests.

(e) Collections. If at any time there shall be a Complete Servicing Transfer,
the existing Servicer will cause to be transmitted and delivered directly to the
Successor Servicer, for the account of the Owners, or deposited in the
Collection Account, all Collections in respect of Transferred Receivables
(properly endorsed, where required), so that such items may be collected by the
Successor Servicer. All such Collections consisting of cash shall not be
commingled with other items or monies of the existing Servicer for a period
longer than two Business Days. If the Administrative Agent (or its designated
agent) or the Successor Servicer receives items or monies that are not payments
on account of the Transferred Receivables, such items or monies shall be held in
trust by the Administrative Agent or the Successor Servicer for Finco’s benefit
and delivered promptly to the existing Servicer after being so identified by the
Administrative Agent (or its designated agent) or the Successor Servicer.

(f) Collection and Administration at Expense of the Transferor. The Servicer
agrees that in the event of a Complete Servicing Transfer, it will reimburse the
Administrative Agent for all reasonable out-of-pocket expenses (including,
without limitation, attorneys’ and accountants’ and other third parties’
reasonable fees and expenses, expenses incurred by each such Person, as the case
may be, expenses of litigation or preparation therefor, and expenses of audits
and visits to the offices of the Transferor and the Servicer) incurred by each
such Person in connection with and following the transfer of functions following
a Complete Servicing Transfer.

 

-107-



--------------------------------------------------------------------------------

(g) Payments by Obligors. The Administrative Agent shall be entitled to notify
the Obligors of Transferred Receivables to make payments directly to the
Administrative Agent (for the benefit of the Owners) of amounts due thereunder
at any time and from time to time following the occurrence of (i) a Termination
Event or (ii) a Complete Servicing Transfer and, at the request of the Required
Owners, the Administrative Agent shall so notify the Obligors.

(h) Following a Servicer Default, the Servicer will agree to (i) in the case of
a Servicer Default specified in Section 6.7(d) and in the case of a Servicer
Default specified in Section 6.7(e) relating to the occurrence of an Insolvency
Event of the Servicer defined in clause (b)(iii) of the definition of
“Insolvency Event”, cooperate with, or facilitate, the transfer of wireless
service of the Obligors to a successor wireless service provider, and
(ii) facilitate any transfer of servicing as described in this Article VI.

Section 6.7. Servicer Default. A “Servicer Default” shall mean the occurrence
and continuance of one or more of the following events or conditions:

(a) the Servicer shall fail to (i) make any payment, transfer or deposit
required under this Agreement on or before the date such payment, transfer or
deposit is required to be made (or direction given), which failure continues
unremedied for a period of five (5) Business Days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given in accordance with Section 9.3 or to an Authorized Officer of the
Servicer or after discovery of such failure by an Authorized Officer of the
Servicer, or (ii) deliver a Monthly Report in accordance with Section 6.12
within five (5) Business Days after the due date thereof; or

(b) the Servicer shall fail to (i) deliver any report, other than delivery of a
Monthly Report, required to be delivered to the Administrative Agent or any
Funding Agent within fifteen (15) days after the due date thereof or (ii) duly
observe or perform in any material respect any other covenant or agreement of
the Servicer set forth in this Agreement or the Sale Agreement, which failure
(A) results in an Adverse Effect on the Administrative Agent or any Funding
Agent and (B) continues unremedied for a period of thirty (30) days after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given in accordance with Section 9.3 or to an Authorized Officer
of the Servicer by the Transferor, or to an Authorized Officer of the Servicer
or the Transferor by the Administrative Agent or any Funding Agent, or after
discovery of such failure by an Authorized Officer of the Servicer; or

(c) any representation, warranty or certification made by the Servicer in this
Agreement or the Sale Agreement or in any certificate, report, or financial
statement delivered by the Servicer pursuant hereto or thereto proves to have
been incorrect in any material respect when made and such inaccuracy (A) results
in an Adverse Effect on the Administrative Agent, the Funding Agents or the
Owners and (B) continues unremedied for a period of thirty (30) days after the
date on which written notice of such inaccuracy, requiring the same to be
remedied, shall have been given in accordance with Section 9.3 or to an
Authorized Officer of the Servicer by the Transferor, or to an Authorized
Officer of the Servicer or the Transferor by the Administrative Agent or any
Funding Agent, or after discovery of such inaccuracy by an Authorized Officer of
the Servicer; or

 

-108-



--------------------------------------------------------------------------------

(d) neither the Servicer nor any of its Affiliates is engaged in the mobile
communications business in the United States; or

(e) an Insolvency Event with respect to the Servicer shall have occurred; or

(f) the Servicer shall resign pursuant to Section 6.8 and an Affiliate of the
Servicer has not become the Successor Servicer pursuant to Section 6.8; or

(g) except as permitted herein, the Servicer shall assign or delegate its
servicing duties or obligations hereunder.

Notwithstanding the foregoing, no Servicer Default shall occur under clause
(a) above for a period of ten (10) Business Days after the applicable grace
period or under clause (b) or (c) above for a period of sixty (60) days after
the applicable grace period if such delay or failure could not have been
prevented by the exercise of reasonable diligence by the Servicer and such delay
or failure was caused by an event that occurs as a result of an act of God, an
act of the public enemy, acts of declared or undeclared war (including acts of
terrorism), public disorder, rebellion, sabotage, epidemics, landslides,
lightning, fire, hurricane, earthquakes, floods or similar causes; provided,
that the Servicer shall use all commercially reasonable efforts to perform its
obligations in a timely manner in accordance with the terms of this Agreement,
and the Servicer shall provide the Administrative Agent and the Transferor with
an Officer’s Certificate of the Servicer giving prompt notice of such failure or
delay by it, together with a description of its efforts so to perform its
obligations.

Within five (5) Business Days after an Authorized Officer of the Servicer has
actual knowledge of any Servicer Default, the Servicer shall give notice thereof
to the Administrative Agent.

Section 6.8. Finco Not to Resign as Servicer. Finco shall not resign from the
obligations and duties hereby imposed on it as Servicer under this Agreement
except upon determination that the performance of its duties under this
Agreement shall no longer be permissible under applicable law. Notice of any
such determination permitting the resignation of Finco shall be communicated to
the Funding Agents at the earliest practicable time (and, if such communication
is not in writing, shall be confirmed in writing at the earliest practicable
time) and any such determination shall be evidenced by an opinion of counsel to
such effect delivered to the Funding Agents concurrently with or promptly after
such notice. Unless required by law, no such resignation shall become effective
until the Administrative Agent or the Successor Servicer shall (i) have taken
the actions required by Section 6.6 to effect the termination of the
responsibilities and rights of the predecessor Servicer under this Agreement,
including the transfer to the Administrative Agent or the Successor Servicer for
administration by it of all cash amounts that shall at the time be held by the
predecessor Servicer for deposit, or shall thereafter be received with respect
to a Transferred Receivable and the delivery of the Records relating to the
Transferred Receivables, and the related accounts and records maintained by the
Servicer, and (ii) have assumed the responsibilities and obligations of Finco
hereunder in writing.

 

-109-



--------------------------------------------------------------------------------

Section 6.9. Servicing Fee. (a) As full compensation for its servicing
activities hereunder and as reimbursement for any expense incurred by it in
connection therewith, on each Payment Date, the Servicer shall be entitled to
receive a servicing fee (the “Servicing Fee”) in respect of the immediately
preceding Collection Period equal to the product of (a) one-twelfth of the
Servicing Fee Rate and (b) the aggregate Principal Balances of the Transferred
Receivables as of the close of business on the last day of the immediately
preceding Collection Period.

(b) The Servicer shall issue a separate invoice to each of the Helaba Owners on
the services rendered during any month and the Servicing Fee thereon by the
Settlement Date in the following month. Such invoices shall be materially in the
form specified in Annex D. The Helaba Funding Agent shall inform the Servicer of
any required change to the invoicing should the relevant statutory VAT
provisions or their interpretation change. Notwithstanding the receipt of
invoices by the Helaba Owners from the Servicer, the Servicing Fee shall be
payable only from Collections pursuant to Section 2.8.

Section 6.10. Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of independent accountants, fees and disbursements
incurred in connection with collection and enforcement of Transferred
Receivables (other than amounts incurred in connection with the liquidation of a
Transferred Receivable which amounts shall be netted against the Recoveries, if
any), taxes imposed on the Servicer and expenses incurred in connection with
distributions and reports to the Administrative Agent, any Funding Agent and any
Owner.

Section 6.11. Limitation on Liability of Servicer and Others. Notwithstanding
anything to the contrary herein, none of the Servicer or any of the directors or
officers or employees or agents of the Servicer, as the case may be, shall be
under any liability to the Affected Parties, except as provided under this
Agreement, for any action taken or for refraining from the taking of any action
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision shall not protect the Servicer or any such person against any
liability that would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of reckless
disregard of obligations and duties under this Agreement. The Servicer and any
director or officer or employee or agent of the Servicer, as the case may be,
may rely in good faith on any document of any kind prima facie properly executed
and submitted by any person respecting any matters arising under this Agreement.

Without limiting any other provision of this Agreement, the Servicer shall be
obligated to appear in, prosecute and defend only legal actions that are
incidental to its duties to service the Transferred Receivables in accordance
with this Agreement.

Section 6.12. Monthly Report. On each Determination Date, with respect to each
Payment Date and the related Collection Period, the Servicer shall prepare and
deliver (i) to each Funding Agent, an electronic copy of the Monthly Report
(and, upon request of any Funding Agent, the Servicer shall deliver a copy
thereof by such other means as such Funding Agent may reasonably request) and
(ii) to the Administrative Agent, a signed copy of the Monthly Report, in each
case, as of the close of business of the Servicer on the last day of the
immediately preceding Collection Period. The Servicer may deliver the updated
Receivables Schedule on the related

 

-110-



--------------------------------------------------------------------------------

Determination Date along with the Monthly Report to be delivered on such date.
In the event that neither Finco nor any of its Affiliates is the Servicer, the
Successor Servicer shall deliver each Monthly Report (and updated Receivables
Schedule, if applicable) in the manner described above. Each Monthly Report
delivered pursuant to this Section 6.12 shall be accompanied by a certificate of
a Servicing Officer certifying the accuracy of the Monthly Report.

Section 6.13. Notices to the Transferor. In the event that T-Mobile Financial
LLC is no longer acting as Servicer, any Successor Servicer shall deliver or
make available to the Transferor each certificate and report to be provided
thereafter pursuant to Section 6.12.

Section 6.14. Annual Statement of Compliance from Servicer; Annual Servicing
Report of Independent Public Accountants. (a) The Servicer will deliver to the
Administrative Agent and each Funding Agent, on or before April 30 of each year
commencing April 30, 2016 (or in the case of the Successor Servicer, the year
after such entity becomes the Successor Servicer), an Officer’s Certificate
substantially in the form of Exhibit J, stating that (a) a review of the
activities of the Servicer during the twelve months ended the immediately
preceding December 31 (or with respect to the first Officer’s Certificate to be
delivered on or before April 30, 2016, with respect to the period from the
Original Closing Date to and including December 31, 2015), which represents the
fiscal year end of the Servicer (or other applicable date), and of its
performance under this Agreement was made under the supervision of the officer
signing such certificate and (b) to such officer’s knowledge, based on such
review, the Servicer has fully performed or caused to be performed in all
material respects all of its obligations under this Agreement throughout such
period, and no Servicer Default has occurred or is continuing, or, to the extent
known to such officer if there has been a Servicer Default, specifying each such
default known to such officer and the nature and status thereof and the steps
being taken or necessary to be taken to remedy such event. Notwithstanding the
foregoing, the parties hereto agree that the first Officer’s Certificate to be
delivered with respect to the period from the Original Closing Date to and
including December 31, 2015 shall be delivered on or prior to July 31, 2016.

(b) The Servicer shall at its expense appoint independent public accountants
(which may be the audit firm of TMUS) to prepare and deliver the report(s)
specified in Section 3.7(s).

Section 6.15. Adjustments. (a) If the Servicer adjusts downward the amount of
any Receivable because of a Dilution or posting error to an Obligor, because
such Receivable was created in respect of a handset which was refused or
returned by an Obligor, or if the Servicer otherwise adjusts downward the amount
of any Receivable without receiving Collections therefor or charging off such
amount as uncollectible, then, in any such case (other than cases resulting from
Servicer error, a remedy for which is provided in Section 6.15(b)), any amount
required herein to be calculated by reference to the amount of Receivables, will
be reduced by the amount of the adjustment. Any adjustment required pursuant to
the preceding sentence shall be made on or prior to the end of the Collection
Period in which such adjustment obligation arises. In the event that, following
the exclusion of such Receivables from a calculation, an Asset Base Deficiency
exists, the Transferor shall make a deposit into the Collection Account in
immediately available funds in an amount equal to the lesser of (i) the amount
of such Asset Base Deficiency, and (ii) the Principal Balance of such
Receivables.

 

-111-



--------------------------------------------------------------------------------

(b) If (i) the Servicer makes a deposit into the Collection Account in respect
of a Collection of a Receivable and such Collection was received by the Servicer
in the form of a check which is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any Collection and deposits an
amount that is less than or more than the actual amount of such Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Collection Account to reflect such dishonored check or mistake. Any Receivable
in respect of which a dishonored check is received shall be deemed not to have
been paid.

(c) Adjustments made pursuant to this Section 6.15 shall not require any change
in any report previously delivered pursuant to Section 6.12, except to the
extent the Servicer determines that the aggregate amount of adjustments could
have an Adverse Effect.

Section 6.16. Liability of Servicer. The Servicer shall be liable under this
Article VI only to the extent of the obligations specifically undertaken by the
Servicer in its capacity as Servicer.

Section 6.17. Modifications to Credit Agreements. Subject to compliance with all
Requirements of Law, the Servicer may change the terms and provisions of the
applicable Credit Agreements in any respect, provided that any such change would
not be reasonably likely to (a) materially affect the collectability of the
related Receivables, taken as a whole, or (b) have an Adverse Effect; provided,
that any material change to the Credit Agreements that could reasonably be
likely to adversely affect the Owners shall be subject to consent of the
Required Owners.

Section 6.18. Compliance with Requirements of Law. The Servicer shall duly
satisfy all obligations on its part to be fulfilled under or in connection with
each Receivable and the related Credit Agreement, if any, will maintain in
effect all qualifications and licenses required under Requirements of Law in
order to service properly each Receivable and the related Credit Agreement, if
any, and will comply in all material respects with all other Requirements of Law
in connection with servicing the Receivables, except to the extent the failure
to so comply would not have an Adverse Effect.

Section 6.19. Limitations on Liability of the Servicer and Others. Neither the
Servicer nor any of the directors, officers, members, managers, employees or
agents of the Servicer in its capacity as Servicer shall be under any liability
to the Transferor, the Administrative Agent, the Owners, the Cap Counterparty or
any other Person for any action taken or for refraining from the taking of any
action in good faith in its capacity as Servicer pursuant to this Agreement;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability which would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
or by reason of reckless disregard of obligations and duties hereunder. The
Servicer and any director, officer, member, manager, employee or agent of the
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person (other than the Servicer) respecting any
matters arising hereunder. The Servicer shall not be under any obligation to
appear in, prosecute or defend any legal action which is not incidental to its
duties as Servicer in accordance with this Agreement

 

-112-



--------------------------------------------------------------------------------

and which in its reasonable judgment may involve it in any expense or liability.
The Servicer may, in its sole discretion, undertake any such legal action which
it may deem necessary or desirable for the benefit of the Owners with respect to
this Agreement and the rights and duties of the parties hereto and the interests
of the Owners hereunder.

Section 6.20. Access to Certain Documentation and Information Regarding the
Receivables. The Servicer shall provide to the Transferor or the Administrative
Agent, as applicable, access to the documentation regarding the Receivables in
such cases where the Transferor or the Administrative Agent, as applicable, is
required in connection with the enforcement of the rights of Owners or by
applicable statutes or regulations to review such documentation, such access
being afforded without charge but only (a) upon reasonable request, (b) during
normal business hours, (c) subject to the Servicer’s normal security and
confidentiality procedures, (d) at reasonably accessible offices in the
continental United States designated by the Servicer, and (e) once per calendar
year. Nothing in this Section 6.20 shall derogate from the obligation of the
Transferor, the Administrative Agent and the Servicer to observe any applicable
law prohibiting disclosure of information regarding the Obligors and the failure
of the Servicer to provide access as provided in this Section 6.20 as a result
of such obligation shall not constitute a breach of this Section 6.20.

Section 6.21. Examination of Records. The Transferor and the Servicer shall
indicate in their computer files or other records that the Transferred
Receivables have been conveyed to the Administrative Agent (for the benefit of
the Owners) pursuant to this Agreement. The Transferor and the Servicer shall,
prior to the sale or transfer to a third party of any receivable held in its
custody, examine its computer records and other records to determine that such
receivable is not, and does not include, a Transferred Receivable sold to the
Administrative Agent (for the benefit of the Owners).

Section 6.22. Communications Regarding Compliance Matters. The Servicer agrees
to comply with, and any Successor Servicer, by accepting its appointment as
such, agrees to cooperate in good faith with any reasonable request by Finco or
the Transferor for information which is required in order to enable Finco or the
Transferor to comply with reporting requirements under the Exchange Act and any
other Requirements of Law to the extent applicable.

ARTICLE VII

TERMINATION EVENTS; AMORTIZATION EVENTS

Section 7.1. Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:

(a) an Insolvency Event with respect to the Transferor, the Servicer, Finco
(whether or not Finco shall then be the Servicer) or the Guarantor shall have
occurred;

 

-113-



--------------------------------------------------------------------------------

(b) default in the payment of any Yield owing to any Funding Agent or Owner
pursuant to Section 2.8 of this Agreement when the same becomes due and payable
and such default shall continue for a period of five (5) Business Days;

(c) default in the payment of any outstanding Net Investment on the Final
Payment Date, if and to the extent not previously paid;

(d) default in the performance or observance of (i) any covenant or agreement of
the Transferor made in this Agreement for the benefit of the Administrative
Agent, the Funding Agents or the Owners (other than a covenant or agreement, a
default in the performance or observance of which is elsewhere in this
Section 7.1 specifically dealt with), or (ii) any representation or warranty of
the Transferor made in this Agreement for the benefit of the Administrative
Agent, the Funding Agents or the Owners proving to have been incorrect in any
material respect as of the time when the same shall have been made, which
default or inaccuracy, as applicable, has an Adverse Effect on the
Administrative Agent, the Funding Agents or the Owners and continues unremedied
for sixty (60) days after the date on which written notice of such failure or
inaccuracy, shall have been given in writing to an Authorized Officer of the
Transferor by the Administrative Agent or the Funding Agents;

(e) failure on the part of Finco, the Transferor or the Servicer to make any
payment, transfer or deposit required by the terms of this Agreement or the Sale
Agreement on or before the date such payment, transfer or deposit is required to
be made herein or therein and such failure shall continue for a period of five
(5) Business Days after written notice to an Authorized Officer of Finco, the
Servicer or the Transferor, or actual knowledge by an Authorized Officer of
Finco, the Servicer or the Transferor;

(f) the Transferor is required to register as an investment company under the
Investment Company Act;

(g) a breach of any covenant of the Transferor or Finco in this Agreement or the
Sale Agreement, as applicable, which breach (i) has an Adverse Effect on the
interest of any Funding Agent or any Owner and (ii) continues for a period of
thirty (30) days after the date on which written notice of such breach,
requiring the same to be remedied, shall have been given in accordance with
Section 9.3 or to an Authorized Officer of the Transferor or Finco, as
applicable, or after discovery of such breach, requiring the same to be
remedied, by an Authorized Officer of the Transferor or Finco, as applicable;

(h) as of any date of determination, an Asset Base Deficiency exists, and such
condition continues unremedied for a period of sixty (60) consecutive days;

(i) all of the following conditions shall have occurred: (A) a Termination
Notice shall have been delivered to the Servicer by the Administrative Agent
pursuant to Section 6.6(a) of this Agreement, and (B) a Successor Servicer shall
not have been appointed and assumed the servicing of the Transferred Receivables
pursuant to a servicing agreement reasonably acceptable to the Required Owners
by the date which is sixty (60) days after the date on which such Servicer
Default initially occurred;

 

-114-



--------------------------------------------------------------------------------

(j) the Administrative Agent (for the benefit of the Owners) shall fail to have
a first priority perfected security interest in a material portion of the
Transferred Assets.

For the avoidance of doubt, the five (5) Business Day grace period provided for
in the Termination Events described in paragraphs (b) and (d) above shall run
contemporaneously with the comparable five (5) Business Day grace period
relating to the comparable covenant or obligation of the Transferor or the
Servicer, as applicable, to pay, transfer or deposit funds in this Agreement or
the Sale Agreement.

The Transferor shall deliver to the Administrative Agent, promptly, but in any
event within five (5) days after the occurrence of any Termination Event,
written notice in the form of an Officer’s Certificate of the Transferor of such
Termination Event, its status and what action the Transferor is taking or
proposes to take with respect thereto.

Section 7.2. Remedies Upon the Occurrence of a Termination Event. (a) If a
Termination Event occurs and is continuing, (i) the Administrative Agent shall
at the request, or may with the consent, of the Required Owners, by notice to
the Transferor, declare a Termination Date to have occurred and all outstanding
Tranche Periods to be ended; provided that, in the case of a Termination Event
under Section 7.1(a), (b), (c), (e), (f), (h) or (i), the Termination Date shall
automatically occur and all Tranche Periods shall be ended, (ii) the
Administrative Agent shall at the request, or may with the consent, of the
Required Owners, exercise its rights and remedies under the Control Agreement(s)
relating to the Collection Account and as otherwise contemplated herein,
(iii) the Administrative Agent, on behalf of the Owners, shall accept no further
transfers of Receivables, and (iv) the Purchase Limit then in effect shall be
reduced to an amount equal to the Aggregate Net Investment at such time. In
addition, if a Termination Event occurs and is continuing and, if the Servicer
is Finco or any Affiliate thereof at such time, the Administrative Agent shall
at the request, or may with the consent, of the Required Owners, terminate Finco
or such Affiliate thereof as Servicer hereunder in accordance with Section 6.6.
If a Termination Date occurs, then the Administrative Agent (for the benefit of
the Owners) shall have all rights of the Transferor (i) as “Purchaser” under the
Sale Agreement and otherwise with respect to Receivables and (ii) under or with
respect to the Eligible Interest Rate Caps. In addition, following the
occurrence and during the continuance of a Termination Event, each Owner shall
fund its Net Investment at the Default Rate as provided herein.

(b) Upon the occurrence and during the continuance of a Termination Event, the
Administrative Agent (for the benefit of the Owners) shall have, in addition to
all rights and remedies under this Agreement or otherwise, all other rights and
remedies provided under the UCC of the applicable jurisdiction and under other
applicable laws, which rights shall be cumulative. The Administrative Agent may
with the consent, or shall at the direction of the Required Owners, exercise
from time to time some or all of the rights and remedies described in the
preceding sentence. No failure or delay on the part of any party in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy.

 

-115-



--------------------------------------------------------------------------------

(c) In addition to any rights and remedies granted to the Administrative Agent
pursuant to the terms of this Agreement, following the occurrence and
continuance of a Termination Event, the Administrative Agent may appoint an
independent auditor of national reputation reasonably acceptable to the Servicer
to verify that all prior Monthly Reports delivered under this Agreement have
been prepared and delivered in accordance with the terms of this Agreement.

Section 7.3. Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) the occurrence, continuance and, to the extent required, declaration of a
Termination Event;

(b) a Servicer Default shall have occurred or, to the extent required, been
declared;

(c) Finco, the Transferor or the Servicer, as applicable, shall fail to:

(i) (A) deliver a Monthly Report required to be delivered to the Administrative
Agent within five (5) Business Days after the due date thereof, or (B) deliver
any report (other than a Monthly Report) required to be delivered to the
Administrative Agent within fifteen (15) days after the due date thereof,

(ii) duly observe or perform the covenants set forth in this Agreement with
respect to Liens relating to the Transferred Receivables, which continues
unremedied for a period of three (3) Business Days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given in accordance with Section 9.3 or to an Authorized Officer of Finco,
the Transferor or the Servicer, as applicable, or after discovery of such
failure by an Authorized Officer of Finco, the Transferor or the Servicer, as
applicable, or

(iii) duly observe or perform in any material respect any other covenant or
agreement of Finco, the Transferor or the Servicer, as the case may be, set
forth in this Agreement or the Sale Agreement, which failure (A) results in an
Adverse Effect on the Funding Agents or the Owners and (B) continues unremedied
for a period of thirty (30) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given in accordance
with Section 9.3 or to an Authorized Officer of Finco, the Transferor or the
Servicer, as applicable, or after discovery of such failure by an Authorized
Officer of Finco, the Transferor or the Servicer, as applicable; provided,
however, no Amortization Event shall be deemed to occur if the relevant
Transferred Receivables are repurchased in accordance with this Agreement;

(d) any representation or warranty made by the Transferor or Finco in this
Agreement or the Sale Agreement, proves to have been incorrect in any material
respect when made and such inaccuracy results in an Adverse Effect on the
Funding Agents or

 

-116-



--------------------------------------------------------------------------------

the Owners and such Adverse Effect continues for a period of thirty (30) days
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given in accordance with Section 9.3 or to an
Authorized Officer of Finco or the Transferor, as applicable, or after discovery
of such failure by an Authorized Officer of the Transferor or Finco, as
applicable; provided, however, that no Amortization Event shall be deemed to
occur if the relevant Transferred Receivables relating to such representation or
warranty are repurchased in accordance with this Agreement;

(e) an Asset Base Deficiency exists and such condition has existed unremedied
for a period of five (5) consecutive days;

(f) the three-month average Default Ratio relating to the Transferred
Receivables shall exceed 6.0%;

(g) the three-month average Delinquency Ratio relating to the Transferred
Receivables shall exceed 3.50%;

(h) the three-month average Dilution Ratio relating to the Transferred
Receivables shall exceed 6.0%

(i) the Transferor shall fail to comply with the Hedging Requirements and such
failure shall continue unremedied for more than ten (10) days after written
notice thereof being given in accordance with Section 9.3 to an Authorized
Officer of the Transferor or the Servicer by the Administrative Agent or any
Funding Agents;

(j) a Change of Control shall have occurred;

(k) litigation, arbitration or governmental proceedings shall have been
instituted involving Finco, the Transferor or the Transferred Receivables that
could reasonably be expected to materially and adversely affect Finco, the
Transferor or the collectability of the Transferred Receivables;

(l) any money judgment, writ or warrant of attachment or similar process
involving in the aggregate at any time an amount in excess of $250,000 (in
either case to the extent not adequately covered by insurance as to which a
solvent insurance company has not denied coverage) shall be entered or filed
against the Transferor or any of its assets and shall remain undischarged,
unpaid, unvacated, unappealed, unbonded or unstayed for a period of thirty
(30) days (or in any event later than five days prior to the date of any
proposed sale thereunder);

(m) Finco, the Transferor, TMUS or TMUSA shall fail to pay any principal of or
premium or interest on any of its Debt that is outstanding in a principal amount
of at least $100,000,000 in the aggregate, in each case when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure to pay shall continue for
two (2) days after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt;

 

-117-



--------------------------------------------------------------------------------

(n) there shall have occurred an event or situation with respect to the
Transferor, the Guarantor, or Finco that shall have a material adverse effect on
the legality, validity or enforceability of any of this Agreement, the Sale
Agreement or the Performance Guaranty, or any such party’s ability to perform
its respective obligations thereunder, other than such material adverse effects
which are the direct result of actions or omissions of the Administrative Agent,
any Funding Agent or any Owner;

(o) the Transferor is a “covered fund” for purposes of regulations adopted under
the Volcker Rule;

(p) (i) the Guarantor shall purport to revoke or terminate the Performance
Guaranty, or the Performance Guaranty shall no longer be in effect, or the
Guarantor shall fail to make any payments required thereunder in a timely
manner; or (ii) the Guarantor shall fail to perform, in a timely manner, any of
its obligations under the Performance Guaranty or this Agreement, or there shall
have occurred any material breach of any of the representations and warranties,
or any covenants or other agreements, made by the Guarantor under the
Performance Guaranty;

(q) the Consolidated Equity Ratio shall at any time be less than the greater of
(i) 17.50% and (ii) such higher amount as any of TMUS, TMUSA, the Servicer or
the Transferor may agree, whether by way of similar provision, representation,
covenant or warranty, in any Comparable Transaction in any similar provision,
for so long as any such Comparable Transaction is outstanding;

(r) the Consolidated Leverage Ratio shall at any time be greater than the lesser
of (i) 500% and (ii) such lower amount as any of TMUS, TMUSA, the Servicer or
the Transferor may agree, whether by way of similar provision, representation,
covenant or warranty, in any Comparable Transaction in any similar provision,
for so long as such Comparable Transaction is outstanding;

(s) the PBGC shall, or shall indicate its intention to, file notice of a lien
pursuant to Section 4068 of ERISA, or a contribution failure occurs sufficient
to give rise to a lien under Section 303(k) of ERISA or Section 430(k) of the
Code, with regard to any of the assets of Finco or the Transferor, and, in each
case, such lien shall not have been released within thirty (30) days; or

(t) prior to the completion of the event specified in Section 3.7(ii), the
three-month rolling average Unpaid Conversion Ratio shall exceed 1.0%,

then, in the case of any event described in subsections (b), (c), (d), (e), (i),
(k), (m), (n), (p)(ii) or (t), after the applicable grace period, if any, set
forth in such subparagraphs, the Required Owners or the Administrative Agent,
acting at the direction of the Required Owners, by notice then given in writing
to the Transferor and the Servicer may declare that an amortization event (each,
an “Amortization Event”) has occurred as of the date of such notice, and in the
case of any event described in subsections (a), (f), (g), (h), (j), (l), (o),
(p)(i), (q), (r) or (s), an Amortization Event shall occur without any notice or
other action on the part of the Administrative Agent or

 

-118-



--------------------------------------------------------------------------------

the Required Owners immediately upon the occurrence of such event. In addition,
following the occurrence and during the continuance of an Amortization Event,
each Owner shall fund its Net Investment at the Amortization Rate as provided
herein.

ARTICLE VIII

INDEMNIFICATION

Section 8.1. Indemnification. (a) Without limiting any other rights which any
Owner, any Funding Agent or the Administrative Agent may have hereunder or under
applicable law, the Transferor hereby agrees to indemnify each Affected Party
from and against any and all damages, losses, claims, liabilities, costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the ownership, either directly or indirectly, by any Affected Party
of the Transferred Assets, excluding, however, (x) Indemnified Amounts to the
extent resulting from the gross negligence or willful misconduct on the part of
such Affected Party, (y) recourse (except as otherwise specifically provided in
this Agreement) for uncollectible Transferred Receivables, or (z) Excluded Taxes
relating to a loss solely in respect of Taxes. Without limiting the generality
of the foregoing, the Transferor shall indemnify each Affected Party for
Indemnified Amounts relating to or resulting from:

(i) the failure of any Transferred Receivable reported by the Transferor as an
Eligible Receivable to be an Eligible Receivable at the time of transfer to the
Administrative Agent (for the benefit of the Owners);

(ii) any representation or warranty made or deemed made by the Transferor (or
any officers of the Transferor) under or in connection with this Agreement or
any other Related Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(iii) the failure by the Transferor to comply with any applicable Requirement of
Law with respect to any Credit Agreement or Transferred Receivable;

(iv) any failure of the Transferor to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Related Document;

(v) any products liability, personal injury or damage suit or other similar
claim arising out of or in connection with products or services that are the
subject of any Credit Agreement, Transferred Receivable or the related Financed
Equipment;

(vi) any dispute, defense, claim or offset (other than the bankruptcy of an
Obligor, unless the basis for any avoidance action, or any diminution in the
claim related to any Transferred Receivable, during any bankruptcy proceeding
relates to any action or

 

-119-



--------------------------------------------------------------------------------

omission on the part of the Transferor) of the Obligor to the payment of any
Transferred Receivable (including, without limitation, a defense based on such
Transferred Receivable or the related Credit Agreement not being a legal, valid
and binding obligation of such Obligor enforceable against it in accordance with
its terms);

(vii) the commingling of Collections of Transferred Receivables at any time with
other funds;

(viii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Related Document, the transactions contemplated
hereby and thereby, the transfer of the Transferred Assets to the Administrative
Agent (for the benefit of the Owners), or any other investigation, litigation or
proceeding relating to the Transferor in which any Affected Party becomes
involved as a result of any of the transactions contemplated hereby;

(ix) any inability to litigate any claim against any Obligor in respect of any
Transferred Receivable as a result of such Obligor being immune at the time of
the transfer of such Transferred Receivable from Finco to the Transferor, and
from the Transferor to the Administrative Agent (for the benefit of the Owners),
from civil and commercial law and suit;

(x) any failure to vest and maintain vested in the Administrative Agent (for the
benefit of the Owners), legal and equitable title to, and ownership of, the
Transferred Assets and the Collections on the Transferred Receivables, free and
clear of any Lien;

(xi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to the Lien of the
Administrative Agent (for the benefit of the Owners) in the Transferred Assets;

(xii) the failure of the Transferor to receive reasonably equivalent value for
the Transferred Receivables and Related Rights that it transfers to the
Administrative Agent (for the benefit of the Owners);

(xiii) any action or omission by the Transferor that reduces or impairs the
rights of the Transferor or its assigns with respect to any Transferred
Receivable or the ability to collect the principal balance of such Transferred
Receivable;

(xiv) any transfer under the Sale Agreement being found to be void by a court of
competent jurisdiction;

(xv) the failure by the Transferor to pay when due any taxes owed by it,
including, without limitation, sales, excise or personal property taxes;

(xvi) any attempt by any Person to void any transfer hereunder based on the acts
or omissions of the Transferor;

 

-120-



--------------------------------------------------------------------------------

(xvii) the failure of the Principal Balance of any Transferred Receivable to
equal the amount reported or represented by the Transferor as the principal
balance of such Transferred Receivable; or

(xviii) any value added tax plus any interest and other ancillary Tax charges
(A) applicable to the payment of the Servicing Fee, the supply of the services
rendered by the Servicer or in connection with the sale and collection of the
Transferred Receivables and the Related Rights pursuant to this Agreement or
(B) arising as a result of a breach by the Transferor, the Servicer, the
Guarantor or any of their Affiliates of Section 3.9(j) (German Value-Added Tax)
(less any respective value added tax credits or deductions as are obtained by or
credited to any of the Helaba Owners, which credits or deductions shall be taken
into account following the final and unchangeable determination thereof by the
German tax authorities; whereby such Helaba Owner shall take reasonable steps to
receive eligible value added tax credits or deductions by filing respective
returns).

If any Conduit Purchaser is an Affected Party and such Affected Party enters
into agreements for the acquisition of interests in receivables from one or more
other Persons under its commercial paper program (“Other Transferors”), such
Conduit Purchaser shall allocate ratably such Indemnified Amounts which are
attributable to the Transferor and to the Other Transferors to the Transferor
and each Other Transferor; provided, however, that if such Indemnified Amounts
are attributable to the Transferor and not attributable to any Other Transferor,
the Transferor shall be solely liable for such Indemnified Amounts or if such
Indemnified Amounts are attributable to Other Transferors and not attributable
to the Transferor, such Other Transferors shall be solely liable for such
Indemnified Amounts.

(b) The Servicer shall indemnify and hold harmless each Affected Party against
Indemnified Amounts, as incurred (payable promptly upon written request), for or
on account of or arising from or in connection with, or otherwise with respect
to (i) any breach of any representation, warranty, covenant, agreement or other
obligation of the Servicer set forth in this Agreement or any other Related
Document (or any certificate or report of the Servicer delivered pursuant hereto
or thereto) to which the Servicer is a party, (ii) the failure by the Servicer
to comply with any applicable Requirement of Law with respect to any Credit
Agreement or Transferred Receivable, (iii) the commingling of Collections of
Transferred Receivables at any time with other funds, (iv) any action or
omission by the Servicer not in compliance with the Credit and Collection
Policies that has the effect of reducing or impairing the rights of any Owner
with respect to any Transferred Receivable or the value of any Transferred
Receivable; or (v) any dispute, defense, claim, offset or defense of the Obligor
to the payment of any Transferred Receivable resulting from or related to the
collection activities with respect to such Transferred Receivable; provided,
however, that (A) the Servicer shall not be so required to indemnify any such
Affected Party or otherwise be liable to any such Affected Party hereunder for
any Indemnified Amounts incurred for or on account of or arising from or in
connection with or otherwise with respect to any breach of any covenant set
forth herein a remedy for the breach of which is provided in Section 2.12 or
Section 2.13 of this Agreement and (B) the Servicer shall not be required to
indemnify any Affected Party for (x) Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Affected Party seeking

 

-121-



--------------------------------------------------------------------------------

indemnification; (y) Indemnified Amounts to the extent the same includes losses
in respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or (z) Excluded
Taxes relating to an Indemnified Amount solely in respect of Taxes. Any
indemnification pursuant to this Section 8.1(b) shall be had only from the
assets of the Servicer. The provisions of such indemnity shall run directly to
and be enforceable by such Affected Parties. The provisions of this
Section 8.1(b) shall survive the termination of this Agreement.

(c) Promptly after receipt by an Affected Party under this Section 8.1 of
written notice of any damage, loss or expense in respect of which indemnity may
be sought hereunder by it, such Affected Party will, if a claim is to be made
against the Transferor or the Servicer, as applicable, notify the Transferor or
the Servicer, as applicable, thereof in writing; but the omission so to notify
the Transferor or the Servicer, as applicable, will not relieve the Transferor
or the Servicer, as applicable, from any liability (otherwise than under this
Section 8.1) which it may have to any Affected Party except as may be required
or provided otherwise than under this Section 8.1, unless and to the extent any
such liability is caused by such omission. Thereafter, the Affected Party and
the Transferor or the Servicer, as applicable, shall consult, to the extent
appropriate, with a view to minimizing the cost to the Transferor or the
Servicer, as applicable, of its obligations hereunder. In case any Affected
Party receives written notice of any damage, loss or expense in respect of which
indemnity may be sought hereunder by it and it notifies the Transferor or the
Servicer, as applicable, thereof, the Transferor or the Servicer, as applicable,
will be entitled to participate therein, and to the extent that it may elect by
written notice delivered to the Affected Party promptly after receiving the
aforesaid notice from such Affected Party, to assume the defense thereof, with
counsel reasonably satisfactory at all times to such Affected Party; provided,
however, that if the parties against which any damage, loss or expense arises
include both the Affected Party and the Transferor or the Servicer, as
applicable, and counsel to the Affected Party shall have reasonably concluded
that there may be legal defenses available to it or other indemnified parties
which are different from or additional to those available to the Transferor or
the Servicer, as applicable, and may conflict therewith, the Affected Party or
Parties shall have the right to select one separate counsel for such Affected
Party or Parties to assume such legal defenses and otherwise to participate in
the defense of such damage, loss or expense on behalf of such Affected Party or
Parties. Upon receipt of notice from the Transferor or the Servicer, as
applicable, to such Affected Party of its election so to assume the defense of
such damage, loss or expense and approval by the Affected Party of counsel, the
Transferor or the Servicer, as applicable, shall not be liable to such Affected
Party under this Section 8.1 for any legal or other expenses subsequently
incurred by such Affected Party in connection with the defense thereof unless
(i) the Affected Party shall have employed such counsel in connection with
assumption of legal defenses in accordance with the proviso to the immediately
preceding sentence, (ii) the Transferor or the Servicer, as applicable, shall
not have employed and continued to employ counsel reasonably satisfactory to the
Affected Party to represent the Affected Party within a reasonable time after
notice of commencement of the action or (iii) the Transferor or the Servicer, as
applicable, shall have authorized the employment of counsel for the Affected
Party at the expense of the Transferor or the Servicer, as applicable.

(d) Notwithstanding any other provisions contained in this Section 8.1, (i) the
Transferor or the Servicer, as applicable, shall not be liable for any
settlement, compromise or

 

-122-



--------------------------------------------------------------------------------

consent to the entry of any order adjudicating or otherwise disposing of any
damage, loss, or expense effected without its consent and (ii) after the
Transferor or the Servicer, as applicable, has assumed the defense of any
damage, loss or expense under Section 8.1(b) with respect to any Affected Party,
it will not settle, compromise or consent to entry of any order adjudicating or
otherwise disposing thereof (1) if such settlement, compromise or order involved
the payment of money damages except if the Transferor or the Servicer, as
applicable, agrees with such Affected Party to pay such money damages and, if
not simultaneously paid, to furnish such Affected Party with satisfactory
evidence of its ability to pay such money damages, and (2) if such settlement,
compromise or order involves any relief against such Affected Party, other than
the payment of money damages, except with the prior written consent of such
Affected Party.

Section 8.2. Tax Indemnification. (a) Any and all payments by the Transferor or
the Servicer hereunder to any Owner, any Funding Agent or the Administrative
Agent (each an “Indemnified Party”) under this Agreement, to the extent allowed
by law, shall be made in accordance with Section 2.8 free and clear of, and
without deduction for, any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other similar charges imposed by any United States or foreign
governmental authority, including any interest, additions to tax or penalties
applicable thereto, including any related penalties or interest (all such items
and amounts being collectively referred to as “Taxes”) excluding any such Taxes
that are (i) net income taxes (including branch profit taxes, minimum taxes and
taxes computed under alternative methods, at least one of which is based on or
measured by net income), franchise taxes (imposed in lieu of income taxes), or
any other taxes based on or measured by the net income of such Indemnified Party
or the gross receipts or income of such Indemnified Party, in each case
(x) imposed as a result of the recipient being organized under the laws of, or
having its principal office or, in the case of any Owner or Participant, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (y) imposed as a result of a present or former
connection between the recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced this Agreement, any Conduit Support Document or any
Related Document, or sold or assigned an interest in any Transferred Assets),
(ii) any Taxes that would not have been imposed but for the failure of such
Owner, Participant, Funding Agent or Administrative Agent, as applicable, to
provide and keep current (to the extent legally able) any certification or other
documentation required to qualify for an exemption from, or reduced rate of, any
such Taxes or required by this Agreement to be furnished by such Owner,
Participant, Funding Agent or Administrative Agent, as applicable, (iii) any
Taxes imposed as a result of a change by an Owner or Participant of its lending
office (other than changes mandated by this Agreement or required by law),
(iv) any withholding Taxes imposed under FATCA, and (v) in the case of an Owner,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Owner with respect to an applicable interest in any Transferred Assets
pursuant to a law in effect on the date on which (1) such Owner became a party
hereto (other than pursuant to an assignment under Section 8.2(d) or
Section 8.2(e) hereof), or (2) such Owner otherwise changes its lending office,
except in each case to the extent that, pursuant to Section 8.2(a), amounts with
respect to such Taxes were payable either to such Owner’s assignor immediately
before such Owner became a party hereto or to such Owner immediately before it

 

-123-



--------------------------------------------------------------------------------

changed its lending office (all such excluded taxes being hereinafter called
“Excluded Taxes” but, for the avoidance of doubt, Excluded Taxes shall not
include any Taxes payable by the Helaba Owners contemplated by
Section 8.1(a)(xviii)). If the Transferor or the Servicer shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to an
Indemnified Party on account of Collections on the Transferred Receivables,
(A) in the case of Taxes other than Excluded Taxes, the sum payable shall be
increased as may be necessary so that after making all required deductions of
Taxes (other than Excluded Taxes), including deductions of Taxes applicable to
additional sums payable under this Section 8.2(a) so that such Indemnified Party
receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Transferor or the Servicer shall make the required
deductions of Taxes, and (C) the Transferor or the Servicer shall pay the full
amount of Taxes so deducted to the relevant taxation authority in accordance
with applicable law. If the Transferor or the Servicer fail to pay any Taxes
when due to the appropriate taxing authority or fail to remit to the Funding
Agent, on behalf of itself or such Owner, or to the Administrative Agent, as
applicable, the required receipts or other required documentary evidence, the
Transferor or the Servicer, as applicable, shall within thirty (30) Business
Days after demand therefor pay to such Funding Agent, on behalf of itself or
such Owner, or to the Administrative Agent for its own account, as applicable,
any incremental taxes, interest or penalties that may become payable by such
Owner, Funding Agent or Administrative Agent, as applicable, as a result of any
such failure; provided, however, that if such Owner, Funding Agent or
Administrative Agent fails to provide notice to the Transferor or the Servicer,
as applicable, of the imposition of any such Taxes within thirty (30) Business
Days following the receipt of actual written notice of the imposition of such
Taxes, there will be no obligation for the Transferor or the Servicer to make a
payment pursuant to this Section 8.2(a) in respect of any interest or penalties
reasonably attributable to the period beginning on such 30th day and ending ten
(10) Business Days after the Transferor or the Servicer receives notice from
such Owner, Funding Agent or the Administrative Agent. The Transferor will not
have an obligation to make a payment pursuant to this Section 8.2(a) in respect
of incremental taxes, interest or penalties reasonably attributable to the
negligence or willful misconduct of any such Owner or Funding Agent or the
Administrative Agent.

(b) An Owner claiming increased amounts under this Section 8.2 for Taxes paid or
payable by such Owner will furnish to the applicable Funding Agent a certificate
prepared in good faith setting forth the basis and amount of each request by
such Owner for such Taxes, and such Funding Agent shall deliver a copy thereof
to the Transferor, the Administrative Agent and the Servicer. A Funding Agent or
the Administrative Agent claiming increased amounts under this Section 8.2 for
its own account for Taxes paid or payable by such Funding Agent or the
Administrative Agent, as applicable, will furnish to the Transferor and the
Servicer a certificate prepared in good faith setting forth the basis and amount
of each request by the Funding Agent or the Administrative Agent for such Taxes.
Any such certificate of an Owner or Funding Agent or the Administrative Agent
shall be conclusive absent manifest error. Failure on the part of any Owner or
Funding Agent or the Administrative Agent to demand additional amounts pursuant
to this Section 8.2 with respect to any period shall not constitute a waiver of
the right of such Owner or Funding Agent or the Administrative Agent, as the
case may be, to demand compensation with respect to such period. Each Owner
agrees that it will not demand compensation under this Section 8.2 for amounts
incurred more than 180 days prior to the date of demand, provided, that if the
Regulatory Change giving rise to such increased amounts is

 

-124-



--------------------------------------------------------------------------------

retroactive, then the 180-day period referred to above shall extend to include
the period of retroactive effect. All such amounts shall be due and payable to
such Funding Agent on behalf of such Owner or to such Funding Agent or the
Administrative Agent for its own account, as the case may be, on the Payment
Date following receipt by the Transferor of such certificate, if such
certificate is received by the Transferor at least five (5) Business Days prior
to the Determination Date related to such Payment Date and otherwise shall be
due and payable on the following Payment Date.

(c) Each Owner and each Participant agrees that prior to the date on which the
first interest or fee payment hereunder is due thereto, it will deliver to the
Transferor, the Servicer, the applicable Funding Agent and the Administrative
Agent (i) (x) if such Owner is not a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code, two duly completed (in a
manner reasonably satisfactory to the Transferor) copies of the U.S. Internal
Revenue Service Form W-8ECI, Form W-8BEN, Form W-8BEN-E, Form W-8IMY or Form
W-8EXP, or successor applicable forms required to evidence that the Owner is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (or in the case of an
assignee or Participant at a rate no greater than that applicable to the related
Owner if such Owner is entitled to receive amounts pursuant to this
Section 8.2), or (y) if such Owner is a “United States person,” a duly completed
(in a manner reasonably satisfactory to the Transferor) U.S. Internal Revenue
Service Form W-9 or successor applicable or required forms, and (ii) such other
forms and information as may be required to confirm the availability of any
applicable exemption from United States federal, state or local withholding and
backup withholding taxes. Each Owner also agrees to deliver to the Transferor,
the Servicer, the applicable Funding Agent and the Administrative Agent two
further duly completed (in a manner reasonably satisfactory to the Transferor)
copies of such U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN, Form
W-8BEN-E, Form W-8IMY or Form W-8EXP or Form W-9, as applicable, or such
successor applicable forms or other manner of certification, as the case may be,
on or before the date that any such form expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent form
previously delivered by it hereunder, and such extensions or renewals thereof as
may reasonably be requested by the Servicer, the Transferor, a Funding Agent or
the Administrative Agent, unless in any such case, solely as a result of a
change in treaty, law or regulation occurring prior to the date on which any
such delivery would otherwise be required, the Owner is no longer eligible as a
result of such change to deliver the then-applicable form set forth above and so
advises the Servicer, the Transferor, the applicable Funding Agent and the
Administrative Agent.

(d) Each Owner agrees that it shall use commercially reasonable efforts to
reduce or eliminate any amount due under this Section 8.2, including but not
limited to designating a different lending office if such designation will
eliminate or reduce any amount due under this Section 8.2 and will not, in the
reasonable opinion of such Owner, be unlawful or otherwise disadvantageous to
such Owner or inconsistent with its policies or result in any unreimbursed cost
or expense to such Owner or in an increase in the aggregate amount payable under
Section 8.3 hereof.

(e) If any Owner requests compensation under this Section 8.2, the Transferor
may, at its sole expense and effort, upon notice to such Owner, the related
Funding Agent and the

 

-125-



--------------------------------------------------------------------------------

Administrative Agent, request that such Owner assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.2 of this Agreement), all its interests, rights (other than its
existing rights to payments pursuant to this Section 8.2) and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Owner, if an Owner accepts such assignment), or if such Owner and
its related Funding Agent do not consent to such assignment, the Transferor may
terminate such Owner’s or the related Ownership Group’s interests, rights and
obligations under this Agreement; provided that (i) with respect to any such
assignment described above, the Transferor shall have received the prior written
consent of the Funding Agent for the related Owner and the Administrative Agent,
such consent not to be unreasonably withheld, conditioned or delayed, (ii) such
assigning or terminated Owner shall have received payment of an amount equal to
the Net Investment, accrued yield thereon, accrued fees and all other amounts
payable to it hereunder or relating to this Agreement, and (iii) in the case of
any such assignment resulting from a claim for compensation under this
Section 8.2, such assignment will result in a reduction in such compensation or
payments. The Transferor shall not request that any Owner make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Owner or otherwise, the circumstances entitling the Transferor to request such
assignment and delegation cease to apply.

(f) If a payment made hereunder to any Indemnified Party would be subject to
withholding tax imposed by FATCA if such Indemnified Party were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Indemnified Party (or the Funding Agent acting on its behalf) shall deliver to
the Transferor, the Servicer and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such persons
such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Transferor or the Administrative Agent
as may be necessary for such persons to comply with their obligations under
FATCA and to determine that such Indemnified Party has complied with such
Indemnified Party’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

(g) If any Conduit Purchaser is an Indemnified Party and such Indemnified Party
enters into agreements for the acquisition of interests in receivables from
Other Transferors, such Indemnified Party shall allocate ratably among the
Transferor and such Other Transferors any amounts owing under this Section 8.2
which are attributable to the Transferor and to the Other Transferors, which
amounts shall be paid by the Transferor (“Section 8.2 Costs”), provided further,
that if such Section 8.2 Costs are attributable to the Transferor and not
attributable to any Other Transferor, the Transferor shall be solely liable for
such Section 8.2 Costs or if such Section 8.2 Costs are attributable to Other
Transferors and not attributable to the Transferor, such Other Transferors shall
be solely liable for such Section 8.2 Costs.

Section 8.3. Additional Costs. (a) The Transferor shall, subject to
Section 9.11(b), pay to any Affected Party from time to time on demand of such
Affected Party, such amounts as such Affected Party may reasonably determine to
be necessary to compensate it for any increase in costs which any such party
reasonably determines are attributable to its acquiring or committing to acquire
the Transferred Assets or maintaining all or any portion of the Net Investment
under

 

-126-



--------------------------------------------------------------------------------

this Agreement, or any reduction in any amount receivable by such Affected Party
hereunder or under the relevant Conduit Support Document (such increases in
costs, payments and reductions in amounts receivable being herein called
“Additional Costs”) resulting from any Regulatory Change or from time to time
complying with, or implementing, any Regulatory Change, which (i) changes the
method or basis of taxation in the jurisdiction in which the party claiming
Additional Costs is organized or in which the party claiming Additional Costs
maintains its lending office for the transactions contemplated hereby of (A) any
amounts payable to such Affected Party, under this Agreement or any relevant
Conduit Support Document or (B) such amounts when considered together with any
amounts to be paid by any Affected Party who is a Conduit Purchaser in respect
of its Commercial Paper or (ii) imposes or modifies any reserve, special
deposit, deposit insurance or assessment, capital or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, any Conduit Purchaser, Committed Purchaser or Conduit
Support Provider. Notwithstanding the foregoing, the Transferor shall not be
required to make any payment under this Section 8.3 relating to (i) any amount
included in the computation of LIBOR, or (ii) increased expenses incurred,
amounts not received, or required payments made more than 60 days prior to the
date of the certificate of notice of such Additional Costs delivered by the
Affected Party to the Transferor. If at any time a demand for payment is to be
made pursuant to this Section 8.3(a), the applicable Affected Party shall
deliver to the Transferor a certificate in reasonable detail setting forth the
amount to be paid to such Affected Party at such time.

(b) Determinations and allocations by the Affected Party for purposes of this
Section 8.3 shall be conclusive in the absence of manifest error, provided that
such determinations and allocations are made in good faith and on a reasonable
basis, reasonable written evidence (including an explanation of the applicable
Regulatory Change and a reasonably detailed computation of an accounting for any
amounts demanded) of which shall be provided to the Transferor upon request.

(c) Anything in this Section 8.3 to the contrary notwithstanding, if the
Affected Party is a Conduit Purchaser and such Affected Party enters into
agreements for the acquisition of interests in receivables from Other
Transferors, such Affected Party shall allocate ratably among the Transferor and
such Other Transferors the liability for any amounts under this Section 8.3
(“Section 8.3 Costs”) which are attributable to the Transferor and Other
Transferors which amounts shall be paid by the Transferor or the Other
Transferors; provided, that if such Section 8.3 Costs are attributable to the
Transferor and not attributable to any Other Transferor, the Transferor shall be
solely liable for such Section 8.3 Costs or if such Section 8.3 Costs are
attributable to Other Transferors and not attributable to the Transferor, such
Other Transferors shall be solely liable for such Section 8.3 Costs.

(d) Each Affected Party agrees to promptly notify the Transferor or the
Servicer, as the case may be, if such Person receives notice of any potential
tax assessment by any federal, state or local tax authority for which the
Transferor or the Servicer as the case may be, may be liable pursuant to
Section 8.2 or Section 8.3. Each Owner and each Funding Agent further agree that
the Transferor and Finco shall bear no cost (including costs relating to
penalties and interest) relating to the failure of such Person to file in a
timely manner any tax returns required to be filed by such Person in accordance
with applicable statutes and regulations.

 

-127-



--------------------------------------------------------------------------------

Section 8.4. Other Costs and Expenses. The Transferor and Finco shall, subject
to Section 9.11(b), pay on demand all costs and expenses in connection with the
preparation, execution and delivery of this Agreement, each Related Document and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and out-of-pocket expenses of legal counsel for the
Administrative Agent and the Funding Agents and with respect to advising any
Funding Agent, the Administrative Agent or any Owner as to its rights and
remedies under this Agreement and the other Related Documents, respectively, and
all costs and expenses, if any, including reasonable counsel fees and expenses
in connection with the enforcement of this Agreement and the other documents
delivered hereunder. The Transferor shall pay on demand all costs and expenses
in connection with the administration or amendment of this Agreement, the other
Related Documents and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and out-of-pocket expenses of legal counsel
for each Funding Agent, the Administrative Agent and any Owner with respect
thereto. The Transferor and Finco shall reimburse each Conduit Purchaser for any
amounts such Conduit Purchaser must pay to any other Owner pursuant to its
Conduit Support Document on account of any tax described in Section 8.2 and
applicable to such financial institution.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Term of Agreement. This Agreement shall terminate following the
Termination Date when the Aggregate Net Investment has been reduced to zero, all
accrued Yield and Monthly Non-Use Fees have been paid in full and all other
Aggregate Unpaids have been reduced to zero; provided, however, that the
indemnification and payment provisions of Article VIII and the provisions of
Sections 9.4, 9.5, 9.8, 9.9, 9.10, 9.11, 9.14 and this Section 9.1 shall be
continuing and shall survive any termination of this Agreement, subject to
applicable statutes of limitation; provided further, however, that any such
indemnification or payment claim must be presented to the Transferor or Finco
within sixty (60) days after the Affected Party receives notice or otherwise
becomes aware of such claim.

Section 9.2. Waivers; Amendments. (a) Subject to Section 9.2(c), the Required
Owners and the Administrative Agent may, in writing, from time to time,
(x) enter into agreements with the Transferor, Finco and TMUS amending,
modifying or supplementing this Agreement, and (y) in their sole discretion,
grant waivers of the provisions of this Agreement or consents to a departure
from the due performance of the obligations of the Transferor, Finco or TMUS
under this Agreement; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Funding Agents:

(i) change or waive the definitions of “Advance Amount,” “Aggregate Advance
Amount,” “Aggregate Net Investment,” “Amortization Date,” “Asset Base
Deficiency,” “Assurant Event,” “Change of Control,” “Commercial Paper Rate,”
“Consolidated Equity Ratio,” “Consolidated Leverage Ratio,” “Default Ratio,”
“Defaulted Receivable,” “Delinquency Ratio,” “Determination Date,” “Eligible
Interest Rate Cap,” “Eligible Receivable,” “Excess Concentrations,” “Jump
Termination Event,” “Nonconforming Jump Receivables,” “Servicer Default,” or any
definition included in Annex A (or any components of, or definitions used in,
such definitions) contained in this Agreement;

 

-128-



--------------------------------------------------------------------------------

(ii) reduce the Principal Distribution Amount, Yield, Program Fee or Monthly
Non-Use Fee that is payable on account of any Transferred Assets or delay any
scheduled date for payment thereof;

(iii) reduce fees, deposits or other amounts payable by the Transferor, Finco,
the Servicer or the Guarantor to the Funding Agents or the Owners or into the
Collection Account, or delay the dates on which they are payable;

(iv) except as extended in accordance with the terms of this Agreement, extend
the Scheduled Expiry Date;

(v) change or waive any of the provisions of Section 2.8(a), Section 2.8(d),
Section 2.17, Section 2.18, Section 2.19, Section 3.6(n), Section 3.6(p),
Section 3.7(n), Section 3.7(s), Section 3.7(t), Section 3.8(c), Section 3.8(i),
Section 3.9(c), Section 3.9(j), Section 3.10, Section 4.2, Section 4.3,
Section 6.7(f), Section 6.8, Section 8.1(a)(xviii), this Section 9.2,
Section 9.9 or Section 9.11, the definition of “Required Owners”, or the
automatic occurrence effect of any of the Amortization Events contemplated by
Sections 7.3(a), 7.3(j), 7.3(q) or 7.3(r);

(vi) modify in any respect the Termination Events, Amortization Events or
Servicer Defaults or the provisions relating to the automatic occurrence of
Termination Events or Amortization Events in Section 7.1, Section 7.2 or
Section 7.3;

(vii) release or otherwise waive the Guarantor’s performance of its obligations
pursuant to the Performance Guaranty; or

(viii) make any change that could reasonably be expected to impair the creation
or perfection of the security interest in favor of the Administrative Agent for
the benefit of the Owners.

and provided, further, that no amendment, waiver or consent shall increase the
Ownership Group Purchase Limit of any Ownership Group unless such amendment,
waiver or consent is in writing and signed by the Funding Agent for such
Ownership Group and the related Conduit Purchaser and Committed Purchaser.
Without limiting the generality of the foregoing, the parties hereto acknowledge
and agree that certain amendments, waivers and consents with respect to this
Agreement may require the consent of one or more Cap Counterparties, as and to
the extent provided in the related Eligible Interest Rate Caps.

The Administrative Agent shall provide each Rating Agency with notice of each
amendment, waiver or consent with respect to this Agreement.

(b) Each Funding Agent shall provide a copy of any amendment, restatement,
supplement or other modification of any Conduit Support Document relating to the
Transferred

 

-129-



--------------------------------------------------------------------------------

Assets and its Ownership Group to the Transferor and the Servicer promptly after
the date thereof; provided, that the failure to provide any such copy shall not
give rise to any claim, defense or other right other than the right to receive
such copy and, provided, further, that no copy of any extension of any such
Conduit Support Document need be provided to either such party.

(c) Notwithstanding anything in this Section 9.2 to the contrary, this Agreement
may be amended by the Servicer and the Transferor, by a written instrument
signed by each of them, without the consent of any of the Owners, the Funding
Agents or the Administrative Agent, to (i) cure any ambiguity, (ii) correct or
supplement any provision herein or in any amendment hereto that may be
inconsistent with any other provision herein or in any amendment hereto, or
(iii) add, modify or eliminate such provisions as may be necessary or advisable
in order to enable the Transferor to avoid the imposition of state or local
income or franchise taxes imposed on the Transferor’s property or its income;
provided, however, that the Transferor delivers to the Administrative Agent and
the Funding Agents an Officer’s Certificate to the effect that such amendment
does not affect the rights, duties or obligations of the Administrative Agent,
the Funding Agents or the Owners, and that such action will not have a Material
Adverse Effect.

Section 9.3. Notices. All communications and notices provided for hereunder
shall be in writing (including telecopy or electronic transmission or similar
writing) and shall be given to the other party or parties at its address,
telecopy number or e-mail address (if an e-mail address is provided) set forth
hereunder or on Schedule I hereto or at such other address, telecopy number or
e-mail address as such party may hereafter specify for the purposes of notice to
such party. Each such properly given notice or other communication shall be
effective when received.

If to the Transferor:

T-Mobile Handset Funding LLC

12920 S.E. 38th Street

Bellevue, WA 98006

Attention: Dirk Wehrse

Facsimile No.: (425) 383-4840

With a copy to:

T-Mobile Financial LLC

12920 SE 38th Street

Bellevue, WA 98006

Attention: General Counsel

Facsimile No.: (425) 383-4840

With a copy to:

Hogan Lovells US LLP

875 Third Avenue

New York, NY 10022

Attention: Peter Humphreys

Facsimile No.: (212) 918-3100

 

-130-



--------------------------------------------------------------------------------

If to Finco:

T-Mobile Financial LLC

12920 SE 38th Street

Bellevue, WA 98006

Attention: Dirk Wehrse

Facsimile No.: (425) 383-4840

With a copy to:

T-Mobile Financial LLC

12920 SE 38th Street

Bellevue, WA 98006

Attention: General Counsel

Facsimile No.: (425) 383-4840

With a copy to:

Hogan Lovells US LLP

875 Third Avenue

New York, NY 10022

Attention: Peter Humphreys

Facsimile No.: (212) 918-3100

If to the Administrative Agent:

Royal Bank of Canada

200 Vesey Street, 12th Floor

New York, NY 10281

Attention: Securitization Finance

Facsimile No.: (212) 428 2304

With a copy to:

RBC Capital Markets

Two Little Falls Center

2751 Centerville Road, Suite 212

Wilmington, DE 19808

Attention: Securitization Finance

Tel. No.: (302) 892 5903

Facsimile No.: (302) 892 5900

 

-131-



--------------------------------------------------------------------------------

Section 9.4. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN, WITHOUT REFERENCE TO
ITS CONFLICT OF LAW PROVISIONS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, AND OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS.

Section 9.5. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE RELATED DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.

Section 9.6. Severability; Counterparts, Waiver of Setoff. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The Transferor and Finco
hereby agree to waive any right of setoff which it may have or to which it may
be entitled against any Owner, any Funding Agent or the Administrative Agent and
their respective assets. Each Owner, each Funding Agent and the Administrative
Agent hereby agree to waive any right of setoff which they may have or to which
they may be entitled against the Transferor or Finco and their respective
assets.

Section 9.7. Assignments and Participations. (a) Each Funding Agent, each of the
Conduit Purchasers and the Committed Purchasers and their respective assignees
may assign without any prior written consent, in whole or in part, its interest
in the Transferred Assets and rights and obligations hereunder to any Permitted
Transferee. To effectuate an assignment hereunder, both the assignee and the
assignor (including, as appropriate, the Conduit Purchaser, its Committed
Purchaser(s) and its Funding Agent) will be required to execute and deliver to
the Transferor, the Servicer and the Administrative Agent an Assignment and
Assumption Agreement. Following any assignment in accordance with the foregoing
criteria, the Ownership

 

-132-



--------------------------------------------------------------------------------

Group Percentage and Ownership Group Purchase Limit of each Ownership Group
hereunder (after giving effect to the assignment) will be adjusted to such
extent as may be necessary to reflect such assignment (and Schedule I hereto
shall be deemed to be amended accordingly). Notwithstanding the foregoing, the
applicable Conduit Support Documents shall govern the ability of (i) a Conduit
Purchaser to assign, participate, or otherwise transfer any portion of the
Transferred Assets (and the rights and obligations hereunder owned by it) to its
Conduit Support Providers and (ii) a Conduit Support Provider to assign,
participate, or otherwise transfer any portion of the Transferred Assets (and
the rights and obligations hereunder) owned by such Conduit Support Provider.
The Transferor and the Servicer hereby agree and consent to the complete
assignment by the applicable Owners of all of, or the grant of a security
interest in (or pledge of) all or any portion of, their respective rights under,
interest in, title to and obligations under this Agreement and the Related
Documents to the respective collateral agent or trustee under the applicable
Conduit Purchaser’s Commercial Paper program, in each case without the execution
and delivery of an Assignment and Assumption Agreement.

(b) None of the Transferor, Finco or the Servicer may assign its rights or
obligations hereunder or any interest herein without the prior written consent
of all Funding Agents.

(c) Any Owner may, in the ordinary course of its business and in accordance with
applicable law, at any time sell to one or more Persons who is a Permitted
Transferee (each, a “Participant”) participating interests in all or a portion
of its rights and obligations hereunder. Notwithstanding any such sale by an
Owner of participating interests to a Participant, (i) such Owner’s rights and
obligations under this Agreement shall remain unchanged, (ii) such Owner shall
remain solely responsible for the performance hereof and thereof, and (iii) the
Transferor, the Servicer, the Administrative Agent, each other Owner and the
Funding Agents shall continue to deal solely and directly with such Owner in
connection with such Owner’s rights and obligations under this Agreement. Each
Owner agrees that any agreement between such Owner and any such Participant in
respect of such participating interest shall not restrict or condition such
Owner’s right to agree to any amendment, supplement, waiver or modification of
this Agreement. The Transferor and the Servicer agree that each Participant
shall be entitled to the benefits of Article VIII as though they were Owners;
provided, that all such amounts payable by the Transferor or the Servicer to any
such Participant shall be limited to the amounts which would have been payable
to the Owner selling such participating interest had such interest not been
sold.

(d) Any Owner may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of
principal and interest on its Net Investment) under this Agreement and the
Related Documents to secure obligations of such Owner to a Federal Reserve Bank,
the U.S. Treasury, the Federal Deposit Insurance Corporation or the central bank
of any nation or other political body in which it is domiciled or located, and
any Conduit Purchaser may assign all of, or the grant of a security interest in
(or pledge of) all or any portion of, such Conduit Purchaser’s respective rights
under, interest in, title to and obligations under this Agreement and the
Related Documents to the respective collateral agent or trustee under the
applicable Conduit Purchaser’s Commercial Paper program, in each case without
the execution and delivery of an Assignment and Assumption Agreement, and
Sections 9.7(a) and 9.7(c) shall not apply to any such pledge or grant of a
security interest

 

-133-



--------------------------------------------------------------------------------

described in this clause (e); provided that no such pledge or grant of a
security interest shall release any Owner from any of its obligations hereunder
or substitute any such pledgee or grantee for such Owner as a party hereto.

Section 9.8. Confidentiality. (a) The parties shall treat as confidential this
Agreement, the transactions contemplated hereunder and any and all business and
trade secrets and other information received in connection with this Agreement
or the performance thereof and information about a party’s business or financial
matters, technical information or any other proprietary information relating to
a party or its Affiliates and their respective operations, businesses, technical
know-how and financial affairs, that is obtained by the other party as a result
of the working relationship between the parties, whether obtained prior to or
after the date hereof (the “Confidential Information”) during the term of this
Agreement and a further period of two (2) years following its termination or
expiration. Confidential Information shall include, without limitation, trade
secrets, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, maps, blueprints, diagrams, flow charts and any other
technical, financial, business or proprietary information of any kind or nature
whatsoever. The parties shall not disclose any Confidential Information to
anyone, except (a) any assignees, potential assignees, the Administrative Agent,
potential Participants, including without limitation any successor Owner,
Conduit Purchasers or any provider of liquidity, credit or equity support
facilities or any financial advisor to, or for the account of, a Conduit
Purchaser, (b) any “nationally recognized statistical rating organization” (as
defined in, or by reference to, Rule 17g-5 under the Exchange Act (“Rule
17g-5”)) (each an “NRSRO”) by posting such confidential information to a
password-protected internet website accessible to each NRSRO in connection with,
and subject to the terms of, Rule 17g-5 and, without limiting the generality of
the foregoing, to each Rating Agency, (c) the placement agents for any Conduit
Purchaser’s Commercial Paper, subject to the confidentiality agreements entered
into between such Conduit Purchaser and such placement agents, (d) in the case
of the parties hereto or the persons referred to in clauses (a) through
(c) above, any of their respective directors, managers, executives, employees,
affiliates, auditors, lawyers, advisors, authorized agents and/or duly appointed
representatives who have a specific and reasonable interest in knowing, viewing
and using such Confidential Information and agree to be bound by the
confidentiality provisions of this Section 9.8, or (e) as required by applicable
law, rule, regulation or official direction.

(b) Notwithstanding anything to the contrary stated herein, the parties hereto
agree that they will be bound by the additional confidentiality provisions
contained in Annex C hereto.

Section 9.9. No Bankruptcy Petition Against the Conduit Purchasers. Each of the
parties hereto hereby covenants and agrees, for the benefit of the holders of
the privately or publicly placed indebtedness for borrowed money of any Conduit
Purchaser, and any Committed Purchaser that is also a Conduit Purchaser, prior
to the date which is two years and one day after the payment in full of all
privately or publicly placed indebtedness for borrowed money of such Conduit
Purchaser or Committed Purchaser, not to acquiesce, petition or otherwise,
directly or indirectly, invoke, or cause to invoke, the process of any court or
any other governmental authority for the purpose of (i) commencing, or
sustaining, a case against such Conduit Purchaser or Committed Purchaser under
any federal or state bankruptcy, insolvency or similar law (including the
Federal Bankruptcy Code), (ii) appointing a receiver, examiner, liquidator,

 

-134-



--------------------------------------------------------------------------------

assignee, trustee, custodian, sequestrator or other similar official of such
Conduit Purchaser, or any substantial part of its property or (iii) ordering the
winding up, examinership or liquidation of the affairs of such Conduit
Purchaser.

Section 9.10. Limited Recourse. Notwithstanding anything to the contrary
contained herein, the obligations of any Conduit Purchaser under this Agreement
are solely the corporate obligations of such Conduit Purchaser and shall be
payable only to the extent set forth in Section 9.11. No recourse shall be had
for the payment of any amount owing in respect of any obligation of, or claim
against, any Conduit Purchaser arising out of or based upon this Agreement
against any stockholder, employee, officer, director, member, manager or
incorporator of such Conduit Purchaser or any Affiliate thereof, against any
dealer or placement agent for any Commercial Paper, against any Funding Agent,
the Administrative Agent or any Conduit Support Provider or any stockholder,
employee, officer, director, member, manager, incorporator or Affiliate of any
Funding Agent, the Administrative Agent or any Conduit Support Provider;
provided, however, that the foregoing shall not relieve any such Person or
entity from any liability they might otherwise have as a result of fraudulent
actions or fraudulent omissions taken by them.

Section 9.11. Excess Funds. (a) No Conduit Purchaser shall be required to make
payment of the amounts required to be paid pursuant to this Agreement unless
such Conduit Purchaser has Excess Funds (as defined below). In the event that
any Conduit Purchaser does not have Excess Funds, the excess of the amount due
under this Agreement (and subject to this Section 9.11) over the amount paid
shall not constitute a “claim” against the Conduit Purchaser as defined in
Section 101(5) of the Federal Bankruptcy Code until such time, if any, as the
Conduit Purchaser shall have Excess Funds. If at any time any Conduit Purchaser
does not have sufficient funds to make any payment due under this Agreement,
then such Conduit Purchaser may pay a lesser amount and make additional payments
which in the aggregate equal the amount of such deficiency as soon as possible
thereafter. The term “Excess Funds” of any Conduit Purchaser shall mean the
excess (redetermined daily based on the current available information) of
(a) the aggregate projected value of such Conduit Purchaser’s assets and other
property (including cash and cash equivalents), minus (b) the sum of (i) the sum
of all scheduled payments of principal, interest and any other scheduled amounts
payable on publicly or privately placed indebtedness of such Conduit Purchaser
for borrowed money, plus (ii) the sum of all other liabilities, indebtedness and
other obligations of such Conduit Purchaser for borrowed money or owed to any
credit or liquidity provider, together with all unpaid interest then accrued
thereon, plus (iii) all taxes payable by such Conduit Purchaser to the Internal
Revenue Service, plus (iv) all other indebtedness, liabilities and obligations
of such Conduit Purchaser then due and payable; provided, however, that the
amount of any liability, indebtedness or obligation of such Conduit Purchaser
shall not exceed the projected value of the assets to which recourse for such
liability, indebtedness or obligation is limited; provided further, however, in
determining Excess Funds, a determination will be made by the related Funding
Agent once each Business Day; provided further, however, that so long as there
are any Excess Funds, then all amounts reflected in such calculation may be paid
on such Business Day if then due and payable; provided further, however, that if
there are no Excess Funds, then the payment of any amount which may be paid only
if there are Excess Funds shall not be paid until there are Excess Funds.
Nothing in this Section 9.11 shall restrict or limit the right of the Transferor
to receive or make claim for payments of Deferred Purchase Price to the extent
funds are available to pay Deferred Purchase Price pursuant to
Section 2.8(d)(i)(I).

 

-135-



--------------------------------------------------------------------------------

(b) The Transferor shall not be required to make payment of the amounts required
to be paid pursuant to this Agreement unless the Transferor has funds available
to make such payment. In the event that the Transferor does not have funds
available to make any such payment, the excess of the amount due under this
Agreement (and subject to this Section 9.11) over the amount paid shall not
constitute a “claim” against the Transferor as defined in Section 101(5) of the
Federal Bankruptcy Code until such time, if any, as the Transferor shall have
funds available to make such payment. If at any time the Transferor does not
have sufficient funds to make any payment due under this Agreement, then the
Transferor may pay a lesser amount and make additional payments which in the
aggregate equal the amount of such deficiency as soon as possible thereafter. In
determining whether the Transferor has funds available to make payment of the
amounts required to be paid pursuant to this Agreement, a determination will be
made by the Transferor once each Business Day; provided, that so long as there
are any funds available, then all amounts reflected in such calculation may be
paid on such Business Day if then due and payable; provided further, however,
that if there are no funds available, then the payment of any amount which may
be paid only if there are funds available shall not be paid until there are
funds available. For the avoidance of doubt, this Section 9.11(b) shall not
prevent the occurrence of any Amortization Event or Termination Event which
would otherwise occur in the absence of this Section 9.11(b).

Section 9.12. Conflict Waiver. Royal Bank of Canada, each Funding Agent, each
Owner and their respective Affiliates may generally engage in any kind of
business with the Transferor or Finco or any Obligor, any of their respective
Affiliates and any Person who may do business with or own securities of the
Transferor, Finco or any Obligor or any of their respective Affiliates, all as
if such parties did not have the agency agreements contemplated by this
Agreement and without any duty to account therefor hereunder or in connection
herewith.

Section 9.13. Funding Notices and Receivables Schedule. Any references to the
Agreement herein shall, wherever applicable, be read to include each Funding
Notice and Receivables Schedule, as updated from time to time.

Section 9.14. Recourse Limited to Transferred Receivables; Subordination.
(a) The obligations of the Transferor under this Agreement are obligations
solely of the Transferor and shall not constitute a claim against the Transferor
to the extent that the Transferor does not have funds sufficient to make payment
of such obligations. The Administrative Agent, each Funding Agent, each Owner
and each other Affected Party acknowledge and agree that they have no interest
in any assets of the Transferor other than the Transferred Assets, the Related
Rights and other property conveyed to them pursuant to Section 2.1. In
furtherance of and not in derogation of the foregoing, to the extent the
Transferor enters into other securitization transactions, the Administrative
Agent, each Funding Agent, each Owner and each other Affected Party acknowledge
and agree that they shall have no right, title or interest in or to Other
Assets. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentences of this subsection, the Administrative
Agent, any Funding Agent, any Owner or any other Affected Party either
(i) asserts an interest or claim to, or benefit from, Other Assets, or (ii) is

 

-136-



--------------------------------------------------------------------------------

deemed to have any such interest, claim to, or benefit in or from Other Assets,
whether by operation of law, legal process, pursuant to applicable provisions of
insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Federal Bankruptcy Code or any successor provision having similar effect under
the Federal Bankruptcy Code), then the Administrative Agent, each Funding Agent,
each Owner and each other Affected Party further acknowledge and agree that any
such interest, claim or benefit in or from Other Assets is and shall be
expressly subordinated to the indefeasible payment in full of all obligations
and liabilities of the Transferor which, under the terms of the relevant
documents relating to the securitization of such Other Assets, are entitled to
be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distribution or application
under applicable law, including insolvency laws, and whether asserted against
the Transferor), including the payment of post-petition interest on such other
obligations and liabilities. This subordination agreement shall be deemed a
subordination agreement within the meaning of Section 510(a) of the Federal
Bankruptcy Code. The Administrative Agent, each Funding Agent, each Owner and
each other Affected Party further acknowledges and agrees that no adequate
remedy at law exists for a breach of this Section 9.14 and the terms of this
Section 9.14 may be enforced by an action for specific performance.

(b) The provisions of this Section 9.14 shall be for the third party benefit of
those entitled to rely thereon and shall survive the termination of this
Agreement.

(c) The Transferor covenants and agrees that if it enters into securitization
transactions with respect to Other Assets, it shall cause the appropriate
documentation with respect thereto to include provisions substantially similar
to those contained in this Section 9.14 pursuant to which the Person(s) to which
Other Assets are conveyed disclaims (and subordinates) any interest it may have
in the assets of the Transferor other than the specific Other Assets related to
such securitization.

Section 9.15. Integration. This Agreement and the other Related Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof superseding all prior oral or written understandings.

Section 9.16. Tax Characterization. Each party to this Agreement
(a) acknowledges and agrees that it is the intent of the parties to this
Agreement that, for U.S. federal income tax purposes and for state and local
income tax and transactional tax purposes, the interest in the Transferred
Assets will be treated as evidence of indebtedness secured by the Transferred
Receivables and Related Rights, (b) agrees, except as otherwise required by
applicable law, to so treat the Transferred Assets as indebtedness for U.S.
federal income tax purposes and for state and local income tax and transactional
tax purposes and (c) agrees that the provisions of this Agreement and all
Related Documents shall be construed to further these intentions of the parties
as it relates to these tax characterizations.

Section 9.17. Right of First Refusal. Subject to the terms and restrictions set
forth herein, except following any Insolvency Event of the Transferor, Finco or
the Guarantor, the

 

-137-



--------------------------------------------------------------------------------

parties hereto hereby agree and acknowledge that to the extent the
Administrative Agent (for the benefit of the Owners) has the ability to sell,
transfer or assign all or part of the Transferred Receivables, the
Administrative Agent (for the benefit of the Owners) shall offer the Transferor
a right of first refusal to purchase such Transferred Receivables in cash at a
purchase price equal to or greater than the price at which the Administrative
Agent could sell such Transferred Receivables to another Person pursuant to a
bona fide offer, but not less than the fair market value of such Transferred
Receivables; provided, that the Transferor shall be deemed to have rejected such
right of first refusal if the Transferor does not notify the Administrative
Agent in writing of its acceptance within two (2) Business Days of notification
by the Administrative Agent and promptly arrange for payment therefor.

Section 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
other Related Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under this Agreement or any Related Document,
to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Related Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

THE ADMINISTRATIVE AGENT

AND THE FUNDING AGENTS

Section 10.1. Authorization and Action. (a) Each Funding Agent and each Owner
hereby appoints Royal Bank of Canada, as Administrative Agent hereunder and
authorizes the

 

-138-



--------------------------------------------------------------------------------

Administrative Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. When requested
to do so by any Funding Agent or Agents and/or any Owner or Owners (as the
context herein requires or allows), the Administrative Agent shall take such
action or refrain from taking such action as such Person or Persons, as the case
may be, shall direct under or in connection with or on any matter relating to
the Transferor, the Servicer or Finco, this Agreement and all Related Documents.
In the event of a conflict between a determination or calculation made by the
Administrative Agent and a determination or calculation made by the Owners or
the Funding Agents, the determination or calculation of the Owners or the
Funding Agents, as the case may be, shall control absent manifest error.

(b) Each Owner hereby accepts the appointment of the related Funding Agent
specified on Schedule I hereto as its Funding Agent hereunder, and authorizes
such Funding Agent to take such action on its behalf under the provisions of
this Agreement and to exercise such powers and perform such duties as are
expressly delegated to such Funding Agent by the terms of this Agreement, if
any, together with such other powers as are reasonably incidental thereto.

(c) Except for actions which the Administrative Agent or any Funding Agent is
expressly required to take pursuant to this Agreement or any Conduit Support
Document, neither the Administrative Agent nor any Funding Agent shall be
required to take any action which exposes the Administrative Agent or such
Funding Agent to personal liability or which is contrary to applicable law
unless the Administrative Agent or such Funding Agent shall receive further
assurances to its satisfaction from the Owners of the indemnification
obligations under Section 10.6 against any and all liability and expense which
may be incurred in taking or continuing to take such action. The Administrative
Agent agrees to give to each Funding Agent and each Owner prompt notice of each
notice and determination given to it by the Transferor, the Servicer or Finco,
pursuant to the terms of this Agreement. Each Funding Agent agrees to give the
Administrative Agent and such Funding Agent’s respective Conduit Purchasers,
Committed Purchasers and Conduit Support Providers prompt notice of each notice
and determination given to it by the Transferor, Finco, the Servicer or the
Administrative Agent, pursuant to the terms of this Agreement. Notwithstanding
the foregoing, neither the Administrative Agent nor any Funding Agent shall be
deemed to have knowledge or notice of the occurrence of any Servicer Default,
Potential Servicer Default, Amortization Event, Potential Amortization Event,
Termination Event or Potential Termination Event unless the Administrative Agent
or such Funding Agent has received written notice from an Owner, any other
Funding Agent, the Transferor, the Servicer or Finco referring to this
Agreement, describing such Servicer Default, Potential Servicer Default,
Amortization Event, Potential Amortization Event, Termination Event or Potential
Termination Event and stating that such notice is a “notice of a Servicer
Default,” “notice of Potential Servicer Default,” “notice of Amortization
Event,” “notice of Potential Amortization Event,” “notice of Termination Event,”
or “Notice of Potential Termination Event” as the case may be. Subject to
Section 10.7, the appointment and authority of the Administrative Agent
hereunder shall terminate at the later to occur of (i) the payment to (A) each
Owner and each Funding Agent of all amounts owing to such Owner and Funding
Agent hereunder and (B) the Administrative Agent of all amounts due hereunder
and (ii) the termination of this Agreement.

 

-139-



--------------------------------------------------------------------------------

Section 10.2. UCC Filings. The Owners, the Funding Agents, the Transferor and
Finco expressly recognize and agree that the Administrative Agent may be listed
as the assignee or secured party of record on, and the Owners and the Funding
Agents expressly authorize the Administrative Agent to execute and file on their
behalf as their agent, the various UCC filings required to be made hereunder and
under this Agreement and the Related Documents in order to perfect and protect
the Administrative Agent’s security interest (for the benefit of the Owners) in
the Transferred Assets, that such listing and/or execution shall be for
administrative convenience only in creating a record or nominee holder to take
certain actions hereunder on behalf of the Administrative Agent, the Owners and
the Funding Agents and that such listing and/or execution will not affect in any
way the status of the Administrative Agent, the Owners and the Funding Agents as
the beneficial holders of the security interest in the Transferred Assets. In
addition, such listing, execution or filing shall impose no duties on the
Administrative Agent other than those expressly and specifically undertaken in
accordance with this Article X.

Section 10.3. Administrative Agent’s and Funding Agents’ Reliance, Etc.
(a) Neither the Administrative Agent, nor any Funding Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent or
Funding Agent under or in connection with this Agreement (including, without
limitation, the Administrative Agent’s servicing, administering or collecting
Transferred Receivables as Servicer pursuant to Article VI), except for its or
their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent and each Funding Agent: (i) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Owner and shall not be
responsible to any Owner for any statements, warranties or representations made
by the Transferor or Finco in connection with this Agreement or any Related
Document; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any Related Document on the part of the Transferor or Finco or to
inspect the property (including the books and records) of the Transferor or
Finco; (iv) shall have no responsibility to any Owner for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any Related Document or any other instrument or document furnished
pursuant hereto or thereto; and (v) shall incur no liability under or in respect
of this Agreement or any Related Document by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by telex or electronic means) believed by it in good faith to be genuine
and signed or sent by the proper party or parties.

(b) Each Funding Agent shall determine with the related Owners in its Ownership
Group the manner in which each such Owner shall request or direct such Funding
Agent to take action, or refrain from taking action, under this Agreement and
the Related Documents on behalf of such Owner. Such Funding Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with such determination, and such request and any action
taken or failure to act pursuant thereto shall be binding upon such Funding
Agent’s related Owners.

 

-140-



--------------------------------------------------------------------------------

(c) Unless otherwise advised in writing by a Funding Agent or by any Owner on
whose behalf such Funding Agent is purportedly acting, each party to this
Agreement may assume that (i) such Funding Agent is acting for the benefit of
the Conduit Purchaser, the Committed Purchaser and/or the Conduit Support
Provider(s) in its related Ownership Group, as well as for the benefit of each
assignee or transferee of any of them and (ii) such action taken by such Funding
Agent has been duly authorized and approved by all necessary action on the part
of the Owners on whose behalf it is purportedly acting. The Owners in each
Ownership Group shall have the right to designate a new Funding Agent (which may
be itself) to act on their behalf and on behalf of their respective assignees
and transferees for purposes of this Agreement by giving to the Administrative
Agent and the Transferor written notice thereof signed by such Owner(s) and the
newly designated Funding Agent; provided, however, if such new Funding Agent is
not an Affiliate of a Funding Agent that is party hereto, any such designation
of a new Funding Agent shall require the consent of the Transferor, which
consent shall not be unreasonably withheld or delayed. Such notice shall be
effective when receipt thereof is acknowledged by the Administrative Agent,
which acknowledgement the Administrative Agent shall not unreasonably delay
giving, and thereafter the party named as such therein shall be the Funding
Agent for such Ownership Group under this Agreement. Each Funding Agent and its
related Owner shall agree among themselves as to the circumstances and
procedures for removal and resignation of such Funding Agent.

Section 10.4. Non-Reliance on the Administrative Agent and the Funding Agents.
Without limiting the generality of any other provision of this Agreement:

(a) Each of the Owners and the Funding Agents expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Transferor or Finco, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
such Person. Each of the Owners and the Funding Agents represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Owner or Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Transferor and Finco and made its
own decision to enter into this Agreement. Each of the Owners and the Funding
Agents also represents that it will, independently and without reliance upon the
Administrative Agent or any other Owner or Funding Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Related Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Transferor and Finco. Except for notices, reports and other documents expressly
required to be furnished to the Funding Agents and the Owners by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Owner or any Funding Agent with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Transferor or
Finco which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

-141-



--------------------------------------------------------------------------------

(b) Each of the Conduit Support Providers shall be deemed to acknowledge that
neither its Funding Agent (or any other Funding Agent) nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by its Funding Agent (or any
other Funding Agent) hereinafter taken, including any review of the affairs of
the Transferor or Finco shall be deemed to constitute any representation or
warranty by any Funding Agent to any such Person. Each of the Conduit Support
Providers represents to the Funding Agents that it has, independently and
without reliance upon its Funding Agent or any other Conduit Support Providers
or Funding Agents and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Transferor and Finco and made its own decision to enter into the Conduit Support
Document relating to this Agreement. Each of the Conduit Support Providers also
represents that it will, independently and without reliance upon its Funding
Agent or any other Conduit Support Providers or Funding Agents, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, the related Conduit Support Document and
the Related Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Transferor and Finco. Except for notices,
reports and other documents expressly required to be furnished to any Conduit
Support Providers by its Funding Agent hereunder, no Funding Agent shall have
any duty or responsibility to provide any Conduit Support Providers with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Transferor or Finco which may come into the possession of such Funding Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

Section 10.5. Administrative Agent, Funding Agents and Affiliates. Any Funding
Agent may act as a Committed Purchaser, the Administrative Agent, a Funding
Agent and a Conduit Support Provider for its related Conduit Purchaser, and the
issuing and paying agent for its related Conduit Purchaser’s Commercial Paper
and may provide other services or facilities from time to time. Without limiting
the generality of Section 9.12, each of the parties hereto hereby acknowledges
and consents to any and all such roles of any Funding Agent, waives any
objections it may have to any actual or potential conflicts of interest caused
by such Funding Agent’s acting as or maintaining any of such roles, and agrees
that in connection with any such role, such Funding Agent may take, or refrain
from taking, any action which it in its discretion deems appropriate.

Section 10.6. Indemnification. Each Owner (proportionately in accordance with
its Owner’s Percentage and the relevant Ownership Group Percentage) other than
any Conduit Purchaser, severally agrees to indemnify the Administrative Agent
(to the extent not indemnified by the Transferor or Finco), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent

 

-142-



--------------------------------------------------------------------------------

in any way relating to or arising out of this Agreement, the Sale Agreement or
any other Related Document or any action taken or omitted to be taken by the
Administrative Agent as the case may be, under this Agreement, the Sale
Agreement or any other Related Document; provided, that (i) an Owner shall not
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
or arising from the gross negligence or willful misconduct of the Administrative
Agent, and (ii) an Owner shall not be liable for any amount in respect of any
compromise or settlement of any of the foregoing unless such compromise or
settlement is approved by such Owner or, if appropriate, its related Funding
Agent. Without limitation of the generality of the foregoing, each Owner
(proportionately in accordance with its Owner’s Percentage and the relevant
Ownership Group Percentage), other than any Conduit Purchaser, agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the
Transferor or Finco), promptly upon demand, for any reasonable out-of-pocket
expenses (including reasonable counsel fees) incurred by the Administrative
Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
the Sale Agreement or any other Related Document; provided, that an Owner shall
not be responsible for the costs and expenses of the Administrative Agent in
defending itself against any claim alleging the gross negligence or willful
misconduct of the Administrative Agent to the extent such gross negligence or
willful misconduct is determined by a court of competent jurisdiction in a final
and non-appealable decision.

Section 10.7. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving at least ninety (90) days’ written notice thereof
to the Funding Agents, the Transferor and Finco. Upon any such resignation, the
Required Owners shall have the right to appoint a successor Administrative Agent
approved by the Transferor (which approval will not be unreasonably withheld or
delayed). If no successor Administrative Agent shall have been so appointed by
the Required Owners (and approved by the Transferor) and shall have accepted
such appointment within ninety (90) days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Owners and the Funding Agents, appoint a successor
Administrative Agent which, if such successor Administrative Agent is not an
Affiliate of any of the Funding Agents, is approved by the Transferor (which
approval will not be unreasonably withheld or delayed), and which successor
Administrative Agent shall be (x) either (i) a commercial bank having a combined
capital and surplus of at least $250,000,000, (ii) an Affiliate of such a bank,
or (iii) an Affiliate of Royal Bank of Canada, and (y) experienced in the types
of transactions contemplated by this Agreement.

(b) The Owners, acting unanimously through their respective Funding Agents
(excluding the Administrative Agent and the related Funding Agent and Owner),
may replace the Administrative Agent by giving written notice to the
Administrative Agent. Any such replacement Administrative Agent shall be
appointed and subject to the prior written approval of all Owners (excluding the
Administrative Agent and the related Funding Agent and Owner), which approval
shall not be unreasonably withheld or delayed. The replacement Administrative
Agent shall notify the Transferor and the Servicer of such replacement.

 

-143-



--------------------------------------------------------------------------------

(c) The Transferor may replace the Administrative Agent by giving written notice
to the Administrative Agent, the Funding Agents and Finco at least one hundred
twenty (120) days prior to the then current Scheduled Expiry Date. Any such
replacement Administrative Agent shall be subject to the prior written approval
of the Required Owners, which approval shall not be unreasonably withheld or
delayed. If the Required Owners have not approved a replacement Administrative
Agent on or before the then current Scheduled Expiry Date, the Administrative
Agent shall continue to serve in such capacity until it resigns in accordance
with Section 10.7(a) or is replaced in accordance with this Section 10.7(c).

(d) Upon the acceptance of any appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or replaced Administrative Agent, and the
retiring or replaced Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring or replaced
Administrative Agent’s resignation or replacement hereunder as Administrative
Agent, the provisions of this Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

Section 10.8. Helaba Funding Agent’s Undertakings Related To German VAT. Neither
the Helaba Funding Agent nor any of its Affiliates shall exercise any option (if
any) available under German law to have value added tax apply with respect to
any supply, for German value added tax purposes, rendered in connection with the
sale of the Receivables contemplated by the Related Documents, unless the
recipient of such Taxes suffers no disadvantage. In addition to the foregoing,
the Transferor, the Servicer and the Guarantor believe that the servicing
obligations of the Servicer in connection with this Agreement rendered to a
Committed Purchaser located in Germany are subject to German value added tax and
that such value added tax should be fully recoverable as input value added tax
by such Committed Purchaser.

[Signature pages follow]

 

-144-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Receivables Purchase and Administration Agreement to be executed and delivered
by their duly authorized officers as of the date hereof.

 

T-MOBILE HANDSET FUNDING LLC, as Transferor By:  

/s/ Dirk Wehrse

Name:   Dirk Wehrse Title:   Senior Vice President, Treasury & Treasurer

T-MOBILE FINANCIAL LLC,

in its individual capacity and as Servicer

By:  

/s/ Dirk Wehrse

Name:   Dirk Wehrse Title:   Assistant Treasurer

T-MOBILE US, INC.,

in its individual capacity with respect to Section 2.15(b) and as Guarantor

By:  

/s/ Dirk Wehrse

Name:   Dirk Wehrse Title:   Senior Vice President, Treasury & Treasurer

ROYAL BANK OF CANADA,

as Administrative Agent

By:  

/s/ Robert S. Jones

Name:   Robert S. Jones Title:   Authorized Signatory

 

[Signature Page to A&R Receivables Purchase and Administration Agreement]



--------------------------------------------------------------------------------

OLD LINE FUNDING, LLC, as a Conduit Purchaser By:   Royal Bank of Canada, as  
Attorney-in-Fact By:  

/s/ Robert S. Jones

Name:   Robert S. Jones Title:   Authorized Signatory

ROYAL BANK OF CANADA,

as a Committed Purchaser

By:  

/s/ Robert S. Jones

Name:   Robert S. Jones Title:   Authorized Signatory By:  

/s/ Austin J. Meier

Name:   Austin J. Meier Title:   Authorized Signatory

ROYAL BANK OF CANADA,

as a Funding Agent

By:  

/s/ Robert S. Jones

Name:   Robert S. Jones Title:   Authorized Signatory

 

[Signature Page to A&R Receivables Purchase and Administration Agreement]



--------------------------------------------------------------------------------

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as a Committed Purchaser By:  

/s/ Bjoern Mollner

Name:   Bjoern Mollner Title:   VP By:  

/s/ Björn Reinecke

Name:   Björn Reinecke Title:   Senior Analyst

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,

as Funding Agent

By:  

/s/ Bjoern Mollner

Name:   Bjoern Mollner Title:   VP By:  

/s/ Björn Reinecke

Name:   Björn Reinecke Title:   Senior Analyst

 

[Signature Page to A&R Receivables Purchase and Administration Agreement]



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION, as a Conduit Purchaser By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Committed Purchaser

By:  

/s/ Van Dusenbury

Name:   Van Dusenbury Title:   Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Funding Agent

By:  

/s/ Van Dusenbury

Name:   Van Dusenbury Title:   Managing Director

 

[Signature Page to A&R Receivables Purchase and Administration Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as a Committed Purchaser By:  

/s/ Thomas Spary

Name:   Thomas Spary Title:   Director

LLOYDS BANK PLC,

as Funding Agent

By:  

/s/ Thomas Spary

Name:   Thomas Spary Title:   Director

 

[Signature Page to A&R Receivables Purchase and Administration Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) dated as of
[            ], 20     is made by [                    ] [(together with its
Funding Agent (as defined below)], the “Assignor”) to [                    ]
(the “Assignee”) pursuant to Section 9.7 of the Amended and Restated Receivables
Purchase and Administration Agreement, dated as of June 6, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among T-Mobile Handset Funding LLC, as Transferor, T-Mobile
Financial LLC, as Servicer and in its individual capacity, T-Mobile US, Inc., as
Guarantor, the Conduit Purchasers, the Committed Purchasers and the Funding
Agents party thereto from time to time, Royal Bank of Canada, as Administrative
Agent. Capitalized terms used (but not defined) in this Assignment shall have
the meanings provided in the Receivables Purchase Agreement.

SECTION 1. Assignment and Assumption. In consideration of the payment of
$         by the Assignee to the Assignor, the receipt and sufficiency of which
payment are hereby acknowledged, effective on             , 20     (the
“Effective Date”), the Assignor hereby assigns to the Assignee [(or to
                     (the “Assignee’s Funding Agent”) for the benefit of the
Assignee)] without recourse and (except as provided below) without
representation or warranty, and the Assignee hereby purchases and assumes, an
undivided     % interest in the Assignor’s Net Investment, together with the
Assignor’s related undivided interest in the Transferred Assets (and the rights
and obligations under the Receivables Purchase Agreement). The Assignor
represents and warrants to the Assignee that (i) it is the Owner of the portion
of the Net Investment assigned hereby and (ii) it has not created any Lien upon
or with respect to the portion of the Net Investment assigned hereby. The
Assignee represents to the Assignor, the Transferor, the Servicer and TMUS that
its related Conduit Purchaser, if any, is a Multi-Seller Conduit.

SECTION 2. Effect of Assignment. (a) From and after the Effective Date, (i) the
Assignee (and the other members of its Ownership Group) shall be a party to and
be bound by all of the terms of the Receivables Purchase Agreement and shall, to
the extent of the interests assigned pursuant to this Assignment, have the
rights and obligations of an Owner thereunder and (ii) to the extent of the
interests assigned pursuant to this Assignment, the Assignor shall relinquish
its rights and be released from its obligations under the Receivables Purchase
Agreement. Without limiting the generality of this Section 2(a), the Assignee
acknowledges receipt of a copy of Section 9.8 of the Receivables Purchase
Agreement and agrees to be bound thereby.

(b) After giving effect to the assignment effected by this Assignment, (i) the
Assignor’s Ownership Group Purchase Limit shall be $        , its Owner’s
Percentage of its Ownership Group Purchase Limit shall be %     , its Net
Investment will be $         and its Ownership Group Percentage [(based on
information provided by the Administrative Agent)] shall be    %, (ii) the
Assignee’s Ownership Group shall consist of the Assignee, as Conduit Purchaser,
the Assignee’s Funding Agent, as its

 

A-1



--------------------------------------------------------------------------------

Funding Agent, [                    ], as its Committed Purchaser and each
related Owner, and (iii) the Assignee’s initial Ownership Group Purchase Limit
shall be $        , its initial Owner’s Percentage shall be %     and its
initial Ownership Group Percentage [(based on information provided by the
Assignor)] shall be     %.

SECTION 3. The Administrative Agent. The Assignee [and the Assignee’s Funding
Agent] hereby accepts (for itself and the other members of its Ownership Group)
the appointment of and authorizes the Administrative Agent to take such action
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Receivables Purchase Agreement, together with such
powers as are reasonably incidental thereto.

SECTION 4. Miscellaneous.

(e) This Assignment shall be effective upon receipt by the Assignor of the
payment specified in Section 1 and the delivery of a fully executed counterparts
of this Assignment to each of the Administrative Agent, the Servicer and the
Transferor.

(f) THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(g) The addresses for notices and for payments to the Assignee, its Funding
Agent and its Committed Purchaser shall, for all purposes of the Receivables
Purchase Agreement, be as set forth on Schedule I hereto (as such information
may be changed from time to time in accordance with Section 9.3 of the
Receivables Purchase Agreement).

(h) This Assignment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

(i) The Assignee and the Assignor hereby authorize and direct the Administrative
Agent to modify Schedule I to the Receivables Purchase Agreement as necessary to
reflect the assignment effected hereby.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their duly authorized signatories,
have executed and delivered this Assignment as of the date first above written.

 

[ASSIGNOR] By:  

 

Authorized Signatory Title:   [ASSIGNOR’S FUNDING AGENT], as a Funding Agent By:
 

 

Authorized Signatory Title:   [ASSIGNOR’S COMMITTED PURCHASER, ], as a Committed
Purchaser By:  

 

Authorized Signatory Title:   [ASSIGNEE] By:  

 

Authorized Signatory Title:   [ASSIGNEE’S FUNDING AGENT], as a FUNDING AGENT By:
 

 

Authorized Signatory Title:  

 

A-3



--------------------------------------------------------------------------------

[ASSIGNEE’S COMMITTED PURCHASER],        as a Committed Purchaser By:  

 

Authorized Signatory Title:  

 

CONSENTED TO:

T-MOBILE HANDSET FUNDING LLC,

      as Transferor

By:  

 

Authorized Signatory Title:  

 

A-4



--------------------------------------------------------------------------------

Schedule I

to

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DAILY RECEIVABLES FILE

[Attached]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ELIGIBLE INTEREST RATE CAP

Fax # ●

DD MM YYYY

T-MOBILE HANDSET FUNDING LLC

12920 SE 38th Street

Bellevue, WA 98006

Attention: ●

 

Re: CAP Transaction MATURITY DATE DD MMM YYYY FOR USD ●

(Our Ref. No. ● / ●)

Dear Sir or Madam:

The purpose of this letter agreement (this Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. are
incorporated in this Confirmation. In the event of any inconsistency between
those definitions and this Confirmation, this Confirmation shall govern.

1. This Confirmation evidences (a) a complete binding agreement between you and
us entered into in the telephone trade on the Trade Date and (b) the terms of
the Transaction. This Confirmation shall supplement, form a part of, be subject
to and incorporate by reference an agreement (as amended by this Confirmation,
the “Master Agreement”) in the form of the 2002 ISDA Master Agreement published
by the International Swaps and Derivatives Association, Inc. as if we had
executed an agreement in such form (but without any Schedule, except for the
election of the laws of the State of New York as the governing law and USD as
the Termination Currency and save for the other elections and modifications set
out in this Confirmation) on the Trade Date (as defined below). In the event of
any inconsistency between the provisions of the Master Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction.

 

C-1



--------------------------------------------------------------------------------

2. Transaction Terms Notional Amount:    USD ● (See Schedule A attached) Trade
Date:    DD MMM YYYY Effective Date:    DD MMM YYYY Termination Date:    [30
November 2017] Fixed Amounts:    Fixed Rate Payer:    T-MOBILE HANDSET FUNDING
LLC (“Counterparty”) Fixed Rate Payer Payment Date    DD MMM YYYY Fixed Rate
Payer Payment Amount:    USD ● Floating Amounts:    Floating Rate Payer:   
ROYAL BANK OF CANADA (“Bank”) CAP Rate:    ● percent Floating Rate Payer Payment
Dates:    MONTHLY commencing on DD MMM YYYY, and on the Business Day preceding
the fifteenth day of each calendar month thereafter. Floating Rate for initial
Calculation Period:    ● percent Floating Rate Option:    USD-LIBOR-BBA
Designated Maturity:    1MONTH Floating Rate Day Count Fraction:    Actual/360
Reset Dates:    The first day of each Calculation Period Business Day Convention
for Floating Rate Payment Dates:    Preceding Business Day:    London, New York

 

C-2



--------------------------------------------------------------------------------

3. Account Details

 

Payments to    Bank   

CHASUS33

JPMORGAN CHASE BANK N.A. NEW YORK Account #: 001-1-153004

ROYCCAT3IMM

Payments to    Counterparty   

US Bank

Account # 153595425080

ABA Code 125000105

4. Offices.

(a) The Office of Counterparty for the Transaction is BELLEVUE, WA

(b) The Office of Bank for the Transaction is TORONTO

 

C-3



--------------------------------------------------------------------------------

5. Additional Provisions.

Calculation Agent. Bank, unless an Event of Default in respect of Bank has
occurred and is then continuing, in which case the Calculation Agent shall be a
recognized dealer of national standing designated in good faith by Counterparty
to be the Calculation Agent until such Event of Default is no longer continuing;
provided that when the Calculation Agent is required to act or exercise
judgment, it will do so in good faith and in a commercially reasonable manner.

Additional Termination Provisions. In the event that Rated Entity at any time
ceases to maintain the Required Ratings, Bank shall, immediately upon becoming
aware of such rating withdrawal or downgrade, make commercially reasonable
efforts to take one of the following actions: (a) at Bank’s sole cost and
expense, transfer all its interests in, and obligations under, the Transaction
to another dealer registered or provisionally registered with the U.S. Commodity
Futures Trading Commission as a swap dealer that has the Required Ratings and
which agrees to assume in writing the obligations of Bank hereunder with respect
to the Transaction; provided, that such replacement will not result in either
(i) the imposition of withholding tax or deduction on payments to be made by and
to Counterparty hereunder and (ii) no Event of Default or Termination Event will
occur due to such transfer; (b) execute a Credit Support Annex reasonably
acceptable to Counterparty which requires Bank to post collateral consisting of
either (i) cash or (ii) negotiable debt obligations (excluding interest-only
securities) issued by the U.S. Treasury Department having a remaining maturity
of not more than one year in an amount equal to the greater of (x) the
mark-to-market value of the Transaction or (y) the amount of next payment that
is due under the Transaction; or (c) obtain a guaranty of Bank’s obligations
under this Confirmation issued by a guarantor with the Required Ratings. For the
purposes of this additional termination provision, (a) “Required Ratings” shall
mean with respect to an entity (i) the entity has commercial paper or short-term
deposit ratings which are equal to “A-1” or higher by S&P and “P-1” by Moody’s;
(ii) if the entity does not have a commercial paper or short-term deposit
rating, the entity has unsecured debt obligations which are rated at least “A-”
by S&P and “A3” by Moody’s; and (iii) in the case of either (i) or (ii), the
entity is not on negative watch for downgrade; (b) “Rated Entity” means Bank or
Bank’s parent; (c) “Moody’s” means Moody’s Investors Service, Inc., or its
successor; and (d) “S&P” means Standard & Poor’s Rating Services, a division of
The McGraw-Hill Companies, Inc., and its successors.

If Bank fails or is unable to comply with its obligations set forth in the above
paragraph, an Additional Termination Event shall occur with respect to the
Transaction on the day that is 30 days following the failure to maintain the
Required Ratings and in respect of which Bank shall be the sole Affected Party.
Bank shall pay all reasonable out-of-pocket expenses, including legal fees,
incurred by Counterparty in entering into a new interest rate cap agreement in
form and substance similar to the Master Agreement, as supplemented by this
Confirmation.

For purposes of the Master Agreement, Section 7 is hereby amended by adding the
following provision immediately following the word “void” in the last sentence
thereof: “; provided however, that Bank consents to the pledge and assignment by
Counterparty of all of Counterparty’s rights and interests under this Agreement
(including any Credit Support Annex) pursuant to the Receivables Purchase and
Administration Agreement.

“Receivables Purchase and Administration Agreement” means that certain
Receivables Purchase and Administration Agreement, dated as of November 18,
2015, among Counterparty, as Transferor, T-Mobile Financial LLC, in its
individual capacity and as Servicer, T-Mobile US, Inc., as Guarantor, certain
Conduit Purchasers, certain Committed Purchasers, certain Funding Agents, and
Royal Bank of Canada, as the Administrative Agent, as the same may be amended,
supplemented, restated or otherwise modified in accordance with its terms and in
effect from time to time.

Schedule to the Master Agreement. For purposes of the Master Agreement, the
following shall apply:

The parties shall not be deemed to have any Affiliates for the purpose of the
Master Agreement.

“Specified Transaction” is not applicable to either party, and accordingly,
Section 5(a)(v) of the Master Agreement shall not apply to either party.

 

C-4



--------------------------------------------------------------------------------

The “Cross Default” provisions of Section 5(a)(vi) of the Master Agreement will
apply to Bank and will not apply to Counterparty.

“Threshold Amount” means, with respect to Bank, three percent (3.0%) of its
shareholders’ equity (as shown in its most recently published audited financial
statements).

If the Fixed Rate Payer Payment Amount has been paid by Counterparty to Bank,
the “Events of Default” provisions of Sections 5(a)(i), 5(a)(ii), 5(a)(iii),
5(a)(iv), 5(a)(vii) and 5(a)(viii) of the Master Agreement will not apply to
Counterparty.

Netting of Payments. Multiple Transaction Payment Netting shall not apply to the
Transaction.

No Petition. Notwithstanding any other provision of this Confirmation, Bank may
not, prior to the date which is one year and one day, or if longer the
applicable preference period then in effect, after the payment in full of all
outstanding rated securities issued by Counterparty, institute against, or join
any other Person in instituting against, Counterparty any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under federal or state bankruptcy or similar laws or laws
of the state in which Counterparty is organized or appoint a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of Counterparty or any substantial part of its property, or order the winding up
or liquidation of the affairs of the Counterparty. Nothing herein shall
preclude, or be deemed to stop Bank (i) from taking any action prior to the
expiration of the aforementioned one year and one day period, or if longer the
applicable preference period then in effect, in (A) any case or proceeding
voluntarily filed or commenced by Counterparty or (B) any involuntary insolvency
proceeding filed or commenced by a Person other than Bank, or (ii) from
commencing against Counterparty or any of its properties any legal action which
is not a bankruptcy, reorganization, arrangement, insolvency, moratorium,
liquidation or similar proceeding or the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of
Counterparty or any substantial part of its property, or the ordering of the
winding up or liquidation of the affairs of the Counterparty.

Set-Off. Section 6(f) of the Master Agreement shall not apply to the
Transaction.

Failure to Pay or Deliver. Section 5(a)(i) of the Master Agreement is amended
and restated to read as follows: “Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it.”

Expenses. Section 11 of the Master Agreement is amended to preclude payment by
Counterparty of any out-of-pocket expenses, including legal fees and Stamp Tax
under the Master Agreement.

Confidentiality. The contents of this Confirmation and all other documents
relating to this Confirmation, and any information made available by one party
or its Credit Support Provider (if any) with respect to this Confirmation is
confidential and shall not be disclosed to any third party, except for such
information (i) as may become generally available to the public, other than as a
result of the breach of the party seeking to disclose that information, (ii) as
may be required in response to any summons, subpoena, or otherwise in connection
with any litigation or to comply with any applicable law, order, regulation,
ruling, or accounting disclosure rule or standard, (iii) as may be obtained from
a non-confidential source that disclosed such information in a manner that did
not violate its obligations to the non-disclosing party or its Credit Support
Provider (if any) in making such disclosure, or (iv) as may be required to be
furnished to a regulator with jurisdiction over the party. Notwithstanding
anything to the contrary set forth herein or in any other agreement to which the
parties hereto are parties or by which they are bound, the obligations of
confidentiality contained herein and therein, as they relate to the transactions
contemplated hereby, shall not apply to the tax structure or tax treatment of
the transactions, and each party hereto (and any employee, representative, or
agent of any party hereto) may disclose to the United States Internal Revenue
Service or any other governmental entity, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to such tax treatment and tax structure.

 

C-5



--------------------------------------------------------------------------------

LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR
PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR INDIRECT DAMAGES
(WHETHER OR NOT ARISING FROM ITS NEGLIGENCE OR STRICT LIABILITY) TO ANY OTHER
PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS PROVISION SHALL AFFECT THE
ENFORCEABILITY OF SECTION 6(e) OF THE MASTER AGREEMENT OR THE OBLIGATION TO PAY
ANY AMOUNT REQUIRED PURSUANT TO SECTION 6(e) OF THE MASTER AGREEMENT. IF AND TO
THE EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS CONFIRMATION IS
DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT
SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT
A PENALTY.

Credit Support Document: means, with respect to Bank, not applicable (except
with respect to any documents executed in order to fulfill Bank’s obligations
pursuant to Part 5 – Additional Termination Provisions above).

Credit Support Provider: means, with respect to Bank, not applicable (except
with respect to any guarantor issuing a guaranty of Bank’s obligations pursuant
to Part 5 – Additional Termination Provisions above).

Severability. If any term, provision, covenant, or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect and shall remain applicable to all other parties and
circumstances as if this Confirmation had been executed with the invalid or
unenforceable portion eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of the parties.

The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.

Bankruptcy Code. Without limiting the applicability if any, of any other
provision of the U.S. Bankruptcy Code as amended (the “Bankruptcy Code”)
(including without limitation Sections 362, 546, 556, and 560 thereof and the
applicable definitions in Section 101 thereof), the parties acknowledge and
agree that the Transaction constitutes a “forward contract” or “swap agreement”
as defined in Section 101 of the Bankruptcy Code or “commodity contract” as
defined in Section 761 of the Bankruptcy Code, that the rights of the parties
under Section 6 of the Master Agreement will constitute contractual rights to
liquidate the Transaction, that any margin or collateral provided under any
margin, collateral, security, pledge, or similar agreement related hereto will
constitute a “margin payment” as defined in Section 101 of the Bankruptcy Code,
and that the parties are entities entitled to the rights under, and protections
afforded by, Sections 362, 546, 556, and 560 of the Bankruptcy Code.

Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING INSTITUTED IN CONNECTION WITH THIS CONFIRMATION
OR THE TRANSACTION TO THE FULLEST EXTENT PERMITTED BY LAW. EACH PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
OTHER PARTY TO ENTER INTO THIS CONFIRMATION AND THE TRANSACTION.

 

C-6



--------------------------------------------------------------------------------

6. Tax Provisions.

Payee Tax Representations.

For purposes of Section 3(f) of the Master Agreement, Bank makes the following
representations:

A) (i) It is a bank organized under the laws of Canada, (ii) it is a foreign
corporation for U.S. federal income tax purposes and (iii) it is a “foreign
person” (as that term is used in Section 1.6041-4(a)(4) of the United States
Treasury Regulations).

B) Each payment received or to be received by it in connection with this
Confirmation or the Transaction will be effectively connected with its conduct
of a trade or business in the United States.

For purposes of Section 3(f) of the Master Agreement, Counterparty makes the
following representations:

(i) It is a limited liability company existing under the laws of the State of
Delaware, (ii) it is treated as a disregarded entity for U.S. federal income tax
purposes, (iii) its regarded owner for U.S. federal income tax purposes is
T-Mobile USA, Inc., a corporation organized under the State of Delaware
(“TMUSA”), (iv) TMUSA is classified as a corporation for U.S. federal income tax
purposes and (v) TMUSA is a “U.S. person” (as that term is defined in
Section 7701(a)(30) of the United States Internal Revenue Code of 1986, as
amended).”

Tax Forms. Bank shall deliver to Counterparty an executed United States Internal
Revenue Service Form W-8ECI (or any successor thereto) or such other forms as
may be required to comply with applicable law, rules and regulations applicable
to this Agreement, in a manner reasonably acceptable to Counterparty (i) upon
execution of this Confirmation, (ii) promptly upon reasonable demand by
Counterparty and (vi) promptly upon learning that any such form previously
provided by Bank has become inaccurate or incorrect.

Counterparty shall deliver to Bank an executed United States Internal Revenue
Service W-9 (or any successor thereto) or such other forms as may be required to
comply with applicable law, rules and regulations applicable to this Agreement,
as applicable, of TMUSA, in a manner reasonably acceptable to Bank (i) upon
execution of this Confirmation, (ii) promptly upon reasonable demand by Bank and
(iii) promptly upon learning that any such form previously provided by
Counterparty has become inaccurate or incorrect.

Indemnifiable Tax. Notwithstanding the definition of “Indemnifiable Tax” in
Section 14 of this Agreement, in relation to payments by Bank, any Tax will be
an Indemnifiable Tax and, in relation to payments by Counterparty, no Tax will
be an Indemnifiable Tax.

Stamp Tax. Counterparty shall not be required to pay any indemnification amounts
referred to in Section 4(e) of the Master Agreement.

This Confirmation may be executed and delivered in counterparts (including by
facsimile transmission) or be created by an exchange of telexes or by an
exchange of electronic messages on an electronic messaging system, which in each
case upon your confirmation in the manner prescribed hereunder, will be deemed
for all purposes to be a legally binding transaction.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing in the space provided below and returning same to us by
facsimile transmission, or send to us within two (2) Local Business Days a
letter by facsimile transmission or telex or electronic messaging system similar
to this letter which sets forth the material terms of the foregoing Transaction
to which this Confirmation relates and which indicates your agreement to those
terms.

Bank confirms, and Counterparty acknowledges, that this Confirmation has been
executed by Bank by means of a computer-based system and that such execution
shall have the same legal effect as if a signature had been manually written on
such Confirmation and that such Confirmation shall be deemed to have been signed
by Bank for the purposes of any statute or rule of law that requires such
Confirmation to be signed. The parties acknowledge that in any legal proceedings
between them respecting or in any way relating to this Confirmation, each party
expressly waives any right to raise any defense or waiver of liability based
upon the execution of this Confirmation by Bank by means of an
electronically-produced signature.

 

C-7



--------------------------------------------------------------------------------

Telephone No.:                     416-842-●

    Facsimile No.:                     416-842-● Yours sincerely,     Confirmed
as of the date first written: For and on behalf of     For and on behalf of
ROYAL BANK OF CANADA     T-MOBILE HANDSET FUNDING LLC By:  

Not Applicable.

    By:  

 

Authorized signature     Authorized signature

 

C-8



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA pays USD to T-MOBILE HANDSET FUNDING LLC

(Our Ref. No. XXXXXXX / XXXXXXX)

 

Calc Date    Period Begin    Period End    Days   

Interest

Date

  

Principal

Date

  

Payment

Amount

  

Interest

Rate

  

Spread

Rate

   Schedule A

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

 

C-9



--------------------------------------------------------------------------------

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

DD MMM YYYY

   DD MMM YYYY    DD MMM YYYY    XX    DD MMM YYYY       X.XX    ●    0.00000   
X,XXX,XXX.XX

 

C-10



--------------------------------------------------------------------------------

EXHIBIT D

HEDGING REQUIREMENTS

Until the Aggregate Unpaids have been reduced to zero and all amounts under this
Agreement, the Transaction Fee Letter and the Administrative Agent Fee Letter
have been repaid in full, the Transferor shall maintain one or more Eligible
Interest Rate Caps with an Eligible Cap Counterparty, in each case in accordance
with the following requirements:

(i) such Eligible Interest Rate Caps shall, in aggregate, be in a notional
amount, equal to (A) for any Payment Date prior to the Scheduled Expiry Date, at
least the Purchase Limit, and (B) for any Payment Date after the Scheduled
Expiry Date, the notional amount as of the last Payment Date prior to the
Scheduled Expiry Date reduced by one twenty-fourth of such notional amount per
month;

(ii) such Eligible Interest Rate Caps shall provide that the Cap Counterparty’s
payment obligations be calculated by reference to the notional amount hedged
thereunder and a per annum rate determined by reference to one-month LIBOR (as
defined in the long-form confirmation provided in Exhibit I), determined for and
taking effect as of the first day of each Accrual Period;

(iii) such Eligible Interest Rate Caps shall provide for payments to be paid on
the Business Day immediately prior to each Payment Date by the Cap Counterparty
by transfer directly into the Collection Account for the benefit of the Owners;

(iv) such Eligible Interest Rate Caps shall provide for the Servicer to make the
full up-front payment of any premium due upon entry by the Transferor into each
Eligible Interest Rate Cap;

(v) such Eligible Interest Rate Caps have been pledged to secure the due and
punctual payment of all amounts owing to the Funding Agents and their respective
related Owners in connection with the Net Investment of each such Owner; and

(vi) the Transferor, the Servicer and the Administrative Agent shall have agreed
on the strike rate for such Eligible Interest Rate Cap.

(b) In the event that, due to withdrawal or downgrade, a Cap Counterparty no
longer meets the requirements of an Eligible Cap Counterparty, the Transferor
shall, (A) as soon as reasonably possible, (i) arrange for the Cap Counterparty
to post collateral as required in the long-form confirmation in Exhibit I which
will be deposited into a hedge collateral account (to be established at the time
of such collateral posting) for the benefit of the Owners, (ii) obtain a
guaranty of, or a contingent agreement of another Eligible Cap Counterparty to
honor, the Cap Counterparty’s obligations under the related Eligible Interest
Rate Cap, or (iii) arrange for the adversely affected Cap Counterparty’s
obligations and rights under the related Eligible Interest Rate Cap to be
assumed by and assigned to a replacement Eligible Cap Counterparty, and
(B) within thirty (30) days of such occurrence, if the Cap Counterparty fails to
comply with the requirements of (A) above, terminate the existing Eligible
Interest Rate Cap and/or arrange for a new Eligible Interest Rate Cap with an
Eligible Cap Counterparty;

 

D-1



--------------------------------------------------------------------------------

(c) Upon execution of any Eligible Interest Rate Cap with an Eligible Cap
Counterparty, the Transferor shall deliver the executed long-form confirmation
related to such Eligible Interest Rate Cap to the Administrative Agent within
three (3) Business Days.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MONTHLY REPORT

[Attached]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF RECEIVABLES SCHEDULE

[Attached]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF FUNDING NOTICE

[Date]

 

Royal Bank of Canada,

as Administrative Agent and Funding Agent

200 Vesey Street, 12th Floor

New York, NY 10281

Attention: Securitization Finance

Email: conduit.management@rbccm.com

Facsimile: (212) 428 2304

  

Landesbank Hessen-Thüringen Girozentrale,

as Funding Agent

Neue Mainzer Straße 52-58

60311 Frankfurt am Main

Germany

Attention: Björn Mollner / Björn Reinecke

Email: bjoern.mollner@helaba.de, bjoern.reinecke@helaba.de

Facsimile: +49 (0)69 9132 4190

Lloyds Bank plc,

as Funding Agent

10 Gresham Street

London, UK

Attention: Edward Leng

Email: Edward.leng@lloydsbanking.com, OpsSPVTreasury@lloydsbanking.com

Facsimile: +44 20 7158 3247

 

Loans Operations - Citymark

150 Fountainbridge

Edinburgh

EH3 9PE

E-mail: LLO1@lloydsbanking.com

Fax: +44 207 158 3204

  

The Bank of Tokyo-Mitsubishi UFJ, LTD.,

New York Branch,

as Funding Agent

1221 Avenue of the Americas, 7th Floor

New York, New York 10020

 

RE: T-Mobile Handset Funding LLC - Amended and Restated Receivables Purchase and
Administration Agreement

Ladies and Gentlemen:

Pursuant to Section 2.2 of the Amended and Restated Receivables Purchase and
Administration Agreement, dated as of June 6, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”) by
and among T-Mobile Handset Funding LLC, T-Mobile Financial LLC, the Conduit
Purchasers, the Committed Purchasers and the Funding Agents party thereto from
time to time, and Royal Bank of Canada, as Administrative Agent, the Transferor
hereby irrevocably requests the Owners fund an Incremental Funding as specified
below. Terms used herein are used as defined in or for purposes of the
Receivables Purchase Agreement.

 

G-1



--------------------------------------------------------------------------------

  1. The requested amount of such Incremental Funding is $        .

 

  2. The date such Incremental Funding is to occur is                      (the
“Funding Date”).

 

  3. All conditions precedent to such Incremental Funding set forth in
Section 4.2 of the Receivables Purchase Agreement have been satisfied.

 

  4. The proceeds of such Incremental Funding shall be remitted on the Funding
Date in immediately available funds to [specify payment instructions].

 

  5. The Funding Date will also be an Addition Date (Y/N):                     

 

Very truly yours, T-MOBILE HANDSET FUNDING, as Transferor By:  

 

Name:   Title:  

 

Acknowledged and Agreed: T-MOBILE FINANCIAL LLC, as Servicer By:  

 

Name:   Title:  

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INVESTMENT REDUCTION NOTICE

            ,         

Royal Bank of Canada,

   as Administrative Agent

200 Vesey Street, 12th Floor

New York, NY 10281

Attention: Securitization Finance

Email: conduit.management@rbccm.com

Facsimile: (212) 428 2304

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase and
Administration Agreement, dated as of June 6, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
among T-Mobile Handset Funding LLC, as Transferor, T-Mobile Financial LLC, as
Servicer and in its individual capacity, T-Mobile US, Inc., as Guarantor, the
Conduit Purchasers, the Committed Purchasers and the Funding Agents party
thereto from time to time, Royal Bank of Canada, as Administrative Agent.
Capitalized terms used (but not defined) in this Assignment shall have the
meanings provided in the Receivables Purchase Agreement.

This letter constitutes an Investment Reduction Notice pursuant to
Section 2.8(e) of the Receivables Purchase Agreement. The Transferor desires to
reduce the Aggregate Net Investment on             ,          in an aggregate
amount of $         (the “reduction amount”) by temporarily stopping the
reinvestment of Collections on and after such date until the amount not
reinvested equals the reduction amount.

IN WITNESS WHEREOF, the undersigned has caused this Investment Reduction Notice
to be executed by its duly authorized officer as of the date first above
written.

 

T-MOBILE HANDSET FUNDING LLC By:  

 

Name:  

 

Title:  

 

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

Certificate of [Treasurer] [Chief Accounting Officer]

I, the undersigned [Treasurer] [Chief Accounting Officer] of T-Mobile Financial
LLC (“Finco”) do hereby CERTIFY, pursuant to Section 3.7(hh) of the Amended and
Restated Receivables Purchase and Administration Agreement, dated as of June 6,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”) by and among T-Mobile Handset Funding LLC,
Finco, the Conduit Purchasers, the Committed Purchasers and the Funding Agents
party thereto from time to time, Royal Bank of Canada, as Administrative Agent,
that on and as of the date hereof, there exists no Amortization Event, Potential
Amortization Event, Termination Event, Potential Termination Event, Servicer
Default or Potential Servicer Default.

Capitalized terms not otherwise defined herein have the meanings assigned to
them in the Receivables Purchase Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of             ,      .

 

T-MOBILE FINANCIAL LLC By:  

 

Its:   [Treasurer] [Chief Accounting Officer]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SERVICER OFFICER’S CERTIFICATE

SERVICER COMPLIANCE STATEMENT

FOR THE FISCAL YEAR ENDED DECEMBER 31, 20    

The undersigned, a duly authorized officer of T-Mobile Financial LLC (“Finco”),
as Servicer under the Amended and Restated Receivables Purchase and
Administration Agreement, dated as of June 6, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
among T-Mobile Handset Funding LLC, as Transferor, T-Mobile Financial LLC, as
Servicer and in its individual capacity, T-Mobile US, Inc., as Guarantor, the
Conduit Purchasers, the Committed Purchasers and the Funding Agents party
thereto from time to time, Royal Bank of Canada, as Administrative Agent, does
hereby certify that:

1. Finco is the Servicer under the Receivables Purchase Agreement.

2. A review of the activities of Finco during the twelve months ended
December 31, 20     (the “Review Period”) and of its performance under the
Receivables Purchase Agreement was conducted under my supervision.

3. To my knowledge, based on such review, Finco has fully performed or caused to
be performed all of its obligations under the Receivables Purchase Agreement in
all material respects throughout the Review Period.

4. [During the Review Period, no Servicer Default has occurred or is
continuing.] [OR] [To my knowledge, the following Servicer Default(s) have
occurred during the Review Period: [                    ] [If applicable,
include the nature and status thereof and the steps being taken or necessary to
be taken to remedy such event.]]

IN WITNESS WHEREOF, the undersigned has duly executed this certificate this     
day of April, 20    .

 

 

Name: Title

 

J-1



--------------------------------------------------------------------------------

SCHEDULE I

(As of June 6, 2016)

CONDUIT PURCHASERS, COMMITTED PURCHASERS, FUNDING AGENTS

AND RELATED INFORMATION

 

Name of

Conduit

Purchaser

 

Name of

Committed

Purchaser(s)

 

Name of

Funding

Agent

 

Ownership

Group

 

Address/Telecopy for Notices

 

Account for Funds
Transfer

  Ownership Group
Purchase Limit     Ownership
Group
Percentage   Old Line Funding, LLC   Royal Bank of Canada   Royal Bank of Canada
 

Old Line Funding, LLC, as a Conduit Purchaser

 

Royal Bank of Canada, as Committed Purchaser, Funding Agent and Conduit Support
Provider

 

If to the Conduit Purchaser:

 

Old Line Funding , LLC

c/o Global Securitization Services

68 South Service Road, Suite 120

Melville, NY 11747

Attention: Kevin Burns

Tel. No.: (631) 587 4700

Facsimile No.: (212) 302 8767

Email: conduitadmin@gssnyc.com

 

with a copy to:

 

RBC Capital Markets

Two Little Falls Center

2751 Centerville Road

Suite 212

Wilmington, DE 19808

Attention: Securitization Finance

Tel. No.: (302) 892 5903

Facsimile No.: (302) 892 5900

Email: conduit.management@rbccm.com

 

Old Line Funding, LLC

Bank: Deutsche Bank Trust Company Americas

ABA #: 021-001-033

Acct #: 04-872-850

Ref: T-Mobile Handset Funding LLC

  $ 500,000,000        38.46 % 



--------------------------------------------------------------------------------

SCHEDULE I

(continued)

 

Name of

Conduit

Purchaser

 

Name of

Committed

Purchaser(s)

 

Name of

Funding

Agent

 

Ownership

Group

 

Address/Telecopy for Notices

 

Account for Funds
Transfer

  Ownership Group
Purchase Limit   Ownership
Group
Percentage        

If to the Committed Purchaser, Funding Agent or Conduit Support Provider:

 

Royal Bank of Canada

200 Vesey Street, 12th Floor

New York, NY 10281

Attn: Securitization Finance

Tel: (212) 428-6537

Fax: (212) 428 2304

Email: conduit.management@rbccm.com

 

with a copy to:

 

RBC Capital Markets

Two Little Falls Center

2751 Centerville Road

Suite 212

Wilmington, DE 19808

Attention: Securitization Finance

Tel. No.: (302) 892 5903

Facsimile No.: (302) 892 5900

Email: conduit.management@rbccm.com

     

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

(continued)

 

Name of

Conduit

Purchaser

 

Name of

Committed

Purchaser(s)

 

Name of

Funding

Agent

 

Ownership

Group

 

Address/Telecopy for Notices

 

Account for Funds
Transfer

  Ownership Group
Purchase Limit     Ownership
Group
Percentage   N/A   Landesbank Hessen-Thüringen Girozentrale   Landesbank
Hessen-Thüringen Girozentrale   Landesbank Hessen-Thüringen Girozentrale, as
Committed Purchaser and Funding Agent  

Landesbank Hessen-Thüringen Girozentrale

Neue Mainzer Straße 52-58

60311 Frankfurt am Main

Germany

Attn: Björn Mollner / Björn Reinecke

Tel: +49 (0)69 9132 – ext: 5208 / 3489

Fax: +49 (0)69 9132 4190

Email: bjoern.mollner@helaba.de, bjoern.reinecke@helaba.de

 

Landesbank Hessen-Thüringen Girozentrale

Bank: Citibank N.A., New York

ABA #: CITIUS33

Acct #: 109 201 18

Ref: 214000 T-Mobile US EIP

  $ 200,000,000        15.38 %  Gotham Funding Corporation   The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch   The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch  

Gotham Funding Corporation, as Conduit Purchaser

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Committed Purchaser,
Funding Agent and Conduit Support Provider

 

If to the Conduit Purchaser:

 

Gotham Funding Corporation

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Tel: (631) 930-7216

Fax: (212) 302-8767

Attn: David V. DeAngelis

Email: ddeangelis@gssnyc.com

 

with a copy to:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

1221 Avenue of the Americas

New York, NY 10020

Attn: Securitization Group

Tel: (212) 782-6957

Fax: (212) 782-6448

Email: securitization_reporting@us.mufg.jp

 

Gotham Funding Corporation

Bank: Bank of Tokyo-Mitsubishi UFJ, NY Branch

ABA #: 026-009-632

Acct #: 310-035-147

Ref: Gotham Funding Corporation

  $ 300,000,000        23.08 % 

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

(continued)

 

Name of

Conduit

Purchaser

 

Name of

Committed

Purchaser(s)

 

Name of

Funding

Agent

 

Ownership

Group

 

Address/Telecopy for Notices

 

Account for Funds
Transfer

  Ownership Group
Purchase Limit     Ownership
Group
Percentage          

If to the Committed Purchaser, Funding Agent or Conduit Support Provider:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

1221 Avenue of the Americas

New York, NY 10020

Attn: Securitization Group

Tel: (212) 782-6957

Fax: (212) 782-6448

Email: securitization_reporting@us.mufg.jp

      N/A   Lloyds Bank plc   Lloyds Bank plc   Lloyds Bank plc, as Committed
Purchaser and Funding Agent  

Lloyds Bank plc

 

10 Gresham Street

London, UK

Attention: Edward Leng

Email: Edward.leng@lloydsbanking.com OpsSPVTreasury@Lloydsbanking.com

Facsimile: +44 20 7158 3247

 

with a copy to:

 

Loans Operations

Citymark

150 Fountainbridge

Edinburgh

 

Lloyds Bank plc

Bank: Bank of America, New York

Location: New York

Swift: BOFAUS3N

Account: LLOYDS BANK PLC LONDON

Acct Id: 6550960608

Reference: T-Mobile

  $ 300,000,000        23.08 % 

 

-4-



--------------------------------------------------------------------------------

SCHEDULE I

(continued)

 

Name of

Conduit

Purchaser

 

Name of

Committed

Purchaser(s)

 

Name of

Funding

Agent

 

Ownership

Group

 

Address/Telecopy for Notices

 

Account for Funds
Transfer

  Ownership Group
Purchase Limit   Ownership
Group
Percentage        

EH3 9PE

 

E-mail: LLO1@lloydsbanking.com

Fax: +44 207 158 3204

Tel: +44 345 366 0023

     

 

-5-



--------------------------------------------------------------------------------

SCHEDULE II

INITIAL RECEIVABLES SCHEDULE

[Delivered to the Administrative Agent on the Original Closing Date with respect
to the Initial Receivables, as modified from time to time pursuant to updated
Receivables Schedules]



--------------------------------------------------------------------------------

SCHEDULE III

ORGANIZATIONAL INFORMATION

 

T-Mobile Financial LLC:

Chief Executive Office;

Principal Place of Business:

  

12920 S.E. 38th Street

Bellevue, WA 98006

Locations of Records:   

12920 S.E. 38th Street

Bellevue, WA 98006

Delaware Organizational

Identification Number:

   5565502

Federal Employer

Identification Number:

   47-1324347 Prior Name(s) in the Last 5 Years:    None T-Mobile Handset
Funding LLC:

Chief Executive Office;

Principal Place of Business:

  

12920 S.E. 38th Street

Bellevue, WA 98006

Locations of Records:   

12920 S.E. 38th Street

Bellevue, WA 98006

Delaware Organizational

Identification Number:

   5752256

Federal Employer

Identification Number:

   36-5810380 Prior Name(s) in the Last 5 Years:    None



--------------------------------------------------------------------------------

SCHEDULE IV

DOCUMENTS DELIVERED ON THE

ORIGINAL CLOSING DATE

AND

DOCUMENTS TO BE DELIVERED ON THE

AMENDMENT CLOSING DATE

T-MOBILE EIP RECEIVABLES SECURITIZATION

ORIGINAL EXECUTION DATE: NOVEMBER 18, 2015

ORIGINAL CLOSING DATE: NOVEMBER 19, 2015

AMENDMENT CLOSING DATE: JUNE 6, 2016

Parties

 

“Administrative Agent”    RBC “Finco”    T-Mobile Financial LLC “Gotham”   
Gotham Funding Corporation “Guarantor”    TMUS “Helaba”    Landesbank
Hessen-Thüringen Girozentrale “HL”    Hogan Lovells US LLP, counsel to T-Mobile
Funding, Finco and Guarantor “Lloyds”    Lloyds Bank plc “RBC”    Royal Bank of
Canada “Servicer”    Finco, in its capacity as Servicer “T-Mobile Funding”   
T-Mobile Handset Funding LLC “TMUS”    T-Mobile US, Inc. “TMUSA”    T-Mobile
USA, Inc. “Transferor”    T-Mobile Funding, in its capacity as Transferor



--------------------------------------------------------------------------------

Document A. Documents Delivered in Connection with the Original Closing Date
(documents are dated as of the Original Closing Date unless otherwise noted
below): 1.   Receivables Sale Agreement, dated as of November 18, 2015, between
Finco, as Seller and T-Mobile Funding, as Purchaser 2.   Receivables Purchase
and Administration Agreement, dated as of November 18, 2015, among the
Transferor, Finco, individually and as the Servicer, the Guarantor, the Conduit
Purchasers party thereto, the Committed Purchasers party thereto and the Funding
Agents party thereto, and the Administrative Agent 3.   Performance Guaranty,
dated as of November 18, 2015, by the Guarantor in favor of the Administrative
Agent and the Owners 4.   Swap Confirmation, between Royal Bank of Canada and
the Transferor 5.   Risk Sharing Letter, dated as of November 18, 2015, between
Helaba and the Transferor 6.   Blocked Account Control Agreement, dated as of
November 18, 2015, among the Transferor, the Servicer, the Administrative Agent
and U.S. Bank National Association 7.   Limited Liability Company Agreement of
T-Mobile Funding, dated as of November 18, 2015 8.   Transaction Fee Letter,
dated as of November 18, 2015, among the Transferor and the Funding Agents party
thereto 9.   Administrative Agent Fee Letter, dated as of November 18, 2015,
among the Transferor, Finco and the Administrative Agent 10.  

Assistant Secretary’s Certificate of Finco

(i)       Certificate of Formation

(ii)      Limited Liability Company Agreement

(iii)     Manager Resolutions

(iv)     Good Standing (Delaware SOS)

(v)      Incumbency Certificate

11.  

Assistant Secretary’s Certificate of the Transferor

(i)       Certificate of Formation

(ii)      Limited Liability Company Agreement

(iii)     Member Resolutions

(iv)     Good Standing (Delaware SOS)

(v)      Incumbency Certificate

12.  

Assistant Secretary’s Certificate of Guarantor

(i)       Certificate of Incorporation

(ii)      By-Laws

(iii)     Board Resolutions

(iv)     Good Standing (Delaware SOS)

(v)      Incumbency Certificate

13.   Officer’s Certificate of the Transferor (pursuant to Section 4.1(e) of the
RPAA) 14.   Officer’s Certificate of the Servicer (pursuant to Section 4.1(e) of
the RPAA) 15.   UCC-1 Financing Statement naming Finco, as Debtor, T-Mobile
Funding, as Purchaser/Assignor Secured Party, and Administrative Agent, as Total
Assignee/Secured Party, to be filed with the Secretary of State of Delaware in
connection with the Receivables Sale Agreement



--------------------------------------------------------------------------------

Document 16.   UCC-1 Financing Statement naming T-Mobile Funding, as Debtor, and
Administrative Agent, as Secured Party, to be filed with the Secretary of State
of Delaware in connection with the Receivables Purchase and Administration
Agreement 17.   UCC Search Report (Delaware) of UCC Financing Statements and Tax
Liens Filed against Finco 18.   UCC Search Report (Delaware) of UCC Financing
Statements and Tax Liens Filed against T-Mobile Funding 19.   Opinion of HL,
counsel to the Transferor, the Servicer, and the Guarantor, regarding certain
corporate matters, including legality, validity and enforceability of the
transaction documents, no conflict of law, and non contravention of charter
documents and certain material agreements. 20.   Opinion of HL regarding certain
UCC matters. 21.   Opinion of HL regarding true sale matters. 22.   Opinion of
HL regarding substantive consolidation matters. 23.   Opinion of HL regarding
Volcker Rule and Investment Company Act matters. 24.   Original Closing Date
Monthly Report (pursuant to Section 4.1(c) of RPAA) 25.   Initial Receivables
Schedule (Schedule II to the RPAA) 26.   Evidence of establishment of Collection
Account (pursuant to Section 4.1(m) of the RPAA) 27.   Flow of Funds 28.  
Appointment of Independent Director for T-Mobile Funding 29.  

Assurant Amendments

 

a.         Amendment to Wireless Equipment Program Client Administration
Agreement

 

b.        Amendment to Wireless Equipment Program Billing and Collection
Agreement

30.   Partial Release of Collateral No. 3, by Finco, TMUS, and TMUSA, and agreed
and acknowledged by Deutsche Bank AG New York Branch as Administrative Agent and
Collateral Agent 31.   UCC-3 Amendment to Financing Statement naming Finco, as
Debtor and Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent, as Secured Party B. Documents to be Delivered in Connection
with the Amendment Closing Date (documents are dated as of the Amendment Closing
Date unless otherwise noted below): 1.   Amended and Restated Receivables Sale
Agreement, between Finco, as Seller and T-Mobile Funding, as Purchaser 2.  
Amended and Restated Receivables Purchase and Administration Agreement, among
the Transferor, Finco, individually and as the Servicer, the Guarantor, the
Conduit Purchasers party thereto, the Committed Purchasers party thereto and the
Funding Agents party thereto, and the Administrative Agent 3.   Transaction Fee
Letter (amending and restating the Transaction Fee Letter dated as of the
Original Closing Date), among the Transferor and the Funding Agents party
thereto 4.   Administrative Agent Fee Letter (amending and restating the
Administrative Agent Fee Letter dated as of the Original Closing Date), among
the Administrative Agent, the Transferor and Finco 5.   Confirmation of Guaranty
by the Guarantor in favor of the Administrative Agent and the Owners



--------------------------------------------------------------------------------

Document 6.   Officer’s Certificate of the Transferor (pursuant to Section
4.1(e) of the RPAA) 7.   Officer’s Certificate of the Servicer (pursuant to
Section 4.1(e) of the RPAA) 8.   Resolutions of TMUS 9.   Resolutions of Finco
10.   Resolutions of the Transferor 11.   Amendment Closing Date Monthly Report
(pursuant to Section 4.1(c) of RPAA) 12.   Opinion of HL, counsel to the
Transferor, the Servicer, and the Guarantor, regarding certain corporate
matters, including legality, validity and enforceability of the transaction
documents, no conflict of law, and non contravention of charter documents and
certain material agreements. 13.   Opinion of HL, addressed to Administrative
Agent and Funding Agents, regarding certain UCC matters. 14.   Opinion of HL,
addressed to Administrative Agent and Funding Agents, regarding true sale
matters. 15.   Reliance Letter of HL, addressed to Gotham and Lloyds, regarding
substantive consolidation matters. 16.   Reliance Letter of HL, addressed to
Gotham and Lloyds, regarding Volcker Rule and Investment Company Act matters.
17.  

Good Standing Certificates (Delaware SOS)

 

1.      Finco

 

2.      T-Mobile Funding

 

3.      Guarantor

18.   UCC Search Report (Delaware) of UCC Financing Statements and Tax Liens
Filed against Finco 19.   UCC Search Report (Delaware) of UCC Financing
Statements and Tax Liens Filed against T-Mobile Funding 20.   T-Mobile Side
Letter, between Finco and T-Mobile Funding.



--------------------------------------------------------------------------------

SCHEDULE V

DESIGNATED EMAIL ADDRESSES



--------------------------------------------------------------------------------

Annex A

Aggregate Advance Amount Calculations

[Attached]



--------------------------------------------------------------------------------

Annex B

Agreed-Upon Procedures

Scope of Services:

 

•   Review whether a selected sample of Receivables consists of Eligible
Receivables at the time of conveyance to the Administrative Agent (for the
benefit of the Owners).

 

•   Review whether such selected sample of Receivables sold by the Transferor is
stated as being assigned to the Administrative Agent (for the benefit of the
Owners) in the Transferor’s books and records.

 

•   Review whether the Credit and Collections Policies are being complied with
in accordance with the terms of the Agreement.

 

  •   Determine whether payments assigned to the Administrative Agent from
Assurant in connection with Jump Contracts are being applied appropriately (if
applicable).

 

  •   Determine if accounts are being properly aged in accordance with the terms
and methodology (note any receivables that may be aged in a non-conforming
manner).

 

  •   Obtain a breakdown, by type, of dilutions and write-offs issued in a
Collection Period and whether they are being applied in accordance with the
Credit and Collection Policy.

 

•   Review application of Collections under the Agreement to determine if such
Collections are being applied and remaining balances are being reflected in
accordance with the Agreement.

 

•   Select a sample of Monthly Reports and re-perform calculations contained
therein in accordance with this Agreement.

 

  •   Review whether Excess Concentration limits are being applied in accordance
to the Agreement.

 

  •   Review calculation of financial covenants to determine if such covenants
are being calculated in accordance with the Agreement.

 

  •   Review calculation of Dilution Ratio, Default Ratio, Unpaid Conversion
Ratio (if applicable) and Delinquency Ratio to determine if such ratios are
being calculated in accordance with the Agreement.

 

•   Prior to the completion of the system modification described in
Section 3.7(ii), validate that the Servicer’s policies are being enforced as
described therein.



--------------------------------------------------------------------------------

•   Review whether Jump Contracts, Conversion to Lease Receivables and Change of
Responsibility Receivables are being replenished (cash or replacement) in
accordance with Section 2.15(a), Section 2.15(c) and Section 2.15(d) of the
Agreement, as applicable.

 

•   Review whether the Asset Base Deficiency test calculation is being properly
completed in connection with reinvestments in Additional Receivables pursuant to
Section 2.8(a)(i)(B).

 

•   In connection with any Outage Day and the related Outage Amount, review
whether the Servicer’s estimates of Collections and the corresponding
reconciliations of such estimates (when each such Outage Day is no longer
continuing) are being properly calculated and reconciled.

Procedures:

 

•   Sample selection: The adherence to the criteria set forth in the definition
of “Eligible Receivable” shall be verified by means of a generally accepted
procedure, with an appropriate sample size of Transferred Assets using random
number generator as a generally accepted non-statistical sampling method to
select the sample of Receivables. Sample selection will also be used to verify
the above procedures and calculations.

 

-2-



--------------------------------------------------------------------------------

Annex C

T-MOBILE INFORMATION

DATA CONFIDENTIALITY PROVISIONS

I. CONFIDENTIALITY AND SECURITY. Notwithstanding anything to the contrary stated
herein, the parties acknowledge and agree as follows:

Section 1. Confidentiality. The parties acknowledge and agree that the
Administrative Agent, the Conduit Purchasers, the Committed Purchasers and the
Funding Agents (collectively, the “Information Parties” and each an “Information
Party”) may be given access to T-Mobile Information and, subject to the terms of
this Agreement, other information with respect to the Receivables that it in
good faith believes is reasonably necessary to evaluate and/or enforce their
rights and remedies under this Agreement and the other Related Documents with
respect to such Transferred Receivables (the “T-Mobile Covered Information”).
The Servicer shall mark such medium as containing T-Mobile Covered Information.
So long as any Information Party has T-Mobile Covered Information, such
Information Party shall: (a) use at least the same degree of care to prevent
unauthorized use and disclosure of such T-Mobile Information as that party uses
with respect to its own Confidential Information (but in no event less than a
reasonable degree of care); and (b) use such T-Mobile Covered Information only
in the performance of its rights and obligations under this Agreement. At such
time when there are no obligations outstanding, at the request of Finco, each
Information Party shall return, or at such Information Party’s option, destroy
(and certify in writing such return or destruction) any and all T-Mobile Covered
Information received by it pursuant to this Agreement, provided that,
notwithstanding the foregoing, each Information Party may retain such copies of
T-Mobile Covered Information as it is required to retain to comply with its
internal compliance policies or in accordance with applicable law. Each
Information Party shall hold any such retained T-Mobile Covered Information in
accordance with the terms of this Agreement. T-Mobile Covered Information is
Confidential Information of the T-Mobile Group under this Agreement; provided
however that T-Mobile Covered Information shall remain confidential and
proprietary even if disclosed by a third party or in breach of the terms of this
Agreement. For purposes of this Annex, “T-Mobile Group” shall mean T-Mobile US,
Inc., Finco, the Transferor, and each of the other Affiliates of T-Mobile US,
Inc.

Section 2. Handling of T-Mobile Covered Information. Each Information Party:
(a) may collect, store, access, use, process, maintain and disclose T-Mobile
Covered Information only to fulfill its obligations and exercise its rights and
remedies under the Agreement and for no other purpose; and (b) shall, without
limiting any other obligations applicable to T-Mobile Covered Information
hereunder, treat all T-Mobile Covered Information as Confidential Information of
T-Mobile Group. For purposes of this Annex, the acts or omissions of each
Information Party and any Person to whom it has disclosed T-Mobile Covered
Information are such Information Party’s acts or omissions.



--------------------------------------------------------------------------------

Section 3. Security Safeguards. Each Information Party is fully responsible for
any authorized or unauthorized collection, storage, disclosure and use of, and
access to, T-Mobile Information received by it pursuant to this Agreement and
shall protect the confidentiality thereof in accordance with its established
policies and procedures reasonable and customary in the industry in which it
conducts its business.

Section 4. Information Party Access. The T-Mobile Covered Information provided
to the Information Parties may be made available through a secured Intralinks
website. Each Information Party receiving T-Mobile Covered Information will be
provided with authentication and login credentials by Finco or its affiliates to
access the Intralinks website and securely obtain the T-Mobile Covered
Information. In addition, Finco or its affiliates will provide each Information
Party with an email notice monthly when new T-Mobile Covered Information has
been posted to the Intralinks website and is available to be accessed by such
Information Party.

Section 5. Information Security Requirements. An Information Party receiving
T-Mobile Covered Information) shall have an information security program in
accordance with its established policies and procedures reasonable and customary
in the industry in which it conducts its business.

Section 6. Contractors and Subcontractors. Each Information Party shall ensure
that only approved contractors and subcontractors (including any subsidiary,
parent, affiliate or partner) who have a need to know such Subscriber
Information (as defined in Section 10(a) below) may access it, and who are
subject to appropriate confidentiality obligations. Each Information Party shall
enforce obligations of such individuals with regard to Subscriber Information as
such Information Party with the same effort it uses to enforce obligations of
such individuals for its own information.

Section 7. Security Breaches.

(a) Each Information Party shall, promptly after confirmation thereof, notify
Finco of any actual, probable or reasonably suspected breach of any safeguards
or of any other actual, probable or reasonably suspected unauthorized access to,
or acquisition, use, loss, destruction, compromise or disclosure of, any
Subscriber Information maintained on such Information Party’s systems (each, a
“Security Breach”). In any notification to Finco required under this Section 5,
the Information Party shall designate a single individual employed by such
Information Party who shall be reasonably available to Finco during regular
business hours as a contact regarding such Information Party’s obligations under
this Section.

(b) Each Information Party shall: (i) unless prohibited by applicable law, court
order or similar legal process, provide reasonable assistance to Finco in
investigating, remedying and taking any other reasonable action Finco deems
necessary regarding any Security Breach and any dispute, inquiry or claim that
concerns the Security Breach; and (ii) shall provide Finco with assurance
reasonably satisfactory to it that such Security Breach or potential Security
Breach will not recur. Unless prohibited by an applicable law, court order or
similar legal process, each Information Party shall (other than to a bank
examiner or self-regulatory organization in each

 

-2-



--------------------------------------------------------------------------------

case upon their request therefor in the course of routine supervisory activities
not directed specifically at Finco or the transactions contemplated hereunder)
also notify Finco of any third-party legal process relating to any Security
Breach, including, without limitation, any legal process initiated by any
governmental entity (foreign or domestic).

Section 8. Supplier Security Assessment (“SSA”) Finco reserves the right to
require each Information Party who requests any consumer Subscriber Information
to complete T-Mobile Group’s SSA questionnaire once per year. Finco may request
reasonable additional security controls or mitigations plans be implemented and
maintained by such Information Party with respect to the T-Mobile Information
based on results of an SSA.

Section 9. Access Limitations. Each Information Party shall ensure that no
persons who have access to Subscriber Information provided or made accessible to
such Information Party under this Agreement are listed on: (a) the Specially
Designated Nationals and Blocked Persons list maintained by the U.S. Treasury,
Office of Foreign Assets Control; (b) the Denied Persons or Denied Entities
lists maintained by the U.S. Department of Commerce, Bureau of Industry and
Security; (c) the Debarred Persons List maintained by the U.S. Department of
State, Office of Defense Trade Controls; (d) any successors to the foregoing; or
(e) any similar official public lists maintained by any agency of the U.S.
government with which financial institutions operating in the United States are
required to comply. Each Information Party will ensure that all Subscriber
Information resides in the United States or Canada, unless approved in writing
in advance by the Transferor.

Section 10. Additional Obligations. Under Section 6.6(h) of the Agreement, an
Information Party may be entitled to receive Subscriber Information and any such
Information Party agrees as follows:

 

  (a) It shall not store T-Mobile subscriber information and subscriber billing
records (collectively, “Subscriber Information”) outside of the United States or
Canada without Finco’s prior written consent, which may be withheld for no
reason, or any reason, in Finco’s sole and absolute discretion.

 

  (b) It shall not disclose Subscriber Information to any foreign government or
entity without first, (a) satisfying all applicable U.S. federal, state and
local legal requirements, including, if required, receiving appropriate
authorization by a domestic U.S. court, or receiving prior written authorization
from the U.S. Department of Justice, (b) to the extent not prohibited by law,
rule, regulation or court order applicable to such Information Party
(i) notifying Finco of the request for such information within five (5) calendar
days of its receipt and (ii) reasonably cooperating with Finco to object to and
commence appropriate proceedings to protect the information;

Section 11. Term. The provisions of this Annex C will remain in effect in
accordance with Section 9.8 of the Agreement.

 

-3-



--------------------------------------------------------------------------------

Section 12. Responsibility for Subscriber Information. Prior to the transfer of
any Subscriber Information to the Information Parties pursuant to and in
accordance with the Agreement, Sections 6 through 10 shall not apply. If
ownership of any Subscriber Information is so transferred to any Information
Party, legal responsibility to maintain the privacy and security of such
information shall rest entirely with such Information Party and Sections 5
through 10 above shall not apply with respect to such information.

 

-4-



--------------------------------------------------------------------------------

Annex D

FORM OF INVOICE

T-Mobile Financial LLC

      12920 SE 38th Street

      Bellevue, WA 98006

addressed to

[●]

Reference: Servicing Fee pursuant to Section 6.9 of the Amended and Restated
Receivables Purchase and Administration Agreement (“RPAA”) concluded on [●]

[Date of invoice]

Invoice number (specific per invoice) [●]

For our servicing services pursuant to the RPAA

in the period of [months, year] we charge

[determination of Servicing Fee pursuant to Section 6.9 of the RPAA]

Total Amount USD [●]

The payment shall be effected in accordance with Section 6.9(b) and Section 2.8
of the RPAA.

The services are subject to Value Added Tax payable by the recipient of services
by way of reverse charge (Steuerschuldnerschaft des Leistungsempfängers) in
Germany; thus, no VAT is shown on this invoice.